Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of September 21, 2007,

 

among

 

SPX CORPORATION,

 

The Foreign Subsidiary Borrowers Party Hereto,

 

The Lenders Party Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent,

 

JPMORGAN CHASE BANK, N.A,

as Syndication Agent

 

and

 

CITIBANK, N.A.

and

THE BANK OF NOVA SCOTIA,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC,

and

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Joint Lead Arrangers

 

BANC OF AMERICA SECURITIES LLC,

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

and

J.P. MORGAN SECURITIES INC.,

as Joint Book Managers

 

--------------------------------------------------------------------------------

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

Section 1.1.

Defined Terms

1

Section 1.2.

Classification of Loans and Borrowings

30

Section 1.3.

Terms Generally

30

Section 1.4.

Accounting Terms; GAAP

31

Section 1.5.

Exchange Rates

31

Section 1.6.

Currency Conversion

31

Section 1.7.

Times of Day

32

Section 1.8.

Face Amount

32

ARTICLE II THE CREDITS

32

Section 2.1.

Commitments; Incremental Facilities

32

Section 2.2.

Loans and Borrowings

33

Section 2.3.

Requests for Borrowings

34

Section 2.4.

Swingline Loans

35

Section 2.5.

Letters of Credit

36

Section 2.6.

Foreign Credit Instruments

41

Section 2.7.

Funding of Borrowings

59

Section 2.8.

Interest Elections

59

Section 2.9.

Termination and Reduction of Commitments

61

Section 2.10.

Evidence of Debt

61

Section 2.11.

Repayment of Loans

62

Section 2.12.

Prepayment of Loans

63

Section 2.13.

Certain Payment Application Matters

64

Section 2.14.

Fees

65

Section 2.15.

Interest

66

Section 2.16.

Alternate Rate of Interest

67

Section 2.17.

Increased Costs

68

Section 2.18.

Break Funding Payments

69

Section 2.19.

Taxes

69

Section 2.20.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

72

Section 2.21.

Mitigation Obligations; Replacement of Lenders

73

Section 2.22.

Change in Law

74

Section 2.23.

Foreign Subsidiary Borrowers

75

ARTICLE III REPRESENTATIONS AND WARRANTIES

76

Section 3.1.

Organization; Powers

76

Section 3.2.

Authorization; Enforceability

76

Section 3.3.

Governmental Approvals; No Conflicts

76

Section 3.4.

Financial Condition; No Material Adverse Change

77

Section 3.5.

Properties

77

Section 3.6.

Litigation and Environmental Matters

77

Section 3.7.

Compliance with Laws and Agreements

78

Section 3.8.

Investment Company Status

78

Section 3.9.

Taxes

78

Section 3.10.

ERISA

78

 

ii

--------------------------------------------------------------------------------


 

Section 3.11.

Disclosure

78

Section 3.12.

Subsidiaries

79

Section 3.13.

Labor Matters

79

Section 3.14.

Solvency

79

Section 3.15.

Senior Indebtedness

79

Section 3.16.

Security Documents

79

ARTICLE IV CONDITIONS

80

Section 4.1.

Effective Date

80

Section 4.2.

Each Credit Event

81

ARTICLE V AFFIRMATIVE COVENANTS

82

Section 5.1.

Financial Statements and Other Information

82

Section 5.2.

Notices of Material Events

84

Section 5.3.

Information Regarding Collateral

84

Section 5.4.

Existence; Conduct of Business

85

Section 5.5.

Payment of Obligations

85

Section 5.6.

Maintenance of Properties

85

Section 5.7.

Insurance

85

Section 5.8.

Books and Records; Inspection and Audit Rights

85

Section 5.9.

Compliance with Laws and Contractual Obligations

86

Section 5.10.

Use of Proceeds and Letters of Credit and Foreign Credit Instruments

86

Section 5.11.

Additional Collateral

86

Section 5.12.

Further Assurances

88

Section 5.13.

Post-Closing Obligations

88

ARTICLE VI NEGATIVE COVENANTS

88

Section 6.1.

Financial Condition Covenants

88

Section 6.2.

Indebtedness

89

Section 6.3.

Liens

91

Section 6.4.

Fundamental Changes

93

Section 6.5.

Investments, Loans, Advances, Guarantees and Acquisitions

94

Section 6.6.

Disposition of Assets

96

Section 6.7.

Sale and Leaseback Transactions

97

Section 6.8.

Restricted Payments

97

Section 6.9.

Payments of Certain Indebtedness; Certain Derivative Transactions.

98

Section 6.10.

Transactions with Affiliates

99

Section 6.11.

Restrictive Agreements

99

Section 6.12.

Amendment of Material Documents, etc

100

ARTICLE VII EVENTS OF DEFAULT

101

ARTICLE VIII THE AGENTS

103

Section 8.1.

Appointment and Authority

103

Section 8.2.

Rights as a Lender

104

Section 8.3.

Exculpatory Provisions

104

Section 8.4.

Reliance by the Agents

105

Section 8.5.

Delegation of Duties

105

Section 8.6.

Resignation of Agents

106

Section 8.7.

Non-Reliance on Agents and Other Lenders

107

Section 8.8.

No Other Duties; Etc

107

 

iii

--------------------------------------------------------------------------------


 

Section 8.9.

Administrative Agent May File Proofs of Claim

108

Section 8.10.

Collateral and Guaranty Matters

108

ARTICLE IX MISCELLANEOUS

109

Section 9.1.

Notices

109

Section 9.2.

Waivers; Amendments

110

Section 9.3.

Expenses; Indemnity; Damage Waiver

113

Section 9.4.

Successors and Assigns; Participations and Assignments

114

Section 9.5.

Survival

119

Section 9.6.

Counterparts; Integration

119

Section 9.7.

Severability

119

Section 9.8.

Right of Setoff

119

Section 9.9.

Governing Law; Jurisdiction; Consent to Service of Process

120

Section 9.10.

Headings

120

Section 9.11.

Confidentiality

120

Section 9.12.

WAIVER OF JURY TRIAL

121

Section 9.13.

Release of Collateral.

121

Section 9.14.

Judgment Currency

122

Section 9.15.

USA Patriot Act Notice

123

Section 9.16.

No Advisory or Fiduciary Responsibility

123

Section 9.17.

Waiver of Notice of Termination

123

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

 

Commitments

1.1B

 

Material Subsidiaries

1.1C

 

Foreign Credit Instrument Requirements

1.1D

 

Additional Currencies

2.5

 

Existing Letters of Credit

2.6(a)

 

Existing Foreign Credit Instruments

2.6(g)

 

Obligations of Foreign Issuing Lenders

2.6(k)

 

Procedures for Release of Foreign Credit Instruments

2.6(m)

 

Form of Agreement for Joint Signature Foreign Credit Instruments

2.6(r)

 

Reports

2.23

 

Foreign Subsidiary Borrowers

3.4

 

Disclosed Matters

3.12

 

Subsidiaries

3.16

 

UCC Filing Jurisdictions

6.2

 

Existing Indebtedness

6.3

 

Existing Liens

6.5

 

Existing Investments

6.11

 

Existing Restrictions

 

EXHIBITS:

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Closing Certificate

C

 

Form of Assignment and Assumption

D

 

Form of Exemption Certificate

E

 

Form of Borrowing Subsidiary Agreement

F

 

Form of Borrowing Subsidiary Termination

G

 

Form of Incremental Facility Activation Notice

H

 

Form of New Lender Supplement

I

 

Form of Utilization Request

J

 

Form of Domestic Revolving Note

K

 

Form of Global Revolving Note

L

 

Form of Swingline Note

M

 

Form of Term Note

N

 

Form of Compliance Certificate

O

 

Form of Foreign Issuing Lender Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of September 21, 2007, among SPX CORPORATION, a
Delaware corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers
(as hereinafter defined) party hereto, the Lenders party hereto, DEUTSCHE BANK
AG DEUTSCHLANDGESCHÄFT BRANCH, as Foreign Trade Facility Agent, and BANK OF
AMERICA, N.A., as Administrative Agent.

 

The parties hereto hereby agree as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.1.            DEFINED TERMS.


 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”:  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act”:  as defined in Section 9.15.

 

“Additional Commitment Lender”:  as defined in Section 2.6(b)(iii).

 

“Additional Foreign Issuing Lender”:  as defined in Section 2.6(b)(iv).

 

“Adjusted LIBO Rate”:  with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the LIBO Reserve Percentage.

 

“Administrative Agent”:  Bank of America, in its capacity as administrative
agent for the Lenders hereunder; it being understood that matters concerning
Foreign Credit Instruments will be administered by Deutsche Bank (the “Foreign
Trade Facility Agent”) and therefore all notices concerning such Foreign Credit
Instruments will be required to be given at the Foreign Trade Administrative
Office.

 

“Administrative Agent’s Office”:  with respect to any currency, the
Administrative Agent’s address as set forth in Section 9.1(b) with respect to
such currency or such other address with respect to such currency as the
Administrative Agent may from time to time notify to the Parent Borrower and the
Lenders.

 

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender in favor of customers of
the Parent Borrower or any of its Subsidiaries for the purpose of securing the
obligation to refund advance payments made by such customers in the case
contractual obligations vis-à-vis such customers are not fulfilled.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of

 

--------------------------------------------------------------------------------


 

a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“Agent Parties”:  as defined in Section 9.1.

 

“Agents”:  the Administrative Agent and the Foreign Trade Facility Agent, and
“Agent” means any one of them.

 

“Agreement”:  this Credit Agreement.

 

“Alternate Base Rate”:  for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Effective Rate plus 0.50% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Alternative Currency”:  each of Euro, Sterling, each of the currencies of the
countries specified on Schedule 1.1D and any currency that is freely available,
freely transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market; provided that such
currency is reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender.

 

“Alternative Currency LC Exposure”:  at any time, the sum of (a) the Dollar
Equivalent of the aggregate outstanding amount of obligations under all
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

 

“Alternative Currency Letter of Credit”:  a Letter of Credit denominated in an
Alternative Currency.

 

“Applicable Percentage”:  with respect to any Lender, (a) with respect to such
Lender’s Domestic Revolving Commitment at any time, the percentage of the total
Domestic Revolving Commitments represented by such Lender’s Domestic Revolving
Commitment, (b) with respect to such Lender’s Global Revolving Commitment at any
time, the percentage of the total Global Revolving Commitments represented by
such Lender’s Global Revolving Commitment and (c) with respect to such Lender’s
Foreign Credit Commitment at any time, the percentage of the total Foreign
Credit Commitments represented by such Lender’s Foreign Credit Commitment.  If
(x) the Domestic Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Domestic Revolving
Commitments most recently in effect, giving effect to any assignments, (y) the
Global Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Global Revolving Commitments most
recently in effect, giving effect to any assignments or (z) the Foreign Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Foreign Credit Commitments most recently in effect,
giving effect to any assignments.

 

“Applicable Rate”:  (a) with respect to any Loans (other than Incremental Term
Loans), Domestic Revolving Commitment Fees, Global Revolving Commitment Fees,
Letter of Credit Fees, Foreign Credit

 

2

--------------------------------------------------------------------------------


 

Instrument Fees and Foreign Credit Commitment Fees for any day, the applicable
rate per annum set forth below in the applicable grid, based upon the
Consolidated Leverage Ratio as of the most recent Determination Date:

 

Pricing
Tier

 

Consolidated
Leverage
Ratio

 

Domestic
Revolving
Commitment
Fee

 

Global
Revolving
Commitment
Fee

 

Letter of
Credit
Fee

 

Foreign
Credit
Commitment
Fee

 

Foreign
Credit
Instrument
Fee

 

LIBO Rate
Loans

 

ABR Loans

 

1

 

< 1.0 to 1.0

 

0.175

%

0.175

%

0.875

%

0.175

%

0.65625

%

0.875

%

0.00

%

2

 

> 1.0 to 1.0 but < 1.5 to 1.0

 

0.20

%

0.20

%

1.00

%

0.20

%

0.75

%

1.00

%

0.00

%

3

 

> 1.5 to 1.0 but < 2.0 to 1.0

 

0.25

%

0.25

%

1.25

%

0.25

%

0.9375

%

1.25

%

0.25

%

4

 

> 2.0 to 1.0 but < 3.0 to 1.0

 

0.30

%

0.30

%

1.50

%

0.30

%

1.125

%

1.50

%

0.50

%

5

 

> 3.0 to 1.0

 

0.35

%

0.35

%

1.75

%

0.35

%

1.3125

%

1.75

%

0.75

%

 

and (b) for Incremental Term Loans, such per annum rates as shall be agreed to
by the Parent Borrower and the applicable Incremental Term Lenders as shown in
the applicable Incremental Facility Activation Notice; provided that, at the
time of the making of any Incremental Term Loans, the Applicable Rate for the
other Term Loans shall automatically be increased if and to the extent required
by Section 2.1(b).

 

For purposes of the foregoing, (a) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Parent Borrower’s fiscal
year based upon the Parent Borrower’s consolidated financial statements
delivered pursuant to Section 5.1(a) or (b), and (b) each change in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that (i) Pricing Tier 5 shall apply at any time
that an Event of Default has occurred and is continuing or (ii) at the option of
the Administrative Agent or at the request of the Required Lenders, if a
Compliance Certificate is not delivered when due in accordance with
Section 5.1(a) or (b), Pricing Tier 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 5.1(a) or (b), whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the Effective Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.1(b) for the
fiscal quarter ending September 30, 2007 shall be determined based upon Pricing
Tier 2.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.15(f).

 

“Applicable Time”:  with respect to any borrowings and payments in any Qualified
Global Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund”:  any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap”:  the exchange by the Parent Borrower or a Subsidiary of any
portion of its assets for other assets which, or Capital Stock of a Person all
or substantially all of the assets of which, are of a type used in the business
of the Parent Borrower or in a related business, or a combination of any such
assets or Capital Stock of such a Person and cash or Permitted Investments;
provided that in the case of any such exchange involving the exchange of assets
having an aggregate fair market value in excess of $100,000,000, either (a) the
board of directors of the Parent Borrower or (b) the chief financial officer of
the Parent Borrower shall have determined in good faith that the aggregate fair
market value of the assets and other consideration received in connection
therewith shall at least equal the aggregate fair market value of the assets so
exchanged.

 

“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.4(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Attributable Debt”:  in respect of a Sale/Leaseback Transaction, as at the time
of determination, the present value (discounted at the interest rate assumed in
making calculations in accordance with FAS 13) of the total obligations of the
Parent Borrower or the relevant Subsidiary, as lessee, for rental payments
during the remaining term of the lease included in such Sale/Leaseback
Transaction (including any period for which such lease has been extended).

 

“Bank of America”:  Bank of America, N.A. and its successors.

 

“BAS”:  Banc of America Securities LLC, in its capacity as joint lead arranger
and joint book manager.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials”: as defined in Section 5.1.

 

“Borrowers”:  the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

 

“Borrowing”:  (a) Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request”:  a request by the relevant Borrower for a Borrowing in
accordance with Section 2.3.

 

“Borrowing Subsidiary Agreement”:  a Borrowing Subsidiary Agreement,
substantially in the form of Exhibit E.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Subsidiary Termination”:  a Borrowing Subsidiary Termination,
substantially in the form of Exhibit F.

 

“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City or (except in the case of Dollar-denominated
Loans) London are authorized or required by law to remain closed; provided that
(a) with respect to any borrowings, disbursements and payments in respect of and
calculations, interest rates and Interest Periods pertaining to Eurocurrency
Loans, such day is also a day on which banks are open for general business in
the principal financial center of the country of the relevant currency, (b) with
respect to notices and determinations in connection with, and payments of
principal and interest on, Loans denominated in Euros, such day is also a day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for settlement of payment in Euros, (c) with respect to the
issuance of any Foreign Credit Instrument by a Foreign Issuing Lender, such day
is also a day on which banks are open for general business at the Foreign Trade
Administrative Office and the Lending Office of such Foreign Issuing Lender,
(d) with respect to any Utilization Reduction Notice given by a Foreign Issuing
Lender, such day is also a day on which banks are open for general business at
the Lending Office of such Foreign Issuing Lender, (e) with respect to any
calculation of the Dollar Equivalent pursuant to Section 2.6(n), the
distribution of reports pursuant to Section 2.6(r) and the determination of a
Rebasing Date, such day is also a day on which banks are open for general
business at the Foreign Trade Administrative Office and (f) in all other cases
with respect to the Foreign Trade Facility, such day is also a day on which
banks are open for general business in Düsseldorf.

 

“Calculation Date”:  two Business Days prior to the last Business Day of each
calendar quarter; provided that each date that is on or about the date of any
borrowing request or rollover request with respect to any Qualified Global
Currency Loan or of any issuance or maturity extension of a Letter of Credit
denominated in an Alternative Currency shall also be a “Calculation Date” with
respect to the relevant Qualified Global Currency or Alternative Currency, as
the case may be.

 

“Capital Lease Obligations”:  with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock”:  shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person.

 

“Cash Cover”:  as defined in Section 2.6(o)(iv).

 

“Change in Law”:  (a) the adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender, Issuing Lender or
Foreign Issuing Lender (or, for purposes of Section 2.17(b), by any lending
office of such Lender, Issuing Lender or Foreign Issuing Lender or by such
Person’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

“Change of Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially, by any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of Capital Stock

 

5

--------------------------------------------------------------------------------


 

representing more than 35% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Capital Stock
of the Parent Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent Borrower by Persons who
were neither (i) nominated by the board of directors of the Parent Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a “Change of
Control” (or any comparable concept) as defined in any Subordinated Debt
Documents or any Other Permitted Debt Documents.

 

“Chinese Loan Facility”:  a working capital facility provided to certain Chinese
Subsidiaries of the Parent Borrower by one or more lenders.

 

“Class”:  when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Global Revolving Loans, Initial Term Loans, Incremental Term Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Domestic Revolving Commitment, a Global Revolving Commitment, a
Foreign Credit Instrument Issuing Commitment, Foreign Credit Commitment or a
Term Loan Commitment.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Date”:  each date on which, pursuant to Section 5.1, the Parent
Borrower delivers annual financial statements in respect of its fiscal year or
quarterly financial statements in respect of the second quarter of its fiscal
year.

 

“Commercial Lifetime”:  with respect to any Foreign Credit Instrument that does
not provide for a specific expiration date, the period from the date of issuance
thereof until the expected maturity of such Foreign Credit Instrument as
indicated by the relevant Borrower in its reasonable discretion in the relevant
Utilization Request determined on the basis of the lifetime of the underlying
obligations.

 

“Commitment”:  a Domestic Revolving Commitment, a Global Revolving Commitment, a
Term Loan Commitment, a Foreign Credit Instrument Issuing Commitment, a Foreign
Credit Commitment or any combination thereof (as the context requires).

 

“Compliance Certificate”:  as defined in Section 5.1(c).

 

“Consideration”:  in connection with any acquisition or Investment, the
consideration paid by the Parent Borrower or any of its Subsidiaries in
connection therewith (including consideration in the form of issuance of Capital
Stock of the Parent Borrower or any Subsidiary and assumption of Indebtedness
but excluding, for the purposes of any calculation made pursuant to Section 6.5,
consideration in the form of issuance of Capital Stock of the Parent Borrower).

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other premiums, fees and
charges associated with Indebtedness or any Qualified Receivables Transaction,
whether in connection with the Incurrence, prepayment, redemption, termination
or wind-down thereof or otherwise associated with Indebtedness or any Qualified
Receivables Transaction (including the Loans, Foreign Credit Instruments,
letters of credit, bankers’ acceptances and net costs under Hedging Agreements),
(c) depreciation and

 

6

--------------------------------------------------------------------------------


 

amortization expense, (d) amortization or write-off of intangibles (including
goodwill) and organization costs, (e) any extraordinary or non-recurring
non-cash expenses or non-cash losses; provided that in the event that the Parent
Borrower or any Subsidiary makes any cash payment in respect of any such
extraordinary or non-recurring non-cash expense, such cash payment shall be
deducted from Consolidated EBITDA in the period in which such cash payment is
made, (f) losses on Dispositions of assets outside of the ordinary course of
business, (g) extraordinary or non-recurring cash charges resulting from
restructuring, severance, plant-closings, integration and other non-recurring
events; provided that the amounts referred to in this clause (g) reported in any
fiscal period ending after the Effective Date shall not, in the aggregate during
the term of this Agreement, exceed $60,000,000 on an after-tax basis, and
(h) non-cash compensation expenses, or other non-cash expenses or charges,
arising from the sale of stock, the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
stock appreciation rights or similar arrangements), and minus, to the extent
included in the statement of such Consolidated Net Income for such period,
(a) any extraordinary or non-recurring non-cash income or non-cash gains and
(b) gains on Dispositions of assets outside of the ordinary course of business,
all as determined on a consolidated basis; provided that in determining
Consolidated EBITDA for such period, the cumulative effect of any change in
accounting principles (effected either through cumulative effect adjustment or a
retroactive application) shall be excluded.  For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio or the Consolidated Interest Coverage Ratio, if during such Reference
Period (or, in the case of pro forma calculations, during the period from the
last day of such Reference Period to and including the date as of which such
calculation is made) the Parent Borrower or any Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available), without giving
effect (unless permitted for pro forma financial statements prepared in
accordance with Regulation S-X) to cost savings.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes all or substantially all of the
assets of a business, unit or division of a Person or constitutes all or
substantially all of the common stock (or equivalent) of a Person and
(b) involves Consideration in excess of $25,000,000; and “Material Disposition”
means any Disposition of property or series of related Dispositions of property
that (a) involves all or substantially all of the assets of a business, unit or
division of a Person or constitutes all or substantially all of the common stock
(or equivalent) of a Subsidiary and (b) yields gross proceeds to the Parent
Borrower or any of its Subsidiaries in excess of $25,000,000.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Parent Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Parent Borrower and its Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
Foreign Credit Instruments, letters of credit and bankers’ acceptance financing
and net cash costs or net cash income under Hedging Agreements in respect of
such Indebtedness to the extent such net cash costs or net cash income, as the
case may be, are allocable to such period in accordance with GAAP), (b) total
dividend payments made by the Parent Borrower or any of its Subsidiaries to any
Person (other than the Parent Borrower or any Wholly Owned Subsidiary Guarantor)
during such period in respect of preferred Capital Stock and (c) to the extent
not otherwise included in “interest expense” (or any like caption) on a
consolidated income statement of the Parent Borrower and its Subsidiaries for
such period, any other

 

7

--------------------------------------------------------------------------------


 

discounts, fees and expenses comparable to or in the nature of interest under
any Qualified Receivables Transaction; provided that, notwithstanding the
foregoing, in no event shall any of the following constitute “Consolidated
Interest Expense”:  (i) premiums or fees paid by the Parent Borrower or its
Subsidiaries in connection with the prepayment or redemption of Indebtedness or
(ii) any net cash costs or any net cash income, as the case may be, of the
Parent Borrower or its Subsidiaries in connection with termination or wind-down
of any Hedging Agreement.

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Parent Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Parent Borrower or is merged into or consolidated with the
Parent Borrower or any of its Subsidiaries and (b) the income (or deficit) of
any Person (other than a Subsidiary of the Parent Borrower) in which the Parent
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent Borrower or such
Subsidiary in the form of dividends or similar distributions; provided further
that, solely for purposes of calculating Consolidated Net Income pursuant to
clause (e)(i)(B)(II) of Section 6.8, there shall be excluded (i) (A) any gain or
loss realized upon the sale or other disposition of any property, plant or
equipment of the Parent Borrower or its consolidated Subsidiaries (including
pursuant to any Sale/Leaseback Transaction) which is not sold or otherwise
Disposed of in the ordinary course of business, (B) any gain or loss recorded in
connection with the designation of a discontinued operation (exclusive of its
operating income or loss) and (C) any gain or loss realized upon the sale or
other disposition of any Capital Stock of any Person, (ii) any extraordinary
gain or loss, (iii) the cumulative effect of a change in accounting principles
(effected either through cumulative effect adjustment or a retroactive
application), (iv) any restructuring or special charges appearing on the face of
the statement of operations of the Parent Borrower, (v) any non-cash
compensation charges, or other non-cash expenses or charges, arising from the
grant of or issuance or repricing of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards and (vi) any increase in the cost of
sales or other write-offs or other increased costs resulting from purchase
accounting in relation to any acquisitions net of taxes.

 

“Consolidated Total Debt”:  at any date, the sum of (a) the aggregate principal
amount of all Indebtedness of the Parent Borrower and its Subsidiaries at such
date (excluding the face amount of undrawn letters of credit, whether or not
issued under this Agreement, and other Foreign Credit Instruments), determined
on a consolidated basis in accordance with GAAP, calculated net of the amount of
cash and cash equivalents, in excess of $50,000,000, that would (in conformity
with GAAP) be set forth on a consolidated balance sheet of the Parent Borrower
and its Subsidiaries for such date, provided that, for purposes of
Section 6.8(e), “Consolidated Total Debt” shall be calculated without netting
such cash and cash equivalents, plus (b) without duplication of amounts included
in clause (a) above, an amount equal to the aggregate amount of Receivables
Transaction Attributed Indebtedness associated with any Qualified Receivables
Transaction which is outstanding at such date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Counter-Guarantee”:  (a) a customary standby letter of credit, bank guarantee
or surety (each in compliance with the Mandatory Requirements) issued by a
Foreign Issuing Lender as credit support for an Indirect Foreign Credit
Instrument issued by an Indirect Foreign Issuing Lender or (b) a customary
standby letter of credit, bank guarantee or surety (each in compliance with the
Mandatory Requirements)  issued by a Foreign Issuing Lender as credit support
for a standby letter of credit, bank guarantee or surety issued by another
financial institution.

 

“Daily Report”:  as defined in Section 2.6(r).

 

“DB Direct Internet Agreement”:  the db direct internet agreement, dated
November 15, 2005, between the Parent Borrower and the Foreign Trade Facility
Agent regarding the use of the db-direct internet communication facility, as
such agreement may be amended, modified or otherwise supplemented from time to
time.

 

“Default”:  any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default (including, in any
event, a “Default” under and as defined in the Senior Note Indenture, any
Subordinated Debt Documents or any Other Permitted Debt Documents).

 

“Determination Date”:  each date that is two Business Days after any Calculation
Date.

 

“Deutsche Bank”:  Deutsche Bank AG Deutschlandgeschäft Branch and its
successors.

 

“Deutsche Bank Fee Letter”:  the letter agreement, dated as of August 28, 2007
among the Parent Borrower, Deutsche Bank and Deutsche Bank AG New York Branch,
as amended.

 

“Disclosed Matters”:  the matters disclosed in Schedule 3.4.

 

“Dispensable Requirements”:  the requirements under Part B of Schedule 1.1C.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. 
“Dispose” and “Disposed of” have meanings correlative thereto.

 

“Dollar Equivalent”:  on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made, (b) with respect to any amount hereunder
denominated in an Alternative Currency or a Qualified Global Currency, the
amount of Dollars that may be purchased with such amount of such currency at the
Exchange Rate (determined as of the most recent Calculation Date by the
Administrative Agent) with respect to such currency, (c) with respect to the
amount of any Foreign Credit Disbursement denominated in a Permitted Currency or
in another currency permitted under Section 2.6(g)(vii), the amount of Dollars
that are required to purchase such amount of such currency at the Exchange Rate
(determined by the applicable Foreign Issuing Lender) with respect to such
currency, and (d) with respect to any calculation hereunder by the Foreign Trade
Facility Agent of the amount of Dollars equivalent to any amount denominated in
another currency, the amount of Dollars calculated by the Foreign Trade Facility
Agent in accordance with the applicable exchange rate provided in
Section 2.6(n).

 

9

--------------------------------------------------------------------------------


 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Revolving Availability Period”:  the period from and including the
Effective Date to but excluding the earlier of the Domestic Revolving Maturity
Date and the date of termination of the Domestic Revolving Commitments.

 

“Domestic Revolving Commitment”:  with respect to each Lender, the commitment,
if any, of such Lender to make Domestic Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
commitment may be changed from time to time pursuant to this Agreement.  The
amount of each Lender’s Domestic Revolving Commitment as of the Effective Date
is set forth on Schedule 1.1A, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Domestic Revolving Commitment, as
applicable.  The aggregate amount of the Domestic Revolving Commitments is FOUR
HUNDRED MILLION DOLLARS ($400,000,000) as of the Effective Date.

 

“Domestic Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Domestic Revolving Exposure”:  with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Domestic Revolving Loans,
LC Exposure and Swingline Exposure at such time.

 

“Domestic Revolving Facility”:  as defined in the definition of Facility.

 

“Domestic Revolving Lender”:  a Lender with a Domestic Revolving Commitment or
with Domestic Revolving Exposure.

 

“Domestic Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(ii).

 

“Domestic Revolving Maturity Date”:  September 21, 2012.

 

“Domestic Revolving Note”: as defined in Section 2.10(d).

 

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall be satisfied, which date is September 21, 2007.

 

“Eligible Assignee”:   any Person that meets the requirements to be an assignee
under Section 9.4(b)(iv) and (v) (subject to such consents, if any, as may be
required under Section 9.4(b)).

 

“Emerson JV”:  EGS LLC.

 

“EMU”:  Economic and Monetary Union as contemplated in the Treaty.

 

“Environmental Laws”:  all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

10

--------------------------------------------------------------------------------


 

“Environmental Liability”:  any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Parent Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Parent Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent Borrower or any ERISA Affiliate of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Euro”:  the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty.

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default”:  as defined in Article VII.

 

“Excess Amount”:  as defined in Section 2.6(o)(i).

 

“Exchange Rate”:  on any day, (a) with respect to any Alternative Currency or
Qualified Global Currency, the rate at which such Alternative Currency or
Qualified Global Currency may be exchanged into Dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the applicable Reuters
World Spot Page, as determined by the Administrative Agent or (b) with respect
to any Permitted Currency or other currency for a Foreign Credit Instrument
permitted under Section 2.6(g)(vii), the rate at which such Permitted Currency
or other currency may be exchanged into Dollars, as set forth at approximately
11:00 a.m. Düsseldorf, Germany time, on such day on the applicable Reuters World
Spot Page, as determined by the applicable Foreign Issuing Lender.  In the event
that any such rate does not

 

11

--------------------------------------------------------------------------------


 

appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent or the applicable Foreign
Issuing Lender, in consultation with the Parent Borrower for such purpose or, at
the discretion of the Administrative Agent or the applicable Foreign Issuing
Lender, in consultation with the Parent Borrower, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent or the applicable Foreign Issuing Lender, in the market
where its foreign currency exchange operations in respect of such Alternative
Currency, Qualified Global Currency or Permitted Currency or other currency are
then being conducted, at or about 11:00 a.m., local time, on such day for the
purchase of the applicable Alternative Currency, Qualified Global Currency or
Permitted Currency or other currency for delivery two Business Days later;
provided that, if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent or the applicable Foreign
Issuing Lender may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) in the case of any Borrowing by the Parent Borrower or any Foreign
Subsidiary Borrower (other than SPX Process Equipment Pty. Ltd., DBT
Technologies (Proprietary) Limited and any Foreign Subsidiary Borrower that
becomes a Borrower hereunder after the Effective Date), with respect to any
Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.21(b)), any withholding tax imposed by the jurisdiction in which such
Borrower is located that is (i) imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement or (ii) attributable to such
Lender’s failure to comply with Section 2.19(e) or 2.19(i), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.19(a) and (d) withholding taxes imposed other than (i) any withholding
taxes with respect to SPX Process Equipment Pty. Ltd. and DBT Technologies
(Proprietary) Limited excluded from clause (c) above, (ii) as a result of an
addition of a Foreign Subsidiary Borrower after the Effective Date or (iii) as a
result of a Change in Law (it being understood that for this purpose the term
Change in Law shall not include final Treasury regulations under Section 1441 of
the Code becoming effective).

 

“Existing Credit Agreement”:  the Credit Agreement dated as of November 18,
2005, as amended through the date hereof, among the Parent Borrower, the Foreign
Subsidiary Borrowers party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

 

“Existing Foreign Credit Instruments”:  any outstanding standby letter of
credit, bank guarantee, surety or other foreign credit instrument which is
issued by a Foreign Issuing Lender and listed on Schedule 2.6(a).

 

“Existing Letters of Credit”:  as defined in Section 2.5(a).

 

“Extended Foreign Trade Maturity Date”:  as defined in Section 2.6(b)(i).

 

“Extension Acceptance Notice”:  as defined in Section 2.6(b)(i).

 

12

--------------------------------------------------------------------------------


 

“Extension Date”:  as defined in Section 2.6(b)(i).

 

“Extension Notice”:  as defined in Section 2.6(b)(i).

 

“Face Amount”:  with respect to any Foreign Credit Instrument or Letter of
Credit, the principal face amount of such Foreign Credit Instrument or Letter of
Credit in Dollars or, as the case may be, any other currency in which such
Foreign Credit Instrument or Letter of Credit has been issued, such amount
representing the maximum liability of the applicable Foreign Issuing Lender
under such Foreign Credit Instrument or the applicable Issuing Lender under such
Letter of Credit which may only be increased by fees and interest payable with
respect to the secured obligation if, and to the extent, so provided for under
the terms of such Foreign Credit Instrument or such Letter of Credit.

 

“Facility”:  each of (a) the Term Loan Commitments and the Initial Term Loans
made hereunder (the “Term Loan Facility”), (b) the Domestic Revolving
Commitments and the Domestic Revolving Loans made hereunder (the “Domestic
Revolving Facility”), (c) the Global Revolving Commitments and the Global
Revolving Loans made hereunder (the “Global Revolving Facility”), (d) the
Foreign Credit Instrument Issuing Commitments, the Foreign Credit Commitments,
the Foreign Credit Instruments issued hereunder and the Existing Foreign Credit
Instruments governed hereby (the “Foreign Trade Facility”) and (e) the
Incremental Term Loans (the “Incremental Term Loan Facility”).

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.

 

“Fee Letter”:  the letter agreement, dated as of August 7, 2007 among the Parent
Borrower, Bank of America and BAS.

 

“Financial Officer”:  the chief financial officer, principal accounting officer,
treasurer or controller of the Parent Borrower.

 

“Foreign Credit Commitment”:  with respect to each Lender, the obligation of
such Lender to purchase participations in each Foreign Credit Instrument
hereunder, as such obligation may be changed from time to time pursuant to this
Agreement.  The amount of each Lender’s Foreign Credit Commitment as of the
Effective Date is set forth on Schedule 1.1A, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Foreign Credit
Commitment, as applicable.  The aggregate amount of the Foreign Credit
Commitments is NINE HUNDRED FIFTY MILLION DOLLARS ($950,000,000) as of the
Effective Date.

 

“Foreign Credit Commitment Fee”:  as defined in Section 2.6(p)(i).

 

“Foreign Credit Disbursement”:  as defined in Section 2.6(h)(i).

 

“Foreign Credit Fronting Fee”:  as defined in Section 2.6(p)(iii).

 

“Foreign Credit Handling Fee”:  as defined in Section 2.6(p)(iv).

 

13

--------------------------------------------------------------------------------


 

“Foreign Credit Instrument”:  a Warranty Guarantee, a Performance Guarantee, an
Advance Payment Guarantee, a Tender Guarantee, a General Purpose Guarantee, a
Counter-Guarantee or an Existing Foreign Credit Instrument.

 

“Foreign Credit Instrument Fee”:  as defined in Section 2.6(p)(ii).

 

“Foreign Credit Instrument Issuing Commitment”:  with respect to each Foreign
Issuing Lender, the commitment of such Foreign Issuing Lender to issue Foreign
Credit Instruments, as such commitment may be changed from time to time pursuant
to this Agreement.  The amount of each Foreign Issuing Lender’s Foreign Credit
Instrument Issuing Commitment as of the Effective Date is set forth on Schedule
1.1A.  The aggregate principal amount of the Foreign Credit Instrument Issuing
Commitments as of the Effective Date is NINE HUNDRED FIFTY MILLION DOLLARS
($950,000,000).

 

“Foreign Credit Instrument Requirements”:  the Dispensable Requirements and the
Mandatory Requirements.

 

“Foreign Credit Instrument Termination Date”:  as defined in Section 2.6(k)(i).

 

“Foreign Credit Reimbursement Obligation”:  the obligation of each relevant
Borrower to reimburse the relevant Foreign Issuing Lender pursuant to
Section 2.6(h) for Foreign Credit Disbursements.

 

“Foreign Issuing Lender”:  (a) a Lender with a Foreign Credit Instrument Issuing
Commitment or with Foreign Trade Exposure, (b) a Person that has had its Foreign
Credit Instrument Issuing Commitment terminated at the election of the Parent
Borrower pursuant to the terms of Section 2.6(b)(i) but that has issued prior to
such termination Foreign Credit Instruments and/or Joint Signature Foreign
Credit Instruments pursuant to Section 2.6 that continue to remain outstanding
following such termination (for which it has not received a Counter Guarantee at
the election of the Parent Borrower in its sole discretion as credit support for
such Foreign Credit Instruments and/or Joint Signature Foreign Credit
Instruments) and (c) with respect to those Existing Foreign Credit Instruments
set forth in Part B of Schedule 2.6(a), the Lender designated as the issuer of
any such Existing Foreign Credit Instrument on such Schedule 2.6(a).

 

“Foreign Issuing Lender Joinder Agreement”:  a joinder agreement, substantially
in the form of Exhibit O, executed and delivered in accordance with the
provisions of Section 2.6(t).

 

“Foreign Subsidiary”:  any Subsidiary (a) that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia or (b) that is a Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Borrower”:  (a) with respect to the Global Revolving
Facility, any Foreign Subsidiary of the Parent Borrower designated as a Foreign
Subsidiary Borrower by the Parent Borrower pursuant to Section 2.23(a) that has
not ceased to be a Foreign Subsidiary Borrower pursuant to such Section and
(b) with respect to the Foreign Trade Facility, any Foreign Subsidiary of the
Parent Borrower designated as a Foreign Subsidiary Borrower by the Parent
Borrower pursuant to Section 2.23(b) that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.  Part A of Schedule 2.23 sets
forth a list of the Foreign Subsidiary Borrowers under the Global Revolving
Facility as of the Effective Date, and Part B of Schedule 2.23 sets forth a list
of the Foreign Subsidiary Borrowers under the Foreign Trade Facility as of the
Effective Date.

 

14

--------------------------------------------------------------------------------


 

“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that has no material
assets other than the Capital Stock of one or more Foreign Subsidiaries, and
other assets relating to an ownership interest in any such Capital Stock.

 

“Foreign Subsidiary Opinion”:  with respect to any Foreign Subsidiary Borrower,
a legal opinion of counsel to such Foreign Subsidiary Borrower addressed to the
Administrative Agent (and, with respect to any Foreign Subsidiary Borrower under
the Foreign Trade Facility, the Foreign Trade Facility Agent) and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent (and,
with respect to any Foreign Subsidiary Borrower under the Foreign Trade
Facility, the Foreign Trade Facility Agent).

 

“Foreign Trade Administrative Office”:  the office of the Foreign Trade Facility
Agent located at Trade Center, Königsalle 45 – 47, 40212 Düsseldorf, Germany, or
such other office as may be designated by the Foreign Trade Facility Agent by
written notice to the Parent Borrower, the Administrative Agent and the Lenders.

 

“Foreign Trade Exposure”:  with respect to any Foreign Issuing Lender at any
time, the sum of (a) the Dollar Equivalent of the aggregate outstanding amount
of such Foreign Issuing Lender’s obligations in respect of all Foreign Credit
Instruments issued by it at such time plus (b) the Dollar Equivalent of the
aggregate principal amount of all Foreign Credit Disbursements made by such
Foreign Issuing Lender that have not yet been reimbursed by or on behalf of the
relevant Borrower at such time.

 

“Foreign Trade Facility”:  as defined in the definition of Facility.

 

“Foreign Trade Facility Agent”:  as defined in the definition of Administrative
Agent.

 

“Foreign Trade Maturity Date”:  September 21, 2012, as such date may be extended
pursuant to Section 2.6(b).

 

“Fund”:  any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“GAAP”:  generally accepted accounting principles in the United States of
America.

 

“General Purpose Guarantee”:  a customary standby letter of credit or bank
guarantee or surety issued by a Foreign Issuing Lender for the purpose of
supporting any obligations of the Parent Borrower or any of its Subsidiaries,
other than (a) Advance Payment Guarantees, (b) Warranty Guarantees,
(c) Performance Guarantees, (d) Tender Guarantees and (e) any other customary
standby letter of credit, bank guarantee or surety issued to secure obligations
which are recognized as Indebtedness, save customs guarantees, guarantees for
rental payments and for the benefit of tax authorities and guarantees used as
collateral in connection with court proceedings.

 

“Global Revolving Availability Period”:  the period from and including the
Effective Date to but excluding the earlier of the Global Revolving Maturity
Date and the date of termination of the Global Revolving Commitments.

 

“Global Revolving Commitment”:  with respect to each Lender, the commitment, if
any, of such Lender to make Global Revolving Loans hereunder, as such commitment
may be changed from time to time pursuant to this Agreement.  The amount of each
Lender’s Global Revolving Commitment as of the Effective Date is set forth on
Schedule 1.1A, or in the Assignment and Assumption pursuant to which

 

15

--------------------------------------------------------------------------------


 

such Lender shall have assumed its Global Revolving Commitment, as applicable. 
The aggregate amount of the Global Revolving Commitments is TWO HUNDRED MILLION
DOLLARS ($200,000,000) as of the Effective Date.

 

“Global Revolving Commitment Fee”:  as defined in Section 2.14(a).

 

“Global Revolving Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate outstanding principal amount of such Lender’s Global Revolving
Loans at such time that are denominated in Dollars plus (b) the Dollar
Equivalent at such time of the aggregate outstanding principal amount of such
Lender’s Global Revolving Loans at such time that are denominated in Qualified
Global Currencies.

 

“Global Revolving Facility”:  as defined in the definition of Facility.

 

“Global Revolving Lender”:  a Lender with a Global Revolving Commitment or with
Global Revolving Exposure.

 

“Global Revolving Loan”:  a Loan made pursuant to Section 2.1(a)(iii).

 

“Global Revolving Maturity Date”:  September 21, 2012.

 

“Global Revolving Note”: as defined in Section 2.10(d).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any European central bank or other similar
agency, authority or regulatory body), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee:  with respect to any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, supplier, purchaser or
customer arrangements in the ordinary course of business, Standard Receivables
Undertakings or “comfort” letters delivered to auditors in connection with
statutory audits.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Parent Borrower and the Subsidiary Guarantors
in favor of the Administrative Agent, in substantially the form of Exhibit A, as
the same may be amended, supplemented or otherwise modified from time to time.

 

16

--------------------------------------------------------------------------------


 

“Hazardous Materials”:  all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic” pursuant
to any Environmental Law.

 

“Hedging Agreement”:  any interest rate agreement, foreign currency exchange
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price swap or hedging arrangement or option.

 

“Incremental Facility Activation Notice”:  a notice substantially in the form of
Exhibit G.

 

“Incremental Term Lenders”:  each Lender with an outstanding Incremental Term
Loan.

 

“Incremental Term Loan Facility”:  as defined in the definition of Facility.

 

“Incremental Term Loan Maturity Date”:  with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice, which
date shall be a date no earlier than the final maturity of the other Term Loans
entered into prior to the delivery of such Incremental Facility Activation
Notice.

 

“Incremental Term Loans”:  as defined in Section 2.1(b).

 

“Incur”:  as defined in Section 6.2.  “Incurrence” and “Incurred” shall have
correlative meanings.

 

“Indebtedness”:  with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person (other than current
trade payables Incurred in the ordinary course of business and payable in
accordance with customary practices), (d) all obligations of such Person in
respect of the deferred purchase price of property or services (other than
(i) current trade payables or liabilities for deferred payment for services to
employees and former employees, in each case Incurred in the ordinary course of
business and payable in accordance with customary practices and (ii) unsecured
Payables Programs in respect of current trade payables Incurred in the ordinary
course of business, so long as the aggregate amount at any time outstanding that
is owed in respect of such Payables Programs does not exceed an amount equal to
the current trade payables so financed plus interest (or equivalent), yield,
indemnities, fees and expenses in connection therewith), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all preferred
and/or redeemable Capital Stock of any Subsidiary of such Person that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof), or upon the happening
of any event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is six months after the latest
maturity date for Loans hereunder, (k) Receivables Transaction Attributed
Indebtedness and (l) solely for the purposes of Section 6.2, all obligations of
such Person in respect of Hedging Agreements.  The Indebtedness of any Person
(i) shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is

 

17

--------------------------------------------------------------------------------


 

liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and (ii) shall
exclude customer deposits in the ordinary course of business.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Indemnitees”:  as defined in Section 9.3(b).

 

“Indirect Foreign Credit Instrument”:  as defined in Section 2.6(g)(iv).

 

“Indirect Foreign Issuing Lender”:  as defined in Section 2.6(g)(iv).

 

“Information”:  as defined in Section 9.11.

 

“Information Memorandum”:  the Confidential Information Memorandum, dated
August 14, 2007, relating to the Parent Borrower and the Facilities.

 

“Initial Term Loan”:  a Loan made pursuant to Section 2.1(a)(i).

 

“Initial Term Loan Lender”:  a Lender with a Term Loan Commitment or with an
outstanding Initial Term Loan.

 

“Interest Election Request”:  a request by the relevant Borrower to convert or
continue Borrowing of Domestic Revolving Loans or Global Revolving Loans or Term
Loan Borrowing in accordance with Section 2.8.

 

“Interest Payment Date”:  (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Domestic Revolving Maturity Date, the Global Revolving Maturity
Date or the Term Loan Maturity Date, as applicable; and (b) with respect to any
Eurocurrency Loan, the last day of each Interest Period applicable to such Loan
and the Domestic Revolving Maturity Date, the Global Revolving Maturity Date or
the Term Loan Maturity Date, as applicable; provided, however, that if any
Interest Period for a Eurocurrency Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates.

 

“Interest Period”:  with respect to any LIBO Rate Loan, the period commencing on
the date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Parent Borrower in its Borrowing Request, or nine or twelve
months thereafter, as requested by the Parent Borrower and consented to by all
of the Lenders, provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing;

 

18

--------------------------------------------------------------------------------


 

(c)           no Interest Period with respect to any Global Revolving Loan shall
extend beyond the Global Revolving Maturity Date;

 

(d)           no Interest Period with respect to any Domestic Revolving Loan
shall extend beyond the Domestic Revolving Maturity Date;

 

(e)           no Interest Period with respect to the Initial Term Loan shall
extend beyond the Term Loan Maturity Date; and

 

(f)            no Interest Period with respect to the Incremental Term Loan
shall extend beyond the Incremental Term Loan Maturity Date.

 

“Investments”:  as defined in Section 6.5.

 

“Issuing Lender”:  as the context may require, (a) Bank of America, with respect
to Letters of Credit issued by it, (b) any other Domestic Revolving Lender that
becomes an Issuing Lender pursuant to Section 2.5(1), with respect to Letters of
Credit issued by it, and (c) any Domestic Revolving Lender that has issued an
Existing Letter of Credit, with respect to such Existing Letter of Credit and,
in each case its successors in such capacity as provided in Section 2.5(i).  Any
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Joint Foreign Issuing Lenders”:  as defined in Section 2.6(m)(i).

 

“Joint Foreign Trade Facility Agent”:  as defined in Section 2.6(m)(ii).

 

“Joint Signature Foreign Credit Instrument”:  a Foreign Credit Instrument issued
by two or more Foreign Issuing Lenders acting as several debtors in accordance
with Section 2.6(m).

 

“Judgment Currency”:  as defined in Section 9.14(a).

 

“Judgment Currency Conversion Rate”:  as defined in Section 9.14(a).

 

“Latest Notification Day”:  as defined in Section 2.6(g)(i).

 

“LC Disbursement”:  a payment made by the applicable Issuing Lender pursuant to
a Letter of Credit.

 

“LC Exposure”:  at any time, the sum of (a) the aggregate outstanding amount of
all Letters of Credit that are denominated in Dollars at such time plus (b) the
aggregate principal amount of all LC Disbursements that are denominated in
Dollars that have not yet been reimbursed by or on behalf of the relevant
Borrower at such time plus (c) the Alternative Currency LC Exposure at such
time.  The LC Exposure of any Domestic Revolving Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders”:  the Persons listed on Schedule 1.1A and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
each Domestic Revolving Lender, each Global Revolving Lender, each Incremental

 

19

--------------------------------------------------------------------------------


 

Term Lender, the Swingline Lender, each Issuing Lender, each Lender with a
Foreign Credit Commitment and each Foreign Issuing Lender.

 

“Lending Office”:  with respect to any Foreign Issuing Lender, the office
designated by such Foreign Issuing Lender by written notice to the Foreign Trade
Facility Agent, the Administrative Agent and the relevant Borrower.

 

“Letter of Credit”:  any standby letter of credit (other than a Foreign Credit
Instrument) issued pursuant to this Agreement, including the Existing Letters of
Credit.

 

“LIBO Rate”:  for any Interest Period with respect to a LIBO Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the rate per
annum reasonably determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“LIBO Reserve Percentage”: for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The LIBO Rate for each outstanding Eurocurrency
Loan shall be adjusted automatically as of the effective date of any change in
the LIBO Reserve Percentage.

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, each Note, each
Borrowing Subsidiary Agreement, each Borrowing Subsidiary Termination, the Fee
Letter and the Deutsche Bank Fee Letter.

 

“Loan Parties”:  the Borrowers and the Subsidiary Guarantors.

 

“Mandatory Requirements”:  the requirements under Part A of Schedule 1.1C.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole, (b) the

 

20

--------------------------------------------------------------------------------


 

ability of the Loan Parties, taken as a whole, to perform any of their
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.

 

“Material Indebtedness”:  Indebtedness (other than the Loans, Letters of Credit
and Foreign Credit Instruments), or obligations in respect of one or more
Hedging Agreements, of any one or more of the Parent Borrower and its
Subsidiaries in an aggregate principal amount exceeding $75,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Parent Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary”:  (a) any Subsidiary listed on Schedule 1.1B as a Material
Subsidiary and (b) any other Subsidiary of the Parent Borrower created or
acquired after the Effective Date that, together with its Subsidiaries, has
aggregate assets (excluding assets that would be eliminated upon consolidation
in accordance with GAAP), at the time of determination, in excess of
$50,000,000.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Proceeds”:  with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non-cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a casualty or a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees and out-of-pocket expenses paid by the Parent Borrower
and the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a Disposition of an asset (including pursuant to
a condemnation or similar proceeding), the amount of all payments required to be
made by the Parent Borrower and the Subsidiaries as a result of such event to
repay Indebtedness (other than Loans) or to pay any other Contractual Obligation
secured by such asset or otherwise subject to mandatory prepayment or repayment
as a result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Parent Borrower and the Subsidiaries (including
all taxes paid in connection with the repatriation of the Net Proceeds of a
Disposition), and the amount of any reserves established by the Parent Borrower
and the Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Parent Borrower).

 

“New Lender Supplement”:  a supplement substantially in the form of Exhibit H.

 

“Non-U.S. Lender”:  as defined in Section 2.19(e).

 

“Note” or “Notes”:   the Domestic Revolving Notes, the Global Revolving Notes,
the Swingline Note and/or the Term Notes, individually or collectively, as
appropriate.

 

“Notice Date”:  as defined in Section 2.6(b)(i).

 

“Obligation Currency”:  as defined in Section 9.14(a).

 

“Obligations”:  the collective reference to the unpaid principal of and interest
(and premium, if any) on the Loans, Reimbursement Obligations and Foreign Credit
Reimbursement Obligations and all other obligations and liabilities of the
Borrowers (including interest accruing at the then applicable rate provided
herein after the maturity of the Loans, Reimbursement Obligations and Foreign
Credit

 

21

--------------------------------------------------------------------------------


 

Reimbursement Obligations and interest accruing at the then applicable rate
provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to any Agent or any Lender (or, in the case of
any Hedging Agreement or Specified Cash Management Agreement, any Lender or any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter Incurred, which may arise
under, out of, or in connection with, this Agreement, the other Loan Documents,
any Hedging Agreement or Specified Cash Management Agreement with any Lender or
any Affiliate of any Lender or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, premium, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
any Agent or to any Lender that are required to be paid by any Borrower pursuant
to the terms of any of the foregoing agreements).

 

“Other Permitted Debt”:  any unsecured Indebtedness Incurred by the Parent
Borrower as permitted by Section 6.2(1).

 

“Other Permitted Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing Other Permitted Debt or providing for
any Guarantee or other right in respect thereof.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise charges or similar levies arising from the execution, delivery or
enforcement of any Loan Document.

 

“Parent Borrower”:  as defined in the preamble.

 

“Participant”:  as defined in Section 9.4(e).

 

“Participating Member State”:  each state so described in any EMU legislation.

 

“Payables Programs”:  payables programs established to enable the Parent
Borrower or any Subsidiary to purchase goods and services from vendors.

 

“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Guarantee”:  a customary standby letter of credit or bank guarantee
or surety issued by a Foreign Issuing Lender in favor of customers of the Parent
Borrower or any of its Subsidiaries for the purpose of supporting the
fulfillment of such parties’ performance obligations under any construction,
service or similar agreement.

 

“Permitted Acquisition”:  any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person (including any related Investment in any Subsidiary in order to provide
all or any portion of the Consideration for such acquisition); provided that
(a) the Parent Borrower shall be in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Section 6.1,
in each case recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower for which the relevant information is available
as if such acquisition had occurred on the first day of each relevant period for
testing such compliance (as demonstrated, in the case of any acquisition for
which the aggregate Consideration is greater than or equal to $100,000,000, in a
certificate of a Financial Officer delivered to the Administrative Agent prior
to the consummation of such acquisition), (b) no Default or Event of Default
shall have occurred and be continuing, or would occur

 

22

--------------------------------------------------------------------------------


 

after giving effect to such acquisition, (c) substantially all of the property
so acquired (including substantially all of the property of any Person whose
Capital Stock is directly or indirectly acquired) is useful in the business of
the general type conducted by the Parent Borrower and its Subsidiaries on the
Effective Date or businesses reasonably related thereto, (d) the Capital Stock
so acquired (other than any Capital Stock that is not required by Section 5.11
to become Collateral) shall constitute and become Collateral, (e) if the Ratings
Event shall have occurred, substantially all of the property other than Capital
Stock so acquired (including substantially all of the property of any Person
whose Capital Stock is directly or indirectly acquired when such Person becomes
a direct or indirect Wholly Owned Subsidiary of the Parent Borrower in
accordance with clause (f), below, but excluding any assets to the extent such
assets are not required by Section 5.11 to become Collateral) shall constitute
and become Collateral, (f) any Person whose Capital Stock is directly or
indirectly acquired shall be, after giving effect to such acquisition, (i) with
respect to any such Person that is a Domestic Subsidiary, within six (6) months
of such acquisition, a direct or indirect Wholly Owned Subsidiary of the Parent
Borrower, and (ii) with respect to any such Person that is a Foreign Subsidiary,
within eighteen (18) months of such acquisition at least 80% of the Capital
Stock of such Foreign Subsidiary shall be owned directly or indirectly by the
Parent Borrower, and (g) any such acquisition shall have been approved by the
board of directors or comparable governing body of the relevant Person (unless
such relevant Person is a majority owned Subsidiary prior to such acquisition).

 

“Permitted Currencies”:  Dollars, Sterling and Euros.

 

“Permitted Encumbrances”:  (a) Liens imposed by law for taxes that are not yet
due or are being contested in compliance with Section 5.5; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 5.5; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety,
indemnity, release and appeal bonds, performance or warranty bonds and other
obligations of a like nature, and guarantees  or reimbursement or related
obligations thereof, in each case in the ordinary course of business;
(e) deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements; (f) judgment (including pre-judgment attachment)
Liens not giving rise to an Event of Default; (g) banker’s Liens, rights of
set-off or similar rights and remedies as to deposit accounts or other funds
maintained with a depositary institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Parent Borrower or any Subsidiary in excess of those set
forth by regulations promulgated by the Board or other applicable Governmental
Authority and (ii) such deposit account is not intended by the Parent Borrower
or any Subsidiary to provide collateral to the depositary institution; (h) Liens
arising from UCC financing statement filings regarding operating leases or
consignments entered into by the Parent Borrower and any Subsidiary in the
ordinary course of business; (i) customary restrictions imposed on the transfer
of copyrighted or patented materials or other intellectual property and
customary provisions in agreements that restrict the assignment of such
agreements or any rights thereunder; (j) easements, leases, subleases, ground
leases, zoning restrictions, building codes, rights-of-way, minor defects or
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Parent
Borrower or any Subsidiary; and (k) customary unperfected Liens Incurred in the
ordinary course of business that secure current trade payables Incurred in the
ordinary course of business and payable in accordance with customary practices;
provided that such Liens encumber only the assets related to such current trade
payables.  Notwithstanding the foregoing, the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness.

 

23

--------------------------------------------------------------------------------


 

“Permitted Investments”:  (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof; (b) investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, credit
ratings from S&P or from Moody’s of at least “A-2” or “P-2”, respectively;
(c) investments in certificates of deposit, banker’s acceptances, overnight bank
deposits, eurodollar time deposits and time deposits maturing within one year
from the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000 or, in the case of Foreign Subsidiaries, any local
office of any commercial bank organized under the laws of the relevant local
jurisdiction or any OECD country or any political subdivision thereof which has
a combined capital and surplus and undivided profits of not less than
$500,000,000 and cash pooling arrangements among Foreign Subsidiaries (sometimes
intermediated by a commercial bank); (d) marketable general obligations issued
by any State of the United States of America or any political subdivision of any
such State or any public instrumentality thereof maturing within one year from
the date of acquisition and, at the time of acquisition, having a credit rating
of “A” or better from either S&P or Moody’s; (e) repurchase agreements with a
term of not more than 30 days for securities described in clause (a), (c) or
(d) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; (f) interests in any investment company or money
market fund which invests substantially all of its assets in instruments of the
type specified in clauses (a) through (e) above; and (g) in the case of Foreign
Subsidiaries (other than any Foreign Subsidiary Holdco), substantially similar
Investments to those set forth in clauses (a) through (f) above denominated in
foreign currencies; provided that references to the United States of America (or
any agency, instrumentality or State thereof) shall be deemed to mean foreign
countries having a sovereign rating of “A” or better from either S&P or Moody’s.

 

“Permitted Maturity”:  with respect to any Foreign Credit Instrument, a maximum
tenor of 60 months following the respective issuance date; provided that (a) not
more than 33 1/3% of the total Foreign Credit Instrument Issuing Commitments may
be used for Foreign Credit Instruments with a tenor of 48 months or more and
(b) no Foreign Credit Instrument may have a maximum tenor that is more than 24
months after the then effective Foreign Trade Maturity Date.  For purposes of
this definition, “tenor” shall mean the period remaining from time to time until
the maturity of the relevant Foreign Credit Instrument determined on the basis
of the expiration date specified in the relevant Foreign Credit Instrument in
accordance with Section 2.6(c)(iv), or, in the absence of such specific
expiration date, the remaining Commercial Lifetime.

 

“Person”:  any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”: as defined in Section 5.1.

 

24

--------------------------------------------------------------------------------


 

“Prepayment Event”:

 

(a)           any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by paragraph (a), (b), (c) or
(e) of Section 6.6) that yields aggregate gross proceeds to the Parent Borrower
or any of the Subsidiary Guarantors (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property of
the Parent Borrower or any Subsidiary Guarantor that yields Net Proceeds in
excess of $10,000,000; or

 

(c)           the Incurrence by the Parent Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.2.

 

“Public Lender”:  as defined in Section 5.1.

 

“Qualified Foreign Global Currency”:  any Qualified Global Currency other than
Dollars borrowed in the United States of America.

 

“Qualified Global Currency”:  (a) Sterling, Euros, Dollars and each of the
currencies of the countries specified on Schedule 1.1D and (b) any other
eurocurrency designated by the Parent Borrower with the consent of the
Administrative Agent and each Global Revolving Lender.

 

“Qualified Global Currency Borrowing”:  any Borrowing comprised of Qualified
Global Currency Loans.

 

“Qualified Global Currency Loan”:  any Loan denominated in a Qualified Global
Currency.

 

“Qualified Receivables Transaction”:  any transaction or series of transactions
that may be entered into by the Parent Borrower or any Subsidiary pursuant to
which the Parent Borrower or any Subsidiary may sell, convey or otherwise
transfer to a Receivables Entity or any other Person, or may grant a security
interest in, any Receivables (whether now existing or arising in the future) of
the Parent Borrower or any Subsidiary, and any assets related thereto including
all collateral securing such Receivables, all contracts and all guarantees or
other obligations in respect of such Receivables, the proceeds of such
Receivables and other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with sales,
factoring or securitizations involving Receivables.

 

“Ratings Event”:  as defined in Section 5.11(b).

 

“Rebasing Date”:  as defined in Section 2.6(o)(i).

 

“Receivable”:  a right to receive payment arising from a sale or lease of goods
or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the UCC as in effect in the State of New York and any
“supporting obligations” (as so defined) of such items.

 

25

--------------------------------------------------------------------------------


 

“Receivables Entity”:  either (a) any Subsidiary or (b) another Person to which
the Parent Borrower or any Subsidiary transfers Receivables and related assets,
in either case which engages in no activities other than in connection with the
financing of Receivables:

 

(i)            no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which:

 

(A)          is guaranteed by the Parent Borrower or any Subsidiary (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Receivables Undertakings);

 

(B)           is recourse to or obligates the Parent Borrower or any Subsidiary
in any way other than pursuant to Standard Receivables Undertakings; or

 

(C)           subjects any property or asset of the Parent Borrower or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Receivables Undertakings;

 

(ii)           with which neither the Parent Borrower nor any Subsidiary has any
material contract, agreement, arrangement or understanding (except in connection
with a purchase money note or Qualified Receivables Transaction permitted by
Section 6.6(c)) other than (A) on terms, taken as a whole, no less favorable to
the Parent Borrower or such Subsidiary than those that might be obtained at the
time from Persons that are not Affiliates of the Parent Borrower or (B) for the
payment of fees in the ordinary course of business in connection with servicing
Receivables; and

 

(iii)          to which neither the Parent Borrower nor any Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

“Receivables Transaction Attributed Indebtedness”:  (a) in the case of any
Receivables securitization (including any Qualified Receivables Transaction, but
excluding any sale or factoring of Receivables), the amount of obligations
outstanding under the legal documents entered into as part of such Receivables
securitization on any date of determination that would be characterized as
principal if such Receivables securitization were structured as a secured
lending transaction rather than as a purchase and (b) in the case of any sale or
factoring of Receivables, the cash purchase price paid by the buyer in
connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest, in each case as determined in good faith and in a
consistent and commercially reasonable manner by the Parent Borrower (provided
that if such method of calculation is not applicable to such sale or factoring
of Receivables, the amount of Receivables Transaction Attributed Indebtedness
associated therewith shall be determined in a manner mutually acceptable to the
Parent Borrower and the Administrative Agent).

 

“Reference Period”:  as defined in the definition of Consolidated EBITDA.

 

“Refinanced Term Loans”:  as defined in Section 9.2(c)(i).

 

“Register”:  as defined in Section 9.4(c).

 

26

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  the obligation of each relevant Borrower to
reimburse the applicable Issuing Lender pursuant to Section 2.5 for amounts
drawn under Letters of Credit.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

 

“Release Date”:  as defined in Section 9.13(a).

 

“Replacement Term Loans”:  as defined in Section 9.2(c)(i).

 

“Required Lenders”:  at any time, Lenders holding in the aggregate more than 50%
of the sum (without duplication) of unfunded Revolving Commitments, unfunded
Foreign Credit Commitments, outstanding Loans, participations in outstanding
Letters of Credit, participations in outstanding Foreign Credit Instruments,
participations in Reimbursement Obligations and participations in Foreign Credit
Reimbursement Obligations.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”:  as defined in Section 1.5(a).

 

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Capital Stock of the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Capital Stock of the Parent Borrower
or any Subsidiary.

 

“Revolving Commitments”:  the aggregate of the Domestic Revolving Commitments
and the Global Revolving Commitments.

 

“S&P”:  Standard & Poor’s.

 

“Sale/Leaseback Transaction”:  as defined in Section 6.7.

 

“Security Documents”:  the Guarantee and Collateral Agreement and any other
security documents granting a Lien on any property of any Person to secure the
obligations of any Loan Party under any Loan Document.

 

“Senior Note Indenture”:  the Indenture entered into by the Parent Borrower in
connection with the issuance of the Senior Notes, together with all supplemental
indentures, instruments and other agreements entered into by the Parent Borrower
in connection therewith so long as the foregoing do not increase the aggregate
principal amount of Senior Notes outstanding thereunder.

 

“Senior Notes”:  the collective reference to (a) the 7.5% senior notes due 2013
of the Parent Borrower having an aggregate initial principal amount of
$500,000,000 issued on or about December 27, 2002 and (b) the 6.25% senior notes
due 2011 of the Parent Borrower having an aggregate initial principal

 

27

--------------------------------------------------------------------------------


 

amount of $300,000,000 issued on or about June 15, 2003; provided that the
aggregate outstanding principal amount of Senior Notes shall not exceed
$50,000,000.

 

“Specified Cash Management Agreement”:  (a) any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transfers of funds or any similar transactions
between the Parent Borrower or any Subsidiary Guarantor and any Lender or
Affiliate thereof, existing on the Effective Date and (b) any agreement
providing for treasury, depositary or cash management services, including in
connection with any automated clearing house transfers of funds or any similar
transactions between the Parent Borrower or any Subsidiary Guarantor and any
Lender or Affiliate thereof, which has been designated by the Parent Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery of such agreement by the Parent Borrower or such Subsidiary
Guarantor, as a “Specified Cash Management Agreement”.

 

“Specified Indebtedness”:  (a) any Indebtedness Incurred as permitted by
Section 6.2(f), (g), (h) or (k), and (b) any secured Indebtedness Incurred as
permitted by Section 6.2(j) or (p).

 

“Standard Receivables Undertakings”:  representations, warranties, covenants and
indemnities entered into by the Parent Borrower or any Subsidiary which are
reasonably customary in sale, factoring or securitization of Receivables
transactions.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt”:  any Indebtedness Incurred by the Parent Borrower as
permitted by Section 6.2(b).

 

“Subordinated Debt Documents”:  all indentures, instruments, agreements and
other documents evidencing or governing the Subordinated Debt or providing for
any Guarantee or other right in respect thereof.

 

“Subsidiary”:  with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Guarantor”:  any Subsidiary that has guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement.  For the avoidance of doubt,
no Foreign Subsidiary, Subsidiary of a Foreign Subsidiary, or Receivables Entity
shall be, or shall be required to become, a Subsidiary Guarantor.

 

“Swingline Exposure”:  at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

28

--------------------------------------------------------------------------------


 

“Swingline Lender”:  Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan”:  a Loan made pursuant to Section 2.4.

 

“Swingline Note”: as defined in Section 2.10(d).

 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Tender Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by a Foreign Issuing Lender in favor of (actual or prospective)
counterparties of the Parent Borrower or any of its Subsidiaries for the purpose
of securing the obligations assumed under any tender, for construction work or
other services.

 

“Term Loan Commitment”:  with respect to each Lender, its obligation to make its
portion of the Initial Term Loan to the Parent Borrower in the principal amount
not to exceed the amount set forth under the heading “Term Loan Commitment”
opposite such Lender’s name on Schedule 1.1A hereto.  The aggregate principal
amount of the Lenders’ Term Loan Commitments is $750,000,000 as of the Effective
Date.

 

“Term Loan Facility”:  as defined in the definition of Facility.

 

“Term Loan Maturity Date”:  September 21, 2012.

 

“Term Loans”:  Initial Term Loans and Incremental Term Loans.

 

“Term Note”: as defined in Section 2.10(d).

 

“Total Consolidated Assets”:  as at any date of determination, the total assets
of the Parent Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP, as of the last day of the fiscal quarter ended immediately
prior to the date of such determination for which financial statements have been
(or are required pursuant to Section 5.1(a) or (b) to have been) delivered to
the Administrative Agent pursuant to Section 5.1(a) or (b).

 

“Total Domestic Exposure”:  at any time, the sum of the total Domestic Revolving
Exposures.

 

“Total Foreign Trade Exposure”:  at any time, the sum of the total Foreign Trade
Exposures.

 

“Total Global Exposure”:  at any time, the sum of the total Global Revolving
Exposures.

 

“Transactions”:  the execution, delivery and performance by each Loan Party of
the Loan Documents to which it is to be a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit and Foreign Credit
Instruments hereunder.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may from time to time be further amended,
supplemented or otherwise modified.

 

29

--------------------------------------------------------------------------------


 

“Type”:  when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined and the currency in which such Loan, or the Loans
comprising such Borrowing, are denominated.  For purposes hereof, “rate” shall
include the Adjusted LIBO Rate and the Alternate Base Rate, and “currency” shall
include Dollars and any Qualified Global Currency permitted hereunder.

 

“UCC”:  for any jurisdiction, the Uniform Commercial Code applicable in such
jurisdiction.

 

“Utilization Date”:  as defined in Section 2.6(g)(i).

 

“Utilization Reduction Notice”:  as defined in Section 2.6(k)(i).

 

“Utilization Request”:  as defined in Section 2.6(c).

 

“Warranty Guarantee”:  a customary standby letter of credit or bank guarantee or
surety issued by a Foreign Issuing Lender in favor of customers of the Parent
Borrower or any of its Subsidiaries for the purpose of securing any warranty
obligations of the Parent Borrower or such Subsidiary.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’, foreign nationals’ and analogous
qualifying shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Parent Borrower.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.2.            CLASSIFICATION OF LOANS AND BORROWINGS.


 

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 


SECTION 1.3.            TERMS GENERALLY.


 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and

 

30

--------------------------------------------------------------------------------


 

Exhibits and Schedules to, this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) where applicable, any amount (including
minimum borrowing, prepayment or repayment amounts) expressed in Dollars shall,
when referring to any currency other than Dollars, be deemed to mean an amount
of such currency having a Dollar Equivalent approximately equal to such amount.

 


SECTION 1.4.            ACCOUNTING TERMS; GAAP.


 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if at any time after June 30, 2007 there shall occur
any change in respect of GAAP from that used in the preparation of audited
financial statements referred to in Section 5.1 in a manner that would have a
material effect on any matter under Article VI, the Parent Borrower and the
Administrative Agent will, within five Business Days of notice from the
Administrative Agent or the Parent Borrower, as the case may be, to that effect,
commence, and continue in good faith, negotiations with a view towards making
appropriate amendments to the provisions hereof acceptable to the Required
Lenders, to reflect as nearly as possible the effect of Article VI as in effect
on the date hereof; provided further that, until such notice shall have been
withdrawn or the relevant provisions amended in accordance herewith, Article VI
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective.

 


SECTION 1.5.            EXCHANGE RATES.


 

(a)           Not later than 1:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date to be used for calculating the Dollar Equivalent amounts of
each currency in which a Global Revolving Loan, Alternative Currency Letter of
Credit or unreimbursed LC Disbursement is denominated and (ii) give notice
thereof to the Parent Borrower.  The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
for the purpose of converting into Dollars, under Sections 2.5(d), (e), (h),
(j) and (k) and 2.14(b), the obligations of the Borrowers and the Domestic
Revolving Lenders in respect of LC Disbursements that have not been reimbursed
when due) be the Exchange Rates employed in converting any amounts between the
applicable currencies.

 

(b)           Not later than 5:00 p.m., New York City time, on each Reset Date,
the Administrative Agent shall (i) determine the Global Revolving Exposure or
the Alternative Currency LC Exposure, as the case may be, on such date (after
giving effect to any Global Revolving Loans to be made or any Alternative
Currency Letters of Credit to be issued, renewed, extended or terminated in
connection with such determination) and (ii) notify the Parent Borrower and, if
applicable, each Issuing Lender of the results of such determination.

 


SECTION 1.6.            CURRENCY CONVERSION.


 

(a)           If more than one currency or currency unit are at the same time
recognized by the central bank of any country as the lawful currency of that
country, then (i) any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent and (ii) any translation from one
currency or currency unit to another shall be at the official rate of exchange
recognized by the central bank for conversion of that currency or currency unit
into the other,

 

31

--------------------------------------------------------------------------------


 

rounded up or down by the Administrative Agent or the Foreign Trade Facility
Agent, as applicable, as it deems appropriate.

 

(b)           If a change in any currency of a country occurs, this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent specifies to be necessary to reflect the change in currency
and to put the Lenders in the same position, so far as possible, that they would
have been in if no change in currency had occurred.

 


SECTION 1.7.            TIMES OF DAY.


 

Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).

 


SECTION 1.8.            FACE AMOUNT.


 

Unless otherwise specified herein, the Face Amount of a Letter of Credit,
Foreign Credit Instrument or Joint Signature Foreign Credit Instrument at any
time shall be deemed to be the stated amount of such Letter of Credit, Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument in effect at such
time; provided, however, that with respect to any Letter of Credit, Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument that, by its
terms or the terms of any form of letter of credit application or other
agreement submitted by a Borrower to, or entered into by a Borrower with, the
applicable Issuing Lender or Foreign Issuing Lender, as applicable, relating to
such Letter of Credit, Foreign Credit Instrument or Joint Signature Foreign
Credit Instrument, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit, Foreign Credit Instrument
or Joint Signature Foreign Credit Instrument shall be deemed to be the maximum
stated amount of such Letter of Credit, Foreign Credit Instrument or Joint
Signature Foreign Credit Instrument after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 


ARTICLE II


 


THE CREDITS


 


SECTION 2.1.            COMMITMENTS; INCREMENTAL FACILITIES.


 

(a)           Subject to the terms and conditions set forth herein, each
relevant Lender agrees (i) to severally make Initial Term Loans in Dollars to
the Parent Borrower on the Effective Date in an aggregate principal amount not
exceeding the Term Loan Commitment of such Lender, (ii) to severally make
Domestic Revolving Loans in Dollars to the Parent Borrower from time to time
during the Domestic Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Domestic Revolving Exposure
exceeding such Lender’s Domestic Revolving Commitment and (iii) to severally
make Global Revolving Loans in Dollars or one or more Qualified Global
Currencies (as specified in the Borrowing Requests with respect thereto) to any
Borrower from time to time during the Global Revolving Availability Period in an
aggregate principal amount that will not result in such Lender’s Global
Revolving Exposure exceeding such Lender’s Global Revolving Commitment.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Parent Borrower may borrow, prepay and reborrow Domestic Revolving Loans,
and any Borrower may borrow, prepay and reborrow Global Revolving Loans. 
Amounts repaid in respect of Term Loans may not be reborrowed.

 

32

--------------------------------------------------------------------------------


 

(b)           So long as no Default or Event of Default (including, on a pro
forma basis, pursuant to Section 6.1) shall be in existence or would be caused
thereby, the Parent Borrower and any one or more Lenders may from time to time
agree that such Lenders (or any other additional bank, financial institution or
other entity which becomes a Lender pursuant to this Section 2.1(b)) shall add
an additional term loan facility (the loans thereunder, the “Incremental Term
Loans”) and/or increase the Commitments in respect of any of the Facilities by
executing and delivering to the Administrative Agent and, in the case of any
increase in the Foreign Credit Commitments, the Foreign Trade Facility Agent an
Incremental Facility Activation Notice specifying (i) the amount of such
Incremental Term Loans and/or Commitment increase, and (ii) in the case of any
Incremental Term Loans, (A) the applicable Incremental Term Loan Maturity Date,
(B) the amortization schedule for such Incremental Term Loans, which shall
comply with Section 2.11(b) and (C) the Applicable Rate for such Incremental
Term Loans; provided that the aggregate principal amount of borrowings of
Incremental Term Loans and Commitment increases shall not exceed $400,000,000. 
If the Applicable Rate for such Incremental Term Loans (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount payable to all Lenders providing such Incremental Loans, with such fees
or discount being equated to the interest rates in a manner reasonably
determined by the Administrative Agent in consultation with the Parent Borrower
based on an assumed four-year life to maturity) exceeds the Applicable Rate for
the other Term Loans by more than 0.50%, the Applicable Rate relating to such
other Term Loans shall be adjusted to be equal to the Applicable Rate for such
Incremental Term Loans (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Loans, calculated in the manner provided
above) minus 0.50%.  Except for pricing, amortization and maturity, the terms of
the Incremental Term Loans will be the same as the terms of the Initial Term
Loans.  In the case of any increase in the Commitments under any Facility (other
than any Incremental Term Loan Facility), the terms applicable to such increased
Commitments and the Loans thereunder shall be the same as the terms applicable
to the Facility being so increased.  In the case of any increase of the Domestic
Revolving Facility or the Global Revolving Facility, any new Lender added in
connection with such increase must be reasonably acceptable to the
Administrative Agent.  In the case of any increase of the Foreign Trade
Facility, any new Lender added in connection with such increase must be
reasonably acceptable to the Administrative Agent and the Foreign Trade Facility
Agent.  No Lender shall have any obligation to participate in any Incremental
Term Loan or other increase described in this paragraph unless it agrees to do
so in its sole discretion.  Any additional bank, financial institution or other
entity which, with the consent of the Borrower and the Administrative Agent,
and, if applicable, the Foreign Trade Facility Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with the making of any Incremental Term Loan or the making of any
additional Commitment shall execute a New Lender Supplement, whereupon such
bank, financial institution or other entity shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

 


SECTION 2.2.            LOANS AND BORROWINGS.


 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder.

 

(b)           Subject to Section 2.16, (i) each Revolving Borrowing denominated
in Dollars and each Term Loan Borrowing shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith and (ii) each Qualified Global Currency Borrowing shall be comprised
entirely of Eurocurrency Loans.  Each Swingline Loan shall be an ABR Loan.  Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of

 

33

--------------------------------------------------------------------------------


 

such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that (i) a Borrowing of ABR Domestic Revolving Loans may be in an aggregate
amount that is equal to the entire unused balance of the total Domestic
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.5(e) and (ii) a Borrowing of ABR
Global Revolving Loans may be in an aggregate amount that is equal to the entire
unused balance of the total Global Revolving Commitments.  Each Swingline Loan
shall be in an amount that is an integral multiple of $500,000 and not less than
$500,000.  No more than 10 Eurocurrency Borrowings may be outstanding at any one
time under each Facility.

 

(d)           Notwithstanding any other provision of this Agreement, a Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Domestic Revolving Maturity Date,  Global Revolving Maturity Date, Term Loan
Maturity Date or Incremental Term Loan Maturity Date, as applicable.

 


SECTION 2.3.            REQUESTS FOR BORROWINGS.


 

To request a Borrowing of Domestic Revolving Loans or Global Revolving Loans or
a Term Loan Borrowing, the relevant Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 11:00 a.m., New York City time three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in a Qualified Global Currency, not later
than 11:00 a.m., New York City time four Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of a Borrowing of ABR Domestic
Revolving Loans to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and (x) signed by the Parent Borrower and,
in the case of Borrowings by a Foreign Subsidiary Borrower, such Foreign
Subsidiary Borrower or (y) in the case of Borrowings by a Foreign Subsidiary
Borrower, signed by the Parent Borrower or such Foreign Subsidiary Borrower, as
specified by the Parent Borrower by prior written notice to the Administrative
Agent.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:  (i) the Borrower
requesting such Borrowing (and be signed on behalf of such Borrower); (ii) the
Class and Type of the requested Borrowing; (iii) the aggregate amount of such
Borrowing; (iv) the date of such Borrowing, which shall be a Business Day;
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto; (vi) the location and number of the relevant Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.7; and (vii) the currency of such Borrowing (which
shall be in Dollars in the case of Term Loans, Domestic Revolving Loans and
Swingline Loans, and otherwise shall be in Dollars or a Qualified Global
Currency).  If no election as to the currency of a Borrowing of Global Revolving
Loans is specified in any such notice, then the requested Borrowing shall be
denominated in Dollars.  If no election as to the Type of Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing if denominated
in Dollars or a Eurocurrency Borrowing if denominated in a Qualified Global
Currency.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected

 

34

--------------------------------------------------------------------------------


 

an Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each relevant Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 


SECTION 2.4.            SWINGLINE LOANS.


 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Parent Borrower from time
to time during the Domestic Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $40,000,000
or (ii) the sum of the total Domestic Revolving Exposures exceeding the total
Domestic Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Parent Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, notwithstanding anything herein to
the contrary, the Parent Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy promptly thereafter), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Parent Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Parent Borrower by wiring the amount to the
account designated by the Parent Borrower in the request for such Swingline Loan
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.5(e), by remittance to the applicable
Issuing Lender) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Domestic Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Domestic
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Domestic Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans.  Each Domestic Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loans.  Each Domestic Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Domestic Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7 with
respect to Loans made by such Lender (and Section 2.7 shall apply, mutatis
mutandis, to the payment obligations of the Domestic Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Domestic Revolving Lenders.  The Administrative Agent
shall notify the Parent Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the Parent
Borrower (or other party on behalf of the Parent Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent shall be promptly remitted by the Administrative Agent to
the Domestic Revolving Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Parent Borrower of its obligation to repay such Swingline Loan.

 


SECTION 2.5.            LETTERS OF CREDIT.


 

(a)           General.  Subject to the terms and conditions set forth herein,
any Borrower may request the issuance of Letters of Credit for its own account,
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender, at any time and from time to time during the Domestic Revolving
Availability Period.  Notwithstanding the foregoing, the account party for each
Letter of Credit shall be the Parent Borrower or the relevant Foreign Subsidiary
Borrower, as specified by the Administrative Agent and the applicable Issuing
Lender in consultation with the Parent Borrower.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, the applicable
Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  The letters of credit described on Schedule 2.5
(the “Existing Letters of Credit”) shall be deemed to be “Letters of Credit” for
all purposes of this Agreement and the other Loan Documents.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the relevant Borrower
shall deliver to the applicable Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice specifying the name of the relevant Borrower and requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated (which shall be Dollars or, subject to
Section 2.22, an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by the applicable Issuing
Lender, the relevant Borrower also shall submit a letter of credit application
on such Issuing Lender’s standard form in connection with any request for a
Letter of Credit.  Following receipt of such notice and prior to the issuance of
the requested Letter of Credit, the Administrative Agent shall calculate the
Dollar Equivalent of such Letter of Credit and shall notify the Parent Borrower,
the relevant Borrower and the applicable Issuing Lender of the amount of the
Total Domestic Exposure after giving effect to (i) the issuance of such Letter
of Credit, (ii) the issuance or expiration of any other Letter of Credit that is
to be issued or will expire prior to the requested date of issuance of such
Letter of Credit and (iii) the borrowing or repayment of any Domestic Revolving
Loans or Swingline Loans that (based upon notices delivered to the
Administrative Agent by the Parent Borrower) are to be borrowed or repaid prior
to the requested date of issuance of such Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Parent Borrower and
the relevant Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (A) the
aggregate outstanding principal amount of all Domestic Revolving Loans plus the
amount of all LC Exposure shall not exceed $400,000,000 and (B) the Total
Domestic Exposure shall not exceed the total Domestic Revolving Commitments.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five

 

36

--------------------------------------------------------------------------------


 

Business Days prior to the Domestic Revolving Maturity Date; provided that
notwithstanding the foregoing, Letters of Credit having an aggregate face amount
not in excess of $150,000,000 may provide for an expiration date that is more
than one year after the date of issuance, renewal or extension, so long as such
expiration date does not extend beyond the date referred to in clause
(ii) above.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Lender or the Lenders, the
applicable Issuing Lender hereby grants to each Domestic Revolving Lender, and
each Domestic Revolving Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Domestic
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars, for the account of such Issuing Lender, such
Lender’s Applicable Percentage of (i) each LC Disbursement made by such Issuing
Lender in Dollars and (ii) the Dollar Equivalent, using the Exchange Rates on
the date such payment is required, of each LC Disbursement made by such Issuing
Lender in an Alternative Currency and, in each case, not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to such Borrower for any
reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the Dollar Equivalent thereof using the Exchange Rates on the date of
such refund).  Each Domestic Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Domestic Revolving Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)           Reimbursement.  If the applicable Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement plus any interim interest incurred pursuant to
paragraph (h) of this Section for (x) LC Disbursements made in Dollars, in
Dollars, or (y) LC Disbursements made in an Alternative Currency, in an amount
equal to the Dollar Equivalent, calculated using the applicable Exchange Rate on
the date such LC Disbursement is made, of such LC Disbursement, in each case,
not later than 12:00 noon, New York City time or the relevant local time, as
applicable, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., New York
City time or the relevant local time, as applicable, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time or the relevant local time,
as applicable, on the Business Day immediately following the day that such
Borrower receives such notice; provided that, in the case of any LC Disbursement
made in Dollars, the relevant Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.3 or 2.4 that
such payment be financed in Dollars with a Borrowing of ABR Domestic Revolving
Loans or Swingline Loan in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Borrowing of ABR Domestic Revolving Loans or Swingline Loan. 
If the relevant Borrower fails to make such payment when due, then (i) if such
payment relates to an Alternative Currency Letter of Credit, automatically and
with no further action required, such Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rates on the date
when such payment was due, of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Lender and each other
Domestic Revolving Lender of the applicable LC Disbursement, the Dollar
Equivalent thereof (if such LC Disbursement relates to an Alternative Currency
Letter of Credit), the payment then due from such Borrower in respect thereof
and such Lender’s Applicable Percentage

 

37

--------------------------------------------------------------------------------


 

thereof.  Promptly following receipt of such notice, each Domestic Revolving
Lender shall pay to the Administrative Agent in Dollars its Applicable
Percentage of the payment then due from the relevant Borrower (determined as
provided in clause (i) above, if such payment relates to an Alternative Currency
Letter of Credit), in the same manner as provided in Section 2.7 with respect to
Loans made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Domestic Revolving Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Lender in Dollars the amounts
so received by it from the Domestic Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from any Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Lender or, to the extent that Domestic Revolving Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Lender, then
to such Lenders and such Issuing Lender as their interests may appear.  Any
payment made by a Domestic Revolving Lender pursuant to this paragraph to
reimburse any Issuing Lender for any LC Disbursement (other than the funding of
ABR Domestic Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  A Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Lender; provided that neither of the foregoing sentences
shall be construed to excuse such Issuing Lender from liability to a Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing
Lender’s gross negligence, willful misconduct or failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

38

--------------------------------------------------------------------------------


 

(g)           Disbursement Procedures.  The applicable Issuing Lender shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Lender
shall promptly notify the Administrative Agent and the relevant Borrower by
telephone (confirmed by telecopy promptly thereafter) of such demand for payment
and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the relevant Borrower of its obligation to reimburse such
Issuing Lender and the Domestic Revolving Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If an Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Domestic
Revolving Loans; provided that, if such Borrower fails to reimburse such LC
Disbursement (including any interim interest incurred in connection with such LC
Disbursement pursuant to this paragraph) when due pursuant to paragraph (e) of
this Section, then Section 2.15(c) shall apply; provided further that, in the
case of an LC Disbursement made under an Alternative Currency Letter of Credit,
the amount of interest due with respect thereto shall (i) in the case of any LC
Disbursement that is reimbursed on or before the Business Day immediately
succeeding such LC Disbursement, (A) be payable in an amount equal to the Dollar
Equivalent, calculated using the applicable Exchange Rate on the date such LC
Disbursement is made, of such LC Disbursement and (B) if not reimbursed on the
date of such LC Disbursement, bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Lender to be the cost to such
Issuing Lender of funding such LC Disbursement plus the Applicable Rate
applicable to Eurocurrency Revolving Loans at such time and (ii) in the case of
any LC Disbursement that is reimbursed after the Business Day immediately
succeeding such LC Disbursement (A) be payable in Dollars, (B) accrue on the
Dollar Equivalent, calculated using the Exchange Rates on the date such LC
Disbursement was made, of such LC Disbursement and (C) bear interest at the rate
per annum then applicable to ABR Revolving Loans, subject to Section 2.15(c). 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Lender, except that interest accrued on and after the date of
payment by any Domestic Revolving Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Lender shall be for the account of such Lender
to the extent of such payment.

 

(i)            Replacement of any Issuing Lender.  Any Issuing Lender may be
replaced at any time by written agreement among the Parent Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Lender.  At the time any such replacement shall
become effective, the Parent Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.14(b).  From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of such Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Domestic Revolving Lenders with LC Exposure representing
at least 51% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent and for the benefit of the Domestic Revolving Lenders, an
amount in Dollars and in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the Borrowers are not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in paragraph (h) or (i) of Article VII. 
For the purposes of this paragraph, the Alternative Currency LC Exposure shall
be calculated using the Exchange Rates on the date notice demanding cash
collateralization is delivered to a Borrower.  Each Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.12(c).  Each such deposit pursuant to this paragraph or pursuant to
Section 2.12(c) shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of each Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
relevant Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the relevant Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Domestic Revolving Lenders with LC Exposure
representing at least 51% of the total LC Exposure), be applied to satisfy other
obligations of such Borrower under this Agreement.  If a Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower within three Business Days after all Events of
Default have been cured or waived.  If a Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.12(c), such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower as and
to the extent that, after giving effect to such return, such Borrower would
remain in compliance with Section 2.12(c), and no Event of Default shall have
occurred and be continuing.  Furthermore, if any Letter of Credit is outstanding
on the date that the Parent Borrower terminates the Domestic Revolving
Commitments pursuant to Section 2.9(b), the Parent Borrower shall, on the date
of such termination, either (A) cause any such Letter of Credit to be
surrendered for cancellation to the applicable Issuing Lender or (B) provide
cash collateral pursuant to the terms of this paragraph (or other credit support
reasonably satisfactory) to the Administrative Agent for the benefit of such
Issuing Lender in an amount equal to at least 103% of the Face Amount of such
Letter of Credit pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.  The Parent Borrower hereby grants to
the Administrative Agent a security interest in all such cash collateral and all
proceeds thereof.  Such cash collateral shall be maintained in a blocked
interest-bearing deposit account at Bank of America.  Upon notice to the
Administrative Agent of the termination, reduction or expiration (without a
pending drawing) of any such Letter of Credit, the Administrative Agent shall
release the relevant cash collateral within three Business Days of the relevant
date of termination, reduction or expiration, and the Administrative Agent shall
use such cash collateral to promptly reimburse any Issuing Lender honoring any
drawing under any such Letter of Credit.

 

(k)           Conversion.  In the event that the Loans become immediately due
and payable on any date pursuant to Article VII, all amounts (i) that a Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any
Alternative Currency Letter of Credit (other than amounts in respect of which
such Borrower has deposited cash collateral pursuant to Section 2.5(j), if such
cash collateral was deposited in the applicable

 

40

--------------------------------------------------------------------------------


 

Alternative Currency to the extent so deposited or applied), (ii) that the
Domestic Revolving Lenders are at the time or thereafter become required to pay
to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to the applicable Issuing Lender
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Alternative Currency Letter of Credit and (iii) of
each Domestic Revolving Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts.  On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the applicable Issuing Lender or any Lender in
respect of the Obligations described in this paragraph shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder.

 

(l)            Additional Issuing Lenders.  The Parent Borrower may, at any time
and from time to time with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) and such Domestic Revolving Lender,
designate one or more additional Domestic Revolving Lenders to act as an Issuing
Lender under the terms of this Agreement; provided that the total number of
Domestic Revolving Lenders so designated at any time plus the total number of
Issuing Lenders pursuant to clause (c) of the definition of the term “Issuing
Lenders” at such time shall not exceed five.  Any Domestic Revolving Lender
designated as Issuing Lender pursuant to this paragraph (1) shall be deemed to
be an “Issuing Lender” for the purposes of this Agreement (in addition to being
a Domestic Revolving Lender) with respect to Letters of Credit issued by such
Domestic Revolving Lender.

 

(m)          Reporting.  Each Issuing Lender will report in writing to the
Administrative Agent (i) on the first Business Day of each week, the aggregate
face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such Issuing Lender shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
Issuing Lender makes any LC Disbursement, the date of such LC Disbursement and
the amount of such LC Disbursement and (iv) on any Business Day on which any
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Lender on such day, the date of such failure, the relevant Borrower and
amount of such LC Disbursement.

 


SECTION 2.6.            FOREIGN CREDIT INSTRUMENTS.


 

(a)           Foreign Credit Instrument Issuing Commitments.  Subject to the
terms and conditions set forth herein, each Foreign Issuing Lender severally
agrees to issue Foreign Credit Instruments and Joint Signature Foreign Credit
Instruments in an aggregate principal amount the Dollar Equivalent of which does
not exceed the Foreign Credit Instrument Issuing Commitment of such Foreign
Issuing Lender at any time and from time to time from the Effective Date until
the Foreign Trade Maturity Date; provided that after giving effect to any
issuance of any Foreign Credit Instrument or Joint Signature Foreign Credit
Instrument, the Dollar Equivalent of the aggregate outstanding amount of the
Foreign Credit Reimbursement Obligations, the Foreign Credit Instruments and
Joint Signature Foreign Credit Instruments shall not exceed the lesser of
(i) the aggregate principal amount of the Foreign Credit Instrument Issuing
Commitments at such time and (ii) the aggregate principal amount of the Foreign
Credit Commitments at such time.  Each Existing Foreign Credit Instrument issued
by a Foreign Issuing Lender shall be deemed for all purposes of this Agreement
to constitute a Foreign Credit Instrument issued by such Foreign Issuing Lender
pursuant hereto and the Foreign Credit Instrument Issuing

 

41

--------------------------------------------------------------------------------


 

Commitment of such Lender shall be deemed utilized in an amount equal to the
Dollar Equivalent of all Existing Foreign Credit Instruments issued by it and
determined as of the Effective Date, subject to subsequent determinations of
such Dollar Equivalent pursuant to Section 2.6(n).  Each Foreign Issuing Lender
at its option (after consultation with the Parent Borrower) may issue any
Foreign Credit Instrument and/or Joint Signature Foreign Credit Instrument by
causing any domestic or foreign branch or Affiliate of such Foreign Issuing
Lender to issue such Foreign Credit Instrument and/or Joint Signature Foreign
Credit Instrument if in the judgment of such Lender such designation (i) would
eliminate or reduce amounts payable pursuant to Section 2.17 or 2.19, as the
case may be and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender; provided that
any exercise of such option shall not affect the obligations of the relevant
Borrower or such Foreign Issuing Lender under this Section 2.6.  Each Foreign
Issuing Lender hereby confirms that the Existing Foreign Credit Instruments
issued by it conform to the Mandatory Requirements.

 

(b)           Extension Option.

 

(i)            The Parent Borrower may, not more than twice during the term of
this Agreement, by written notice to the Administrative Agent and the Foreign
Trade Facility Agent (such notice being an “Extension Notice”) delivered no
later than 90 and not more than 180 days prior to the second anniversary of the
Effective Date (or, in the case of the second such notice, no later than 90 and
not more than 180 days prior to the date that is two years after such second
anniversary) (the date of such notice, the “Notice Date”), request the Lenders
with a Foreign Credit Commitment and the Foreign Issuing Lenders to extend the
then applicable Foreign Trade Maturity Date for an additional two years (the
“Extended Foreign Trade Maturity Date”).  The Foreign Trade Facility Agent shall
promptly transmit any Extension Notice to each Lender with a Foreign Credit
Commitment and each Foreign Issuing Lender.  Each Foreign Issuing Lender and
each Lender with a Foreign Credit Commitment shall notify the Foreign Trade
Facility Agent whether it wishes to extend the then applicable Foreign Trade
Maturity Date at least 60 days prior to such anniversary of the Effective Date,
and any such notice given by a Foreign Issuing Lender or a Lender with a Foreign
Credit Commitment to the Foreign Trade Facility Agent, once given, shall be
irrevocable as to such Lender.  The Foreign Trade Facility Agent shall promptly
notify the Administrative Agent and the Parent Borrower of the notice of each
Foreign Issuing Lender and each Lender with a Foreign Credit Commitment that it
wishes to extend (each, an “Extension Acceptance Notice”).  Any Foreign Issuing
Lender and any Lender with a Foreign Credit Commitment which does not expressly
notify the Foreign Trade Facility Agent on or before the date that is 60 days
prior to the then applicable anniversary of the Effective Date that it wishes to
so extend the then applicable Foreign Trade Maturity Date shall be deemed to
have rejected the Parent Borrower’s request for extension of such Foreign Trade
Maturity Date.  If all the Lenders with a Foreign Credit Commitment and all the
Foreign Issuing Lenders have elected (in their sole and absolute discretion) to
so extend the then applicable Foreign Trade Maturity Date, the Foreign Trade
Facility Agent shall notify the Administrative Agent and the Parent Borrower of
such election by the Lenders with a Foreign Credit Commitment and the Foreign
Issuing Lenders no later than five Business Days after the date when Extension
Acceptance Notices are due, and effective on the date of such notice by the
Foreign Trade Facility Agent to the Administrative Agent and the Parent Borrower
(the “Extension Date”), the Foreign Trade Maturity Date shall be automatically
and immediately so extended to the Extended Foreign Trade Maturity Date.  No
extension will be permitted hereunder without the consent of all the Lenders
with a Foreign Credit Commitment and all the Foreign Issuing Lenders (after
giving effect to the replacement of any non-extending Lender or non-extending
Foreign Issuing Lender pursuant to paragraph (iii) or (iv) below, as applicable)
unless, at the election of the Parent Borrower, in writing to the Administrative
Agent and the Foreign Trade Facility Agent, the Parent Borrower removes from the
Foreign Trade Facility each Lender with a Foreign Credit Commitment and each
Foreign

 

42

--------------------------------------------------------------------------------


 

Issuing Lender that has not so consented to the Extended Foreign Trade Maturity
Date, in which case the Foreign Credit Commitments and Foreign Credit Instrument
Issuing Commitments of each such removed Lenders and Foreign Issuing Lenders, as
applicable, will be automatically terminated, and the aggregate Foreign Credit
Commitments and Foreign Credit Instrument Issuing Commitments hereunder shall be
reduced by the amounts of the Foreign Credit Commitments and Foreign Credit
Instrument Issuing Commitments of such removed Lenders and removed Foreign
Issuing Lenders, as applicable; provided, that, (x) after giving effect to any
such removal by the Parent Borrower and resulting termination of the Foreign
Credit Commitment or Foreign Credit Instrument Issuing Commitment of any such
removed Lender or Foreign Issuing Lender, (A) the total Foreign Trade Exposures
of all the Foreign Issuing Lenders (including those non-extending Foreign
Issuing Lenders that have not, at the election of the Parent Borrower in its
sole discretion, received a Counter Guarantee to support the outstanding Foreign
Credit Instruments and/or Joint Signature Foreign Credit Instruments issued by
such non-extending Foreign Issuing Lender) does not exceed the total Foreign
Credit Commitments of all the extending Lenders with Foreign Credit Commitments,
(B) each outstanding Foreign Credit Instrument and/or Joint Signature Foreign
Credit Instrument issued by a Foreign Issuing Lender removed in accordance with
this Section shall continue to be considered an issued Foreign Credit Instrument
and/or Joint Signature Foreign Credit Commitment hereunder and part of the
Foreign Trade Exposure hereunder unless the Parent Borrower elects in its sole
discretion to have a Counter Guarantee issued hereunder in favor of such removed
Foreign Issuing Lender to support such Foreign Credit Instruments and/or Joint
Signature Foreign Credit Commitments, in which case such Foreign Credit
Instruments and/or Joint Signature Foreign Credit Instruments shall no longer be
considered to be Foreign Credit Instruments or Joint Signature Foreign Credit
Instruments issued pursuant to this Agreement except that for purposes of
Section 2.6(p)(iii), (iv) and (v) and Section 2.6(h) such Foreign Credit
Instruments and/or Joint Signature Foreign Credit Instruments shall continue to
be considered as issued pursuant to this Agreement and the Borrowers’
obligations under such Sections with respect to fees, costs, expenses,
reimbursement and indemnification obligations shall continue to apply with
respect to such Foreign Credit Instruments and Joint Signature Foreign Credit
Instruments and (C) the Borrowers, the Administrative Agent and the Foreign
Trade Facility Agent shall have entered into such agreements, if any, as any of
them shall have reasonably requested to reflect such extension of the Foreign
Trade Facility with reduced Foreign Credit Commitments and Foreign Credit
Instrument Issuing Commitments, as the case may be, reflecting the removal of
such Lenders with Foreign Credit Commitments and Foreign Issuing Lenders, as the
case may be (and any participations purchased under this Agreement shall be
automatically appropriately adjusted in amount to reflect the such changed
Commitments) and (y) any such removed Lender or removed Foreign Issuing Lender,
as applicable, shall have received payment of all amounts owing to such removed
Lender or Foreign Issuing Lender with respect to its Foreign Credit Commitment
and/or Foreign Credit Instrument Issuing Commitment, as applicable, including
the repayment of an amount equal to the outstanding funded participations of all
Foreign Credit Disbursements made by such removed Lender or funded Foreign
Credit Disbursements made by such removed Foreign Issuing Lender, as applicable,
any accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents in connection with such respective
Commitments.  Upon the delivery of an Extension Notice and upon the extension of
the Foreign Trade Maturity Date pursuant to this Section 2.6(b)(i), the Parent
Borrower shall be deemed to have represented and warranted on and as of the
Notice Date and the Extension Date, as the case may be, that no Default or Event
of Default has occurred and is continuing.  Notwithstanding anything contained
in this Agreement to the contrary, no Lender with a Foreign Credit Commitment or
Foreign Issuing Lender shall have any obligation to extend the Foreign Trade
Maturity Date, and each Lender with a Foreign Credit Commitment and each Foreign
Issuing Lender may (with respect to its respective Foreign Credit Commitment
and/or Foreign Credit

 

43

--------------------------------------------------------------------------------


 

Instrument Issuing Commitment) at its option, unconditionally and without cause,
decline to extend the Foreign Trade Maturity Date.

 

(ii)           If the Foreign Trade Maturity Date shall have been extended in
accordance with Section 2.6(b)(i), all references herein to the “Foreign Trade
Maturity Date” shall refer to the Extended Foreign Trade Maturity Date.

 

(iii)          The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Lender with
a Foreign Credit Commitment with one or more Persons (A) reasonably satisfactory
to the Parent Borrower, the Administrative Agent and the Foreign Trade Facility
Agent and (B) satisfactory to the Foreign Issuing Lenders in their sole
discretion (the “Additional Commitment Lender”), as provided in Section 2.21(b),
each of which such Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the applicable Foreign Trade Maturity Date, undertake a
Foreign Credit Commitment (and if any such Additional Commitment Lender is
already a Lender, its new Commitment shall be in addition to any other
Commitment of such Lender on such date).

 

(iv)          The Parent Borrower shall have the right on or before the
applicable Foreign Trade Maturity Date to replace each non-extending Foreign
Issuing Lender with one or more Persons reasonably satisfactory to the Parent
Borrower, the Administrative Agent and the Foreign Trade Facility Agent (the
“Additional Foreign Issuing Lender”), as provided in Section 2.21(b), each of
which such Additional Foreign Issuing Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Foreign Issuing
Lender shall, effective as of the applicable Foreign Trade Maturity Date,
undertake a Foreign Credit Instrument Issuing Commitment (and if any such
Additional Foreign Issuing Lender is already a Foreign Issuing Lender, its new
Commitment shall be in addition to any other Commitment of such Foreign Issuing
Lender on such date).

 

(c)           Procedure for Issuance and Reversals.  Each Borrower may, at any
time and from time to time during the period from the Effective Date until the
Foreign Trade Maturity Date, request the issuance of Foreign Credit Instruments
or an extension or other amendment of any outstanding Foreign Credit Instrument
by sending to the Foreign Trade Facility Agent a duly completed request for
issuance (each, a “Utilization Request”) by electronic transfer using the db
direct internet in accordance with the terms of the DB Direct Internet
Agreement.  If for technical reasons it should not be possible to make a request
for issuance through db direct internet, such request may be made (to be
pre-advised by the relevant Borrower) via fax or by letter, in substantially the
form of Exhibit I, in each case to a fax number or address agreed with the
Foreign Trade Facility Agent for this purpose, receipt of such fax or letter to
be promptly confirmed by the Foreign Trade Facility Agent to the relevant
Borrower for this purpose; provided that in such case explicit reference has to
be made to this Agreement and the Foreign Trade Facility Agent shall in such
case not be held responsible for a delayed processing of such Utilization
Request unless such delayed processing is caused by gross negligence or willful
misconduct on the part of the Foreign Trade Facility Agent following the
confirmation of the receipt of the relevant fax or letter.  As the Foreign Trade
Facility Agent will not, in the event a Utilization Request is submitted by
telefax, be in a position to verify whether such Utilization Request has been
duly authorized and sent by the relevant Borrower, each Borrower hereby agrees
that the Foreign Trade Facility Agent shall be entitled to execute all
Utilization Requests received by telefax if on their face such telefax letters
seem to be duly authorized and executed by persons acting on behalf of such
Borrower who have been identified as authorized signatories in annex 1.3.1 to
the DB Direct Internet Agreement or in the officer’s certificate furnished
pursuant to Section 4.1(h).  Neither the Foreign Trade Facility Agent nor any of
the Lenders shall be held liable for the execution of any forged Utilization
Request received by telefax except where the forgery is

 

44

--------------------------------------------------------------------------------


 

evident on the face of the forged Utilization Request furnished to such Person
or the Foreign Trade Facility Agent or the respective Foreign Issuing Lender
acted with gross negligence or willful misconduct with respect to such
Utilization Request.  No Utilization Request will be regarded as having been
duly completed unless:

 

(i)            the requested undertaking would constitute a Warranty Guarantee,
a Performance Guarantee, an Advance Payment Guarantee, a Tender Guarantee, a
Counter-Guarantee or a General Purpose Guarantee;

 

(ii)           the terms and conditions for the requested Foreign Credit
Instrument are in accordance with the Mandatory Requirements;

 

(iii)          the requested Foreign Credit Instrument is denominated in a
Permitted Currency or any other currency agreed by the applicable Foreign
Issuing Lender and the Foreign Trade Facility Agent;

 

(iv)          the specific expiry date of the requested Foreign Credit
Instrument, which must not be stated by reference to any events in the
underlying contract and which is not subject to any interpretation, or, if the
requested Foreign Credit Instrument does not provide for such determination of a
specific expiry date, the Commercial Lifetime, shall fall within the Permitted
Maturity;

 

(v)           the obligor of the obligations to be supported by the requested
Foreign Credit Instrument is named;

 

(vi)          upon issuance of the requested Foreign Credit Instrument (for this
purpose such Foreign Credit Instrument is deemed to be issued at the time of
receipt of the Utilization Request therefor by the Foreign Trade Facility
Agent), the thresholds for the different types of Foreign Credit Instruments set
forth under Section 2.6(d) would not be exceeded;

 

(vii)         a Foreign Issuing Lender is determined pursuant to the terms
hereof; and

 

(viii)        the Utilization Request is in compliance with Section 2.6(d).

 

Only one Foreign Credit Instrument may be requested in each Utilization
Request.  A Utilization Request may only be revoked by the relevant Borrower
(x) until the Foreign Trade Facility Agent has forwarded the Utilization Request
to the relevant Foreign Issuing Lender in accordance with Section 2.6(g), by
giving notice to the Foreign Trade Facility Agent or (y) thereafter, by giving
notice to the relevant Foreign Issuing Lender which has to be received by such
Foreign Issuing Lender at a time when such Foreign Issuing Lender will, with
reasonable efforts, still be in a position to stop the delivery of the relevant
Foreign Credit Instrument to the relevant beneficiary or any other Person as
instructed by such Borrower.  In such case, the relevant Foreign Issuing Lender
shall promptly inform the Foreign Trade Facility Agent and the relevant Borrower
that the requested Foreign Credit Instrument has not been issued.  No Foreign
Issuing Lender shall be required to issue a Foreign Credit Instrument in any
jurisdiction that would impose withholding taxes on any payments in respect of
such Foreign Credit Instrument.

 

(d)           Limitations on Use.  The Borrowers may only request the issuance
of Foreign Credit Instruments if:

 

45

--------------------------------------------------------------------------------


 

(i)            the Dollar Equivalent of the requested Foreign Credit Instrument,
when aggregated with the Dollar Equivalent of all other outstanding Foreign
Credit Instruments and unreimbursed Foreign Credit Disbursements as of the time
of receipt of the relevant Utilization Request, does not exceed the total
Foreign Credit Instrument Issuing Commitments or the total Foreign Credit
Commitments;

 

(ii)           if the requested Foreign Credit Instrument constitutes a Warranty
Guarantee, the Dollar Equivalent of such Foreign Credit Instrument, when
aggregated with the Dollar Equivalent of all other outstanding Warranty
Guarantees and unreimbursed Foreign Credit Disbursements in respect of Warranty
Guarantees as of the time of receipt of the relevant Utilization Request, does
not exceed 30% of the total Foreign Credit Commitments;

 

(iii)          if the requested Foreign Credit Instrument constitutes a
Performance Guarantee, the Dollar Equivalent of such Foreign Credit Instrument,
when aggregated with the Dollar Equivalent of all other outstanding Performance
Guarantees and unreimbursed Foreign Credit Disbursements in respect of
Performance Guarantees as of the time of receipt of the relevant Utilization
Request, does not exceed 60% of the total Foreign Credit Commitments;

 

(iv)          if the requested Foreign Credit Instrument constitutes an Advance
Payment Guarantee, the Dollar Equivalent of such Foreign Credit Instrument, when
aggregated with the Dollar Equivalent of all other outstanding Advance Payment
Guarantees and unreimbursed Foreign Credit Disbursements in respect of Advance
Payment Guarantees as of the time of receipt of the relevant Utilization
Request, does not exceed 45% of the total Foreign Credit Commitments;

 

(v)           if the requested Foreign Credit Instrument constitutes a Tender
Guarantee, the Dollar Equivalent of such Foreign Credit Instrument, when
aggregated with the Dollar Equivalent of all other outstanding Tender Guarantees
and unreimbursed Foreign Credit Disbursements in respect of Tender Guarantees as
of the time of receipt of the relevant Utilization Request, does not exceed 10%
of the total Foreign Credit Commitments; and

 

(vi)          if the requested Foreign Credit Instrument constitutes a General
Purpose Guarantee, the Dollar Equivalent of such Foreign Credit Instrument, when
aggregated with the Dollar Equivalent of all other outstanding General Purpose
Guarantees and unreimbursed Foreign Credit Disbursements in respect of General
Purpose Guarantees as of the time of receipt of the relevant Utilization
Request, does not exceed 10% of the total Foreign Credit Commitments.

 

If the Foreign Trade Facility Agent is of the opinion that a requested Foreign
Credit Instrument is not of the type as specified in the Utilization Request by
a Borrower or if the type of Foreign Credit Instrument is not clearly specified
in the relevant Utilization Request, the Foreign Trade Facility Agent shall
reasonably determine the type of the requested Foreign Credit Instrument based
on the purpose (or, if such Foreign Credit Instrument is intended to serve more
than one purpose, the primary purpose) assumed by the Foreign Trade Facility
Agent on the basis of the wording of the relevant requested Foreign Credit
Instrument and the facts and circumstances known to it at the time of the
receipt of such Utilization  Request, and the Foreign Trade Facility Agent shall
inform such Borrower accordingly of such determination.  If the Foreign Trade
Facility Agent and the relevant Borrower mutually determine at a later stage
that a Foreign Credit Instrument shall fall into another category, such
re-qualification shall be taken into account for the purpose of this
Section 2.6(d).  No Borrower shall make a Utilization Request for Foreign Credit
Instruments to serve as security for obligations of any Person other than a
Borrower or a Subsidiary.

 

46

--------------------------------------------------------------------------------


 

(e)           Deviations from Foreign Credit Instrument Requirements.  No
Foreign Credit Instrument shall be issued by any Foreign Issuing Lender if the
Mandatory Requirements are not fulfilled.  No Foreign Issuing Lender shall be
obliged to issue a Foreign Credit Instrument (i) which does not fulfill the
Dispensable Requirements, (ii) which shall be issued in a currency other than a
Permitted Currency, or (iii) if the issuance of the relevant Foreign Credit
Instrument is not permitted pursuant to its internal rules and guidelines.  In
order to avoid a rejection of any issuance of a Foreign Credit Instrument
requested by a Borrower due to non-compliance of its terms with the Dispensable
Requirements, each Borrower hereby undertakes that, with respect to any Foreign
Credit Instrument to be issued where the Borrower considers it reasonably likely
that it will not be in a position to negotiate with the relevant future
beneficiary terms for the relevant Foreign Credit Instrument which will meet the
Dispensable Requirements, such Borrower will as soon as possible approach the
Foreign Trade Facility Agent and designate a Foreign Issuing Lender to issue
such Foreign Credit Instrument pursuant to the terms of Section 2.6(f).  Each
Borrower shall seek advice from the Foreign Issuing Lender designated by such
Borrower as the relevant Foreign Issuing Lender with respect to all Foreign
Credit Instrument related issues during its negotiations of the underlying
contract with the potential beneficiary of such Foreign Credit Instrument.  In
cases where, in spite of such Borrower’s commercially reasonable efforts,
fulfillment of the Dispensable Requirements appears unachievable, the relevant
Foreign Issuing Lender and such Borrower shall try to reach an agreement on an
indemnity in favor of such Foreign Issuing Lender which allows such Foreign
Issuing Lender to issue the relevant Foreign Credit Instrument in its
contractual relationship with such Borrower; provided that the right of the
relevant Foreign Issuing Lender to reject the issuance of the requested Foreign
Credit Instrument shall remain unaffected.

 

(f)            Receipt of Utilization Request.

 

(i)            Following the receipt of a Utilization Request, the Foreign Trade
Facility Agent shall determine whether in its opinion the Utilization Request is
duly completed.  If the Foreign Trade Facility Agent is of the opinion that the
Utilization Request is not duly completed, it shall promptly inform the relevant
Borrower and shall liaise with such Borrower with a view to agree on a
modification of such Utilization Request.  If no such agreement can be reached,
the Foreign Trade Facility Agent shall reject the Utilization Request.  If the
Foreign Trade Facility Agent is of the opinion (as the case may be, following a
modification of such Utilization Request) that the Utilization Request is duly
completed, it shall forward such Utilization Request to the determined Foreign
Issuing Lender(s).

 

(ii)           If the Foreign Trade Facility Agent determines that, due to the
amount of the requested Foreign Credit Instrument, the requested Foreign Credit
Instrument cannot be issued by a single Foreign Issuing Lender, it shall
promptly inform the relevant Borrower and such Borrower shall then either
withdraw the relevant Utilization Request or instruct the Foreign Trade Facility
Agent that the relevant Foreign Credit Instrument shall be split into two or, if
necessary due to the amount of the Foreign Credit Instrument, more Foreign
Credit Instruments issued by several Foreign Issuing Lenders.

 

(iii)          In no event shall the aggregate amount (without duplication) of
the sum of the Dollar Equivalent of all Foreign Credit Instruments and Joint
Signature Foreign Credit Instruments issued by all Foreign Issuing Lenders plus
the Dollar Equivalent of all unreimbursed Foreign Credit Disbursements of all
such Foreign Issuing Lenders exceed the aggregate amount of the Foreign Credit
Instrument Issuing Commitments or the Foreign Credit Commitments.

 

47

--------------------------------------------------------------------------------


 

(g)           Issuance of Foreign Credit Instruments.

 

(i)            The Foreign Trade Facility Agent shall promptly forward each
Utilization Request to the relevant Foreign Issuing Lender no later than
3:00 p.m., Düsseldorf time, on the Business Day following the day it has
received such Utilization Request (or, if such day is not a Business Day, on the
Business Day following the first Business Day after the day the Foreign Trade
Facility Agent has received the Utilization Request) (the “Latest Notification
Day”).  The Foreign Trade Facility Agent shall determine in its notice to the
relevant Foreign Issuing Lender the day on which the requested Foreign Credit
Instrument shall be issued (such day being the “Utilization Date”) which shall
be the second Business Day of such Foreign Issuing Lender immediately following
its receipt of the Utilization Request.  Such Foreign Issuing Lender(s) shall
issue the respective Foreign Credit Instrument(s) on the Utilization Date unless
such Foreign Issuing Lender informs the Foreign Trade Facility Agent and the
relevant Borrower on or prior to 5:00 p.m., Düsseldorf time, on the Utilization
Date that (and specifying the reasons) (x) it will not be able to issue the
relevant Foreign Credit Instrument on the Utilization Date (in which case the
Foreign Issuing Lender shall inform the Foreign Trade Facility Agent and such
Borrower when it will be able to issue the relevant Foreign Credit Instrument)
or (y) it will not be able to issue the Foreign Credit Instrument at all (1) due
to its internal rules and guidelines, (2) due to any applicable law or
regulation with which it has to comply, (3) due to the currency (other than any
Permitted Currency) in which the Foreign Credit Instrument shall be issued,
(4) because it is of the opinion that the Mandatory Requirements are not
fulfilled, or (5) because it is of the opinion that the Dispensable Requirements
are not fulfilled.

 

(ii)           If a Foreign Credit Instrument shall be issued on the same day
the Utilization Request is delivered to the Foreign Trade Facility Agent (or if
such day is not a Business Day, the following Business Day), the relevant
Borrower shall inform the Foreign Trade Facility Agent in advance that the
requested Foreign Credit Instrument shall be issued on the same day (or if such
day is not a Business Day, the following Business Day).  The Foreign Trade
Facility Agent shall promptly inform the relevant Foreign Issuing Lender
accordingly which shall be obliged to use commercially reasonable efforts to
issue the Foreign Credit Instrument on the same day as it receives the
Utilization Request.

 

(iii)          (A) In the cases referred to in clause (x) or clause (y)(3) of
Section 2.6(g)(i) above, the Foreign Trade Facility Agent shall obtain, and
follow, instructions from the relevant Borrower, (B) in the cases referred to in
clause (y)(1), (2), (4) and (5) of Section 2.6(g)(i) above, the relevant
Borrower shall agree with the relevant Foreign Issuing Lender any amendments
necessary to the respective Foreign Credit Instrument to enable the relevant
Foreign Issuing Lender to issue the relevant Foreign Credit Instrument and, in
the case of sub-paragraph (y)(5), Section 2.6(e) shall apply mutatis mutandis,
(C) if, in the cases referred to under (A) or (B) above, no agreement can be
reached between the relevant Foreign Issuing Lender and the relevant Borrower,
such Foreign Issuing Lender shall reject the request to issue the requested
Foreign Credit Instrument and the relevant Borrower shall promptly advise the
Foreign Trade Facility Agent and shall designate another Foreign Issuing Lender
and the time for issuance of the Foreign Credit Instrument shall be postponed to
the extent necessary for practical reasons.  Such Foreign Issuing Lender shall
promptly inform the Foreign Trade Facility Agent about all changes agreed with
such Borrower with respect to a Utilization Request in accordance with this
clause (iii).

 

(iv)          The relevant Foreign Issuing Lender may either issue the Foreign
Credit Instrument directly or, if requested by and agreed with the relevant
Borrower, arrange that the Foreign Credit Instrument (an “Indirect Foreign
Credit Instrument”) be issued by a second bank (including one of its affiliates)
or financial institution (the “Indirect Foreign Issuing Lender”) against its
corresponding Counter-Guarantee in the form satisfactory to the Indirect Foreign

 

48

--------------------------------------------------------------------------------


 

Issuing Lender.  In case of an Indirect Foreign Credit Instrument, such Foreign
Issuing Lender is entitled to receive, for payment to the Indirect Foreign
Issuing Lender, separate fees and expenses in respect of such Indirect Foreign
Credit Instrument in addition to the fees and expenses pursuant to
Section 2.6(p).  In line with international practices, the validity of a
Counter-Guarantee in favor of the Indirect Foreign Issuing Lender will exceed
the validity of the Indirect Foreign Credit Instrument by at least ten calendar
days.

 

(v)           If a Utilization Request is made to request an amendment
(including an extension) of any outstanding Foreign Credit Instrument, the
Foreign Trade Facility Agent shall forward the Utilization Request to the
relevant Foreign Issuing Lender if the requirements of Section 2.6(d) are
fulfilled.  Clauses (i) through (iii) of this Section 2.6(g) shall apply mutatis
mutandis.

 

(vi)          Each Foreign Issuing Lender shall comply at all times with the
obligations set forth on Schedule 2.6(g).

 

(vii)         If the relevant Foreign Issuing Lender has not rejected the
request to issue a Foreign Credit Instrument, the requested currency of which is
not a Permitted Currency, the relevant Borrower assumes all risks related
thereto and shall reimburse all costs reasonably incurred in connection with the
procurement of such currency for honoring such Foreign Credit Instrument in such
specific currency.

 

(h)           Borrower Liabilities.

 

(i)            If a Foreign Issuing Lender receives a request for payment under
any Foreign Credit Instrument (including from an Indirect Foreign Issuing Lender
under a Counter-Guarantee) issued by it, it shall promptly (and before any
payment is made in respect thereof) inform the relevant Borrower, the Foreign
Trade Facility Agent and the Administrative Agent accordingly.  A Borrower’s
obligation to reimburse any payment made by a Foreign Issuing Lender under a
Foreign Credit Instrument (each, a “Foreign Credit Disbursement”) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Foreign Credit Instrument, any request for the issuance thereof or this
Agreement, or any term or provision therein, or (if any) underlying agreement
(ii) any draft or other document presented under a Foreign Credit Instrument
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Foreign Issuing Lender under a Foreign Credit Instrument against
presentation of a draft or other document that does not comply with the terms of
such Foreign Credit Instrument, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. 
Neither the Foreign Trade Facility Agent, the Lenders nor any Foreign Issuing
Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Foreign Credit Instrument or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Foreign Credit Instrument (including any document required to
make a drawing thereunder), any error in interpretation of technical terms, any
error in the finding of true facts or law or any consequence arising from causes
beyond the control of the applicable Foreign Issuing Lender; provided that
neither of the foregoing sentences shall be construed to excuse such Foreign
Issuing Lender from liability to the

 

49

--------------------------------------------------------------------------------


 

applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Foreign Issuing Lender’s gross negligence, willful
misconduct or failure to exercise care when determining whether drafts and other
documents presented under a Foreign Credit Instrument comply with the terms
thereof, or if the obligation to honor a request for payment under a Foreign
Credit Instrument depends upon non-documentary conditions, whether questions of
facts or law at issue in the underlying transaction justify the payment by the
Foreign Issuing Lender.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, (i) with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Foreign Credit Instrument, a Foreign Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Foreign Credit Instrument; or (ii) if the obligation to honor a request for
payment under a Foreign Credit Instrument depends upon non-documentary
conditions, a Foreign Issuing Lender may, in its sole discretion, either accept
and make payment upon such facts presented in connection with the request for
payment, without responsibility for further investigation, regardless of any
notice or information to the contrary; provided, however, that the applicable
Borrower does not promptly provide irrefutable evidence that facts presented in
connection with the request for payment are not true, or refuse to accept and
make payment upon such facts.  Without limiting any rights that the applicable
Foreign Issuing Lender may have under applicable law, (i) the applicable
Borrower’s aggregate remedies against the applicable Foreign Issuing Lender for
wrongfully honoring a presentation or wrongfully retaining honored documents
shall in no event exceed the aggregate amount paid by such Borrower to such
Foreign Issuing Lender with respect to the honored presentation, plus interest
at the rate equal to the Adjusted LIBO Rate for Interest Periods of one month,
(ii) may accept as a draft any written or electronic demand or request for
payment under a Foreign Credit Instrument, even if non-negotiable or not in the
form of a draft, and may disregard any requirement that such draft, demand or
request bear any or adequate reference to the Foreign Credit Instrument, and
(iii) may purchase or discount an accepted draft or deferred payment obligation
incurred under a Foreign Credit Instrument without affecting the amount or
timing of the reimbursement due from the applicable Borrower.

 

(ii)           The relevant Borrower shall, upon demand from the relevant
Foreign Issuing Lender, reimburse such Foreign Issuing Lender for, and
irrevocably and unconditionally indemnify such Foreign Issuing Lender against
any sum paid or payable in accordance with clause (i) above under a Foreign
Credit Instrument issued by such Foreign Issuing Lender at the request of such
Borrower and against all other liabilities, reasonable costs (including any
costs incurred in funding any amount paid by such Foreign Issuing Lender under
or in connection with such Foreign Credit Instrument), claims, losses and
expenses which such Foreign Issuing Lender may at any time (whether before, on
or after the Foreign Trade Maturity Date) reasonably incur or sustain in
connection with or arising out of any such Foreign Credit Instrument.  Each such
reimbursement shall be made in Dollars in the amount of the Dollar Equivalent of
the currency in which the applicable Foreign Credit Disbursement was made.  If a
Foreign Issuing Lender shall make any Foreign Credit Disbursement, then, unless
the relevant Borrower shall reimburse such Foreign Credit Disbursement in full
on the date such Foreign Credit Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such Foreign
Credit Disbursement is made to but excluding the date that such Borrower
reimburses such Foreign Credit Disbursement, at the rate per annum then
applicable to ABR Domestic Revolving Loans; provided that if such Borrower fails
to reimburse such Foreign Credit Disbursement upon demand (including any interim
interest incurred in connection with such Foreign Credit

 

50

--------------------------------------------------------------------------------


 

Disbursement pursuant to this sentence), then Section 2.15(c)(ii) shall apply in
respect of the overdue amounts.

 

(i)            Participations.  (i) By the issuance of a Foreign Credit
Instrument or Joint Signature Foreign Credit Instrument (or an amendment to a
Foreign Credit Instrument or Joint Signature Foreign Credit Instrument
increasing the amount thereof) and without any further action on the part of the
applicable Foreign Issuing Lender or the Lenders with Foreign Credit
Commitments, the applicable Foreign Issuing Lender hereby grants to each Lender
with a Foreign Credit Commitment, and each Lender with a Foreign Credit
Commitment hereby acquires from such Foreign Issuing Lender, a participation in
such Foreign Credit Instrument or Joint Signature Foreign Credit Instrument
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Foreign Credit Instrument or Joint Signature Foreign
Credit Instrument.  In consideration and in furtherance of the foregoing, each
Lender with a Foreign Credit Commitment hereby absolutely and unconditionally
agrees to pay to the Foreign Trade Facility Agent in Dollars, for the account of
such Foreign Issuing Lender, such Lender’s Applicable Percentage of (i) each
Foreign Credit Disbursement made by such Foreign Issuing Lender in Dollars and
(ii) the Dollar Equivalent of each Foreign Credit Disbursement made by such
Foreign Issuing Lender in a Permitted Currency or in another currency permitted
under Section 2.6(g)(vii) and, in each case, not reimbursed or indemnified by
the relevant Borrower on the date due as provided in paragraph (h) of this
Section, or of any such reimbursement or indemnity payment required to be
refunded to such Borrower for any reason.  Each Lender with a Foreign Credit
Commitment acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Foreign Credit Instruments and Joint
Signature Foreign Credit Instruments is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Foreign Credit Instrument and continuance of a Default or Event
of Default or reduction or termination of the Foreign Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(j)            Reimbursement.  If the applicable Foreign Issuing Lender shall
make any payment in respect of a Foreign Credit Instrument or Joint Signature
Foreign Credit Instrument in accordance with Section 2.6(h), and if the relevant
Borrower fails to reimburse or to indemnify such Foreign Issuing Lender for such
payment in accordance with Section 2.6(h), the Foreign Trade Facility Agent
shall promptly notify the applicable Foreign Issuing Lender and each other
Lender with a Foreign Credit Commitment of the applicable unreimbursed amount,
the Dollar Equivalent thereof, the payment then due from such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender with a Foreign Credit Commitment
shall pay to the Foreign Trade Facility Agent in Dollars its Applicable
Percentage of the payment then due from the relevant Borrower, and the Foreign
Trade Facility Agent shall promptly pay to the applicable Foreign Issuing Lender
in Dollars the amounts so received by it from each such Lender.  Each Lender
with a Foreign Credit Commitment at its option (after consultation with the
Parent Borrower) may perform any reimbursement obligation pursuant to this
Section 2.6(j) by causing any domestic or foreign branch or Affiliate of such
Lender to perform such reimbursement obligation if in the judgment of such
Lender such designation (i) would eliminate or reduce amounts payable pursuant
to Section 2.17 or 2.19, as the case may be and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender; provided that any exercise of such option shall
not affect the obligations of the relevant Borrower or such Lender under this
Section 2.6.  Promptly following receipt by the Foreign Trade Facility Agent of
any payment from any Borrower pursuant to Section 2.6(h), the Foreign Trade
Facility Agent shall distribute such payment to the Lenders that have made
payments pursuant to this paragraph to reimburse such Foreign Issuing Lender as
their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse any Foreign Issuing Lender for any payment or indemnity
made by the applicable Foreign Issuing Lender pursuant to Section 2.6(h)

 

51

--------------------------------------------------------------------------------


 

shall not relieve any Borrower of its obligation to make any reimbursement or
indemnity pursuant to Section 2.6(h).

 

(k)                                  Reversal of Foreign Credit Instruments.

 

(i) Each Foreign Issuing Lender will notify the Foreign Trade Facility Agent on
each Business Day about any expiration or reduction of the Face Amount of any
Foreign Credit Instrument or Counter-Guarantee issued by it which became
effective the preceding Business Day (the “Foreign Credit Instrument Termination
Date”) (a “Utilization Reduction Notice”).  With respect to:

 

(A)                              a Foreign Credit Instrument (other than a
Counter-Guarantee or an Indirect Foreign Credit Instrument) which under its
terms expires without any doubt if no demand has been received by such Foreign
Issuing Lender on or before a specified expiry date, such Foreign Issuing Lender
will, on the next Business Day following the expiry date, give a Utilization
Reduction Notice, unless the terms of such Foreign Credit Instrument provide
that it shall be governed in accordance with the laws of any country other than
a country which has been a member state of the European Union as of
December 2002 (in which case clause (B) below shall apply mutatis mutandis);

 

(B)                                a Foreign Credit Instrument (other than a
Counter Guarantee or an Indirect Foreign Credit Instrument) which, under its
terms either does not provide for a specific expiry date or does not otherwise
expire without any doubt if no demand for payment has been received by such
Foreign Issuing Lender on or before a definite expiry date or in the case of a
release of a Foreign Credit Instrument before the expiry date specified therein,
such Foreign Issuing Lender will give a Utilization Reduction Notice (1) as and
when the original of the Foreign Credit Instrument including all amendments, if
any, is being received by it from the beneficiary or the relevant Borrower, or
(2) after having received any explicit notice of release from the beneficiary in
form and substance substantially in accordance with the form provided in
Schedule 2.6(k);

 

(C)                                a Counter-Guarantee, such Foreign Issuing
Lender will give a Utilization Reduction Notice only upon being unconditionally
discharged in writing from any respective liability by the Indirect Foreign
Issuing Lender, or upon such Foreign Issuing Lender having paid the amount
available under the Counter-Guarantee to the Indirect Foreign Issuing Lender;
provided that if the Foreign Issuing Lender has been prevented from effecting
such payment without delay, the Utilization Reduction Notice is subject to any
assertion of damages on account of delay by the Indirect Foreign Issuing Lender;

 

(D)                               a Foreign Credit Instrument (other than a
Counter-Guarantee) issued in connection with legal proceedings in Germany, such
Foreign Issuing Lender will give a Utilization Reduction Notice only upon
receipt of the original of the Foreign Credit Instrument for discharge from the
beneficiary or upon the beneficiary’s consent to the discharge or upon
establishment of the expiry of the Foreign Credit Instrument by an executory
order according to §109(2) of the German Code of Civil Procedure;

 

(E)                                 a Foreign Credit Instrument (including a
Counter-Guarantee where the related Indirect Foreign Credit Instrument is),
expressly subject to the Uniform Rules for Demand Guarantees of the
International Chamber of Commerce in Paris, such Foreign Issuing Lender will
give a Utilization Reduction Notice if under said rules a reversal of a letter
of credit or guarantee would have to be made;

 

52

--------------------------------------------------------------------------------


 

(F)                                 reductions of a Foreign Credit Instrument or
an Indirect Foreign Credit Instrument/Counter-Guarantee, such Foreign Issuing
Lender will give a Utilization Reduction Notice only if (1) the terms and
conditions of any reduction clause of the terms of the Foreign Credit Instrument
are, without any doubt, complied with or if the beneficiary or, in the case of
an Indirect Foreign Credit Instrument, the Indirect Foreign Issuing Lender has
certified in writing and unconditionally the reduction of the Foreign Credit
Instrument or Counter-Guarantee respectively or (2) the Foreign Issuing Lender
has effected partial payment pursuant to a demand; and

 

(G)                                any Foreign Credit Instrument in relation to
which such Foreign Issuing Lender has effected full payment pursuant to a demand
so that the beneficiary would not be entitled to claim any further payment, such
Foreign Issuing Lender will give a Utilization Reduction Notice.

 

(ii)                                  If a claim under a Foreign Credit
Instrument is lodged with the relevant Foreign Issuing Lender after such Foreign
Issuing Lender has given a Utilization Reduction Notice with respect to such
Foreign Credit Instrument:

 

(A)                              such Foreign Issuing Lender shall effect
payment only if such payment is expressly authorized by the relevant Borrower or
ordered by a court decision, enforceable in the country where it was rendered;
and

 

(B)                                the relevant Borrower shall (1) indemnify
such Foreign Issuing Lender in accordance with Section 2.6(h) and (2) pay to
such Foreign Issuing Lender an amount (without duplication) equal to the Foreign
Credit Commitment Fee such Foreign Issuing Lender would have received if the
relevant Foreign Credit Instrument or Joint Signature Foreign Credit Instrument
had been outstanding from the date the relevant Utilization Reduction Notice was
given until the date payment is made by such Borrower to the Foreign Issuing
Lender in accordance with Section 2.6(h).

 

(iii)                               From and including the day the Utilization
Reduction Notice is made, the Foreign Trade Facility Agent and the relevant
Foreign Issuing Lender shall treat each Foreign Credit Instrument subject to
such Utilization Reduction Notice for any calculations under this Agreement, as
non-existing or, as the case may be, as reduced as specified in the Utilization
Reduction Notice; provided  that, for the purpose of calculating the fees in
respect of the Foreign Trade Facility pursuant to Section 2.6(p), such Foreign
Credit Instrument shall in any case be treated as non-existing, or, as the case
may be, as reduced from the day following the Foreign Credit Instrument
Termination Date.

 

(l)                                     Permitted Maturity.  Each Foreign Credit
Instrument shall have an expiry date that complies with the definition of
Permitted Maturity, unless any such Foreign Credit Instrument does not provide
for a specific expiry date, in which case the Commercial Lifetime of such
Foreign Credit Instrument shall fall within the Permitted Maturity.

 

(m)                               Joint Signature Foreign Credit Instruments.

 

(i)                                     If a Utilization Request has been made
for a Foreign Credit Instrument to be issued as a Joint Signature Foreign Credit
Instrument, then the relevant Borrower will approach the relevant beneficiary to
ascertain whether such beneficiary is prepared to accept a Joint Signature
Foreign Credit Instrument.  In case of the beneficiary’s acceptance, the Foreign
Trade

 

53

--------------------------------------------------------------------------------


 

Facility Agent will, in close coordination with such Borrower, select the
relevant Foreign Issuing Lenders (the “Joint Foreign Issuing Lenders”) prepared
to issue the Joint Signature Foreign Credit Instrument and acceptable to the
beneficiary.

 

(ii)                                  The Joint Foreign Issuing Lenders so
selected will then appoint one of the Joint Foreign Issuing Lenders to act as
their agent (the “Joint Foreign Trade Facility Agent”) in connection with the
Joint Signature Foreign Credit Instrument acting on terms to be agreed between
the Joint Foreign Issuing Lenders and the Joint Foreign Trade Facility Agent
pursuant to an agreement substantially in the form of Schedule 2.6(m).  The
Joint Foreign Trade Facility Agent shall be responsible for coordinating the
Joint Foreign Issuing Lenders and shall represent the Joint Foreign Issuing
Lenders vis-à-vis the beneficiary, and the Joint Foreign Trade Facility Agent
shall be responsible for processing the Joint Signature Foreign Credit
Instrument.  In such capacity, the Joint Foreign Trade Facility Agent shall give
to the Foreign Trade Facility Agent the notices otherwise to be given by each
Foreign Issuing Lender hereunder, in particular under Sections 2.6(i),
2.6(o) and 2.6(p)(i).

 

(iii)                               Any liability of the Joint Foreign Issuing
Lenders under a Joint Signature Foreign Credit Instrument, and the rights
resulting from honoring a demand made thereunder, shall be several.  Each Joint
Foreign Issuing Lender shall be responsible for the proportionate amount
demanded by the beneficiary under a Joint Signature Foreign Credit Instrument in
the proportion the amount of the Joint Signature Foreign Credit Instrument
allocated to it bears to the total Dollar Equivalent of such Joint Signature
Foreign Credit Instrument.  The Foreign Trade Facility Agent shall, with respect
to the determination of the utilization of the individual Foreign Credit
Instrument Issuing Commitment of each Joint Foreign Issuing Lender and with
respect to the calculation of any Excess Amount, treat each Joint Foreign
Issuing Lender in the Joint Signature Foreign Credit Instrument as if each Joint
Foreign Issuing Lender had issued a Foreign Credit Instrument in the amount
equal to the amount of its proportionate amount in the Joint Signature Foreign
Credit Instrument.

 

(n)                                 Determination of Dollar Equivalent.  On each
Business Day on which any Foreign Credit Instrument is outstanding under this
Agreement, or there is any other Foreign Trade Exposure, the Foreign Trade
Facility Agent shall determine the amount of the Dollar Equivalent of all
outstanding Foreign Credit Instruments and unreimbursed Foreign Credit
Disbursements (in each case adjusted to reflect any repayment, prepayment or
reversal of any relevant Foreign Credit Instrument) on the basis of the foreign
exchange rates for the previous Business Day which shall be determined as
follows:

 

(i)                                     if the conversion rate of the respective
currency into Dollars is published on the internet page
“www.db-markets.com” (on the sub-page “Markets”, sub-page “FX Rates”,
sub-page “FX Historic Rates”, link “DB Fixings (Frankfurt)” or on any other
internet page replacing such internet page, the calculation shall be based on
the rates displayed on such internet page; and

 

(ii)                                  if the conversion rate of the respective
currency into Dollars is not published on the internet page “www.db-markets.com”
(on the sub-page “Markets”, sub-page “FX Rates”, sub-page “FX Historic Rates”,
link “DB Fixings (Frankfurt)”  or on any other internet page replacing such
internet page, the calculation shall be based on the previous month’s foreign
exchange rates published on the same internet page on the sub-page “FX Historic
Rates”, further sub-page “End-of-Month prices”.

 

If the relevant exchange rate cannot be determined in accordance with clauses
(i) or (ii) above, the Foreign Trade Facility Agent shall determine the
appropriate exchange rate in its reasonable discretion.

 

54

--------------------------------------------------------------------------------


 

(o)                                 Cash Cover.

 

(i)                                     If, pursuant to a Daily Report issued on
the last Business Day of any calendar month (each a “Rebasing Date”), (A) the
aggregate Dollar Equivalent of the Foreign Trade Exposure of the Foreign Issuing
Lenders exceeds the aggregate amount of the Foreign Credit Instrument Issuing
Commitments of the Foreign Issuing Lenders or the aggregate amount of the
Foreign Credit Commitments of the Lenders or (B) the aggregate Dollar Equivalent
of the Foreign Credit Instruments and Joint Signature Foreign Credit Instruments
outstanding plus the aggregate Dollar Equivalent of the outstanding unreimbursed
Foreign Credit Disbursements  exceeds the amount of the Foreign Credit
Commitments of the Lenders, in either case, by more than $500,000 (any such
exceeding amount being the “Excess Amount”), the Foreign Trade Facility Agent
shall request in writing from the Parent Borrower, within a period of five
Business Days following receipt of the respective Daily Report, Cash Cover with
respect to such Excess Amount, and the Parent Borrower shall, within a period of
four Business Days following receipt of the demand from the Foreign Trade
Facility Agent, provide for Cash Cover in accordance with clause (iv) below.

 

(ii)                                  Clause (i) above shall be applicable
mutatis mutandis if, in respect of any Rebasing Date subsequent to a Rebasing
Date in respect of which Cash Cover had been provided, the Excess Amount has
increased by an amount equal to $500,000 of the aggregate Foreign Credit
Instrument Issuing Commitments or Foreign Credit Commitments due to fluctuation
of currency exchange rates.

 

(iii)                               If in respect of any Rebasing Date
subsequent to a Rebasing Date in respect of which Cash Cover had been provided
pursuant to clause (i) above to the Foreign Trade Facility Agent, the Excess
Amount (as shown in the relevant Daily Report) has been reduced to zero (either
through fluctuation of currency exchange rates or through the reduction or
expiration of any Foreign Credit Instruments), the Foreign Trade Facility Agent
shall release the whole or relevant part of the Cash Cover within three Business
Days of the relevant Rebasing Date.

 

(iv)                              If a Borrower is obliged to provide for Cash
Cover under this Agreement, such Borrower shall pay the relevant amount for
which it shall provide Cash Cover in Dollars or in the Dollar Equivalent of the
currency of the respective Foreign Credit Instrument for which Cash Cover has to
be provided to an account of the Foreign Trade Facility Agent, in the name of
the Parent Borrower, to be maintained for the benefit of the Foreign Issuing
Lenders and Lenders with a Foreign Credit Commitment (such deposited amount, the
“Cash Cover”).  Such account shall be an interest bearing account (subject to
Section 2.6(b)(v), with the amount of interest to be determined by the Foreign
Trade Facility Agent in accordance with its standard business practice) in the
name of the Parent Borrower and such account shall be pledged to the
Administrative Agent on the basis of a pledge agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Parent Borrower.

 

(v)                                 If the term on any Foreign Credit Instrument
or Joint Signature Foreign Credit Instrument extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, the applicable Borrower
shall, on the earlier of the Foreign Trade Maturity Date or the date of such
other termination of this Agreement, either (A) cause such Foreign Credit
Instrument or Joint Signature Foreign Credit Instrument to be surrendered for
cancellation to the applicable Foreign Issuing Lender or (B) provide Cash Cover
(or other credit support reasonably satisfactory) to the Foreign Trade Facility
Agent in an amount equal to at least 103% of the Dollar Equivalent of the Face
Amount of such Foreign Credit Instrument or Joint Signature Foreign Credit
Instrument.  Upon notice to the Foreign Trade Facility Agent of the termination,

 

55

--------------------------------------------------------------------------------


 

reduction or expiration (without any pending drawing) of such Foreign Credit
Instrument or Joint Signature Foreign Credit Instrument issued by such Foreign
Issuing Lender, the Foreign Trade Facility Agent shall release the whole or
relevant part of the Cash Cover within three Business Days of the relevant date
of termination, reduction or expiration, and the Foreign Trade Facility Agent
shall use Cash Cover to promptly reimburse any Foreign Issuing Lender honoring
any Foreign Credit Instrument.

 

(p)                                 Fees; Termination.

 

(i)                                     Foreign Credit Commitment Fee.  The
Parent Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay)
to the Foreign Trade Facility Agent, for the account of each Lender with a
Foreign Credit Commitment, a commitment  fee (the “Foreign Credit Commitment
Fee”) which shall accrue at the Applicable Rate on the average daily unused
amount of each Foreign Credit Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which the Foreign
Credit Commitments terminate.  Accrued Foreign Credit Commitment Fees shall be
paid quarterly in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Foreign Credit Commitments
terminate, commencing on the first such date to occur after the date hereof. 
Foreign Credit Commitment Fees shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(ii)                                  Foreign Credit Instrument Fee.  The Parent
Borrower agrees to pay (or to cause a Foreign Subsidiary Borrower to pay) to the
Foreign Trade Facility Agent, for the account of each Lender with a Foreign
Credit Commitment, a participation fee (the “Foreign Credit Instrument Fee”)
with respect to its participation in Foreign Credit Instruments and Joint
Signature Foreign Credit Instrument which shall accrue at the Applicable Rate on
the average daily Face Amount of each such Foreign Credit Instrument and Joint
Signature Foreign Credit Instrument outstanding (i.e. unexpired and not
terminated) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Foreign Credit Commitment
terminates and the date on which such Lender ceases to have any participation
risk with respect to Foreign Credit Instruments and Joint Signature Foreign
Credit Instruments issued hereunder.  Accrued Foreign Credit Instrument Fees
shall be paid quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the date on which the Foreign Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof.  Foreign Credit Instrument Fees shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(iii)                               Foreign Credit Fronting Fee.  With respect
to each issuance of a Foreign Credit Instrument requested by a Borrower, such
Borrower shall pay, in arrears for each calendar quarter in accordance with
clause (vi) below, a fronting fee in the amount of 0.125% per annum on the
Dollar Equivalent of such Foreign Credit Instrument (the “Foreign Credit
Fronting Fee”).  With respect to any such calculation, clause (i) above shall
apply mutatis mutandis.

 

(iv)                              Foreign Credit Handling Fee.  Each Borrower
shall, with respect to the issuance or amendment of any Foreign Credit
Instrument by a Foreign Issuing Lender, pay to such Foreign Issuing Lender,
quarterly in arrears in accordance with clause (vi) below, a handling fee of
$150 with respect to each Foreign Credit Instrument so issued, and $100 with
respect to each Foreign Credit Instrument so amended, by such Foreign Issuing
Lender during the previous calendar quarter (the “Foreign Credit Handling Fee”).

 

56

--------------------------------------------------------------------------------


 

(v)                                 Other Fees and Expenses.  Each Borrower
shall, within three Business Days following written demand from a Foreign
Issuing Lender that has issued a Foreign Credit Instrument for such Borrower,
reimburse such Foreign Issuing Lender for all reasonable costs (including
internal costs) and expenses (including legal fees) incurred by such Lender and
evidenced to such Borrower in connection with the handling of any claims made
against such Lender under any Foreign Credit Instrument issued by it.

 

(vi)                              Payment of Foreign Credit Fees.  Each Foreign
Issuing Lender shall notify the Foreign Trade Facility Agent in writing about
the amount of all Foreign Credit Handling Fees payable by any Borrower with
respect to each previous calendar quarter not later than on the fifth Business
Day of each calendar quarter.  In the case of each Foreign Issuing Lender, the
notification needs to include only the sum of all such fees payable to such
Lender and the respective amounts owing from each Borrower.  The Foreign Trade
Facility Agent shall calculate the Foreign Credit Commitment Fee, the Foreign
Credit Instrument Fee and the Foreign Credit Fronting Fee payable by the
Borrowers with respect to the previous calendar quarter.  The Foreign Trade
Facility Agent shall, not later than the seventh Business Day of each calendar
quarter, inform the Parent Borrower in writing about the amount of the Foreign
Credit Commitment Fee, Foreign Credit Instrument Fee and the Foreign Credit
Fronting Fee payable with respect to the previous quarter and the aggregate
amount of the Foreign Credit Handling Fee, as notified to it by the Foreign
Issuing Lenders pursuant to the first sentence of this clause (vii), and the
Parent Borrower shall pay (or shall cause the relevant Borrower to pay) such
amounts to the Foreign Trade Facility Agent for distribution to the Foreign
Issuing Lenders and the applicable Lenders not later than the fifth Business Day
following the receipt by the Parent Borrower of the notification from the
Foreign Trade Facility Agent.

 

(vii)                           Termination.  (A) With respect to each Foreign
Credit Instrument issued and which is or under which claims are still
outstanding on the earlier of (I) the Foreign Trade Maturity Date or (II) the
date of termination or cancellation of the Foreign Credit Instrument Issuing
Commitments and Foreign Credit Commitments or (B) if an Event of Default has
occurred and is continuing, upon the request of the Required Lenders to the
Administrative Agent, the Parent Borrower or other relevant Borrower, will on
such applicable date provide Cash Cover to (or other credit support reasonably
satisfactory to) the Foreign Trade Facility Agent in an amount equal to at least
103% of the Face Amount of all such Foreign Credit Instruments. 
Section 2.6(o)(v) shall apply mutatis mutandis.

 

(q)                                 Cancellation.

 

(i)                                     The Parent Borrower may, by giving to
the Administrative Agent, with a copy to the Foreign Trade Facility Agent, not
less than 15 days’ prior written notice, cancel the whole or any part (being a
minimum of $10,000,000) of the then unused Foreign Credit Instrument Issuing
Commitments and/or the Foreign Credit Commitments without premium or penalty (it
being understood and agreed that any cancellation or termination of the Foreign
Credit Instrument Issuing Commitments and/or Foreign Credit Commitments pursuant
to this Section 2.6(q) shall be done on a pro rata basis); provided that a
notice of termination of the unused Foreign Credit Instrument Issuing
Commitments and/or the Foreign Credit Commitments delivered by the Parent
Borrower may state that such notice is conditioned upon the effectiveness or
closing of other credit facilities, debt financings or Dispositions, in which
case such notice may be revoked or the date specified therein extended by the
Parent Borrower (by notice to the Administrative Agent and the Foreign Trade
Facility Agent on or prior to the specified effective date) if such condition is
not satisfied.

 

57

--------------------------------------------------------------------------------


 

(ii)                                  If any Foreign Issuing Lender claims a
payment or indemnification from any Borrower under Section 2.17, the Parent
Borrower may, within 30 days thereafter and by not less than 15 days’ prior
written notice to the Administrative Agent, with a copy to the Foreign Trade
Facility Agent, cancel such Foreign Issuing Lender’s unused Foreign Credit
Instrument Issuing Commitment whereupon such Foreign Issuing Lender shall cease
to be obliged to issue further Foreign Credit Instruments and its unused Foreign
Credit Instrument Issuing Commitment shall be reduced to zero.  The remaining
amount of such Foreign Issuing Lender’s Commitment shall be cancelled
automatically in whole, or, as the case may be, in part with the receipt by the
Foreign Trade Facility Agent of the Utilization Reduction Notice(s) with respect
to the Foreign Credit Instruments issued by such Foreign Issuing Lender and
still outstanding.

 

(iii)                               Any notice of cancellation given by the
Parent Borrower pursuant to clause (i) or (ii) above shall be irrevocable and
shall specify the date upon which such cancellation is to be made and the amount
of such cancellation; provided, however, that any such notice of cancellation
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
and the Foreign Trade Facility Agent on or prior to the specified effective
date) if such condition is not satisfied.

 

(iv)                              Cancelled Foreign Credit Instrument Issuing
Commitments cannot be reinstated and cancelled Foreign Credit Commitments cannot
be reinstated.

 

(r)                                    Reports.  The Foreign Trade Facility
Agent shall send to the Foreign Issuing Lenders, Lenders with Foreign Credit
Commitments, the Parent Borrower and the Administrative Agent, via e-mail to the
addresses and persons notified for this purpose by such Persons to the Foreign
Trade Facility Agent, (i) on each Business Day, a report (the “Daily Report”)
(A) stating the Dollar Equivalent for all outstanding Foreign Credit Instruments
as determined for such Business Day, (B) listing, for each Foreign Issuing
Lender, as of such Business Day, the Dollar Equivalent of the outstanding
Foreign Credit Instruments issued by such Foreign Issuing Lender and the
percentage of each such Foreign Issuing Lender’s utilized Foreign Credit
Instrument Issuing Commitment, and (C) containing the further information about
the utilization of the Foreign Trade Facility as specified on Schedule 2.6(r),
(ii) on each Business Day, a daily activity report of the previous Business Day,
in a form as substantially set out in Schedule 2.6(r) and (iii) not later than
the fifth Business Day of each calendar month, a report stating all overdue
Foreign Credit Instruments and all Foreign Credit Instruments falling due within
such month and the following calendar month.  The Parent Borrower and each
Foreign Issuing Lender shall inform the Foreign Trade Facility Agent by
5:00 p.m., Düsseldorf time, on the fifth Business Day following receipt of any
such report if it does not agree with any information contained in such report.

 

(s)                                  Unreimbursed Foreign Credit Disbursements. 
Each Foreign Issuing Lender shall promptly notify the Foreign Trade Facility
Agent and the Administrative Agent of any Foreign Credit Disbursement of such
Foreign Issuing Lender that has not been reimbursed by or on behalf of the
relevant Borrower and shall include in such notice (i) the date of the Foreign
Credit Disbursement, (ii) the name of the relevant Borrower and (iii) the amount
(including the currency) of such Foreign Credit Disbursement and the Dollar
Equivalent thereof as calculated by such Foreign Issuing Lender in accordance
with this Agreement.

 

(t)                                    Additional Foreign Issuing Lenders.  Upon
notice to the Administrative Agent and the Foreign Trade Facility Agent (which
shall promptly notify the Lenders with Foreign Credit Commitments), the Parent
Borrower may, designate additional Foreign Issuing Lenders to provide

 

58

--------------------------------------------------------------------------------


 

additional Foreign Credit Instrument Issuing Commitments hereunder and/or
designate existing Foreign Issuing Lenders to provide an increase to its
existing Foreign Credit Instrument Issuing Commitment hereunder.  No Person
shall have any obligation hereunder to become a Foreign Issuing Lender or to
provide any such additional or increased Foreign Credit Instrument Issuing
Commitment.  The Foreign Issuing Lender or other Person that in its sole
discretion agrees to provide any such increased or additional Foreign Credit
Instrument Issuing Commitment shall enter into a Foreign Issuing Lender Joinder
Agreement with completions reasonably acceptable to the Administrative Agent,
the Foreign Trade Facility Agent and the Parent Borrower.  No such designation
shall be made to (i) the Parent Borrower or the Parent Borrower’s Affiliates or
Subsidiaries or (ii) a natural person.  Upon consummation of any such Foreign
Issuing Lender Joinder Agreement, Schedule 1.1A shall be deemed revised to
reflect the applicable Foreign Credit Instrument Issuing Commitment added
pursuant to such Foreign Issuing Lender Joinder Agreement.

 


SECTION 2.7.                                   FUNDING OF BORROWINGS.

 

(a)                                  Each Lender shall make each Loan (other
than any Incremental Term Loan) to be made by it hereunder on the proposed date
thereof by wire transfer to the Administrative Agent in same day funds at the
Administrative Agent’s Office for the applicable currency most recently
designated by it for such purpose by notice to the Lenders, in immediately
available funds, not later than 12:00 noon, New York City time, in the case of
any Loan denominated in Dollars and not later than the Applicable Time specified
by the Administrative Agent in the case of any Loan denominated in a Qualified
Global Currency; provided that Swingline Loans shall be made as provided in
Section 2.4.  The Administrative Agent will make such Loans available to the
relevant Borrower by wiring the amounts so received, in like funds, to an
account designated by such Borrower in the applicable Borrowing Request;
provided that ABR Domestic Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.5(e) shall be remitted by the
Administrative Agent to the applicable Issuing Lender.  Any funding of
Incremental Term Loans shall be made pursuant to such procedures as shall be
agreed to by the Parent Borrower, the relevant Incremental Term Lenders and the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount in the required currency.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon in such currency, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds in the relevant currency (which determination shall be
conclusive absent manifest error) or (ii) in the case of a Borrower, the
interest rate applicable to such Borrowing.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 


SECTION 2.8.                                   INTEREST ELECTIONS.


 

(a)                                  Each Revolving Borrowing and Term Loan
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, a Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a

 

59

--------------------------------------------------------------------------------


 

Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  Notwithstanding the foregoing, a Borrower may not (i) elect to
convert the currency in which any Loans are denominated, (ii) elect to convert
Qualified Global Currency Loans from Eurocurrency Loans to ABR Loans,
(iii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.2(d), (iv) elect to convert any ABR Loans to Eurocurrency Loans that
would result in the number of Eurocurrency Borrowings exceeding the maximum
number of Eurocurrency Borrowings permitted under Section 2.2(c), (v) elect an
Interest Period for Eurocurrency Loans unless the aggregate outstanding
principal amount of Eurocurrency Loans (including any Eurocurrency Loans made to
such Borrower in the same currency on the date that such Interest Period is to
begin) to which such Interest Period will apply complies with the requirements
as to minimum principal amount set forth in Section 2.2(c) or (vi) elect to
convert or continue any Swingline Borrowings.

 

(b)                                 To make an election pursuant to this
Section, a Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.3 if such Borrower were requesting a Borrowing of Domestic Revolving
Loans or Global Revolving Loans of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.2 and paragraph (a) of this Section:  (i) the Borrowing to which such
Interest Election Request applies; (ii) the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election.  If any such Interest Election Request requests a Eurocurrency
Borrowing but does not specify an Interest Period, then the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each relevant Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the relevant Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.  If
the relevant Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing denominated in a Qualified Foreign Global
Currency prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall automatically continue as a Eurocurrency Loan having
an Interest Period of one month.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Parent Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) no Borrowing denominated in a Qualified Global
Currency having an Interest Period in excess of one month may be made or
continued.

 

60

--------------------------------------------------------------------------------


 


SECTION 2.9.                                   TERMINATION AND REDUCTION OF
COMMITMENTS.

 

(a)                                  (i) The Term Loan Commitments shall
terminate on the Effective Date after the funding of the Initial Term Loans on
the Effective Date, (ii) the Domestic Revolving Commitments shall terminate on
the Domestic Revolving Maturity Date, (iii) the Global Revolving Commitments
shall terminate on the Global Revolving Maturity Date and (iv) the Foreign
Credit Instrument Issuing Commitments and the Foreign Credit Commitments shall
terminate on the Foreign Trade Maturity Date.

 

(b)                                 The Parent Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments (other than Foreign Credit Instrument
Issuing Commitments) of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000, (ii) the Parent Borrower
shall not terminate or reduce (A) the Domestic Revolving Commitments if, after
giving effect to any concurrent prepayment of the Domestic Revolving Loans in
accordance with Section 2.12, the Domestic Revolving Exposure would exceed the
total Domestic Revolving Commitments, (B) the Global Revolving Commitments if,
after giving effect to any concurrent prepayment of the Global Revolving Loans
in accordance with Section 2.12, the Global Revolving Exposure would exceed the
total Global Revolving Commitments, or (C) the Foreign Credit Instrument Issuing
Commitments or the Foreign Credit Commitments if the Total Foreign Trade
Exposure would exceed (1) the total Foreign Credit Instrument Issuing
Commitments or (2) the total Foreign Credit Commitments and (iii) each reduction
of Foreign Credit Instrument Issuing Commitments and the Foreign Credit
Commitments shall be made in accordance with Section 2.6(q).

 

(c)                                  The Parent Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section, at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Parent Borrower may state that such notice is conditioned upon the
effectiveness or closing of other credit facilities, debt financings or
Dispositions, in which case such notice may be revoked or the date specified
therein extended by the Parent Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 


SECTION 2.10.                             EVIDENCE OF DEBT.

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made, and each Foreign
Credit Instrument issued, by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent, on behalf of the
Borrowers, shall maintain the Register pursuant to Section 9.4(c) and a
subaccount for each Lender in which it shall record (i) the amount of each Loan
made hereunder (whether or not evidenced by a promissory note), the Class and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal and/or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.  The Foreign Trade Facility Agent shall maintain records
in which it shall record all relevant details about each Foreign Credit
Instrument issued hereunder and, upon the request of the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent, the Foreign Trade Facility Agent shall make such records
(or copies thereof) available to the Administrative Agent.

 

(c)           The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or any Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(d)           Upon the request of any Lender made through the Administrative
Agent, the Parent Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each such promissory note shall
(i) in the case of Domestic Revolving Loans, be in the form of Exhibit J (a
“Domestic Revolving Note”), (ii) in the case of Global Revolving Loans, be in
the form of Exhibit K (a “Global Revolving Note”), (iii) in the case of
Swingline Loans, be in the form of Exhibit L (a “Swingline Note”), and (iv) in
the case of Term Loans, be in the form of Exhibit M (a “Term Note”).  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 


SECTION 2.11.          REPAYMENT OF LOANS.


 

(a)           The Parent Borrower shall repay the outstanding principal amount
of the Initial Term Loan on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.12, unless accelerated sooner pursuant to
Article VII):

 

Payment Dates

 

Principal Amortization
Payment

 

 

 

 

 

March 31, 2008

 

$

18,750,000

 

June 30, 2008

 

$

18,750,000

 

September 30, 2008

 

$

18,750,000

 

December 31, 2008

 

$

18,750,000

 

March 31, 2009

 

$

18,750,000

 

June 30, 2009

 

$

18,750,000

 

September 30, 2009

 

$

18,750,000

 

December 31, 2009

 

$

18,750,000

 

March 31, 2010

 

$

18,750,000

 

June 30, 2010

 

$

18,750,000

 

September 30, 2010

 

$

18,750,000

 

December 31, 2010

 

$

18,750,000

 

March 31, 2011

 

$

18,750,000

 

June 30, 2011

 

$

18,750,000

 

September 30, 2011

 

$

18,750,000

 

December 31, 2011

 

$

112,500,000

 

March 31, 2012

 

$

112,500,000

 

June 30, 2012

 

$

112,500,000

 

Term Loan Maturity Date

 

Outstanding Principal
Balance of Term Loan

 

 

62

--------------------------------------------------------------------------------


 

(b)           The Parent Borrower shall repay Incremental Term Loans in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made; provided that the weighted average life of
each Incremental Term Loan shall be no shorter than the remaining weighted
average life of the other previously existing Term Loans.

 

(c)           The Parent Borrower shall repay (i) the then unpaid principal
amount of the Domestic Revolving Loans on the Domestic Revolving Maturity Date
and (ii) the then unpaid principal amount of each Swingline Loan on the earlier
of the Domestic Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last Business Day of a calendar month and is at
least two Business Days after such Swingline Loan is made; provided that on each
date that a Borrowing of Domestic Revolving Loans is made, the Parent Borrower
shall repay all Swingline Loans then outstanding.

 

(d)           Each Borrower shall repay the then unpaid principal amount of the
Global Revolving Loans on the Global Revolving Maturity Date.

 


SECTION 2.12.          PREPAYMENT OF LOANS.


 

(a)           Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.

 

(b)           If on any date any Net Proceeds are received by or on behalf of
the Parent Borrower or any Subsidiary in respect of any Prepayment Event, the
Parent Borrower shall, within ten Business Days after such Net Proceeds are
received, apply an amount equal to the aggregate amount of such Net Proceeds,
first, to prepay Term Loans and, second, (after the Term Loans have been paid in
full) to the Domestic Revolving Loans and the Global Revolving Loans on a pro
rata basis (without a corresponding permanent reduction in the aggregate
Domestic Revolving Commitments or the aggregate Global Revolving Commitments);
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term Prepayment Event, if the Parent Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer to the effect that
the Parent Borrower and the Subsidiaries intend to apply the Net Proceeds from
such event (“Reinvestment Net Proceeds”), within 360 days after receipt of such
Net Proceeds, to make Permitted Acquisitions or Investments permitted by
Section 6.5 or acquire real property, equipment or other assets to be used in
the business of the Parent Borrower and the Subsidiaries, and certifying that no
Default or Event of Default has occurred and is continuing, then no prepayment
or Commitment reduction shall be required pursuant to this paragraph in respect
of such event except to the extent of any Net Proceeds therefrom that have not
been so applied by the end of such 360-day period, at which time a prepayment
shall be required in an amount equal to the Net Proceeds that have not been so
applied.  Notwithstanding the foregoing, from and after the date during any
fiscal year of the Parent Borrower on which the aggregate gross proceeds
(inclusive of amounts of the type described in the first parenthetical of
Section 6.6(d)) from Dispositions pursuant to Section 6.6(d) received during
such fiscal year exceed 15% of Total Consolidated Assets, the Net Proceeds from
each subsequent Prepayment Event occurring during such fiscal year resulting
from Dispositions pursuant to Section 6.6(d) (and a ratable amount of Net
Proceeds from any Prepayment Event that first causes the aforementioned 15%
threshold to be exceeded, which ratable amount shall be determined by reference
to a fraction, the numerator of which shall be the portion of the gross proceeds
from such Prepayment Event representing the excess above such 15% threshold and
the denominator of which shall be the aggregate gross proceeds from such
Prepayment Event) may not be treated as Reinvestment Net Proceeds.

 

63

--------------------------------------------------------------------------------


 

(c)           If on any Determination Date relating to the Global Revolving
Facility, the Total Global Exposure exceeds the total Global Revolving
Commitments by more than $500,000, the Parent Borrower shall, without notice or
demand, within three Business Days after such Determination Date, prepay (or
cause the relevant Foreign Subsidiary Borrower to prepay) the Borrowings of
Global Revolving Loans (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.5(j)) in an aggregate amount such that, after giving effect thereto,
the Total Global Exposure does not exceed the total Global Revolving
Commitments.  If on any Determination Date relating to the Domestic Revolving
Facility, the Total Domestic Exposure exceeds the total Domestic Revolving
Commitments, the Parent Borrower shall, without notice or demand, within three
Business Days after such Determination Date, prepay (or cause the relevant
Foreign Subsidiary Borrower to prepay) the Borrowings of Domestic Revolving
Loans or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.5(j)) in an aggregate amount such that, after giving effect thereto,
the Total Domestic Exposure does not exceed the total Domestic Revolving
Commitments.

 

(d)           A Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy promptly thereafter) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time (or 11:00 a.m., London time, as applicable), three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Domestic Revolving
Commitments or the Global Revolving Commitments as contemplated by Section 2.9,
then such notice of prepayment may be revoked (or the date specified therein
extended) if such notice of termination is revoked (or the date specified
therein extended) in accordance with Section 2.9.  Promptly following receipt of
any such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.2, except as necessary to apply fully the required amount of a
mandatory prepayment.

 


SECTION 2.13.          CERTAIN PAYMENT APPLICATION MATTERS.


 

(a)           Each repayment or prepayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing.  It is understood that,
in the case of Global Revolving Loans, the relevant Borrower may select the
particular currency of Loans to be prepaid, and such prepayment shall then be
applied ratably to such Loans.  Repayments and prepayments of Borrowings shall
be accompanied by accrued interest on the amount repaid.

 

(b)           Any mandatory prepayment of Term Loans shall be allocated pro rata
among the Initial Term Loans and any Incremental Term Loans based on the
aggregate principal amount of outstanding Borrowings of each such Class.  Any
optional prepayment of Term Loans shall be allocated as directed by the Parent
Borrower to the Initial Term Loans and/or the Incremental Term Loans.  Amounts
prepaid on account of the Term Loans may not be reborrowed.

 

(c)           Each mandatory prepayment of the Term Loans shall be applied to
the installments, first to any remaining scheduled installments due prior to the
second anniversary of the date of such prepayment (applied pro rata to such
remaining installments) and, second, to the remaining scheduled

 

64

--------------------------------------------------------------------------------


 

installments due on or after the second anniversary of the date of such
prepayment (applied pro rata to such remaining installments).  Any optional
prepayment of the Term Loans shall be applied to the installments of the Term
Loans as directed by the Parent Borrower.

 


SECTION 2.14.          FEES.


 

(a)           The Parent Borrower agrees to pay to the Administrative Agent for
the account of each relevant Lender (i) a commitment fee (the “Domestic
Revolving Commitment Fee”), which shall accrue at the Applicable Rate on the
average daily unused amount of the Domestic Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
Domestic Revolving Maturity Date and (ii) a commitment fee (the “Global
Revolving Commitment Fee”), which shall accrue at the Applicable Rate on the
average daily unused amount of the Global Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
Global Revolving Maturity Date.  Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the Domestic Revolving Maturity Date and the Global Revolving
Maturity Date, as applicable, commencing on the first such date to occur after
the date hereof.  Domestic Revolving Commitment Fees and Global Revolving
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees (x) in
respect of the Domestic Revolving Commitments, the Domestic Revolving Commitment
of a Lender shall be deemed to be used to the extent of the outstanding Domestic
Revolving Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose) and (y) in respect of the
Global Revolving Commitments, the Global Revolving Commitments of a Lender shall
be deemed to be used to the extent of the outstanding Global Revolving Loans of
such Lender.  For the avoidance of doubt, the Foreign Credit Commitment Fee is
set forth in Section 2.6(p)(i).

 

(b)           Each Borrower agrees to pay:

 

(i)            to the Administrative Agent for the account of each Domestic
Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurocurrency Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Domestic Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure;

 

(ii)           to the applicable Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Domestic Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Lender’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder; and

 

(iii)          to the applicable Foreign Issuing Lender and the other Lenders,
the fees set forth in Section 2.6(p).

 

Participation fees and fronting fees pursuant to clauses (i) and (ii) above
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;

 

65

--------------------------------------------------------------------------------


 

provided that all such fees shall be payable on the date on which the Domestic
Revolving Commitments terminate and any such fees accruing after the date on
which the Domestic Revolving Commitments terminate shall be payable on demand. 
Except as otherwise provided in Section 2.6(p), any other fees payable to the
applicable Issuing Lender or Foreign Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  For the purposes of calculating the average daily
amount of the LC Exposure for any period under this Section 2.14(b), the average
daily amount of the Alternative Currency LC Exposure for such period shall be
calculated by multiplying (x) the average daily balance of each Alternative
Currency Letter of Credit (expressed in the currency in which such Alternative
Currency Letter of Credit is denominated) by (y) the Exchange Rate for each such
Alternative Currency in effect on the last Business Day of such period or by
such other reasonable method that the Administrative Agent deems appropriate.

 

(c)           The Parent Borrower agrees to pay to the Administrative Agent and
BAS, for their own respective accounts, fees payable in the amounts and at the
times specified in the Fee Letter.

 

(d)           The Parent Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times specified in the
Fee Letter.

 

(e)           The Parent Borrower agrees to pay to the Foreign Trade Facility
Agent, for its own account, fees payable in the amounts and at the times
specified in the Deutsche Bank Fee Letter.

 

(f)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Lender, Foreign Issuing Lender or the Foreign Trade Facility Agent, in
the case of fees payable to it) for distribution, in the case of commitment fees
and participation fees, to the Lenders entitled thereto.  Except as otherwise
provided in Section 2.6(p), fees paid shall not be refundable under any
circumstances.

 


SECTION 2.15.          INTEREST.


 

(a)           ABR Loans shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)           Eurocurrency Loans shall bear interest at the Adjusted LIBO Rate
for the applicable Interest Period plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest (or
premium, if any) on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section (or, in the case of amounts denominated in a Qualified Foreign
Global Currency due under the Global Revolving Facility, the rate that would
apply to Loans in such currency pursuant to clause (i) above), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Domestic Revolving Commitments or the Global Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or

 

66

--------------------------------------------------------------------------------


 

prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Domestic Revolving Availability Period or Global Revolving
Availability Period, as applicable), accrued interest (and premium, if any) on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on Bank of America’s “prime
rate”, and interest in respect of Sterling-denominated Loans, shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(f)            If, as a result of any restatement of or other adjustment to the
financial statements of the Parent Borrower or for any other reason, the Parent
Borrower or the Administrative Agent at the direction of the Required Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Parent
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Parent Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Parent Borrower under the Bankruptcy Code of the United States,
automatically and without further action by any Person), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lenders, as the case may be, under Section 2.5(c), 2.14(b) or
2.15(c) or under Article VII.  The Parent Borrower’s obligations under this
paragraph shall survive the termination of the Commitments of all of the Lenders
and the repayment of all other Obligations hereunder.

 


SECTION 2.16.          ALTERNATE RATE OF INTEREST.


 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period;

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; or

 

(c)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that deposits in the principal amounts of the
Loans comprising such Borrowing and in the currency in which such Loans are to
be denominated are not generally available in the relevant market;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the relevant Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies

 

67

--------------------------------------------------------------------------------


 

the Parent Borrower and the relevant Lenders that the circumstances giving rise
to such notice no longer exist, then, in the case of the relevant Facility, any
request by a Borrower for a Eurocurrency Borrowing of the affected Type or in
the affected currency, or a conversion to or continuation of a Eurocurrency
Borrowing of the affected Type or in the affected currency, pursuant to
Section 2.3 or 2.8, shall be deemed rescinded; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 


SECTION 2.17.          INCREASED COSTS.


 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii)           impose on any Lender, Issuing Lender or Foreign Issuing Lender or
the London (or other relevant) interbank market any other condition affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of
Credit, Foreign Credit Instrument or participation therein;

 

and the result of any of the foregoing shall be to increase the net cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender,
Issuing Lender or Foreign Issuing Lender of participating in, issuing or
maintaining any Letter of Credit or Foreign Credit Instrument or to reduce the
amount of any sum received or receivable by such Lender, Issuing Lender or
Foreign Issuing Lender hereunder (whether of principal, interest, premium or
otherwise), then each relevant Borrower will pay to such Lender, Issuing Lender
or Foreign Issuing Lender such additional amount or amounts as will compensate
such Lender, Issuing Lender or Foreign Issuing Lender, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)           If any Lender, Issuing Lender or Foreign Issuing Lender determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Person’s capital or on the capital
of such Person’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Foreign Credit
Instruments held by, such Lender, or the Letters of Credit issued by such
Issuing Lender, or the Foreign Credit Instruments issued by such Foreign Issuing
Lender, to a level below that which such Lender, Issuing Lender or Foreign
Issuing Lender or such Lender’s, Issuing Lender’s or Foreign Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Person’s policies and the policies of such Person’s holding
company with respect to capital adequacy), then from time to time the relevant
Borrower will pay to such Lender, Issuing Lender or Foreign Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Person or such Person’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender, Issuing Lender or Foreign Issuing
Lender setting forth in reasonable detail the basis for and computation of the
amount or amounts necessary to compensate such Person or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the relevant Borrower and shall be conclusive absent manifest
error.  Such Borrower shall pay such Lender, Issuing Lender or Foreign Issuing
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.  All amounts payable by any Borrower pursuant to paragraph
(a) or (b) of this Section shall be deemed to constitute interest expense in
respect of the Loans.

 

68

--------------------------------------------------------------------------------


 

(d)           Failure or delay on the part of any Lender, Issuing Lender or
Foreign Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Person’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender, Issuing Lender or
Foreign Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Person
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Person’s intention to claim compensation therefor;

 

provided that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 


SECTION 2.18.          BREAK FUNDING PAYMENTS.


 

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Domestic Revolving Loan,
Global Revolving Loan or Term Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.12(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Parent Borrower pursuant to
Section 2.21, then, in any such event, the relevant Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the relevant market.  A certificate of any Lender setting forth in
reasonable detail the basis for and computation of any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the relevant Borrower and shall be conclusive absent manifest error, and
shall be so delivered as promptly as reasonably practicable after such Lender
obtains actual knowledge of such amount.  Such Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 


SECTION 2.19.          TAXES.


 

(a)           Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes; provided that if a Borrower
shall be required to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or the relevant Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law and indemnify
the Lender from and against any Other Taxes and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.

 

69

--------------------------------------------------------------------------------


 

(c)           Each Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of a Borrower
hereunder or under any other Loan Document (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate setting forth
in reasonable detail the basis for and computation of the amount of such payment
or liability delivered to a Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error, and shall be so delivered as promptly as reasonably practicable after
such Lender or the Administrative Agent, as the case may be, obtains actual
knowledge of such amount.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Each Lender that is not a United States person within the meaning
of Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Parent Borrower and the Administrative Agent, on or before the date on which it
becomes a party to this Agreement either:

 

(A)          two duly completed and signed original copies of either Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8ECI (relating to
such Non-U.S. Lender and entitling it to a complete exemption from or reduction
of withholding of United States federal income taxes on all amounts to be
received by such Non-U.S. Lender pursuant to this Agreement and the other credit
documents), or successor and related applicable forms, as the case may be
(including, where applicable any such forms required to be provided to certify
to such exemption on behalf of such Non-U.S. Lender’s beneficial owners).

 

(B)           in the case of a Non-U.S. Lender that is not a “Bank” within the
meaning of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in the form of Exhibit D (and
any similar statements required to certify to the exemption of its beneficial
owners) or such other form of statement as shall be reasonably requested by the
Parent Borrower from time to time to the effect that such Non-U.S. Lender (and,
where applicable, its beneficial owners) is eligible for a complete exemption
from withholding of United States federal income taxes under Code
Section 871(h) or 881(c), and (y) two duly completed and signed original copies
of Internal Revenue Service Form W-8BEN or successor and related applicable
forms (including, where applicable, copies of such forms with respect to such
entity’s beneficial owners).

 

Further, each Non-U.S. Lender agrees (i) to deliver to the Parent Borrower and
the Administrative Agent, and if applicable, the assigning Lender two further
duly completed and signed original copies of such Forms W-8BEN or W-8ECI, as the
case may be (and, where applicable, any such forms on behalf of its beneficial
owners) or successor and related applicable forms, on or before the date that
any such form expires or becomes obsolete and promptly after the occurrence of
any event requiring a change

 

70

--------------------------------------------------------------------------------


 

from the most recent form(s) previously delivered by it to the Parent Borrower
in accordance with applicable U.S. laws and regulations, (ii) in the case of a
Non-U.S. Lender that delivers a statement in the form of Exhibit D (or such
other form of statement as shall have been requested by the Parent Borrower), to
deliver to the Parent Borrower and the Administrative Agent, and if applicable,
the assigning Lender, such statement (and where applicable, any such statements
from its beneficial owners) on the two year anniversary of the date on which
such Non-U.S. Lender became a party to this Agreement and to deliver promptly to
the Parent Borrower and the Administrative Agent, such additional statements and
forms as shall be reasonably requested by the Parent Borrower from time to time,
and (iii) to notify promptly the Parent Borrower and the Administrative Agent if
it (or, as applicable, its beneficial owners) is no longer able to deliver, or
if it is required to withdraw or cancel, any form of statement previously
delivered by it pursuant to this Section 2.19(e).  Notwithstanding anything
herein to the contrary, no Non-U.S. Lender shall be required to provide any
forms, certification or documentation which it is not legally entitled or able
to deliver.

 

(f)            Each Lender which is not a Non-U.S. Lender shall deliver to
Parent Borrower and the Administrative Agent (and if applicable the assigning or
participating Lender) two copies of a statement which shall contain the address
of such Lender’s office or place of business in the United States, which shall
be signed by an authorized officer of such Lender, together with two duly
completed copies of Internal Revenue Service Form W-9 (or applicable successor
form) unless it establishes to the satisfaction of the Parent Borrower that it
is otherwise eligible for an exemption from backup withholding tax or other
applicable withholding tax.  Each such Lender shall deliver to the Parent
Borrower and Administrative Agent two further duly completed and signed forms
and statements (or successor form) at or before the time any such form or
statement becomes obsolete.

 

(g)           Each Non-U.S. Lender agrees to indemnify and hold harmless each
Borrower from and against any Taxes imposed by or on behalf of the United States
or any taxing jurisdiction thereof, penalties, additions to tax, fines, interest
or other liabilities, costs or losses (including, without limitation, reasonable
attorney’s fees and expenses) incurred or payable by such Borrower as a result
of the failure of such Borrower to comply with its obligations to deduct or
withhold any Taxes imposed by or on behalf of the United States or any taxing
jurisdiction thereof (including penalties, additions to tax, fines or interest
on such Taxes) from any payments made pursuant to this Agreement to such
Non-U.S. Lender or the Administrative Agent which failure resulted from (i) such
Borrower’s reliance on Exhibit F pursuant to Section 2.19(e) or (ii) such Lender
being a “conduit entity” within the meaning of Treasury Reg. Section 1.881-3 or
any successor provision thereto; and, provided additionally, that, without
limitation, no amounts shall be due and owing to such Lender pursuant to
Section 2.19 if either provisions (i) or (ii) are applicable.

 

(h)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund in respect of Indemnified Taxes or
Other Taxes paid by a Borrower, it shall promptly pay such refund, together with
any other amounts paid by such Borrower in connection with such refunded
Indemnified Taxes or Other Taxes, to such Borrower, net of all out-of-pocket
expenses incurred in obtaining such refund; provided, however, that each
Borrower agrees to promptly return such refund to the Administrative Agent or
the applicable Lender as the case may be, if it receives notice from the
Administrative Agent or applicable Lender that such Administrative Agent or
Lender is required to repay such refund.  This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information that it deems confidential) to the Borrower or
any Person.

 

71

--------------------------------------------------------------------------------


 

(i)            If the Administrative Agent or any Lender is entitled to an
exemption from or reduction in the rate of the imposition, deduction or
withholding of any Indemnified Tax or Other Tax under the laws of the
jurisdiction in which a Foreign Subsidiary Borrower is organized or engaged in
business, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document, then the
Administrative Agent or such Lender (as the case may be) shall deliver to such
Foreign Subsidiary Borrower or the relevant Governmental Authority, in the
manner and at the time or times prescribed by applicable law or as reasonably
requested by the Foreign Subsidiary Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Foreign Subsidiary Borrower as will permit such payments to be made without
the imposition, deduction or withholding of such Indemnified Tax or Other Tax or
at a reduced  rate; provided that the Administrative Agent or such Lender is
legally entitled to complete, execute and deliver such documentation and in its
reasonable judgment such completion, execution or submission would not
materially prejudice its commercial or legal position or require disclosure of
information it considers confidential or proprietary.

 


SECTION 2.20.          PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


 

(a)           Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest,
premium, fees or reimbursement of LC Disbursements or Foreign Credit
Disbursements, or of amounts payable under Section 2.17, 2.18 or 2.19, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, local time), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Administrative Agent’s Office, except as otherwise expressly provided
herein.  The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment thereof shall be
extended to the next Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period ending on such
Business Day.  Except as otherwise specified in this Agreement, each such
payment (other than (i) principal of and interest on Qualified Global Currency
Loans and LC Disbursements denominated in an Alternative Currency, which shall
be made in the applicable Qualified Global Currency or, except as otherwise
specified in Section 2.5(e), Alternative Currency, as the case may be and
(ii) payments in respect of the Foreign Credit Instruments and Foreign Credit
Disbursements thereunder, which shall be made in the currency applicable to such
Foreign Credit Instrument) shall be made in Dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements and Foreign Credit Disbursements, interest, premium and fees then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
and Foreign Credit Disbursements then due hereunder, and any premium then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and Foreign Credit
Disbursements, and any premium, then due to such parties.

 

72

--------------------------------------------------------------------------------


 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest (or premium, if any) on any of its Domestic Revolving Loans, Global
Revolving Loans, Term Loans, participations in LC Disbursements, participations
in Swingline Loans or participations in Foreign Credit Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Domestic Revolving Loans, Global Revolving Loans, Term Loans,
participations in LC Disbursements, participations in Swingline Loans and
participations in Foreign Credit Disbursements and accrued interest (and
premium, if any) thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Domestic Revolving Loans, the Global Revolving
Loans, the Term Loans, participations in LC Disbursements, participations in
Swingline Loans and participations in Foreign Credit Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest (and premium, if any) on their respective
Domestic Revolving Loans, Global Revolving Loans, Term Loans, participations in
LC Disbursements, participations in Swingline Loans and participations in
Foreign Credit Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or participations in Foreign Credit Disbursements to any
assignee or participant, other than to the Parent Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders (or any of them) hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each relevant Lender severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
the relevant currency (which determination shall be conclusive absent manifest
error).

 

(e)           If any Lender shall fail to make any payment required to be made
by it to the Administrative Agent, the Swingline Lender or any Issuing Lender,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 


SECTION 2.21.          MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 

(a)           If any Lender requests compensation under Section 2.17, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.19,
then such Lender shall use reasonable efforts to designate a different lending

 

73

--------------------------------------------------------------------------------


 

office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.17 or 2.19, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)           If (i) any Lender (other than a Foreign Issuing Lender) requests
compensation under Section 2.17, (ii) any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, (iii) any Lender defaults in its obligation
to fund Loans hereunder or (iv) any Lender becomes a “Non-Consenting Lender” (as
defined below), then the Parent Borrower may, at its sole expense and effort,
upon notice to such Lender (other than a Foreign Issuing Lender) and the
Administrative Agent, require such Lender (other than a Foreign Issuing Lender)
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Parent Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, and the Foreign Trade Facility Agent in the case of an
assignment of a Foreign Credit Commitment, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans,
participations in Foreign Credit Disbursements, participations in LC
Disbursements and participations Swingline Loans, accrued interest (and premium,
if any) thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Borrower (in the case of all other amounts) and
(C) in the event of a replacement of a Non-Consenting Lender, in order for the
Parent Borrower to be entitled to replace such a Lender, such replacement must
take place no later than 120 days after the date the Non-Consenting Lender shall
have notified the Parent Borrower and the Administrative Agent of its failure to
agree to any requested consent, waiver or amendment.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling a
Borrower to require such assignment and delegation cease to apply.  In the event
that (x) the Parent Borrower or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (y) the consent, waiver or
amendment in question requires the agreement of all Lenders in accordance with
the terms of Section 2.6(b) or Section 9.2 and (z) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 


SECTION 2.22.          CHANGE IN LAW.


 

Notwithstanding any other provision of this Agreement, if, after the date
hereof, (a) any Change in Law shall make it unlawful for any Issuing Lender to
issue Letters of Credit denominated in an Alternative Currency, or any Global
Revolving Lender to make Global Revolving Loans denominated in a Qualified
Global Currency, or any Foreign Issuing Lender to issue any Foreign Credit
Instruments, or (b) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Lender to issue Letters of
Credit denominated in such Alternative Currency for the account of a Borrower,
or any Global Revolving Lender to make Global Revolving Loans denominated in a
Qualified Global Currency, or any Foreign Issuing Lender to issue any Foreign
Credit Instruments, then by prompt written notice thereof to the Parent Borrower
and to the Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (i) such Issuing Lender may declare that Letters
of Credit will not thereafter be issued by it in the affected

 

74

--------------------------------------------------------------------------------


 

Alternative Currency or Alternative Currencies, whereupon the affected
Alternative Currency or Alternative Currencies shall be deemed (for the duration
of such declaration) not to constitute an Alternative Currency for purposes of
the issuance of Letters of Credit by such Issuing Lender, (ii) such Global
Revolving Lender may declare that Global Revolving Loans will not thereafter be
made by it in the affected Qualified Global Currency or Qualified Global
Currencies, whereupon the affected Qualified Global Currency or Qualified Global
Currencies shall be deemed (for the duration of such declaration) not to
constitute an a Qualified Global Currency for purposes of the making of Global
Revolving Loans by such Global Revolving Lender, and (iii) such Foreign Issuing
Lender may declare that such affected Foreign Credit Instruments will not
thereafter be issued by it and the commitment of such Foreign Issuing Lender to
issue such affected Foreign Credit Instruments shall forthwith be cancelled (for
the duration of such declaration).

 


SECTION 2.23.          FOREIGN SUBSIDIARY BORROWERS.


 

(a)           Subject to the consent of the Administrative Agent and the Global
Revolving Lenders (such consent not to be unreasonably withheld, delayed or
conditioned), the Parent Borrower may designate any Foreign Subsidiary of the
Parent Borrower as a Foreign Subsidiary Borrower under the Global Revolving
Facility by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary, the Parent Borrower and the
Administrative Agent and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Foreign Subsidiary Borrower under the Global
Revolving Facility and a party to this Agreement until the Parent Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower under the Global Revolving Facility. 
Notwithstanding the preceding sentence, no such Borrowing Subsidiary Termination
will become effective as to any Foreign Subsidiary Borrower under the Global
Revolving Facility at a time when any Obligations of such Foreign Subsidiary
Borrower shall be outstanding thereunder or any Letters of Credit issued for the
account of Such Foreign Subsidiary Borrower shall be outstanding (which shall
not have been cash collateralized in a manner consistent with the terms of
Section 2.5(j)); provided that such Borrowing Subsidiary Termination shall be
effective to terminate such Foreign Subsidiary Borrower’s right to make further
borrowings under the Global Revolving Facility.  The Global Revolving Lenders
agree that each Foreign Subsidiary Borrower identified in Part A of Schedule
2.23 is an acceptable Foreign Subsidiary Borrower under the Global Revolving
Facility.

 

(b)           Subject to the consent of the Foreign Trade Facility Agent, the
Administrative Agent, the Foreign Issuing Lenders and all of the Lenders with a
Foreign Credit Commitment (such consent not to be unreasonably withheld, delayed
or conditioned), the Parent Borrower may designate any Foreign Subsidiary of the
Parent Borrower as a Foreign Subsidiary Borrower under the Foreign Trade
Facility by delivery to the Foreign Trade Facility Agent and the Administrative
Agent of a Borrowing Subsidiary Agreement executed by such Subsidiary, the
Parent Borrower, the Foreign Trade Facility Agent and the Administrative Agent
and upon such delivery such Subsidiary shall for all purposes of this Agreement
be a Foreign Subsidiary Borrower under the Foreign Trade Facility and a party to
this Agreement until the Parent Borrower shall have executed and delivered to
the Foreign Trade Facility Agent and the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower under the Foreign
Trade Facility.  Notwithstanding the preceding sentence, no such Borrowing
Subsidiary Termination will become effective as to any Foreign Subsidiary
Borrower under the Foreign Trade Facility at a time when any Obligations of such
Foreign Subsidiary Borrower shall be outstanding thereunder or any Foreign
Credit Instruments issued for the account of such Foreign Subsidiary Borrower
shall be outstanding (which shall not have been cash collateralized or otherwise
supported in a manner consistent with the terms of Section 2.6(o)(iv)), provided
that such Borrowing Subsidiary Termination shall be effective to terminate such

 

75

--------------------------------------------------------------------------------


 

Foreign Subsidiary Borrower’s right to request further Foreign Credit
Instruments or other extensions of credit under the Foreign Trade Facility.

 

(c)           For the avoidance of doubt, no Foreign Subsidiary Borrower shall
be liable for the Obligations of any other Loan Party.

 

(d)           The Administrative Agent shall promptly notify the Global
Revolving Lenders of any Foreign Subsidiary Borrower added pursuant to
Section 2.23(a), and the Foreign Trade Facility Agent shall promptly notify each
Foreign Issuing Lender and Lenders with Foreign Credit Commitments of any
Foreign Subsidiary Borrower added pursuant to Section 2.23(b).

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Parent Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 


SECTION 3.1.            ORGANIZATION; POWERS.


 

Each of the Parent Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, except, in the case of Subsidiaries, where the failure to do so,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to carry on its business as
now conducted in all material respects and (c) except where the failure to do
so, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 


SECTION 3.2.            AUTHORIZATION; ENFORCEABILITY.


 

The Transactions to be entered into by each Loan Party are within such Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Borrower or such Loan Party (as the case may be), enforceable against such
Borrower or such other Loan Party, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 


SECTION 3.3.            GOVERNMENTAL APPROVALS; NO CONFLICTS.


 

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable law or regulation in any material respect or
the charter, by-laws or other organizational documents of the Parent Borrower or
any of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Parent Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Parent Borrower or any of its

 

76

--------------------------------------------------------------------------------


 

Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Parent Borrower or any of its Subsidiaries, except Liens
created under the Loan Documents.

 


SECTION 3.4.            FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


 

(a)           The Parent Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2006, reported
on by Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarters and the portion of the fiscal year ended March 31, 2007
and June 30, 2007, certified by its chief financial officer.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Parent Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b)           Except as disclosed in the financial statements referred to above
or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, based on the facts and circumstances in existence on the
Effective Date and taking into consideration the likelihood of any realization
with respect to contingent liabilities, after giving effect to the Transactions,
none of the Parent Borrower or its Subsidiaries has, as of the Effective Date,
any material contingent liabilities, unusual long-term commitments or unrealized
losses.

 

(c)           Since December 31, 2006, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 


SECTION 3.5.            PROPERTIES.


 

(a)           Each of the Parent Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, each of the Parent Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Parent Borrower and its Subsidiaries does not infringe upon the rights of any
other Person.

 


SECTION 3.6.            LITIGATION AND ENVIRONMENTAL MATTERS.


 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent Borrower, threatened against or affecting the Parent Borrower or any of
its Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
in the aggregate, to have a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither the Parent Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

77

--------------------------------------------------------------------------------



 


SECTION 3.7.            COMPLIANCE WITH LAWS AND AGREEMENTS.


 

Each of the Parent Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 


SECTION 3.8.            INVESTMENT COMPANY STATUS.


 

Neither the Parent Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 


SECTION 3.9.            TAXES.


 

Each of the Parent Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 


SECTION 3.10.          ERISA.


 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect.  Except to the extent such excess could not reasonably be expected to
have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 


SECTION 3.11.          DISCLOSURE.


 

As of the Effective Date, the Parent Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Parent
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information, taken as
a whole, furnished by or on behalf of any Loan Party to any Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Parent Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

78

--------------------------------------------------------------------------------



 


SECTION 3.12.          SUBSIDIARIES.


 

Schedule 3.12 sets forth the name of, and the direct and indirect ownership
interest of the Parent Borrower in, each Subsidiary of the Parent Borrower and
identifies each Subsidiary that is a Subsidiary Guarantor, in each case as of
the Effective Date after giving effect to the Transactions.

 


SECTION 3.13.          LABOR MATTERS.


 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect:  (a) there are no strikes, lockouts, slowdowns or other labor
disputes against the Parent Borrower or any Subsidiary pending or, to the
knowledge of the Parent Borrower, threatened; (b) the hours worked by and
payments made to employees of the Parent Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; and (c) all
payments due from the Parent Borrower or any Subsidiary, or for which any claim
may be made against the Parent Borrower or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent Borrower or such Subsidiary. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent Borrower or any Subsidiary
is bound.

 


SECTION 3.14.          SOLVENCY.


 

Immediately after the consummation of the Transactions to occur on the Effective
Date and immediately following the making of each Loan made on the Effective
Date and after giving effect to the application of the proceeds of such Loans,
(a) the fair value of the assets of the Parent Borrower and its Subsidiaries,
taken as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Parent Borrower and its Subsidiaries, taken as a whole, will
be greater than the amount that will be required to pay the probable liability
of their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Parent
Borrower and its Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Parent Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

 


SECTION 3.15.          SENIOR INDEBTEDNESS.


 

At all times after the issuance of any Subordinated Debt, (a) the Obligations
will constitute “Senior Indebtedness” (or any comparable concept) under and as
defined in the Subordinated Debt Documents and (b) in the event that any
Subsidiary Guarantees the Subordinated Debt, the obligations of such Subsidiary
Guarantor under the Guarantee and Collateral Agreement will constitute
“Guarantor Senior Indebtedness” (or any comparable concept) of such Subsidiary
Guarantor under and as defined in the Subordinated Debt Documents.

 


SECTION 3.16.          SECURITY DOCUMENTS.


 

The Guarantee and Collateral Agreement, and, after the occurrence of the Ratings
Event, each other Security Document, is effective to create in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral to the extent described therein and available under the UCC.  As of
the Effective Date, Schedule 3.16 lists all of the filing jurisdictions in which
UCC-1 Financing Statements are required to be filed pursuant to the Guarantee
and Collateral Agreement.  Upon filing of

 

79

--------------------------------------------------------------------------------


 

such UCC-1 Financing Statements, the Guarantee and Collateral Agreement creates
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral to the extent available under
the UCC, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case, subject to Permitted Encumbrances or as
otherwise permitted by Section 6.3, prior and superior in right to any other
Person.

 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.1.            EFFECTIVE DATE.


 

The obligations of the Lenders to make Loans hereunder, of the Issuing Lenders
to issue Letters of Credit hereunder and of the Foreign Issuing Lenders to issue
Foreign Credit Instruments hereunder shall not become effective until the date
on which each of the following conditions is satisfied:

 

(a)           Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement executed and
delivered by the Administrative Agent, the Foreign Trade Facility Agent, the
Parent Borrower and the Lenders, (ii) the Guarantee and Collateral Agreement,
executed and delivered by the Parent Borrower and each Subsidiary Guarantor and
(iii) an Acknowledgement and Consent, substantially in the form attached to the
Guarantee and Collateral Agreement, executed and delivered by each Issuer (as
defined therein) that is not a party to the Guarantee and Collateral Agreement
and that is organized under the laws of Germany or any state or territory
thereof.

 

(b)           Existing Credit Agreement.  The Administrative Agent shall have
received satisfactory evidence that (i) the Existing Credit Agreement shall have
been terminated and all amounts thereunder shall have been paid in full and
(ii) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection therewith.

 

(c)           Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Parent Borrower for the 2005 and 2006
fiscal years and (ii) unaudited interim consolidated financial statements of the
Parent Borrower for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Parent Borrower, as reflected in the financial statements or projections
contained in the Confidential Information Memorandum.

 

(d)           Projections.  The Lenders shall have received satisfactory
projections (including written assumptions) for the Parent Borrower and its
Subsidiaries.

 

(e)           Pledged Stock.  The Administrative Agent shall have received the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(f)            Filings, Registrations and Recordings.  Each document (including
any UCC financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.3), shall be
in proper form for filing, registration or recordation.

 

(g)           Legal Opinions.  The Administrative Agent shall have received
legal opinions (addressed to the Agents and the Lenders and dated the Effective
Date) (i) from Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the
Parent Borrower, and (ii) from Kevin Lilly, General Counsel of the Parent
Borrower.  The Parent Borrower hereby requests each such counsel to deliver such
opinions.

 

(h)           Closing Certificates.  The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each Loan Party,
dated the Effective Date, substantially in the form of Exhibit B, with
appropriate insertions and attachments.

 

(i)            Fees.  The Administrative Agent, the Foreign Trade Facility Agent
and the Lenders shall have received all fees and other amounts due and payable
on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by any Loan
Party hereunder or under any other Loan Document.

 

(j)            Consents.  All consents and approvals, if any, required to be
obtained from any Governmental Authority or other Person in connection with the
Transactions shall have been obtained, and all applicable waiting periods and
appeal periods shall have expired, in each case without the imposition of any
burdensome conditions, except to the extent that the failure to obtain any such
consent could not reasonably be expected to have a Material Adverse Effect.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.5, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 


SECTION 4.2.            EACH CREDIT EVENT.


 

The obligation of each Lender to make a Loan on the occasion of any Borrowing,
and of the Issuing Lenders and Foreign Issuing Lenders to issue, amend, renew or
extend any Letter of Credit or any Foreign Credit Instrument, is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit or Foreign Credit Instrument, as applicable.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit or Foreign Credit Instrument, as applicable, no Default or Event of
Default shall have occurred and be continuing.

 

(c)           Subject to Section 5.13, in the case of any initial extension of
credit made under the Global Revolving Facility or the Foreign Trade Facility to
a Foreign Subsidiary Borrower, the

 

81

--------------------------------------------------------------------------------


 

Administrative Agent shall have received a Foreign Subsidiary Opinion and such
other documents and information with respect to such Foreign Subsidiary Borrower
as the Administrative Agent may reasonably request.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit or a Foreign Credit Instrument shall be deemed to constitute a
representation and warranty by the Parent Borrower and the relevant Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder shall
have been paid in full and all Letters of Credit and Foreign Credit Instruments
shall have expired (without any pending drawing) or terminated (or been fully
cash collateralized or otherwise supported in a manner consistent with the terms
of Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and Foreign Credit Disbursements shall have been reimbursed, the Parent Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 


SECTION 5.1.            FINANCIAL STATEMENTS AND OTHER INFORMATION.


 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent:

 

(a)           within 90 days after the end of each fiscal year of the Parent
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as disclosed therein); provided that delivery within the time
period specified above of copies of the Annual Report on Form 10-K of the Parent
Borrower filed with the Securities and Exchange Commission shall be deemed to
satisfy the requirements of this Section 5.1(a);

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Borrower, its consolidated balance
sheet and related statements of operations for such fiscal quarter and the then
elapsed portion of the fiscal year, and cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as disclosed therein), subject to normal year-end audit
adjustments and the absence of footnotes; provided that delivery within the time
period specified above of copies of the Quarterly Report on Form 10-Q of the
Parent Borrower filed with the Securities and Exchange Commission shall be
deemed to satisfy the requirements of this Section 5.1(b);

 

82

--------------------------------------------------------------------------------


 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate (a “Compliance Certificate”) of a
Financial Officer of the Parent Borrower, substantially in the form of
Exhibit M, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.1, (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the Parent Borrower’s audited financial statements referred to in Section 3.4
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate and (iv) with respect to
any Permitted Acquisition for which the aggregate Consideration is greater than
or equal to $100,000,000 and for which a certificate has not been previously
delivered to the Administrative Agent as required by the definition of Permitted
Acquisition, certifying as to the matters specified in clause (a) of the proviso
in such definition;

 

(d)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)           not later than 60 days after the commencement of each fiscal year
of the Parent Borrower, a consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(f)            [reserved];

 

(g)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent Borrower or any Subsidiary with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent Borrower to its shareholders generally, as the case may be; and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs, financial condition and identity of
the Parent Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as any Agent or any Lender may reasonably request, including any
request made by a Lender as contemplated by Section 9.15.

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
BAS will make available on a confidential basis to the Foreign Trade Facility
Agent, the Lenders, the Issuing Lenders and the Foreign Issuing Lenders
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Parent
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent Borrower or its Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities.  The Parent
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a

 

83

--------------------------------------------------------------------------------


 

minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent Borrower
shall be deemed to have authorized the Administrative Agent and BAS to treat
such Borrower Materials as not containing any material non-public information
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent and BAS shall be entitled to (and
agree to) treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.”  Notwithstanding the foregoing, the Parent Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

 


SECTION 5.2.            NOTICES OF MATERIAL EVENTS.


 

The Parent Borrower will furnish to the Administrative Agent, for distribution
to the Lenders, and to the Foreign Trade Facility Agent prompt written notice,
upon any Financial Officer having knowledge of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent
Borrower or any Affiliate thereof that could reasonably be expected to have a
Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $50,000,000;

 

(d)           after the occurrence of the Ratings Event, any casualty or other
insured damage to any material portion of any Collateral or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation
or similar proceeding that could reasonably be expected to reduce the value of
the Collateral by an aggregate amount in excess of $50,000,000; and

 

(e)           any development that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 


SECTION 5.3.            INFORMATION REGARDING COLLATERAL.


 

(a)           The Parent Borrower will furnish to the Administrative Agent
prompt written notice of any change (i) in any Loan Party’s corporate name,
(ii) in the jurisdiction of organization of any Loan Party, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number.  Unless the Parent Borrower shall have provided
to the Administrative Agent at least 15 days’ prior written notice of any such
change, the Parent Borrower agrees not to effect or permit any change referred
to in the preceding sentence until such time as all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times

 

84

--------------------------------------------------------------------------------


 

following such change to have a valid, legal and perfected security interest in
all the Collateral to the same extent as before such change.

 

(b)           On each Collateral Date, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Parent Borrower
setting forth (i) the information required by Section 5.11 and (ii) a summary of
any change referred to in the first sentence of paragraph (a) above that has
occurred since the immediately preceding Collateral Date (or, in the case of the
first Collateral Date, since the Effective Date).

 


SECTION 5.4.            EXISTENCE; CONDUCT OF BUSINESS.


 

The Parent Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.4.

 


SECTION 5.5.            PAYMENT OF OBLIGATIONS.


 

The Parent Borrower will, and will cause each of its Subsidiaries to, pay its
material Indebtedness and other obligations, including material Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Parent Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to have a Material
Adverse Effect.

 


SECTION 5.6.            MAINTENANCE OF PROPERTIES.


 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good condition,
ordinary obsolescence, wear and tear excepted and except where the failure to do
so, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 


SECTION 5.7.            INSURANCE.


 

The Parent Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies (a) insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents.  The
Parent Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.

 


SECTION 5.8.            BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.


 

The Parent Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Parent Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by any Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs,

 

85

--------------------------------------------------------------------------------


 

finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

 


SECTION 5.9.            COMPLIANCE WITH LAWS AND CONTRACTUAL OBLIGATIONS.


 

The Parent Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
(including Environmental Laws) and all Contractual Obligations applicable to it
or its property, except where the failure to do so, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 


SECTION 5.10.          USE OF PROCEEDS AND LETTERS OF CREDIT AND FOREIGN CREDIT
INSTRUMENTS.


 

The proceeds of the Term Loans, the Domestic Revolving Loans and the Global
Revolving Loans will be used (a) to refinance indebtedness under the Existing
Credit Agreement and (b) for working capital, capital expenditures and other
lawful corporate purposes of the Parent Borrower and its Subsidiaries, including
Permitted Acquisitions, Investments and Restricted Payments permitted hereby. 
The Letters of Credit will be used to issue financial and performance letters of
credit requested by any Borrower on behalf of itself or any of its
Subsidiaries.  The Foreign Credit Instruments will be used only for the
operational business of the Parent Borrower and its Subsidiaries; provided that
no Foreign Credit Instrument may be issued for the benefit of financial
creditors.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

 


SECTION 5.11.          ADDITIONAL COLLATERAL.


 

(a)           On each Collateral Date, the Parent Borrower will notify the
Administrative Agent of the identity of any Wholly Owned Subsidiary that is not
already a Subsidiary Guarantor and promptly after such Collateral Date will
(i) in the case of each such Subsidiary that is a Material Subsidiary, cause
such Subsidiary (unless it is a Foreign Subsidiary (or a Subsidiary thereof) or
a Receivables Entity) to become a “Subsidiary Guarantor” and a “Grantor” under
the Guarantee and Collateral Agreement and, after the occurrence of the Ratings
Event, each other relevant Security Document, (ii) cause the Capital Stock of
such Wholly Owned Subsidiary to be pledged pursuant to the Guarantee and
Collateral Agreement (except that, (A) if such Subsidiary is a Foreign
Subsidiary (or a Subsidiary thereof), no Capital Stock of such Subsidiary shall
be pledged unless such Subsidiary is a Material Subsidiary that is directly
owned by the Parent Borrower or a Domestic Subsidiary, and then the amount of
voting stock of such Subsidiary to be pledged pursuant to the Guarantee and
Collateral Agreement shall be limited to 65% of the outstanding shares of voting
stock of such Subsidiary, (B) if such Subsidiary is a Receivables Entity, no
shares of Capital Stock of such Subsidiary shall be pledged if the documentation
relating to the Receivables sale, factoring or securitization to which such
Receivables Entity is a party expressly prohibits such pledge and (C) if the
pledge of the Capital Stock of any such Wholly Owned Subsidiary would result in
a violation of any laws, regulations or orders of any Governmental Authority, no
shares of the Capital Stock of such Subsidiary shall be pledged) and
(iii) except in the case of a Foreign Subsidiary (or a Subsidiary thereof) or a
Receivables Entity, take all steps required pursuant to this Section 5.11,
Section 5.12 and the relevant Security Documents to create and perfect Liens in
the relevant property of such Subsidiary; provided that the Parent Borrower and
its Subsidiaries shall not be required to comply with the requirements of this
Section 5.11(a) if the Administrative Agent, in its sole discretion, determines
that the cost of such compliance is excessive in relation to the value of the
collateral security to be afforded thereby.

 

(b)          Promptly, and in any event within 30 days (or such longer period as
is reasonably acceptable to the Administrative Agent), following the first date
on which the corporate family rating of the Parent Borrower from Moody’s is
“Ba2” or less and the corporate credit rating of the Parent Borrower

 

86

--------------------------------------------------------------------------------


 

from S&P is “BB” or less (such date, the “Ratings Event”), the Parent Borrower
shall (i) execute and deliver, and cause each Subsidiary Guarantor to execute
and deliver, to the Administrative Agent security documents, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
the Parent Borrower and each Subsidiary Guarantor shall grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in all
property of such Person (including any parcel of owned domestic real property
having a fair market value in excess of $10,000,000 but excluding (A) all other
real property, (B) Capital Stock not required to be pledged pursuant to
Section 5.11(a), (C) assets that cannot be pledged as collateral because the
pledge thereof would result in a default, breach or other violation of then
existing Contractual Obligations or laws, regulations or orders of any
Governmental Authority and (D) those assets that are, in the reasonable judgment
of the Administrative Agent, customarily excluded from security documents) that
is not already subject to a perfected first priority Lien (except as permitted
by Section 6.3) in favor of the Administrative Agent and (ii) take, and cause
the relevant Subsidiaries to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.12, all at the expense of the
Loan Parties; provided that the Parent Borrower and its Subsidiaries shall not
be required to comply with the requirements of this Section 5.11(b) if the
Administrative Agent, in its sole discretion, determines that the cost of such
compliance is excessive in relation to the value of the collateral security to
be afforded thereby.

 

(c)           If, as of any Collateral Date following the Ratings Event, any
property of the Parent Borrower, any Subsidiary Guarantor that is a “Grantor”
under any Security Document or any Subsidiary that is required to become a
“Grantor” pursuant to Section 5.11(a) is not already subject to a perfected
first priority Lien (except to the same extent as not required pursuant to
Section 5.11(b) or as permitted by Section 6.3) in favor of the Administrative
Agent, the Parent Borrower will notify the Administrative Agent thereof, and,
promptly after such Collateral Date, will cause such assets to become subject to
a Lien under the relevant Security Documents and will take, and cause the
relevant Subsidiary to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in Section 5.12, all at the expense of the Loan Parties;
provided that the Parent Borrower and its Subsidiaries shall not be required to
comply with the requirements of this Section 5.11(c) if the Administrative
Agent, in its sole discretion, determines that the cost of such compliance is
excessive in relation to the value of the collateral security to be afforded
thereby.

 

(d)          Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, prior to the occurrence of the Ratings Event, no
property other than Capital Stock (subject to the exceptions specified in
Section 5.11(a)) shall be required to become Collateral.

 

(e)           Promptly, and in any event within 30 days (or such longer period
as is reasonably acceptable to the Administrative Agent), following the first
date after the Release Date on which the corporate family rating of the Parent
Borrower from Moody’s is “Ba2” or less and the corporate credit rating of the
Parent Borrower from S&P is “BB” or less, the Parent Borrower shall (i) execute
and deliver, and cause each Subsidiary Guarantor to execute and deliver, to the
Administrative Agent security documents, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which the Parent Borrower
and each Subsidiary Guarantor shall grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in all property (and types of
property) of such Person that constituted Collateral under the Guarantee and
Collateral Agreement as in effect immediately prior to the Release Date (and,
for the avoidance of doubt, shall not include Capital Stock not required to be
pledged pursuant to Section 5.11(a)) and (ii) take, and cause the relevant
Subsidiaries to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in Section 5.12, all at the expense of the Loan Parties.

 

87

--------------------------------------------------------------------------------


 

(f)           Notwithstanding anything to the contrary in this Section 5.11 or
any other Loan Document, the Administrative Agent and the Lenders shall not have
Liens on (and shall, at the request and expense of the Parent Borrower, timely
release any purported Liens on): (i) the assets transferred to a Receivables
Entity and assets of such Receivables Entity, (ii) the Receivables and related
assets (of the type specified in the definition of “Qualified Receivables
Transaction”) transferred, or in respect of which security interests are
granted, pursuant to a Qualified Receivables Transaction, (iii) if the
documentation relating to the Receivables sale, factoring or securitization to
which such Receivables Entity is a party expressly prohibits such a Lien, the
Capital Stock or debt (whether or not represented by promissory notes) of or
issued by a Receivables Entity to the Parent Borrower or any of its
Subsidiaries, in each case in connection with a Qualified Receivables
Transaction permitted by Section 6.6(c) and (iv) Capital Stock not required to
be pledged pursuant to Section 5.11(a), (b) or (c).

 


SECTION 5.12.          FURTHER ASSURANCES.


 

The Parent Borrower will, and will cause each of the Subsidiaries to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the
Administrative Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties. 
The Parent Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 


SECTION 5.13.          POST-CLOSING OBLIGATIONS.


 

Within 60 days of the Effective Date (or such later date as determined by the
Agents), the Parent Borrower will, for each Foreign Subsidiary Borrower listed
on Schedule 2.23 as of the Effective Date, deliver or cause to be delivered to
each Agent a Foreign Subsidiary Opinion with respect to each such Foreign
Subsidiary Borrower in form and substance reasonably satisfactory to each Agent.

 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest (and premium, if any) on each Loan and all fees payable hereunder have
been paid in full and all Letters of Credit and Foreign Credit Instruments have
expired (without any pending drawing) or terminated (or been fully cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.5(j) or Section 2.6(o)(iv), as applicable) and all LC Disbursements
and Foreign Credit Disbursements shall have been reimbursed, the Parent Borrower
covenants and agrees with the Lenders that:

 


SECTION 6.1.            FINANCIAL CONDITION COVENANTS.


 

(a)  Consolidated Leverage Ratio.  The Parent Borrower will not permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Parent Borrower to exceed 3.25 to 1.00.

 

88

--------------------------------------------------------------------------------


 

(b)           Consolidated Interest Coverage Ratio.  The Parent Borrower will
not permit the Consolidated Interest Coverage Ratio for any period of four
consecutive fiscal quarters of the Parent Borrower to be less than 3.50 to 1.00.

 


SECTION 6.2.            INDEBTEDNESS.


 

The Parent Borrower will not, and will not permit any Subsidiary to, create,
incur, assume (collectively, “Incur”) or permit to exist (except as provided
below) any Indebtedness, except:

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           subordinated debt of the Parent Borrower (including any
subordinated debt which extends, renews, replaces or is in exchange for existing
subordinated debt of the Parent Borrower), so long as (i) such Indebtedness has
no scheduled principal payments prior to the date that is six months after the
latest maturity date then in effect for Loans hereunder, (ii) the covenants and
defaults, taken as a whole, contained in the Subordinated Debt Documents are not
materially more restrictive than those contained in this Agreement, as agreed to
by the Administrative Agent acting reasonably, and (iii) the Subordinated Debt
Documents contain subordination terms that are no less favorable in any material
respect to the Lenders than those applicable to offerings of “high-yield”
subordinated debt by similar issuers of similar debt at or about the same time,
as agreed to by the Administrative Agent acting reasonably;

 

(c)           Indebtedness existing on the Effective Date and set forth in
Schedule 6.2 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;

 

(d)           Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary to the Parent Borrower or any other Subsidiary; provided that
Indebtedness pursuant to this paragraph (d) of any Subsidiary that is not a
Wholly Owned Subsidiary Guarantor shall be subject to Section 6.5;

 

(e)           Indebtedness relating to reimbursement and related obligations in
connection with surety, indemnity, performance, warranty, release and appeal
bonds or instruments, bank guarantees, letters of credit, and guarantees of any
of the foregoing in each case supporting obligations not constituting
Indebtedness for borrowed money and obtained in the ordinary course of business;

 

(f)            Guarantees by the Parent Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Parent Borrower or any
other Subsidiary; provided that (i) Guarantees pursuant to this paragraph (f) of
Indebtedness of any Subsidiary that is not a Wholly Owned Subsidiary Guarantor
shall be subject to Section 6.5, (ii) a Subsidiary shall not Guarantee the
Indebtedness of any Loan Party unless such Subsidiary has also Guaranteed the
Obligations pursuant to the Guarantee and Collateral Agreement and
(iii) Guarantees pursuant to this paragraph (f) of Subordinated Debt shall be
subordinated to the Guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement on terms no less favorable to the Lenders than the
subordination provisions of the Subordinated Debt;

 

(g)           (i)            Indebtedness of the Parent Borrower or any
Subsidiary Incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and

 

89

--------------------------------------------------------------------------------


 

extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness (other than any such extension, renewal or replacement) is Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) Attributable Debt in connection with
Sale/Leaseback Transactions involving fixed or capital assets, in the case of
either clause (i) or (ii) if at the time of Incurrence thereof, after giving
effect thereto, the aggregate principal amount of all Specified Indebtedness
shall not exceed an amount equal to 15% of the Total Consolidated Assets;

 

(h)           Indebtedness of any Person that becomes a Subsidiary after the
Effective Date and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness (other than any such extension, renewal or
replacement) exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) at the time of Incurrence thereof, after giving effect
thereto, the aggregate principal amount of all Specified Indebtedness shall not
exceed an amount equal to 15% of the Total Consolidated Assets;

 

(i)            Indebtedness to finance the general working capital needs of the
Parent Borrower and its Subsidiaries, Incurred after the Domestic Revolving
Maturity Date and the Global Revolving Maturity Date, in an aggregate principal
amount not to exceed the amount of the total Revolving Commitments as in effect
immediately prior to such date; provided that (i) the Revolving Commitments
shall have been or shall concurrently be terminated, the Domestic Revolving
Loans, Global Revolving Loans and Swingline Loans shall have been or shall
concurrently be repaid in full, all LC Disbursements shall have been repaid in
full and all Letters of Credit shall have been or shall concurrently be
cancelled or replaced or cash collateralized or other arrangements reasonably
satisfactory to the Administrative Agent and the applicable Issuing Lenders
shall have been made and (ii) the terms and conditions of such replacement
working capital facility (including any arrangements for sharing of collateral)
shall be reasonably satisfactory to the Required Lenders (determined after
giving effect to the termination of the Revolving Commitments);

 

(j)            Indebtedness relating to reimbursement and related obligations in
connection with letters of credit, bank guarantees or surety instruments
obtained in the ordinary course of business, and guarantees of the foregoing, in
an aggregate face amount not exceeding $150,000,000 at any time outstanding
(which may be secured); provided that, in the case of any such Indebtedness that
is secured, at the time of Incurrence thereof, after giving effect thereto, the
aggregate principal amount of all Specified Indebtedness shall not exceed an
amount equal to 15% of the Total Consolidated Assets;

 

(k)           Indebtedness of Foreign Subsidiaries and any other Subsidiary that
is not a Loan Party; provided that, at the time of Incurrence thereof, after
giving effect thereto, the aggregate principal amount of all Specified
Indebtedness shall not exceed an amount equal to 15% of the Total Consolidated
Assets (with the amount of Indebtedness under overdraft lines or cash management
facilities being determined net of cash held for the benefit of the relevant
Subsidiary by the institution creating such overdraft or cash management
facility);

 

(l)            unsecured Indebtedness of the Parent Borrower (and any unsecured
Guarantees of such Indebtedness by Subsidiary Guarantors to the extent permitted
by Section 6.2(f)) and any extensions, renewals and replacements of any such
Indebtedness that are Incurred by the Parent Borrower, that are unsecured and
that do not increase the outstanding principal amount of such

 

90

--------------------------------------------------------------------------------


 

Indebtedness (and any unsecured Guarantees of such Indebtedness by Subsidiary
Guarantors to the extent permitted by Section 6.2(f)); provided that, with
respect to all Indebtedness permitted by this paragraph (1) (including any
extension, renewal or replacement thereof), (i) such Indebtedness has no
scheduled principal payments prior to the latest maturity date then in effect
for Loans hereunder, (ii) the covenants and defaults, taken as a whole,
contained in the documentation for such Indebtedness are not materially more
restrictive than those contained in this Agreement, as agreed to by the
Administrative Agent acting reasonably, (iii) no Default or Event of Default
shall have occurred and be continuing, or would occur after giving effect to the
Incurrence of such Indebtedness, and (iv) the Parent Borrower shall be in
compliance, on a pro forma basis after giving effect to the Incurrence of such
Indebtedness, with the covenants contained in Section 6.1, in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower for which the relevant information is available as if such
Incurrence had occurred on the first day of each relevant period for testing
such compliance (as demonstrated in a certificate of a Financial Officer
delivered to the Administrative Agent not more than two Business Days prior to
such Incurrence);

 

(m)          Receivables Transaction Attributed Indebtedness and all yield,
interest, fees, indemnities and other amounts related thereto; provided that the
related Qualified Receivables Transaction shall be subject to Section 6.6(c);

 

(n)           Hedging Agreements, so long as such agreements are not entered
into for speculative purposes;

 

(o)           Indebtedness, and any extensions, renewals and replacements of any
such Indebtedness, incurred in connection with the Chinese Loan Facility in an
aggregate principal amount not exceeding $50,000,000 at any time outstanding;

 

(p)           other Indebtedness of any Loan Party in an aggregate principal
amount not exceeding $200,000,000 at any time outstanding; provided that, in the
case of any such Indebtedness that is secured, at the time of Incurrence
thereof, after giving effect thereto, the aggregate principal amount of all
Specified Indebtedness shall not exceed an amount equal to 15% of the Total
Consolidated Assets; and

 

(q)           Indebtedness relating to reimbursement and related obligations in
connection with letters of credit, bank guarantees or other credit instruments
issued for the account of SPX Corporation (China) Co., Ltd. or any other Chinese
Subsidiary pursuant to a facility or facilities (a “Chinese Credit Instrument
Facility”) provided by one or more financial institutions; provided, that the
aggregate face amount of outstanding letters of credit, bank guarantees or other
credit instruments under Chinese Credit Instrument Facility or Facilities,
together with the aggregate face amount of outstanding Foreign Credit
Instruments and Joint Signature Foreign Credit Instruments issued pursuant to
Section 2.6 (but without duplication of outstanding Foreign Credit Instruments
and Joint Signature Foreign Credit Instruments issued to support such Chinese
Credit Instrument Facility or Facilities) shall not exceed $950,000,000.

 


SECTION 6.3.            LIENS.


 

The Parent Borrower will not, and will not permit any Subsidiary to, Incur or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Receivables)
or rights in respect of any thereof, except:

 

(a)           Liens created under the Loan Documents;

 

91

--------------------------------------------------------------------------------


 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of the Parent Borrower or any
Subsidiary existing on the Effective Date and set forth in Schedule 6.3;
provided that (i) such Lien shall not apply to any other property or asset of
the Parent Borrower or any Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d)           any Lien existing on any property prior to the acquisition thereof
by the Parent Borrower or any Subsidiary or existing on any property of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property of the Parent Borrower or any Subsidiary (other than improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Parent Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.2(g), (ii) such Liens and the Indebtedness
secured thereby (other than extensions, renewals and replacements) are Incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such Liens shall not apply to any other property or
assets of the Parent Borrower or any Subsidiary (other than improvements,
accessions, proceeds, dividends or distributions in respect thereof and assets
fixed or appurtenant thereto);

 

(f)            Liens on the property or assets of a Person that becomes a
Subsidiary after the Effective Date securing Indebtedness permitted by
Section 6.2(h);  provided that (i) such Liens existed at the time such Person
became a Subsidiary and were not created in contemplation t thereof, (ii) any
such Lien is not expanded to cover any property or assets of such Person after
the time such Person becomes a Subsidiary and (iii) any such Lien shall secure
only those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(g)           Liens securing Indebtedness permitted by Section 6.2(i); provided
that, if any such Liens are on property that is not Collateral, then,
contemporaneously with the Incurrence of such Liens, effective provision is made
to secure the Obligations equally and ratably with the Indebtedness secured by
such Liens for so long as such Indebtedness is so secured;

 

(h)           Liens securing Indebtedness permitted by Section 6.2(j).

 

(i)            Liens on property of any Foreign Subsidiary or any other
Subsidiary that is not a Loan Party securing Indebtedness of such Subsidiary
permitted by Section 6.2(k);

 

92

--------------------------------------------------------------------------------


 

(j)            Liens on assets transferred to a Receivables Entity or other
Person in connection with a Qualified Receivables Transaction or on assets of a
Receivables Entity, in each case Incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 6.2(m);

 

(k)           Liens securing Indebtedness expressly permitted to be secured by
Section 6.2(p); provided that the aggregate book value (determined as of the
date such Loan is incurred) of the assets subject thereto does not exceed (as to
the Parent Borrower and all Subsidiaries) $200,000,000 at any one time; and

 

(l)            Liens securing obligations or liabilities (other than
Indebtedness) in an amount not to exceed $50,000,000.

 

It is understood that Liens pursuant to Sections 6.3(d), (e), (f), (g), (h),
(i), (j) and (k) may be Incurred only to the extent the corresponding
Indebtedness is expressly permitted to be Incurred pursuant to Section 6.2.

 


SECTION 6.4.            FUNDAMENTAL CHANGES.


 

The Parent Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing;

 

(a)           any Person may merge into the Parent Borrower in a transaction in
which the Parent Borrower is the surviving corporation;

 

(b)           any Person may merge or consolidate with any Wholly Owned
Subsidiary Guarantor so long as the surviving entity is or becomes a Wholly
Owned Subsidiary Guarantor;

 

(c)           any Subsidiary may Dispose of its assets to the Parent Borrower or
any Wholly Owned Subsidiary Guarantor pursuant to a transaction of liquidation
or dissolution;

 

(d)           the Parent Borrower or any Subsidiary may Dispose of any
Subsidiary pursuant to a merger of such Subsidiary in a Disposition permitted by
Section 6.6;

 

(e)           any Foreign Subsidiary or other Subsidiary that is not a
Subsidiary Guarantor (x) may merge or consolidate with any other Person so long
as the surviving entity is a Subsidiary; provided that in the case of a merger
or consolidation involving a Foreign Subsidiary Borrower, the surviving entity
is a Borrower) or (y) Dispose of its assets to any other Subsidiary pursuant to
a transaction of liquidation or dissolution; and

 

(f)            the Parent Borrower may merge or consolidate into any other
Person so long as (i) the surviving entity assumes all the Obligations of the
Parent Borrower hereunder and under the other Loan Documents pursuant to a
written agreement satisfactory to the Administrative Agent, (ii) the surviving
entity is organized under the laws of a jurisdiction within the United States of
America, (iii) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such merger, (iv) the Parent
Borrower shall be in compliance, on a pro forma basis after giving effect to
such merger or consolidation, as applicable, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the relevant information
is

 

93

--------------------------------------------------------------------------------


 

available as if such merger or consolidation had occurred on the first day of
each relevant period for testing such compliance (as demonstrated in a
certificate of a Financial Officer delivered to the Administrative Agent at
least ten Business Days prior to such merger or consolidation) and (v) all
filings have been made under the UCC or otherwise that are required in order for
the Administrative Agent to continue at all times following such merger or
consolidation to have a valid, legal and perfected security interest in all the
Collateral to the same extent as prior to such merger or consolidation.

 

It is understood that no transaction pursuant to this Section 6.4 shall be
permitted unless any Investment or Disposition made in connection therewith is
also expressly permitted by Section 6.5 or Section 6.6, as applicable.

 


SECTION 6.5.            INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND
ACQUISITIONS.


 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Capital Stock of or
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (collectively, “Investments”),
except:

 

(a)           Permitted Investments;

 

(b)           Investments existing on the Effective Date and set forth on
Schedule 6.5;

 

(c)           intercompany Investments made by the Parent Borrower and its
Subsidiaries in any Subsidiary (other than any Receivables Entity) that, prior
to such Investment, is a Subsidiary; provided that, after giving effect to any
such Investment made on a particular date, the aggregate amount of outstanding
Investments made pursuant to this proviso to this subsection (c) by Loan Parties
after the Effective Date in or with respect to Subsidiaries (other than any
Receivables Entity) that are not Wholly Owned Subsidiary Guarantors shall not
exceed an amount equal to 15% of the Total Consolidated Assets (it being
understood that the amount of any intercompany Investment made pursuant to this
paragraph (c) in exchange for the forgiveness of any Indebtedness owing to the
Person in which such Investment is made shall be determined net of the amount of
such Indebtedness forgiven);

 

(d)           loans and advances to employees of the Parent Borrower or any
Subsidiary in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Subsidiaries not to exceed $20,000,000 at any one time
outstanding;

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.2;
provided that (i) a Subsidiary shall not Guarantee the Senior Notes, any
Subordinated Debt or any Other Permitted Debt unless (A) such Subsidiary also
has Guaranteed the Obligations pursuant to the Guarantee and Collateral
Agreement, (B) in the case of any Guarantee of Subordinated Debt, such Guarantee
of the Subordinated Debt is subordinated to such Guarantee of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
Subordinated Debt and (C) such Guarantee provides for the release and
termination thereof, without action by any party, upon Disposition of the
relevant Subsidiary, (ii) the aggregate principal amount of Indebtedness of
Subsidiaries that are not Wholly Owned Subsidiary Guarantors that is Guaranteed
by any Loan

 

94

--------------------------------------------------------------------------------


 

Party shall be subject to the limitation set forth in paragraph (c) above and
(iii) a Subsidiary shall not Guarantee the Indebtedness of any Loan Party unless
such Subsidiary has also Guaranteed the Obligations pursuant to the Guarantee
and Collateral Agreement;

 

(f)            Permitted Acquisitions (including any related Investment in any
Subsidiary in order to provide all or any portion of (but not more than) the
Consideration for such Permitted Acquisition);

 

(g)           Guarantees by the Parent Borrower and any of its Subsidiaries of
any Contractual Obligations (not constituting Indebtedness) of the Parent
Borrower or any Subsidiary;

 

(h)           intercompany Investments in any Wholly Owned Subsidiary created by
the Parent Borrower or any of its Subsidiaries in connection with any corporate
restructuring; provided that (i) such newly-created Subsidiary is, or
contemporaneously with the consummation of such restructuring becomes, a Wholly
Owned Subsidiary Guarantor, (ii) all property transferred to such newly-created
Subsidiary that constituted Collateral shall continue to constitute Collateral
as to which the Administrative Agent has a first priority perfected security
interest, subject to Permitted Encumbrances, and (iii) contemporaneously with
the consummation of such restructuring (A) the Capital Stock (and, after the
occurrence of the Ratings Event, the assets) of such newly-created Subsidiary
are pledged under the relevant Security Documents (except to the extent that any
of the foregoing would not otherwise be required pursuant to Section 5.11 to be
so pledged on the next succeeding Collateral Date) and (B) the Parent Borrower
takes, and causes the relevant Subsidiary to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in Section 5.12, all at the
expense of the Loan Parties;

 

(i)            Investments in the Emerson JV as at the Effective Date and
additional Investments in the Emerson JV in an aggregate amount from the
Effective Date through and including the date of such Investment not to exceed
$75,000,000;

 

(j)            Investments financed with Capital Stock of the Parent Borrower
(or the net proceeds of the issuance of Capital Stock of the Parent Borrower);
provided that (i) the Parent Borrower shall be in compliance, on a pro forma
basis after giving effect to such Investment, with the covenants contained in
Section 6.1, in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower for which the relevant information
is available as if such Investment had occurred on the first day of each
relevant period for testing such compliance (as demonstrated, in the case of any
Investment for which the aggregate cost is greater than or equal to
$100,000,000, in a certificate of a Financial Officer delivered to the
Administrative Agent prior to the consummation of such Investment) and (ii) no
Default or Event of Default shall occur after giving effect to such Investment;

 

(k)           Investments comprised of capital contributions (whether in the
form of cash, a note or other assets) to a Receivables Entity or otherwise
resulting from transfers of assets permitted by Section 6.6(c);

 

(l)            Investments comprised of non-cash consideration received by the
Parent Borrower or any Subsidiary in connection with any Disposition permitted
by Section 6.6(d) or (e); provided that such non-cash consideration received in
connection with any Disposition permitted by Section 6.6(d) or (e) either
(i) constitutes not more than 25% of the aggregate consideration received in
connection with such Disposition or (ii) is comprised of securities, notes

 

95

--------------------------------------------------------------------------------


 

or other obligations that are converted, sold or exchanged within 90 days of
receipt thereof by the Parent Borrower or such Subsidiary into cash;

 

(m)          (i) Guarantees by the Parent Borrower and any of its Subsidiaries
of the Chinese Loan Facility permitted by Section 6.2(o) and (ii) Guarantees in
the form of Foreign Credit Instruments or Joint Signature Foreign Credit
Instruments caused to be issued by the Parent Borrower or any Foreign Subsidiary
Borrower pursuant to Section 2.6 to support the Indebtedness of SPX Corporation
(China) Co., Ltd. or any other Chinese Subsidiary permitted by Section 6.2(q);
and

 

(n)            other Investments, so long as, after giving effect to any such
Investment, the aggregate amount of Investments made pursuant to this paragraph
(n) at any one time outstanding shall not exceed $500,000,000.

 

The outstanding amount of any Investment shall be equal to the sum of (x) the
original cost of such Investment, plus (y) the cost of all additions thereto,
minus (z) any cash proceeds from the disposition of or other cash distributions
on such Investment, without any adjustments for increases or decreases in value
or write-ups, write-downs or write-offs with respect to such Investment;
provided that the amount of any Investment shall not be less than zero.

 


SECTION 6.6.            DISPOSITION OF ASSETS.


 

The Parent Borrower will not, and will not permit any of its Subsidiaries to,
Dispose of any asset, including any Capital Stock owned by it (other than
Capital Stock of the Parent Borrower held in treasury by the Parent Borrower),
nor will the Parent Borrower permit any of it Subsidiaries to issue any
additional Capital Stock of such Subsidiary, except:

 

(a)           (i) sales of inventory, obsolete or worn out equipment and
Permitted Investments and (ii) leases or licenses of real or personal property,
in each case in the ordinary course of business;

 

(b)           Dispositions to the Parent Borrower or a Subsidiary; provided that
any such Dispositions by a Loan Party to a Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.5;

 

(c)           sales of Receivables and related assets or an interest therein of
the type specified in the definition of “Qualified Receivables Transaction”
pursuant to a Qualified Receivables Transaction; provided that (i) each such
transaction shall be a Qualified Receivables Transaction, as agreed by the
Administrative Agent acting reasonably, and (ii) the aggregate amount of
Receivables Transaction Attributed Indebtedness at any time outstanding in
respect of all such Qualified Receivables Transactions shall not exceed
$300,000,000;

 

(d)           Dispositions of assets that are not permitted by any other
paragraph of this Section; provided that (i) the aggregate gross proceeds
(including any non-cash proceeds, determined on the basis of face amount in the
case of notes or similar consideration and on the basis of fair market value in
the case of other non-cash proceeds) of all assets Disposed of in reliance upon
this paragraph (d) shall not exceed, 15% of the Total Consolidated Assets in any
fiscal year of the Parent Borrower and (ii) all Dispositions permitted by this
paragraph (d) shall be made for fair value and for at least 75% cash
consideration; and

 

96

--------------------------------------------------------------------------------


 

(e)           Dispositions by the Parent Borrower of all or any portion of its
interest in the Emerson JV.

 

For purposes of paragraph (d) of this Section 6.6,

 

(i)            the following will be deemed to be cash:

 

(A)          the assumption by the transferee of Indebtedness (other than
subordinated Indebtedness or preferred stock) of the Parent Borrower or of any
Subsidiary (in which case, the Parent or such Subsidiary will, without further
action, be deemed to have applied such deemed cash to Indebtedness in accordance
with clause (b)(ii) of the definition of “Net Proceeds”; provided that the
amount of assumed Indebtedness that is deemed to be cash shall not exceed
$200,000,000 in the aggregate from and after the Effective Date;

 

(B)           securities, notes or other obligations received by the Parent
Borrower or any Subsidiary from the transferee that are converted, sold or
exchanged within 90 days of receipt thereof by the Parent Borrower or such
Subsidiary into cash (to the extent of the cash received in such conversion,
sale or exchange); and

 

(C)           in the case of any particular Disposition, promissory notes
received by the Parent Borrower or any Subsidiary from the transferee having an
aggregate principal amount not to exceed $10,000,000; and

 

(ii)           in the case of a Disposition consisting of an Asset Swap, the
Parent Borrower or such Subsidiary shall only be required to receive cash in an
amount equal to at least 75% of the proceeds of such Disposition which are not
part of the Asset Swap, provided that at the time of such Asset Swap, after
giving effect thereto, the aggregate fair value (as determined at the time of
such related Asset Swap and not subject to later revaluation) of the assets of
the Parent Borrower and its Subsidiaries that are the subject of all such Asset
Swaps from and after the Effective Date shall not exceed an amount equal to 15%
of the Total Consolidated Assets.

 


SECTION 6.7.            SALE AND LEASEBACK TRANSACTIONS.


 

The Parent Borrower will not, and will not permit any Subsidiary to, enter into
any arrangement (each, a “Sale/Leaseback Transaction”) providing for the leasing
to the Parent Borrower or any Subsidiary of real or personal property that has
been or is to be (a) sold or transferred by the Parent Borrower or any
Subsidiary or (b) constructed or acquired by a third party in anticipation of a
program of leasing to the Parent Borrower or any Subsidiary, in each case unless
the Attributable Debt resulting therefrom is permitted by Section 6.2(d) or
Section 6.2(g).

 


SECTION 6.8.            RESTRICTED PAYMENTS.


 

The Parent Borrower will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or Incur any obligation (contingent or otherwise) to do so, except:

 

97

--------------------------------------------------------------------------------


 

(a)           the Parent Borrower may (i) declare and pay dividends with respect
to its Capital Stock payable solely in shares of its Capital Stock or (ii) make
other distributions or payments payable solely in shares of its Capital Stock;

 

(b)           any Wholly Owned Subsidiary may declare and pay Restricted
Payments to its immediate parent;

 

(c)           any non-Wholly Owned Subsidiary may declare and pay Restricted
Payments ratably with respect to its Capital Stock;

 

(d)           the Parent Borrower may make Restricted Payments, not exceeding
$10,000,000 during any fiscal year, pursuant to and in accordance with stock
option plans or other benefit plans or contracts for management or employees of
the Parent Borrower and its Subsidiaries;

 

(e)           the Parent Borrower may repurchase its Capital Stock and may
declare and pay cash dividends to the holders of its Capital Stock; provided
that if the Consolidated Leverage Ratio, on a pro forma basis immediately after
giving effect to such repurchase or dividend declaration (with the reference
period for Consolidated EBITDA being the most recent period of four consecutive
fiscal quarters for which the relevant financial information has been delivered
pursuant to Section 5.1(a) or (b) and with Consolidated Total Debt being
calculated without netting cash and cash equivalents), as applicable, is

 

(i)            greater than or equal to 2.50 to 1.00, the aggregate amount of
such repurchases and dividend declarations pursuant to this
Section 6.8(e)(i) shall not exceed (A) $100,000,000 in any fiscal year plus
(B) an additional amount for all such repurchases and dividend declarations made
after the Effective Date that is equal to the sum of (I) $300,000,000 and (II) a
positive amount equal to 50% of cumulative Consolidated Net Income during the
period from July 1, 2007 to the end of the most recent fiscal quarter for which
financial information is available preceding the date of such repurchase or
dividend declaration (or, in case such Consolidated Net Income is a deficit,
minus 100% of such deficit), and

 

(ii)           less than 2.50 to 1.00, the aggregate amount of such repurchases
and dividend declarations pursuant to this Section 6.8(e)(ii) shall be
unlimited; and

 

provided further that any such cash dividends shall be paid within 60 days after
the date of declaration thereof; and

 

(f)            the Parent Borrower or any Subsidiary may make Restricted
Payments to the extent required by the terms of its joint venture or similar
agreements relating to non-Wholly Owned Subsidiaries; provided that no such
Restricted Payment shall be permitted by this clause (f) unless any Investment
made in connection therewith is also expressly permitted by Section 6.5.

 


SECTION 6.9.            PAYMENTS OF CERTAIN INDEBTEDNESS; CERTAIN DERIVATIVE
TRANSACTIONS.


 

The Parent Borrower will not, nor will it permit any Subsidiary to:

 

(a)           make or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Subordinated Debt, or any
payment or other distribution (whether in cash,

 

98

--------------------------------------------------------------------------------


 

securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Subordinated Debt, except (i) extensions, renewals,
replacements or exchanges of any Subordinated Debt permitted by Section 6.2(b),
(ii) the payment of regularly scheduled interest and principal payments as and
when due in respect of any Subordinated Debt and (iii) any purchase or other
acquisition of any Subordinated Debt (A) made in consideration for (or with the
proceeds of) the issuance of common stock of the Parent Borrower or (B) if the
Consolidated Leverage Ratio for the most recent period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.1(a) or (b) is less than 2.50 to 1.00, other than, in each of clauses
(ii) and (iii), any such payments, purchases or other acquisitions of the
Subordinated Debt prohibited by the subordination provisions thereof; or

 

(b)           enter into any derivative transaction or similar transaction
obligating the Parent Borrower or any of its Subsidiaries to make payments to
any other Person as a result of a change in market value of any Subordinated
Debt.

 


SECTION 6.10.          TRANSACTIONS WITH AFFILIATES.


 

The Parent Borrower will not, and will not permit any Subsidiary to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)           transactions that are at prices and on terms and conditions, taken
as a whole, not less favorable to the Parent Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties;

 

(b)           transactions between or among the Parent Borrower and the
Subsidiaries (other than a Receivables Entity) not involving any other
Affiliate;

 

(c)           any Restricted Payment permitted by Section 6.8;

 

(d)           any Qualified Receivables Transaction expressly permitted by
Section 6.6(c); and

 

(e)           any other transaction expressly permitted by Section 6.5.

 


SECTION 6.11.          RESTRICTIVE AGREEMENTS.


 

The Parent Borrower will not, and will not permit any Foreign Subsidiary
Borrower or any Wholly Owned Subsidiary Guarantor to enter into, Incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Parent Borrower or any Subsidiary to
create, Incur or permit to exist any Lien upon any of its property, (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Parent Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Parent Borrower or any other Subsidiary or (c) the ability of any Subsidiary to
transfer any of its assets to the Parent Borrower or any other Subsidiary;
provided that:

 

(i)            the foregoing shall not apply to restrictions and conditions
imposed by law, Permitted Encumbrances, any Loan Document, the Senior Note
Indenture, any Subordinated Debt Document or any Other Permitted Debt Document;
provided that such restrictions and conditions shall not restrict any Loan Party
from complying with the requirements of Section 5.11(b) (without giving effect
to clause (i)(C) thereof);

 

99

--------------------------------------------------------------------------------


 

(ii)           the foregoing shall not apply to restrictions and conditions
existing on the Effective Date identified on Schedule 6.11 (but shall apply to
any amendment or modification expanding the scope of any such restriction or
condition);

 

(iii)          the foregoing shall not apply to restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale; provided such restrictions and conditions apply only to the
Subsidiary that is (or the assets that are) to be sold and such sale is
permitted hereunder;

 

(iv)          the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to a Qualified Receivables Transaction
permitted by this Agreement if such restrictions or conditions apply only to the
relevant Receivables Entity;

 

(v)           clauses (a) and (c) above shall not apply to restrictions and
conditions contained in documentation relating to a Subsidiary acquired in a
Permitted Acquisition; provided that such restriction or condition (x) existed
at the time such Person became a Subsidiary, (y) was not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(z) applies only to such Subsidiary;

 

(vi)          the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to (A) secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (B) Indebtedness of a Foreign Subsidiary
that is not a Loan Party permitted by this Agreement if such restrictions or
conditions apply only to such Foreign Subsidiary and its Subsidiaries that are
not Loan Parties;

 

(vii)         clauses (a) and (c) above shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof; and

 

(viii)        the foregoing shall not apply to customary provisions in purchase
money obligations for property acquired in the ordinary course of business,
Capital Leases Obligations, industrial revenue bonds or operating leases that
impose encumbrances or restrictions on the property so acquired or covered
thereby, restrictions on cash or other deposits or net worth required by
customers under contracts entered into in the ordinary course of business and
joint venture agreements or other similar arrangements if such provisions apply
only to the Person (and the equity interests in such Person) that is the subject
thereof.

 


SECTION 6.12.          AMENDMENT OF MATERIAL DOCUMENTS, ETC.


 

The Parent Borrower will not, and will not permit any Subsidiary to, (a) amend,
modify, supplement or waive in any respect that is material and adverse to the
Lenders any of its rights under any Subordinated Debt Document (it being
understood, however, that any amendment to provide Guarantees in respect of any
Subordinated Debt, which Guarantees are permitted by this Agreement, would not
constitute such an amendment) or (b) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents) as “Designated
Senior Indebtedness” (or any comparable concept) that controls payment blockages
for the purposes of any Subordinated Debt Documents.

 

100

--------------------------------------------------------------------------------



 


ARTICLE VII


 


EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 

(a)           any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or Foreign Credit
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)           any Borrower shall fail to pay any interest (or premium, if any)
on any Loan or any fee or any other amount (other than an amount referred to in
paragraph (a) of this Article) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Parent Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

(d)           the Parent Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.2, 5.4 (with respect to the
existence of any Borrower) or 5.10 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraph (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof to the Parent
Borrower from the Administrative Agent or the Required Lenders;

 

(f)            the Parent Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, after the passage of any cure period provided in
such Indebtedness;

 

(g)           (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(including, in any event, an “Event of Default” under and as defined in the
Senior Note Indenture, any Subordinated Debt Documents or any Other Permitted
Debt Documents) but excluding, in any event, after the Term Loans have been paid
in full, any mandatory repurchases of the Senior Notes (and any other
Indebtedness that ranks pari passu in right of payment to the Obligations) made
in accordance with the Senior Note Indenture or any Other Permitted Debt
Document with “Excess Proceeds” from any “Asset Disposition” pursuant to a
required “Asset Disposition Offer” (as each such term was defined in the Senior
Note Indenture when the Senior Notes were initially issued) (or any comparable
concept in any Other Permitted Debt Document), or (ii) any event or condition
occurs that results in (A) an automatic termination, wind-down or comparable
event with respect to any Qualified Receivables Transaction or (B) permits a
notice of termination, a notice of wind-down, a

 

101

--------------------------------------------------------------------------------


 

notice of acceleration or any comparable notice to be given under any such
Qualified Receivables Transaction prior to the scheduled termination, wind-down,
maturity or comparable event; provided that an event or condition described in
clause (ii) of this paragraph (g) shall not at any time constitute an Event of
Default unless, at such time, one or more events or conditions of the type
described in clauses (i) and (ii) of this paragraph (g) shall have occurred and
be continuing with respect to Indebtedness, obligations in respect of Hedging
Agreements and/or Qualified Receivables Transactions in an aggregate outstanding
amount exceeding $75,000,000;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Parent Borrower or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent Borrower
or any Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Parent Borrower or any Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                     the Parent Borrower or any Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                  one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 shall be rendered against
the Parent Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Parent Borrower
or any Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect;

 

(m)                               the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert;

 

(n)                                 any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or
any Affiliate of any Loan Party not to be, a valid and perfected Lien on any
Collateral (other than immaterial Collateral), with the priority required by the
applicable Security Document;

 

102

--------------------------------------------------------------------------------


 

(o)                                 the Subordinated Debt or any Guarantees
thereof shall cease, for any reason, to be validly subordinated to the
Obligations or the obligations of the Subsidiary Guarantors under the Guarantee
and Collateral Agreement, as the case may be, as provided in the Subordinated
Debt Documents, or any Loan Party, any Affiliate of any Loan Party, the trustee
in respect of the Subordinated Debt or the holders of at least 25% in aggregate
principal amount of the Subordinated Debt shall so assert; or

 

(p)                                 a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest (and premium, if any) thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest (and premium, if any) thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower.

 


ARTICLE VIII


 


THE AGENTS


 


SECTION 8.1.                                   APPOINTMENT AND AUTHORITY.


 

(a)                                  Each of the Lenders and the Issuing Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Each of the Lenders and the Foreign Issuing
Lenders hereby irrevocably appoints Deutsche Bank to act on its behalf as the
Foreign Trade Facility Agent hereunder and under the other Loan Documents and
authorizes the Foreign Trade Facility Agent to take such actions on its behalf
and to exercise such powers as are delegated to Foreign Trade Facility Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(c)                                  The provisions of this Article are solely
for the benefit of the Agents, the Lenders and the Issuing Lenders, and neither
the Parent Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

103

--------------------------------------------------------------------------------


 


SECTION 8.2.                                   RIGHTS AS A LENDER.


 

(a)                                  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

(b)                                 The Person serving as the Foreign Trade
Facility Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Foreign Trade Facility Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Foreign Trade Facility Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Foreign
Trade Facility Agent hereunder and without any duty to account therefor to the
Lenders.

 


SECTION 8.3.                                   EXCULPATORY PROVISIONS.


 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, neither
the Administrative Agent nor the Foreign Trade Facility Agent:

 

(a)                                  shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Foreign Trade Facility Agent, as
applicable, is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that neither the
Administrative Agent nor the Foreign Trade Facility Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the applicable Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the applicable Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor the Foreign Trade Facility Agent shall be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.2) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Agents shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Agents by the Parent Borrower or a
Lender.

 

104

--------------------------------------------------------------------------------


 

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the applicable Agent.

 


SECTION 8.4.                                   RELIANCE BY THE AGENTS.


 

(a)                                  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, amendment, renewal or extension of a Letter
of Credit, that by its terms must be fulfilled to the satisfaction of a Lender
or any Issuing Lender, the Administrative Agent may presume that such condition
is satisfactory to such Lender or any Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

(b)                                 The Foreign Trade Facility Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Foreign Trade
Facility Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the issuance, amendment, renewal or extension of any
Foreign Credit Instrument, that by its terms must be fulfilled to the
satisfaction of a Lender or any Foreign Issuing Lender, the Foreign Trade
Facility Agent may presume that such condition is satisfactory to such Lender or
any Foreign Issuing Lender unless the Foreign Trade Facility Agent shall have
received notice to the contrary from such Lender or such Foreign Issuing Lender
prior to the issuance of such Foreign Credit Instrument.  The Foreign Trade
Facility Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 


SECTION 8.5.                                   DELEGATION OF DUTIES.


 

(a)                                  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.

 

105

--------------------------------------------------------------------------------


 

The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

(b)                                 The Foreign Trade Facility Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Foreign Trade Facility Agent.  The Foreign Trade Facility Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Foreign Trade Facility Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Foreign Trade
Facility Agent.

 


SECTION 8.6.                                   RESIGNATION OF AGENTS.


 

(a)                                  Resignation of Administrative Agent. 
(i) The Administrative Agent may at any time give notice of its resignation to
the Foreign Trade Facility Agent, the Lenders, the Issuing Lenders and the
Parent Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Parent Borrower
(such consent not to be unreasonably withheld), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lenders directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(ii)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (A) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (B) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (C) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any,

 

106

--------------------------------------------------------------------------------


 

outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

(b)                                 Resignation of Foreign Trade Facility
Agent.  The Foreign Trade Facility Agent may at any time give notice of its
resignation to the Administrative Agent, the Foreign Issuing Lenders, the
Lenders with Foreign Credit Commitments and the Parent Borrower.  Upon receipt
of any such notice of resignation, the Foreign Issuing Lenders and the Lenders
with Foreign Credit Commitments shall have the right, subject to the consent of
the Parent Borrower (such consent not to be unreasonably withheld), to appoint a
successor.  If no such successor shall have been so appointed by the Foreign
Issuing Lenders and the Lenders with Foreign Credit Commitments and shall have
accepted such appointment within 30 days after the retiring Foreign Trade
Facility Agent gives notice of its resignation, then the retiring Foreign Trade
Facility Agent may on behalf of the Foreign Issuing Lenders and the Lenders with
Foreign Credit Commitments, appoint a successor Foreign Trade Facility Agent
meeting the qualifications set forth above; provided that if the Foreign Trade
Facility Agent shall notify the Parent Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Foreign Trade Facility Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Foreign Trade Facility Agent shall instead be made by or to each Foreign Issuing
Lender and each Lender with a Foreign Credit Commitment and the Issuing Lenders
directly, until such time as the Foreign Issuing Lenders and the Lenders with
Foreign Credit Commitments appoint a successor Foreign Trade Facility Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Foreign Trade Facility Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Foreign Trade Facility Agent, and the
retiring Foreign Trade Facility Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Parent Borrower to a successor Foreign Trade Facility Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor.  After the retiring Foreign Trade Facility
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.3 shall continue in effect for the benefit of such
retiring Foreign Trade Facility Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Foreign Trade Facility Agent was acting as Foreign Trade
Facility Agent.

 


SECTION 8.7.                                   NON-RELIANCE ON AGENTS AND OTHER
LENDERS.


 

Each Lender, each Foreign Issuing Lender and each Issuing Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender, each Foreign Issuing Lender
and each Issuing Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 


SECTION 8.8.                                   NO OTHER DUTIES; ETC.


 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this

 

107

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Foreign Trade Facility Agent, a
Lender, an Issuing Lender or a Foreign Issuing Lender hereunder.

 


SECTION 8.9.                                   ADMINISTRATIVE AGENT MAY FILE
PROOFS OF CLAIM.


 

In case of the pendency of any proceeding under the Bankruptcy Code of the
United States or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan, Foreign
Trade Exposure or LC Exposure shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Parent Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Foreign Trade Exposure, LC Exposure and all other Obligations (other than
obligations under Hedging Agreements or Specified Cash Management Agreements to
which the Administrative Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Foreign Issuing Lenders, the Issuing Lenders and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Foreign Issuing Lenders, the
Issuing Lenders and the Agents and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Lenders and the Administrative Agent
under Sections 2.4(i) and (j), 2.10 and 9.3) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Agent, each Foreign Issuing Lender and each Issuing Lender to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Foreign Issuing Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of the Foreign Trade
Facility Agent, any Lender, any Issuing Lender or any Foreign Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 


SECTION 8.10.                             COLLATERAL AND GUARANTY MATTERS.


 

The Lenders, the Issuing Lenders, the Foreign Issuing Lenders and the Foreign
Trade Facility Agent irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(a)                                  to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Domestic Revolving Commitments, the Global Revolving
Commitments, the Foreign Credit Commitments and the Foreign Credit Instrument
Issuing Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration (without any pending
drawing) or termination (or

 

108

--------------------------------------------------------------------------------


 

cash collateralization or provision of other credit support as contemplated by
this Agreement) of all Letters of Credit, Foreign Credit Instruments and Joint
Signature Foreign Credit Instruments, (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any Involuntary Disposition, or (iii) as
approved in accordance with Section 9.2;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.3(d), (e),
(f), (j), (k) and (l); and

 

(c)                                  to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement,
pursuant to this Section 8.10.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.1.                                   NOTICES.


 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                  if to the Parent Borrower, to it at 13515
Ballantyne Corporate Place, Charlotte, North Carolina 28277, attention of
Treasurer and Chief Financial Officer (Telecopy No. 704-752-7487), and if to any
Foreign Subsidiary Borrower, to it at its address (or telecopy number) specified
in the relevant Borrowing Subsidiary Agreement with a copy to the Parent
Borrower at its address (or telecopy number) specified above;

 

(b)                                 if to the Administrative Agent, to Bank of
America, N.A., Mail Code: NC1-001-04-39, One Independence Center, 101 N. Tryon
Street, Charlotte, North Carolina 28255-0001, attention of Charlotte A. Conn
(Telecopy No. 214-290-9653, E-mail charlotte.a.conn@bankofamerica.com);

 

(c)                                  if to the Foreign Trade Facility Agent, to
Deutsche Bank AG, Trade Advisory, Königsallee 45-47, 40212 Düsseldorf, Germany,
attention of Roland Stephan or Irmgard Kleinsteinberg (Telecopy
No. 49-211-883-9386; E-mail: spx-ftf.agent@db.com); and

 

(d)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party

 

109

--------------------------------------------------------------------------------


 

hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or any Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Parent
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any such liability to the Parent Borrower, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 


SECTION 9.2.                                   WAIVERS; AMENDMENTS.


 

(a)                                  No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Agents and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit or a Foreign Credit
Instrument shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Required Lenders and each Loan Party party to the
relevant Loan Document, or, with the written consent of the Required Lenders,
the Administrative Agent and each Loan Party party to the relevant Loan
Document; provided that no such agreement shall:

 

110

--------------------------------------------------------------------------------


 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce the principal amount of or
subordinate the principal of any Loan, LC Disbursement or Foreign Credit
Disbursement, or reduce the rate of interest thereon, or reduce any premium or
fees payable hereunder, without the written consent of each Lender directly
affected thereby;

 

(iii)                               extend the final scheduled date of maturity
of any Loan, or postpone the scheduled date of payment of the principal amount
of any Loan, LC Disbursement or Foreign Credit Disbursement, or any interest (or
premium, if any) thereon, or any fees payable hereunder, or reduce the amount
of, waive, excuse or subordinate any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby;

 

(iv)                              require any Lender to make Loans having an
Interest Period of one year or longer, without the written consent of such
Lender;

 

(v)                                 amend, modify or waive any provision of this
Agreement in any manner that would change the application of mandatory
prepayments hereunder disproportionately as among the Facilities without the
written consent of the Required Lenders in respect of each Facility adversely
affected thereby;

 

(vi)                              amend, modify or waive the first sentence of
Section 2.13(a) without the written consent of each Lender directly affected
thereby;

 

(vii)                           change any of the provisions of this Section or
the definition of “Required Lenders” or “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be);

 

(viii)                        release or subordinate the Guarantee from the
Parent Borrower or all or substantially all of the Guarantees from the
Subsidiary Guarantors under the Guarantee and Collateral Agreement (except as
expressly provided in the Loan Documents), without the written consent of each
Lender;

 

(ix)                                release or subordinate all or substantially
all of the Liens of the Security Documents on the Collateral (except as
expressly provided in the Loan Documents), without the written consent of each
Lender; or

 

(x)                                   amend, modify or waive the rights or
duties of any Agent under this Agreement or any other Loan Document in its
capacity as Agent unless also signed by such Agent; or amend, modify or waive
the rights or duties of any Issuing Lender or Foreign Issuing Lender under this
Agreement or any other Loan Document in its capacity as Issuing Lender or
Foreign Issuing Lender, as applicable, unless also signed by such Issuing Lender
or Foreign Issuing Lender, as applicable.

 

(c)                                  In addition, notwithstanding the foregoing:

 

111

--------------------------------------------------------------------------------


 

(i)                                     this Agreement may be amended with the
written consent of the Administrative Agent, the Parent Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Initial Term Loans or all outstanding Incremental
Term Loans (“Refinanced Term Loans”) with a replacement “A” or `B” term loan
tranche, as applicable, hereunder (“Replacement Term Loans”); provided that
(A) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (B) the
Applicable Rate for such Replacement Term Loans shall not be higher than the
Applicable Rate for such Refinanced Term Loans, (C) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing and (D) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing;

 

(ii)                                  this Agreement may be amended to provide
for the increases in the Commitments and/or Incremental Term Loans contemplated
by Section 2.1(b), and matters related thereto, upon (A) execution and delivery
by the Parent Borrower, the Administrative Agent and each Lender increasing its
Commitment and/or providing Incremental Term Loans of an Incremental Facility
Activation Notice and (B) such other documents with respect thereto as the
Administrative Agent shall reasonably request;

 

(iii)                               (A) this Agreement may be amended to remove
any Subsidiary as a Foreign Subsidiary Borrower under the Global Revolving
Facility upon (I) written notice by the Parent Borrower and such Subsidiary to
the Administrative Agent to such effect and (II) repayment in full of all
outstanding Obligations of such Foreign Subsidiary Borrower under the Global
Revolving Facility and (B) a Foreign Subsidiary may become a Foreign Subsidiary
Borrower under the Global Revolving Facility in accordance with the terms of
Section 2.23(a) with the consent of the Administrative Agent and the Global
Revolving Lenders;

 

(iv)                              (A) this Agreement may be amended to remove
any Subsidiary as a Foreign Subsidiary Borrower under the Foreign Trade Facility
upon (I) written notice by the Parent Borrower and such Subsidiary to the
Foreign Trade Facility Agent and the Administrative Agent to such effect,
(y) repayment in full of all outstanding Obligations of such Foreign Subsidiary
Borrower under the Foreign Trade Facility and (II) the expiration or termination
(or full cash collateralization or provision of other credit support in a manner
consistent with the terms of Section 2.6(o)(iv)) of all Foreign Credit
Instruments issued for the account of such Foreign Subsidiary Borrower and (B) a
Foreign Subsidiary may become a Foreign Subsidiary Borrower under the Foreign
Trade Facility in accordance with Section 2.23(b) with the consent of the
Foreign Trade Facility Agent and the Administrative Agent;

 

(v)                                 this Agreement may be amended (A) to change
any of the mechanics applicable to Foreign Credit Instruments set forth in
Section 2.6, with the written consent of the Administrative Agent, the Foreign
Trade Facility Agent, the Foreign Issuing Lenders, the Parent Borrower and a
majority of the Lenders with Foreign Credit Commitments, and (B) to change any
of the mechanics applicable to Foreign Credit Instruments set forth in
Section 2.6 solely to the extent necessary to permit a Foreign Credit Instrument
to be issued in a particular country in accordance with applicable local
Requirements of Law, with the written consent of the Administrative Agent, the
Foreign Trade Facility Agent, each Foreign Issuing Lender directly affected
thereby, a majority of the Lenders with Foreign Credit Commitments and the
Parent

 

112

--------------------------------------------------------------------------------


 

Borrower; provided that (x) no amendment pursuant to this clause (v) shall have
the effect of making any change described in the proviso to Section 9.2(b) and
(y) no amendment pursuant to clause (B) above shall have the effect of making
any change to Section 2.6 in respect of Foreign Credit Instruments (and any
related Foreign Trade Exposure) issued or to be issued outside of such country;
and

 

(vi)                              each of the Fee Letter and the Deutsche Bank
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.

 


SECTION 9.3.                                   EXPENSES; INDEMNITY; DAMAGE
WAIVER.


 

(a)                                  The Parent Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agents and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), including
the reasonable fees and disbursements of counsel to the Agents, with statements
with respect to the foregoing to be submitted to the Parent Borrower prior to
the Effective Date (in the case of amounts to be paid on the Effective Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Agents shall deem appropriate, (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Lender or Foreign Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or Foreign
Credit Instrument or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent or any Lender, including the fees,
charges and disbursements of any counsel for any Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit or Foreign Credit Instruments issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, Letters of
Credit or Foreign Credit Instruments.

 

(b)                                 The Parent Borrower shall indemnify each
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (“Losses”), including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution, delivery, enforcement, performance and administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated hereby, the performance by the parties to the
Loan Documents of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan,
Letter of Credit or Foreign Credit Instrument or the use of the proceeds
therefrom (including any refusal by an Issuing Lender or Foreign Issuing Lender
to honor a demand for payment under a Letter of Credit or Foreign Credit
Instrument if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit or Foreign Credit
Instrument, as applicable), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Parent Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent Borrower or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such Losses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee.

 

113

--------------------------------------------------------------------------------


 

(c)                                  To the extent that the Parent Borrower
fails to pay any amount required to be paid by it to any Agent, any Issuing
Lender, any Foreign Issuing Lender or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
applicable Agent, such Issuing Lender, Foreign Issuing Lender or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent, such Issuing Lender, such Foreign Issuing Lender
or the Swingline Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposures, outstanding Term Loans and unused Commitments at
the time; provided that (i) in the case of amounts owing to any Issuing Lender
or the Swingline Lender, in each case in its capacity as such, a Lender’s “pro
rata share” shall be determined based solely upon its share of the sum of
Domestic Revolving Exposures, unused Domestic Revolving Commitments, Global
Revolving Exposures and unused Global Revolving Commitments at the time and
(ii) in the case of amounts owing to any Foreign Issuing Lender, in its capacity
as such, a Lender’s “pro rata share” shall be determined based solely upon its
share of the sum of the unused Foreign Credit Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
no Borrower shall assert, and each Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan, Letter of Credit or
Foreign Credit Instrument or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 15 days after written demand therefor.  Statements
payable by the Parent Borrower pursuant to this Section shall be sent to
Attention of Treasurer and Chief Financial Officer (Telephone No. 704-752-4400)
(Telecopy No. 704-752-7487), at the address of the Parent Borrower set forth in
Section 9.1, or to such other Person or address as may be hereafter designated
by the Parent Borrower in a written notice to the Administrative Agent.

 


SECTION 9.4.                                   SUCCESSORS AND ASSIGNS;
PARTICIPATIONS AND ASSIGNMENTS.


 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Parent Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of each Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Lenders and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b),

 

114

--------------------------------------------------------------------------------


 

participations in Letters of Credit, Foreign Credit Instruments and Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (1) $5,000,000 in the
case of an assignment of Revolving Loans, (2) $5,000,000 in the case of an
assignment of Term Loans and Incremental Term Loans and (3) $5,000,000 in the
case of an assignment in respect of the Foreign Trade Facility unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Parent Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Domestic Revolving Commitment or Global Revolving
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;

 

(C)                                the consent of the Issuing Lenders (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment (other than any assignment to the Administrative Agent) after the
Effective Date that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the Commitment subject to such assignment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;

 

115

--------------------------------------------------------------------------------


 

(D)                               the consent of the Foreign Issuing Lenders
(other than those Foreign Issuing Lenders who are Foreign Issuing Lenders only
with respect to those Existing Foreign Credit Instruments set forth in Part B of
Schedule 2.6(a)) in their sole discretion shall be required for any assignment
(other than any assignment to the Foreign Trade Facility Agent) after the
Effective Date that increases the obligation of the assignee to participate in
exposure under one or more Foreign Credit Instruments or Joint Signature Foreign
Credit Instruments (whether or not then outstanding);

 

(E)                                 the consent of the Swingline Lender (such
consent not to unreasonably withheld or delayed) shall be required for any
assignment in respect of the Domestic Revolving Commitment if such assignment is
to a Person that is not a Lender with a Domestic Revolving Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(F)                                 the consent of the Foreign Trade Facility
Agent (such consent not to be unreasonably withheld or delayed) shall be
required for all assignments in respect of any Foreign Credit Instrument Issuing
Commitments or Foreign Credit Commitment.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iv)                              No Assignment to Borrower.  No such assignment
shall be made to the Parent Borrower or any of the Parent Borrower’s Affiliates
or Subsidiaries.

 

(v)                                 No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Parent Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Parent Borrower, shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans, Foreign
Trade Exposure and LC Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Parent Borrower, the Administrative Agent and the Lenders
may

 

116

--------------------------------------------------------------------------------


 

treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Parent Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Notes.  If after giving effect to any
Assignment and Assumption, the relevant assignor no longer has any Commitments
with respect to the Commitments being assigned, such assignor shall, upon the
request of the Parent Borrower, return each Note (if any) with respect to each
such Commitment to the Parent Borrower marked “cancelled”.

 

(e)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, any Borrower or any Agent, sell
participations to any Person (other than a natural person or the Parent Borrower
or any of the Parent Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Foreign Trade Exposure, LC
Exposure and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Parent Borrower, the Administrative Agent, the
Foreign Trade Facility Agent, the other Lenders and the Issuing Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 9.2(c) that affects such
Participant.  Subject to subsection (e) of this Section, the Parent Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.17,
2.18 and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided
that, in the case of Section 2.19, such Participant shall have complied with the
requirements of said section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.8 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.20(c) as
though it were a Lender.

 

(f)                                    Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 2.17 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Section 2.19 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Parent
Borrower, to comply with Section 2.19(e) as though it were a Lender.

 

(g)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic

 

117

--------------------------------------------------------------------------------


 

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act

 

(i)                                     Resignation as Issuing Lender or
Swingline Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
days’ notice to the Parent Borrower and the Lenders, resign as Issuing Lender
and/or (ii) upon thirty days’ notice to the Parent Borrower, resign as Swingline
Lender.  In the event of any such resignation as Issuing Lender or Swingline
Lender, the Parent Borrower shall be entitled to appoint from among the Lenders
a successor Issuing Lender or Swingline Lender hereunder; provided, however,
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of Bank of America as Issuing Lender or Swingline Lender,
as the case may be.  If Bank of America resigns as Issuing Lender, it shall
retain all the rights, powers, privileges and duties of the Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Lender and all LC Exposure with respect
thereto (including the right to require the Lenders to make ABR Loans or fund
risk participations in unreimbursed amounts pursuant to Section 2.5(d)).  If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Alternate Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.4(c).  Upon
the appointment of a successor Issuing Lender and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (2) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(j)                                     Assignments by Foreign Issuing Lenders. 
Any Foreign Issuing Lender may at any time assign to one or more assignees all
or a portion of its Foreign Credit Instrument Issuing Commitment to issue future
Foreign Credit Instruments (and related rights and obligations with respect to
such Foreign Credit Instrument Issuing Commitment); provided that any such
assignment shall be subject to the consent of the Parent Borrower (such consent
not to be unreasonably withheld or delayed) unless an Event of Default has
occurred and is continuing at the time of such assignment and to the consent of
the Foreign Trade Facility Agent (such consent not to be unreasonably withheld
or delayed).  The parties to each assignment shall execute and deliver to the
Administrative Agent and the Foreign Trade Facility Agent an assignment
agreement, together with a processing and recordation fee in the aggregate
amount of $3,500 payable to the Administrative Agent; provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any such assignment.  The
assignee, if it is not already a Foreign Issuing Lender, shall deliver to the
Administrative Agent and the Foreign Trade Facility Agent an Administrative
Questionnaire.  No such assignment by a Foreign Issuing Lender shall be made to
(i) the Parent Borrower or any of the Parent Borrower’s Affiliates or
Subsidiaries or (ii) a natural person.  Upon consummation of any such
assignment, Schedule 1.1A shall be deemed revised to reflect the Foreign Credit
Instrument Issuing Commitments after giving effect to such assignment.  From and
after the effective date specified in each such assignment, the assignee Foreign
Issuing Lender thereunder shall be a party to this Agreement and, to the extent
of the Foreign Credit Instrument Issuing Commitment assigned by such assignment,
have the rights and obligations of a Foreign Issuing Lender under this
Agreement, and the assigning Foreign Issuing Lender thereunder shall, to the
extent of the Foreign Credit Instrument Issuing Commitment assigned by such
assignment, be released from its obligations under this Agreement but shall
continue to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 9.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to have the rights and obligations of a
Foreign Issuing Lender with respect to any Foreign Credit Instruments issued by
it prior to the time of such assignment.

 

118

--------------------------------------------------------------------------------


 


SECTION 9.5.                                   SURVIVAL.


 

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit and Foreign Credit
Instruments, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest (or premium, if any) on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit or Foreign Credit Instrument is outstanding
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.17, 2.18, 2.19 and 9.3 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit, the Foreign Credit Instruments or the Commitments or
the termination of this Agreement or any provision hereof.

 


SECTION 9.6.                                   COUNTERPARTS; INTEGRATION.


 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Document and any separate letter agreements with
respect to fees payable to any Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto (including the Lenders) and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 


SECTION 9.7.                                   SEVERABILITY.


 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 


SECTION 9.8.                                   RIGHT OF SETOFF.


 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of a Borrower against any of and all the obligations of a
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

119

--------------------------------------------------------------------------------


 


SECTION 9.9.                                   GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS.


 

(a)                                  This Agreement shall be construed in
accordance with and governed by the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (i) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section, (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and (iii) any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages (as
opposed to direct or actual damages).

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.1.  In addition, each Foreign Subsidiary Borrower agrees that service
of process may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the Parent
Borrower at its address for notices in Section 9.1.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 


SECTION 9.10.                             HEADINGS.


 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 


SECTION 9.11.                             CONFIDENTIALITY.


 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or rating agency, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of

 

120

--------------------------------------------------------------------------------


 

its rights or obligations under this Agreement, (g) subject to an agreement
containing provisions substantially the same as those of this Section, to any
direct or indirect contractual counterparty in Hedging Agreements or other swap
agreements relating to this Agreement or such counterparty’s professional
advisor, (h) with the consent of the Parent Borrower, and (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than a Borrower.  For the purposes of
this Section, “Information” means all information received from any Borrower
relating to a Borrower or its business, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by such Borrower; provided that such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 


SECTION 9.12.                             WAIVER OF JURY TRIAL.


 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 


SECTION 9.13.                             RELEASE OF COLLATERAL.


 

(a)                                  On the first date (the “Release Date”) on
which the corporate family rating of the Parent Borrower from Moody’s is “Baa3”
or better and the corporate credit rating of the Parent Borrower from S&P is
“BBB-” or better, so long as no Event of Default exists on such date, all
Collateral shall be released from the Liens created by the Guarantee and
Collateral Agreement and any other Security Document, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.  At the request and sole expense of
any Loan Party following any such release, the Administrative Agent shall
deliver to such Loan Party any Collateral held by the Administrative Agent under
any Security Document, and execute and deliver to such Loan Party such documents
as such Loan Party shall reasonably request to evidence such release.

 

(b)                                 If any of the Collateral shall be Disposed
of by any Loan Party in a transaction permitted by this Agreement, then the
Administrative Agent, at the request and sole expense of such Loan Party, shall
execute and deliver to such Loan Party all releases or other documents
reasonably necessary or desirable for the release of the Liens created by the
Guarantee and Collateral Agreement and any other Security Document on such
Collateral.  At the request and sole expense of the Parent Borrower, a
Subsidiary Guarantor shall be released from its obligations under the Guarantee
and Collateral Agreement and any other Security Document in the event that such
Subsidiary Guarantor ceases to be a Wholly Owned Subsidiary pursuant to a
transaction expressly permitted by this Agreement and if, as a result of such
transaction, the Parent Borrower and its Subsidiaries own less than 75% of the
outstanding voting Capital Stock of such Subsidiary Guarantor.  In addition, at
the request and sole expense of the Parent Borrower, not more than twice during
the term of this Agreement, a Subsidiary Guarantor and the

 

121

--------------------------------------------------------------------------------


 

Subsidiaries of such Subsidiary Guarantor shall be released from their
respective obligations under the Guarantee and Collateral Agreement and any
other Security Document in the event that a portion of the Capital Stock of such
Subsidiary Guarantor is Disposed of in a transaction expressly permitted by
Section 6.6(d) (but which does not satisfy the requirements of the preceding
sentence); provided that the aggregate Consolidated EBITDA for the most recently
completed period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 5.1 (in each case determined
at the time of such transaction) that is attributable to the Subsidiaries
released from their obligations hereunder pursuant to this sentence shall not
exceed $40,000,000.  Notwithstanding the foregoing, in no event shall any
Subsidiary be released from its obligations under the Guarantee and Collateral
Agreement or any other Security Document, in the event that such Subsidiary is a
guarantor of any other Indebtedness of any Loan Party.

 

(c)                                  At such time as the Loans, the
Reimbursement Obligations, the Foreign Credit Reimbursement Obligations and the
other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit or Foreign Credit Instruments shall be
outstanding (or shall have been fully cash collateralized or otherwise supported
in a manner consistent with the terms of Section 2.5(j) or Section 2.6(o)(iv),
as applicable), the Collateral shall be released from the Liens created by the
Guarantee and Collateral Agreement and any other Security Document, and each
Security Document and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party
thereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Loan Parties.  At the request and sole expense of any Loan Party
following any such termination, the Administrative Agent shall deliver to such
Loan Party any Collateral held by the Administrative Agent under any Security
Document, and execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence such termination.

 


SECTION 9.14.                             JUDGMENT CURRENCY.


 

(a)                                  The Borrowers’ obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the applicable Agent or a Lender of
the full amount of the Obligation Currency expressed to be payable to such Agent
or such Lender under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the date on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Borrowers covenant and agree to pay, or cause to
be paid, such additional amounts, if any (but in any event not a lesser amount),
as may be necessary to ensure that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

122

--------------------------------------------------------------------------------


 

(c)                                  For purposes of determining any rate of
exchange or currency equivalent for this Section, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

 


SECTION 9.15.                             USA PATRIOT ACT NOTICE.


 

Each Lender hereby notifies each Borrower that, pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other applicable foreign Requirements of Law, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act or such other Requirements of Law, as applicable.

 


SECTION 9.16.                             NO ADVISORY OR FIDUCIARY
RESPONSIBILITY.


 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Parent Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a)(i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Foreign Trade Facility Agent and BAS, are arm’s-length commercial
transactions between the Parent Borrower and its Subsidiaries, on the one hand,
and the Administrative Agent, the Foreign Trade Facility Agent and BAS, on the
other hand, (ii) the Parent Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Parent Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, the Foreign Trade
Facility Agent and BAS each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Parent
Borrower or any of Subsidiaries or any other Person and (ii) neither the
Administrative Agent, the Foreign Trade Facility Agent nor BAS has any
obligation to the Parent Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Foreign Trade Facility Agent and BAS and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Parent Borrower and its Subsidiaries, and neither the
Administrative Agent, the Foreign Trade Facility Agent nor BAS has any
obligation to disclose any of such interests to the Parent Borrower or its
Subsidiaries.  To the fullest extent permitted by law, the Parent Borrower
hereby waives and releases, any claims that it may have against the
Administrative Agent, the Foreign Trade Facility Agent or BAS with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 


SECTION 9.17.                             WAIVER OF NOTICE OF TERMINATION.


 

Each party hereto that is also a party (in any capacity) to the Existing Credit
Agreement hereby waives (in each of its capacities under the Existing Credit
Agreement) compliance with the 15-day notice requirement contained in
Section 2.6(p) of the Existing Credit Agreement, such waiver to be deemed to be
effective when all of the conditions set forth in Section 4.1 are satisfied or
waived.

 

[SIGNATURE PAGES FOLLOW]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

BORROWER:

SPX CORPORATION,

 

A Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Senior Vice President, Secretary & General Counsel

 

 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

As Administrative Agent

 

 

 

By:

/s/ W. Thomas Barnett

 

Name:

W. Thomas Barnett

 

Title:

Senior Vice President

 

 

FOREIGN TRADE

 

FACILITY AGENT:

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Vice President

 

 

 

 

By:

/s/ Jürgen Maiwald

 

Name:

Jürgen Maiwald

 

Title:

Director

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender and Issuing Lender

 

 

 

By:

/s/ W. Thomas Barnett

 

Name:

W. Thomas Barnett

 

Title:

Senior Vice President

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

By:

/s/ Randolph Cates

 

Name:

Randolph Cates

 

Title:

Executive Director

 

124

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Paul O’Leary

 

Name:

Paul O’Leary

 

Title:

Vice President

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Vice President

 

 

 

 

By:

/s/ Jürgen Maiwald

 

Name:

Jürgen Maiwald

 

Title:

Director

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Randolph Cates

 

Name:

Randolph Cates

 

Title:

Executive Director

 

 

 

 

CITIBANK NA

 

as a Lender

 

 

 

 

By:

/s/ Jeffrey A. Neikirth

 

Name:

Jeffrey A. Neikirth

 

 

 

 

SCOTIABANK INC.

 

as a Lender

 

 

 

 

By:

/s/J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as a Lender

 

 

 

 

By:

/s/ Todd Meller

 

Name:

Todd Meller

 

Title:

Managing Director

 

 

 

 

DRESDNER BANK AG NEW YORK BRANCH and

 

GRAND CAYMAN BANK

 

as a Lender

 

 

 

 

By:

/s/ Enrique Bustamante

 

Name:

Enrique Bustamante

 

Title:

Managing Director

 

125

--------------------------------------------------------------------------------


 

 

By:

/s/ Joseph Mormak

 

Name:

Joseph Mormak

 

Title:

Vice President

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Joanne Nasuti

 

Name:

Joanne Nasuti

 

Title:

Authorized Signatory

 

 

 

 

CALYON NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Rod Hurst

 

Name:

Rod Hurst

 

Title:

Managing Director

 

 

 

 

By:

/s/ Michael Madnick

 

Name:

Michael Madnick

 

Title:

Managing Director

 

 

 

 

COMMERZBANK AG,

 

NEW YORK AND GRAND CAYMAN BRANCHES

 

as a Lender for Revolving Credit Facility and Term Loan

 

 

 

 

By:

/s/ Edward C.A. Forsberg, Jr.

 

Name:

Edward C.A. Forsberg, Jr.

 

Title:

SVP and Manager

 

 

 

 

By:

/s/ Nivedita Persaud

 

Name:

Nivedita Persaud

 

Title:

Vice President

 

 

 

 

COMMERZBANK AG, GROSSKUNDENCENTER REGION MITTE

 

as a Lender for Foreign Credit Instrument Facility

 

 

 

 

By:

/s/ R. Müller

 

Name:

R. Müller

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Manfred Peter

 

Name:

Manfred Peter

 

Title:

Vice President

 

126

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

as a Lender

 

 

 

 

By:

/s/ Hidekatsu Take

 

Name:

Hidekatsu Take

 

Title:

Deputy General Manager

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

By:

/s/ Yoshihiro Hyakutome

 

Name:

Yoshihiro Hyakutome

 

Title:

General Manager

 

 

 

 

SUNTRUST

 

as a Lender

 

 

 

 

By:

/s/ Frank Baker

 

Name:

Frank Baker

 

Title:

Manager Director

 

 

 

 

DNB NOR BANK ASA — NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Philip F. Kurpiewski

 

Name:

Philip F. Kurpiewski

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Thomas Tangen

 

Name:

Thomas Tangen

 

Title:

Vice President

 

 

 

 

THE GOVERNOR AND COMPANY OF

 

THE BANK OF IRELAND

 

as a Lender

 

 

 

 

By:

/s/ Barry Heraty

 

Name:

Barry Heraty

 

Title:

Authorised Signatory

 

 

 

 

By:

/s/ Paul Kelly

 

Name:

Paul Kelly

 

Title:

Authorised Signatory

 

127

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

as a Lender

 

 

 

 

By:

/s/ Richard C. Hampson

 

Name:

Richard C. Hampson

 

Title:

Vice President

 

 

 

 

HSBC BANK USA,

 

NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ Jeffrey M. Henry

 

Name:

Jeffrey M. Henry

 

Title:

Vice President

 

 

 

 

LANDESBANK BADEN-WUERTTEMBERG

 

NEW YORK AND/OR CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Karen Richard

 

Name:

Karen Richard

 

Title:

Vice President and Head of Corporate Desk

 

 

 

 

By:

/s/ Annette Hirschle

 

Name:

Annette Hirschle

 

Title:

Senior Risk Manager

 

 

 

 

UBS LOAN FINANCE LLC

 

as a Lender

 

 

 

 

By:

/s/ David Julie

 

Name:

David Julie

 

Title:

Associate Director

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

 

 

UBS LIMITED

 

as a Lender

 

 

 

 

By:

/s/ A. Sudlow

 

Name:

A. Sudlow

 

Title:

Executive Director

 

 

 

 

By:

/s/ Graham Vance

 

Name:

Graham Vance

 

Title:

Managing Director

 

128

--------------------------------------------------------------------------------


 

 

U S BANKNATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ John Chapman

 

Name:

John Chapman

 

Title:

Vice President

 

 

 

 

WESTLB AG NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Peter Badura

 

Name:

Peter Badura

 

Title:

Managing Director

 

 

 

 

By:

/s/ Salvatore Battinelli

 

Name:

Salvatore Battinelli

 

Title:

Managing Director

 

 

 

 

ZURICH VERSICHERUNG AG (DEUTSCHLAND)

 

as a Lender

 

 

 

 

By:

/s/ Gerlinde Nagel

 

Name:

Gerlinde Nagel

 

Title:

Surety Officer

 

 

 

 

By:

/s/ Charles Villette

 

Name:

Charles Villette

 

Title:

Underwriter

 

 

 

 

DBS BANK LTD., LOS ANGELES AGENCY

 

as a Lender

 

 

 

 

By:

/s/ Andrew Ko

 

Name:

Andrew Ko

 

Title:

General Manager

 

 

 

 

NORTH FORK BANK

 

A DIVISION OF CAPITAL ONE, N.A.

 

as a Lender

 

 

 

 

By:

/s/ Enrico Panno

 

Name:

Enrico Panno

 

Title:

Vice President

 

129

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.

 

as Lender

 

 

 

 

By:

/s/ George Bacigalupo

 

Name:

George Bacigalupo

 

Title:

EVP

 

 

 

 

NORDEA BANK FINLAND PLC

 

NEW YORK and GRAND CAYMAN BRANCHES

 

as Lender

 

 

 

 

By:

/s/ Henrik M. Steffensen

 

Name:

Henrik M. Steffensen

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Gerald E. Chelius, Jr.

 

Name:

Gerald E. Chelius, Jr.

 

Title:

SVP Credit

 

 

 

 

INTESASANPAOLO S.P.A.

 

as Lender

 

 

 

 

By:

/s/ Carlo Persico

 

Name:

Carlo Persico

 

Title:

C.E.O. of Americas

 

 

 

 

By:

/s/ Robert Wurster

 

Name:

Robert Wurster

 

Title:

Senior Vice President

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH

 

as Lender

 

 

 

 

By:

/s/ Xiaojing Li

 

Name:

Xiaojing Li

 

Title:

General Manager

 

 

 

 

THE BANK OF NEW YORK

 

as Lender

 

 

 

 

By:

/s/ Carl S. Tabacjar, Jr.

 

Name:

Carl S. Tabacjar, Jr.

 

Title:

Vice President

 

130

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

By:

/s/ David B. Gookin

 

Name:

David B. Gookin

 

Title:

Senior Vice President

 

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK

 

NEW YORK BRANCH as Lender

 

 

 

 

By:

/s/ Tsang-Pei Hsu

 

Name:

Tsang-Pei Hsu

 

Title:

Vice President & Deputy General Manager

 

 

 

 

TAIWAN BUSINESS BANK

 

as Lender

 

 

 

 

By:

/s/ Ben Chou

 

Name:

Ben Chou

 

Title:

V.P. & General Manager

 

 

 

 

BANK OF TAIWAN

 

as Lender

 

 

 

 

By:

/s/ Eunice Shiou-Jsu Yeh

 

Name:

Eunice Shiou-Jsu Yeh

 

Title:

SVP & General Manager

 

 

 

 

TAIWAN COOPERATIVE BANK

 

as Lender

 

 

 

 

By:

/s/ Po-Chang Ho

 

Name:

Po-Chang Ho

 

Title:

VP & General Manager

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH

 

as Lender

 

 

 

 

By:

/s/ Jim C.Y. Chen

 

Name:

Jim C.Y. Chen

 

Title:

VP & General Manager

 

131

--------------------------------------------------------------------------------


 

 

NATIONAL BANK OF EGYPT,

 

NEW YORK BRANCH

 

as Lender

 

 

 

 

By:

/s/ William Cleary

 

Name:

William Cleary

 

Title:

Senior Vice President

 

 

 

 

FIRST COMMERCIAL BANK,

 

NEW YORK AGENCY

 

as Lender

 

 

 

 

By:

/s/ Milton Shine

 

Name:

Milton Shine

 

Title:

VP & General Manager

 

 

 

 

BANK OF HAWAII

 

as Lender

 

 

 

 

By:

/s/ Linda R. Ho

 

Name:

Linda R. Ho

 

Title:

Vice President

 

 

 

 

E. SUN COMMERCIAL BANK, LTD.

 

LOS ANGELES BRANCH

 

as Lender

 

 

 

 

By:

/s/ Benjamin Lin

 

Name:

Benjamin Lin

 

Title:

EVP & General Manager

 

 

 

 

TAIPEI FUBON COMMERCIAL BANK CO., LTD.

 

as Lender

 

 

 

 

By:

/s/ Robin S. Wu

 

Name:

Robin S. Wu

 

Title:

AVP & General Manager

 

 

 

 

BANK OF COMMUNICATIONS CO., LTD.

 

NEW YORK BRANCH

 

as Lender

 

 

 

 

By:

/s/ Shelley He

 

Name:

Shelley He

 

Title:

Deputy General Manager

 

132

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Commitments

 

Lender

 

Domestic
Revolving
Commitments

 

Applicable
Percentages

 

Global Revolving
Commitments

 

Applicable
Percentages

 

Term Loan
Commitments

 

Applicable
Percentages

 

Bank of America, N.A.

 

$

6,950,617.28

 

1.737654321

%

$

38,032,474.50

 

19.016237252

%

$

56,228,864.73

 

7.497181965

%

Deutsche Bank AG New York Branch

 

$

27,826,086.96

 

6.956521739

%

$

13,913,043.48

 

6.956521739

%

$

52,173,913.04

 

6.956521739

%

Deutsche Bank AG Deutschlandgeschaft Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

JP Morgan Chase Bank, N.A.

 

$

17,787,976.38

 

4.446994096

%

$

22,907,675.79

 

11.453837896

%

$

50,869,565.22

 

6.782608696

%

Citibank NA

 

$

15,918,411.16

 

3.979602791

%

$

21,972,893.18

 

10.986446592

%

$

47,364,130.43

 

6.315217391

%

Scotiabanc, Inc.

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

$

47,364,130.43

 

6.315217391

%

The Bank of Nova Scotia

 

$

25,260,869.57

 

6.315217391

%

$

12,630,434.78

 

6.315217391

%

$

0.00

 

0.000000000

%

Dresdner Bank AG New York Branch and Grand Cayman Branch

 

$

20,869,565.22

 

5.217391304

%

$

10,434,782.61

 

5.217391304

%

$

39,130,434.78

 

5.217391304

%

The Bank of Tokyo- Mitsubishi UFJ, Ltd. New York Branch

 

$

18,478,260.87

 

4.619565217

%

$

9,239,130.43

 

4.619565217

%

$

34,646,739.13

 

4.619565217

%

Calyon New York Branch

 

$

18,478,260.87

 

4.619565217

%

$

9,239,130.43

 

4.619565217

%

$

34,646,739.13

 

4.619565217

%

CommerzBank AG New York and Grand Cayman Branches

 

$

18,478,260.87

 

4.619565217

%

$

9,239,130.43

 

4.619565217

%

$

34,646,739.13

 

4.619565217

%

CommerzBank AG, Grosskundencenter Region Mitte

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

Mizuho Corporate Bank, Ltd.

 

$

17,608,695.65

 

4.402173913

%

$

0.00

 

0.000000000

%

$

22,010,869.57

 

2.934782609

%

 

--------------------------------------------------------------------------------

 


 

Lender

 

Domestic
Revolving
Commitments

 

Applicable
Percentages

 

Global Revolving
Commitments

 

Applicable
Percentages

 

Term Loan
Commitments

 

Applicable
Percentages

 

Sumitomo Mitsui Banking Corporation

 

$

17,608,695.65

 

4.402173913

%

$

0.00

 

0.000000000

%

$

22,010,869.57

 

2.934782609

%

SunTrust Robinson Humphrey, Inc.

 

$

11,739,130.43

 

2.934782609

%

$

5,869,565.22

 

2.934782609

%

$

22,010,869.57

 

2.934782609

%

DNB Norbank ASa New York Branch

 

$

11,739,130.43

 

2.934782609

%

$

5,869,565.22

 

2.934782609

%

$

22,010,869.57

 

2.934782609

%

The Governor and Company of the Bank of Ireland

 

$

11,739,130.43

 

2.934782609

%

$

5,869,565.22

 

2.934782609

%

$

22,010,869.57

 

2.934782609

%

Comerica Bank

 

$

8,695,652.17

 

2.173913043

%

$

4,347,826.09

 

2.173913043

%

$

16,304,347.83

 

2.173913043

%

HSBC Bank USA, National Association

 

$

8,695,652.17

 

2.173913043

%

$

4,347,826.09

 

2.173913043

%

$

16,304,347.83

 

2.173913043

%

Landesbank Baden Wurttemberg

 

$

8,695,652.17

 

2.173913043

%

$

4,347,826.09

 

2.173913043

%

$

16,304,347.83

 

2.173913043

%

UBS Loan Finance LLC

 

$

8,695,652.17

 

2.173913043

%

$

4,347,826.09

 

2.173913043

%

$

16,304,347.83

 

2.173913043

%

UBS Limited

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

US Bank National Association

 

$

8,695,652.17

 

2.173913043

%

$

4,347,826.09

 

2.173913043

%

$

16,304,347.83

 

2.173913043

%

WestLB AG New York Branch

 

$

8,695,652.17

 

2.173913043

%

$

4,347,826.09

 

2.173913043

%

$

16,304,347.83

 

2.173913043

%

Zurich Verisicherung AG

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

DBS Bank Ltd

 

$

13,043,478.26

 

3.260869565

%

$

0.00

 

0.000000000

%

$

16,304,347.83

 

2.173913043

%

North Fork Bank, a Division of Capital One, N.A.

 

$

17,777,777.78

 

4.444444444

%

$

0.00

 

0.000000000

%

$

22,222,222.22

 

2.962962963

%

TD BankNorth, NA

 

$

6,956,521.74

 

1.739130435

%

$

3,478,260.87

 

1.739130435

%

$

13,043,478.26

 

1.739130435

%

 

--------------------------------------------------------------------------------

 


 

Lender

 

Domestic
Revolving
Commitments

 

Applicable
Percentages

 

Global Revolving
Commitments

 

Applicable
Percentages

 

Term Loan
Commitments

 

Applicable
Percentages

 

Nordea Bank Finland Plc., New York and Grand Cayman Braches

 

$

6,086,956.52

 

1.521739130

%

$

3,043,478.26

 

1.521739130

%

$

11,413,043.48

 

1.521739130

%

IntesaSanpaolo S.p.A.

 

$

4,347,826.09

 

1.086956522

%

$

2,173,913.04

 

1.086956522

%

$

8,152,173.91

 

1.086956522

%

Bank of China, New York Branch

 

$

6,521,739.13

 

1.630434783

%

$

0.00

 

0.000000000

%

$

8,152,173.91

 

1.086956522

%

The Bank of New York

 

$

8,888,888.89

 

2.222222222

%

$

0.00

 

0.000000000

%

$

11,111,111.11

 

1.481481481

%

PNC Bank, National Association

 

$

5,217,391.30

 

1.304347826

%

$

0.00

 

0.000000000

%

$

6,521,739.13

 

0.869565217

%

Mega International Commercial Bank

 

$

5,217,391.30

 

1.304347826

%

$

0.00

 

0.000000000

%

$

6,521,739.13

 

0.869565217

%

Taiwan Business Bank

 

$

3,913,043.48

 

0.978260870

%

$

0.00

 

0.000000000

%

$

4,891,304.35

 

0.652173913

%

Bank of Taiwan

 

$

3,913,043.48

 

0.978260870

%

$

0.00

 

0.000000000

%

$

4,891,304.35

 

0.652173913

%

Taiwan Cooperative Bank

 

$

3,913,043.48

 

0.978260870

%

$

0.00

 

0.000000000

%

$

4,891,304.35

 

0.652173913

%

Chang Hwa Commercial Bank Ltd., New York Branch

 

$

2,608,695.65

 

0.652173913

%

$

0.00

 

0.000000000

%

$

3,260,869.57

 

0.434782609

%

National Bank of Egypt, New York Branch

 

$

4,444,444.44

 

1.111111111

%

$

0.00

 

0.000000000

%

$

5,555,555.56

 

0.740740741

%

First Commercial Bank New York Agency

 

$

2,608,695.65

 

0.652173913

%

$

0.00

 

0.000000000

%

$

3,260,869.57

 

0.434782609

%

Bank of Hawaii

 

$

4,444,444.44

 

1.111111111

%

$

0.00

 

0.000000000

%

$

5,555,555.56

 

0.740740741

%

 

--------------------------------------------------------------------------------

 


 

Lender

 

Domestic
Revolving
Commitments

 

Applicable
Percentages

 

Global Revolving
Commitments

 

Applicable
Percentages

 

Term Loan
Commitments

 

Applicable
Percentages

 

E Sun Commercial Bank, Ltd. Los Angeles Branch

 

$

2,608,695.65

 

0.652173913

%

$

0.00

 

0.000000000

%

$

3,260,869.57

 

0.434782609

%

Taipei Fubon Commercial Bank Co., Ltd.

 

$

2,608,695.65

 

0.652173913

%

$

0.00

 

0.000000000

%

$

3,260,869.57

 

0.434782609

%

Bank of Communications Co., Ltd. New York Branch

 

$

2,222,222.22

 

0.555555556

%

$

0.00

 

0.000000000

%

$

2,777,777.78

 

0.370370370

%

Total

 

$

400,000,000.00

 

100.000000000

%

$

200,000,000.00

 

100.000000000

%

$

750,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------

 


 

Lender

 

Foreign Credit
Commitments

 

Applicable
Percentage

 

Foreign Credit
Instrument
Issuing
Commitments

 

Applicable
Percentages

 

Bank of America, N.A.

 

$

81,038,043.48

 

8.530320366

%

$

475,000,000.00

 

50.000000000

%

Deutsche Bank AG New York Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

Deutsche Bank AG Deutschlandgeschaft Branch

 

$

66,086,956.52

 

6.956521739

%

$

475,000,000.00

 

50.000000000

%

JP Morgan Chase Bank, N.A.

 

$

64,434,782.61

 

6.782608696

%

$

0.00

 

0.000000000

%

Citibank NA

 

$

59,994,565.22

 

6.315217391

%

$

0.00

 

0.000000000

%

Scotiabanc, Inc.

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

The Bank of Nova Scotia

 

$

59,994,565.22

 

6.315217391

%

$

0.00

 

0.000000000

%

Dresdner Bank AG New York Branch and Grand Cayman Branch

 

$

49,565,217.39

 

5.217391304

%

$

0.00

 

0.000000000

%

The Bank of Tokyo- Mitsubishi UFJ, Ltd. New York Branch

 

$

43,885,869.57

 

4.619565217

%

$

0.00

 

0.000000000

%

Calyon New York Branch

 

$

43,885,869.57

 

4.619565217

%

$

0.00

 

0.000000000

%

CommerzBank AG New York and Grand Cayman Branches

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

CommerzBank AG, Grosskundencenter Region Mitte

 

$

43,885,869.57

 

4.619565217

%

$

0.00

 

0.000000000

%

Mizuho Corporate Bank, Ltd.

 

$

27,880,434.78

 

2.934782609

%

$

0.00

 

0.000000000

%

Sumitomo Mitsui Banking Corporation

 

$

27,880,434.78

 

2.934782609

%

$

0.00

 

0.000000000

%

SunTrust Robinson Humphrey, Inc.

 

$

27,880,434.78

 

2.934782609

%

$

0.00

 

0.000000000

%

DNB Norbank ASa New York Branch

 

$

27,880,434.78

 

2.934782609

%

$

0.00

 

0.000000000

%

The Governor and Company of the Bank of Ireland

 

$

27,880,434.78

 

2.934782609

%

$

0.00

 

0.000000000

%

Comerica Bank

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

HSBC Bank USA, National Association

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

Landesbank Baden Wurttemberg

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

UBS Loan Finance LLC

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

UBS Limited

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Foreign Credit
Commitments

 

Applicable
Percentage

 

Foreign Credit
Instrument
Issuing
Commitments

 

Applicable
Percentages

 

US Bank National Association

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

WestLB AG New York Branch

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

Zurich Versicherung AG

 

$

50,000,000.00

 

5.263157895

%

$

0.00

 

0.000000000

%

DBS Bank Ltd

 

$

20,652,173.91

 

2.173913043

%

$

0.00

 

0.000000000

%

North Fork Bank, a Division of Capital One, N.A.

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

TD BankNorth, NA

 

$

16,521,739.13

 

1.739130435

%

$

0.00

 

0.000000000

%

Nordea Bank Finland Plc., New York and Grand Cayman Braches

 

$

14,456,521.74

 

1.521739130

%

$

0.00

 

0.000000000

%

IntesaSanpaolo S.p.A.

 

$

10,326,086.96

 

1.086956522

%

$

0.00

 

0.000000000

%

Bank of China, New York Branch

 

$

10,326,086.96

 

1.086956522

%

$

0.00

 

0.000000000

%

The Bank of New York

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

PNC Bank, National Association

 

$

8,260,869.57

 

0.869565217

%

$

0.00

 

0.000000000

%

Mega International Commercial Bank

 

$

8,260,869.57

 

0.869565217

%

$

0.00

 

0.000000000

%

Taiwan Business Bank

 

$

6,195,652.17

 

0.652173913

%

$

0.00

 

0.000000000

%

Bank of Taiwan

 

$

6,195,652.17

 

0.652173913

%

$

0.00

 

0.000000000

%

Taiwan Cooperative Bank

 

$

6,195,652.17

 

0.652173913

%

$

0.00

 

0.000000000

%

Chang Hwa Commercial Bank Ltd., New York Branch

 

$

4,130,434.78

 

0.434782609

%

$

0.00

 

0.000000000

%

National Bank of Egypt, New York Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

First Commercial Bank New York Agency

 

$

4,130,434.78

 

0.434782609

%

$

0.00

 

0.000000000

%

Bank of Hawaii

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

E Sun Commercial Bank, Ltd. Los Angeles Branch

 

$

4,130,434.78

 

0.434782609

%

$

0.00

 

0.000000000

%

Taipei Fubon Commercial Bank Co., Ltd.

 

$

4,130,434.78

 

0.434782609

%

$

0.00

 

0.000000000

%

Bank of Communications Co., Ltd. New York Branch

 

$

0.00

 

0.000000000

%

$

0.00

 

0.000000000

%

Total

 

$

950,000,000.00

 

100.000000000

%

$

950,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------

 


 

Schedule 1.1B

 

Material Subsidiaries

 

Material Subsidiary

 

Jurisdiction of Organization

Balcke-Dürr GmbH

 

Germany

BRAN + LUEBBE GmbH

 

Germany

British Electronic Controls Limited (The)

 

United Kingdom

Flair Corporation

 

Delaware

General Signal (China) Co., Ltd.

 

China

General Signal Healthcare Management, Inc.

 

Delaware

General Signal UK Limited

 

United Kingdom

Johnson Pump AB

 

Sweden

Johnson Pump Industry AB

 

Sweden

Kodiak Partners II Corp.

 

Delaware

LDS Limited

 

United Kingdom

LDS Test and Measurement Limited

 

United Kingdom

Marley Company LLC (The)

 

Delaware

Marley Cooling Tower (Holdings) Limited

 

United Kingdom

Marley Engineered Products LLC

 

Delaware

Marley-Wylain Company (The)

 

Delaware

NEMA AirFin GmbH

 

Germany

Radiodetection Limited [UK]

 

United Kingdom

SPX Air Filtration Limited

 

United Kingdom

SPX Air Treatment Holdings PLC

 

United Kingdom

SPX Canada

 

Canada

SPX Canada Holdings I ULC

 

Canada

SPX Canada Limited Partnership

 

Canada

SPX Canada Partner II Co.

 

Canada

SPX Cooling Technologies Belgium S.A.

 

Belgium

SPX Cooling Technologies GmbH

 

Germany

SPX Cooling Technologies (Zhangjiakou) Co. Ltd.

 

China

SPX Europe GmbH

 

Germany

SPX Europe Holdings GmbH

 

Germany

SPX International e.G.

 

Germany

SPX International Holding GmbH

 

Germany

 

--------------------------------------------------------------------------------


 

Material Subsidiary

 

Jurisdiction of Organization

SPX Process Equipment Limited

 

United Kingdom

SPX Sweden AB

 

Sweden

SPX (Tianjin) Cooling Technologies Co. Ltd.

 

China

SPX U.L.M. GmbH

 

Germany

Sre Electronics Limited

 

United Kingdom

U.D.I. Mauritius Limited

 

Mauritius

UD-RD Holding Company Limited

 

United Kingdom

United Dominion Industries Corporation

 

Canada

Valley Forge Technical Information Services, Inc.

 

Michigan

Waukesha Electric Systems, Inc.

 

Wisconsin

 

--------------------------------------------------------------------------------


 

Schedule 1.1C

 

Foreign Credit Instrument Requirements

 

Part A.  Mandatory Requirements

 

Permitted Types of Instruments:

 

 

The Foreign Credit Instrument must qualify as a surety, a surety payable on
first demand, a guarantee or stand-by letter of credit in favor of third
parties, or, in case any Foreign Credit Instrument will be issued under foreign
law, the foreign law equivalent of the said classification.

 

 

 

Standby Letters of Credit:

 

Standby Letters of Credit shall be issued subject to one of the following sets
of rules, which shall apply thereto:  (a) the Uniform Customs and Practice for
Documentary Credits, 1993 Revision, International Chamber of Commerce
Publication No. 500, (b) the Uniform Customs and Practice for Documentary
Credits, 2007 Revision, International Chamber of Commerce Publication No. 600,
and (c) International Standby Practices 1998, International Chamber of Commerce
Publication No. 590.  Such chosen rules shall also apply to the rights and
obligations of the applicable Foreign Issuing Lender under this Agreement with
respect to such Standby Letter of Credit, unless they are inconsistent with the
terms of this Agreement, in which case the terms of this Agreement shall
control.

 

 

 

Reference to Underlying Transaction:

 

 

The terms of a Foreign Credit Instrument must contain a narrative reference to
what has been reported to the Foreign Issuing Lender about the underlying
transaction but must not contain any confirmation with regard to facts of the
underlying contract.

 

 

 

Purpose clause:

 

The terms of a Foreign Credit Instrument must contain a clearly worded purpose
clause describing those of the relevant Borrower’s obligations that are covered
by such Foreign Credit Instrument.

 

 

 

Payment obligation:

 

The payment obligation of a Foreign Issuing Lender must be worded as an
irrevocable obligation to pay a specific maximum amount of money and not for
specific performance of the underlying contract.

 

 

 

No conflict or inconsistency with applicable law and/or rules:

 

 

 

Any terms of a Foreign Credit Instrument must not conflict with, or be
inconsistent with, applicable laws, regulations, rules, directions and rulings
as well as all relevant decisions and rulings of any competent courts and any
other competent authorities.

 

 

 

Excluded rules:

 

In no event shall the ICC Uniform Rules for Contract Guarantees, Publication
No. 325, be applicable.

 

 

 

Expiry:

 

Each Foreign Credit Instrument must contain a provision stating when the
obligation of the relevant Foreign Issuing Lender shall terminate (e.g.

 

--------------------------------------------------------------------------------


 

 

 

specific expiration date, return of deed or release letter) or, if the required
Foreign Credit Instrument does not provide for such a specific termination or
expiry date, the Commercial Lifetime of such Foreign Credit Instrument shall
fall within the Permitted Maturity.

 

 

 

Part B.  Dispensable Requirements

 

 

 

Maturity/Demand:

 

The payment obligation of a Foreign Issuing Lender shall be determinable by
reliance on the terms of the relevant Foreign Credit Instrument issued by it
and, as the case may be, any other document simultaneously to be presented
together with a demand.

 

 

 

 

 

Such payment obligation shall be conditional upon presentation of a demand for
payment with or, as the case may be, without simultaneous presentation of other
documents.

 

 

 

 

 

The terms of such Foreign Credit Instrument shall provide that receipt of a
formally valid demand for payment has to be made to such Foreign Issuing Lender
by the expiry date at the latest and confirm that thereafter no further demand
shall be honored.

 

 

 

Transfers:

 

Transfer of rights and claims under any Foreign Credit Instrument shall
expressly be subject to the prior written consent of the relevant Foreign
Issuing Lender.

 

 

 

Governing Law:

 

The terms of each Foreign Credit Instrument shall provide for a choice of law
clause.

 

 

 

Miscellaneous:

 

The terms of the Foreign Credit Instrument shall not provide for:

 

 

 

 

 

·

a combination of more than three purposes;

 

 

 

 

 

 

·

a Foreign Issuing Lender’s payment obligation to be dependent upon such Foreign
Issuing Lender verifying the occurrence of events that are beyond such Foreign
Issuing Lender’s control;

 

 

 

 

 

 

·

any other terms and conditions that expose the Foreign Issuing Lender to risk
unusual to Foreign Credit Instrument undertakings;

 

 

 

 

 

 

·

an arbitration clause in respect of the payment obligation of the Foreign
Issuing Lender.

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1D

 

ADDITIONAL CURRENCIES

 

Country

 

Currency

Australia

 

Australian Dollar (AUD)

Canada

 

Canadian Dollar (CAD)

Denmark

 

Danish Krona (DKK)

Japan

 

Yen (JPY)

New Zealand

 

New Zealand Dollar (NZD)

Sweden

 

Swedish Krona (SEK)

Switzerland

 

Swiss Franc (CHF)

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.5

JP MORGAN CHASE BANK AS ISSUING LENDER

 

LC#

 

Amount

 

Currency

 

Beneficiary

 

Expiration Date

SB204047

 

13,977.50

 

USD

 

Dongfang Boiler Group Co Ltd

 

October 15, 2007

SB206245

 

17,159.20

 

USD

 

The Babcock & Wilcox Company

 

March 31, 2008

SB206260

 

15,054.40

 

USD

 

The Babcock & Wilcox Company

 

March 31, 2008

SB206319

 

15,054.40

 

USD

 

The Babcock & Wilcox Company

 

March 31, 2008

SB206322

 

15,054.40

 

USD

 

The Babcock & Wilcox Company

 

March 31, 2008

SB206376

 

8,500.00

 

USD

 

Advanced Controls Pte Ltd

 

July 11, 2007

SB209126

 

4,080.00

 

USD

 

Sonatrach

 

November 30, 2007

SB209150

 

719,922.60

 

USD

 

PNC Bank, National Association

 

September 20, 2007

SB210152

 

233,194.00

 

USD

 

BBC World Service - JPMC UK

 

February 1, 2008

SB213313

 

2,623.50

 

USD

 

China Green Enterprise Limited

 

March 18, 2008

SB214384

 

3,000,000.00

 

USD

 

Bernard Burns

 

June 6, 2008

SB214484

 

7,425.00

 

USD

 

Antensan CES International GmbH

 

November 30, 2007

SB216363

 

62,200.00

 

USD

 

Mitsui Babcock Energy India

 

February 15, 2008

SB219360

 

100,362.50

 

USD

 

GS 505 Park LLC

 

November 15, 2007

SB219646

 

10,000,000.00

 

USD

 

The Travelers

 

November 26, 2007

SB219820

 

18,500.00

 

USD

 

Daewoo Shipbuilding & Marine

 

May 31, 2008

SB220250

 

1,526,760.00

 

USD

 

Australia & New Zealand Banking Group

 

December 31, 2007

SB220378

 

62,200.00

 

USD

 

Mitsui Babcock Energy Ltd.

 

September 30, 2007

SB221182

 

65,924.00

 

USD

 

Daewoo Shipbuilding & Marine

 

October 31, 2007

SB221572

 

39,609,129.00

 

USD

 

Pacific Employers Ins. Co.

 

January 10, 2008

SB223500

 

58,500.00

 

USD

 

County of Dane

 

April 1, 2008

SB224334

 

2,774,675.00

 

USD

 

ABN Amro Bank

 

May 31, 2008

SB225033

 

200,000.00

 

USD

 

Hartford Fire Insurance Company

 

April 30, 2008

SB225164

 

6,731.20

 

USD

 

Babcock & Wilcox

 

August 1, 2007

SB225909

 

16,634.00

 

USD

 

Fundacao Cultural Piratini Radio

 

October 10, 2007

SB226640

 

9,682.00

 

USD

 

Foster Wheel

 

September 25, 2007

SB227739

 

154,848.00

 

USD

 

Barclays Bank of Botswana Ltd

 

March 16, 2008

SB228487

 

1,785,921.00

 

USD

 

Continental Ins Co/National Fire Ins

 

August 1, 2007

SB228801

 

115,190.00

 

USD

 

Frederick County, Maryland

 

September 30, 2007

SB229154

 

86,002.70

 

USD

 

Hyundai Heavy Industries Co

 

September 30, 2007

SB230082

 

48,931.97

 

USD

 

Societe en Commandite Edifice le Soleil

 

April 30, 2008

SB230805

 

15,450.00

 

USD

 

Comision Nacional de Telecomunicacione

 

August 22, 2007

SB231123

 

500,000.00

 

USD

 

National Union Fire Insurance Co.

 

May 11, 2008

SB231336

 

37,933.70

 

USD

 

Companhia Vale Do Rio Doce

 

September 30, 2008

SB231593

 

80,000.00

 

USD

 

Brown County Landfill

 

December 13, 2007

SB232221

 

25,000.00

 

USD

 

Michigan Mutual Insurance Company

 

December 1, 2007

SB232634

 

100,000.00

 

USD

 

Hartford Fire Insurance Company

 

May 11, 2008

SB232882

 

82,145.00

 

USD

 

Doosan Heavy Industries

 

September 30, 2007

SB233609

 

6,665.10

 

USD

 

Foster Wheel North America Corp

 

August 1, 2008

SB235073

 

76,706.00

 

USD

 

Bank of Nova Scotia

 

August 30, 2007

SB239836

 

547,999.13

 

USD

 

Botas, Boru Hatlan ile Petrol Tasima

 

March 31, 2008

SB239996

 

145,254.40

 

USD

 

Hyundai Heavy Industries Co

 

March 31, 2008

SB241121

 

139,351.80

 

USD

 

Spectrum Management Authority

 

October 15, 2007

SB241291

 

16,703.48

 

USD

 

Mitsui Babcock Energy Ltd.

 

September 30, 2007

SB242456

 

51,888.00

 

USD

 

SNC Lavalin International

 

September 27, 2007

SB243527

 

45,074.45

 

USD

 

Marinha Do Brasil

 

November 30, 2007

SB245300

 

310,205.08

 

USD

 

State Bank of Hyderabad, India

 

August 31, 2007

SB245303

 

318,801.42

 

USD

 

State Bank of Hyderabad, India

 

January 31, 2008

SB245444

 

13,120.00

 

USD

 

NEM BV

 

November 30, 2008

SB245714

 

47,628.30

 

USD

 

Hanjin Heavy Industries & Construction

 

March 31, 2008

SB246713

 

48,175.84

 

USD

 

Minister of Finance, Oshawa Ontario

 

October 2, 2007

SB247736

 

67,162.45

 

USD

 

Detecon Al Saudia Co Ltd

 

September 22, 2007

SB249842

 

2,793.00

 

USD

 

Govt of India, Minister of Defense

 

March 31, 2008

SB249962

 

304,296.40

 

USD

 

The National Refinery Limited

 

September 30, 2008

SB250813

 

80,000.00

 

USD

 

Brownwood Regional Landfill

 

November 30, 2007

SB256008

 

1,934.56

 

USD

 

Hatch Ltd

 

December 16, 2007

 

--------------------------------------------------------------------------------


 

SB256534

 

22,839.59

 

USD

 

Bechtel Overseas Corp

 

April 30, 2008

SB261350

 

11,056.40

 

USD

 

China Green Enterprise Limited

 

May 22, 2008

SB261379

 

23,936.00

 

USD

 

China Green Enterprise Limited

 

May 22, 2009

SB261648

 

89,360.25

 

USD

 

Bahwan Trading Co

 

December 31, 2008

SB262496

 

1,900.00

 

USD

 

China Petrochemical Int’l Co Ltd

 

April 30, 2008

SB262497

 

13,758.00

 

USD

 

Dongfang Boiler Group Co Ltd

 

June 30, 2008

SB263168

 

8,348.00

 

USD

 

Dongfang Boiler Group Co Ltd

 

June 30, 2008

SB266067

 

15,559.10

 

USD

 

Tech Union Development Intl Ltd

 

September 5, 2008

SB267056

 

9,500.00

 

USD

 

Hyundai Heavy Industries Co

 

April 15, 2009

SB267700

 

8,008.00

 

USD

 

CMPC Celulosa

 

June 30, 2007

SB267853

 

7,039.00

 

USD

 

Technip USA Corp

 

December 31, 2008

SB267856

 

11,899.00

 

USD

 

Dongfang Boiler Group Co Ltd

 

July 30, 2008

SB268348

 

76,846.80

 

USD

 

Petrofac International Ltd

 

May 13, 2008

SB269091

 

52,486.00

 

USD

 

Technip Italy SPA

 

December 31, 2008

SB273035

 

6,803.00

 

USD

 

Alstom Power Inc

 

September 30, 2008

SB273239

 

6,786.00

 

USD

 

Alstom Power Inc

 

September 30, 2008

SB273243

 

12,166.00

 

USD

 

Alstom Power Inc

 

September 30, 2008

SB275142

 

19,601.00

 

USD

 

Dongfang Boiler Group Co Ltd

 

August 11, 2008

SB275335

 

11,652.00

 

USD

 

Babcock & Wilcox

 

June 30, 2009

SB278334

 

40,666.23

 

USD

 

Kruger Energie Bromptonville Inc

 

December 6, 2007

SB281058

 

37,933.70

 

USD

 

Companhia Vale Do Rio Doce

 

September 30, 2008

SB282642

 

15,882.00

 

USD

 

Burns & McDonnell Engineering Co

 

September 12, 2007

SB283029

 

509,586.00

 

USD

 

Government of Israel

 

November 15, 2007

SB283110

 

28,300.00

 

USD

 

Daewoo Engineering & Construction Co Ltd

 

July 31, 2007

SB283111

 

79,102.80

 

USD

 

Petrofac International Ltd

 

May 13, 2008

SB283616

 

4,750.00

 

USD

 

Air Liqjuide (Wuxi) Industrial Gas Co Ltd

 

March 15, 2008

SB283617

 

15,419.00

 

USD

 

Dongfang Boiler Group Co Ltd

 

November 7, 2008

SB283644

 

28,300.00

 

USD

 

Daewoo Engineering & Construction Co Ltd

 

December 31, 2009

SB283663

 

5,998.00

 

USD

 

Air Liqjuide (Wuxi) Industrial Gas Co Ltd

 

February 18, 2008

SB285829

 

17,159.20

 

USD

 

The Babcock & Wilcox Company

 

May 16, 2011

SB285830

 

15,054.40

 

USD

 

The Babcock & Wilcox Company

 

November 16, 2011

SB288149

 

115,000.00

 

USD

 

The Babcock & Wilcox Company

 

December 30, 2009

SB288150

 

19,095.00

 

USD

 

Alstom Power Inc

 

June 30, 2010

SB288151

 

952,800.00

 

USD

 

Alunorte Alumina Do Norte Do Brasil SA

 

August 30, 2007

SB288746

 

249,612.12

 

USD

 

Minera Spence S.A.

 

October 6, 2008

SB289414

 

7,200.00

 

USD

 

Shenyang Brilliance Jinbei Automobile Co Ltd

 

August 4, 2007

SB291491

 

150,000.00

 

USD

 

Nepal Bank Limited

 

November 26, 2007

SB291494

 

1,950.00

 

USD

 

China Petrochemical Int’l Co Ltd

 

June 8, 2008

SB293862

 

97,910.00

 

USD

 

Shaw Stone & Webster Inc

 

January 23, 2009

SB294423

 

14,800,000.00

 

USD

 

California Dept of Toxic Substances Control

 

December 31, 2007

SB294713

 

1,429,200.00

 

USD

 

Alunorte Alumina Do Norte Do Brasil SA

 

July 31, 2007

SB297012

 

53,000.00

 

USD

 

Babcock & Wilcox

 

July 28, 2007

SB298670

 

558,403.00

 

USD

 

Sunoco Inc

 

December 4, 2007

SB299233

 

25,870.00

 

USD

 

Center Point Energy

 

November 29, 2008

SB299236

 

485,000.00

 

USD

 

Alunorte Alumina Do Norte Do Brasil SA

 

September 30, 2009

SB299951

 

25,941.15

 

USD

 

LG Constructors Inc

 

June 30, 2009

SB300607

 

5,175.00

 

USD

 

Air Liquide (Wuxi) Industrial Gas

 

June 20, 2008

SB301000

 

204,002.30

 

USD

 

Gemma Power Systems California Inc

 

December 31, 2007

SB302077

 

15,750.00

 

USD

 

Detecon Al Saudia Co Ltd

 

December 31, 2008

SB304618

 

17,500.00

 

USD

 

NEM BV

 

May 31, 2010

SB305159

 

17,500.00

 

USD

 

NEM BV

 

January 31, 2008

SB305384

 

14,463.00

 

USD

 

Technip USA Corp

 

December 31, 2009

SB305385

 

15,984.00

 

USD

 

Technip USA Corp

 

December 31, 2009

SB306570

 

278,266.05

 

USD

 

Pluspetrol International Inc

 

July 24, 2007

SB306575

 

233,500.00

 

USD

 

Yapi Ve Kredi Bankasi

 

June 30, 2008

SB306577

 

243,000.00

 

USD

 

Gurmat Elektrick Uretim AS

 

November 30, 2009

SB306833

 

60,188.57

 

USD

 

LG Constructors Inc

 

June 30, 2009

SB307500

 

64,500.00

 

USD

 

China Nuclear Power Engineering Co Ltd

 

September 16, 2009

SB308153

 

1,801.00

 

USD

 

Dongfang Boiler Group Co Ltd

 

February 1, 2009

 

--------------------------------------------------------------------------------


 

SB309202

 

166,627.00

 

USD

 

NESMA Advanced Technology Co Ltd

 

May 29, 2008

SB309203

 

115,484.00

 

USD

 

Minera Spence S.A.

 

October 6, 2008

SB309625

 

38,126.86

 

USD

 

Delta-T Corporation

 

March 31, 2009

SB309995

 

199,000.20

 

USD

 

Hyundai Heavy Industries Co

 

October 31, 2007

SB309997

 

99,500.00

 

USD

 

Hyundai Heavy Industries Co

 

May 18, 2009

SB310011

 

12,037.50

 

USD

 

Rabigh Refining and Petrochemical Co

 

June 30, 2007

SB310016

 

12,037.50

 

USD

 

Rabigh Refining and Petrochemical Co

 

December 31, 2008

SB310455

 

41,663.10

 

USD

 

The Ministry of Communications & Info

 

August 15, 2007

SB310456

 

41,663.10

 

USD

 

The Ministry of Communications & Info

 

August 21, 2008

SB310561

 

53,114.00

 

USD

 

Technip USA Corp

 

December 31, 2010

SB311773

 

10,000.00

 

USD

 

Banque De L’Habitat - Agence Nat’l des Freq

 

July 28, 2007

SB312844

 

356,850.00

 

USD

 

Fuji Electric Corp of America

 

August 31, 2007

SB312845

 

356,850.00

 

USD

 

Fuji Electric Corp of America

 

September 1, 2010

SB313116

 

12,000.00

 

USD

 

Zambia National Broadcasting Corp

 

July 9, 2007

SB313384

 

70,000.00

 

USD

 

The Communications Authority

 

November 6, 2007

SB313549

 

173,122.95

 

USD

 

JPMC UK - BBC World Service

 

April 30, 2010

SB313834

 

10,000.00

 

USD

 

Banque De L’Habitat - Agence Nat’l des Freq

 

August 30, 2007

SB315264

 

8,980.00

 

USD

 

Amco Enterprises Inc

 

September 28, 2007

SB316282

 

212,150.00

 

USD

 

Arkansas River Power Authority

 

April 17, 2008

SB317328

 

49,476.00

 

USD

 

JPMC China - Ling Dong Nuclear Power

 

July 15, 2013

SB317361

 

49,067.00

 

USD

 

JPMC China - Ling Dong Nuclear Power

 

March 15, 2014

SB317403

 

17,950.70

 

USD

 

Temple University

 

September 22, 2007

SB321168

 

169,629.30

 

USD

 

Saudi Arabian Saipem Ltd

 

August 15, 2009

SB322041

 

10,000.00

 

USD

 

Nuclear Power Qinshan Joint Venture Co Ltd

 

July 7, 2007

SB322044

 

8,000.00

 

USD

 

Nuclear Power Qinshan Joint Venture Co Ltd

 

July 7, 2007

SB322046

 

8,000.00

 

USD

 

Nuclear Power Qinshan Joint Venture Co Ltd

 

July 7, 2007

SB325645

 

10,000.00

 

USD

 

Nuclear Power Qinshan Joint Venture Co Ltd

 

July 7, 2007

SB325647

 

324,263.00

 

USD

 

Nuclear Power Qinshan Joint Venture Co Ltd

 

July 7, 2007

SB326620

 

32,000.00

 

USD

 

SC Public Svc Authority - Santee Cooper

 

August 27, 2007

SB327238

 

3,957.40

 

USD

 

Chemical & Industrial Engineering Inc

 

May 30, 2008

SB328290

 

24,000.00

 

USD

 

JGC and S&B Joint Venture

 

October 6, 2007

SB330208

 

1,137,730.00

 

USD

 

LG Constructors Inc

 

June 30, 2009

SB330213

 

116,630.00

 

USD

 

Bateman Chile SA

 

December 29, 2008

SB331782

 

128,000.00

 

USD

 

Zambia National Broadcasting Corp

 

November 14, 2007

SB331783

 

51,200.00

 

USD

 

Zambia National Broadcasting Corp

 

March 14, 2009

SB331898

 

15,932.40

 

USD

 

Nebraska City Power Partners

 

November 1, 2009

SB332652

 

44,317.66

 

USD

 

Delta-T Corporation

 

June 30, 2008

SB336658

 

500,000.00

 

USD

 

Basic Bank Ltd - Bangladesh Telecomm

 

September 30, 2009

SB336661

 

500,000.00

 

USD

 

Basic Bank Ltd - Bangladesh Telecomm

 

September 30, 2009

SB337333

 

5,473.14

 

USD

 

Cerrey SA de CV

 

June 12, 2010

SB338523

 

11,378.00

 

USD

 

Additional Director, Central Power Research

 

July 27, 2007

SB338864

 

9,796.20

 

USD

 

Foster Wheeler North America Corp

 

December 31, 2010

SB340175

 

11,378.00

 

USD

 

Add’l Director - Central Power Research

 

July 20, 2007

SB340430

 

227,404.67

 

USD

 

Minnesota Pollution Control Agency

 

December 31, 2007

SB340432

 

15,325.00

 

USD

 

Sulzer Pompes France

 

May 31, 2010

SB340866

 

128,578.05

 

USD

 

BBC World Service - JPMC UK

 

April 17, 2008

SB346470

 

48,300.90

 

USD

 

Alcan

 

March 31, 2008

SB347365

 

1,132,500.00

 

USD

 

South Carolina Public Service Authority

 

August 31, 2007

SB348799

 

37,189.60

 

USD

 

Delta-T Corporation

 

August 31, 2007

SB348800

 

38,575.73

 

USD

 

Delta-T Corporation

 

December 31, 2007

SB348801

 

88,562.87

 

USD

 

Delta-T Corporation

 

June 30, 2008

SB348802

 

131,421.18

 

USD

 

Delta-T Corporation

 

June 30, 2008

SB348803

 

95,587.26

 

USD

 

Delta-T Corporation

 

March 31, 2008

SB348804

 

94,811.69

 

USD

 

Delta-T Corporation

 

March 31, 2008

SB348805

 

27,050.12

 

USD

 

Black and Veatch

 

June 12, 2008

SB348806

 

3,740.00

 

USD

 

Babcock & Wilcox

 

December 31, 2008

SB348814

 

1,364.00

 

USD

 

Babcock & Wilcox

 

December 31, 2008

SB391004

 

345,000.00

 

USD

 

Ohio Bureau of Workers’ Compensation

 

December 31, 2007

SB391427

 

8,000,000.00

 

USD

 

Travelers Indemnity Company

 

January 14, 2008

 

--------------------------------------------------------------------------------


 

SB392889

 

11,725,000.00

 

USD

 

United States Fidelity and Guarantee Co.

 

January 1, 2008

SB393504

 

463,615.00

 

USD

 

Reliance National Indemnity Co.

 

January 29, 2008

SB613220

 

19,083.40

 

USD

 

Technip Italy SPA

 

March 31, 2008

SB617063

 

48,855.99

 

USD

 

Marinha Do Brasil

 

March 22, 2008

SB617685

 

562,500.00

 

USD

 

Gama Endustri Tesisleri Imalat

 

October 31, 2007

SB619909

 

14,520.84

 

USD

 

Premabergo Italiana

 

October 31, 2007

SB641545

 

57,634.10

 

USD

 

Gama Endustri Tesisleri Imalat

 

October 31, 2007

SB642235

 

16,975.00

 

USD

 

Tate & Lyle Sucralose Inc

 

January 22, 2008

SB643403

 

75,310.80

 

USD

 

Petrofac International Ltd

 

December 10, 2007

SB643404

 

21,360.00

 

USD

 

ABV Rock Group KB

 

January 31, 2008

SB643991

 

35,988.00

 

USD

 

HPD LLC

 

November 10, 2007

SB647514

 

13,977.50

 

USD

 

Dongfang Boiler Group Co Ltd

 

October 15, 2007

SB647516

 

13,977.50

 

USD

 

Dongfang Boiler Group Co Ltd

 

October 15, 2007

SB648089

 

42,416.00

 

USD

 

ICA Fluour Daniel S de RL de CV

 

December 31, 2007

SB648090

 

49,666.00

 

USD

 

Tech Union Development Intl Ltd

 

October 4, 2007

SB648143

 

17,694.15

 

USD

 

The Shaw Group Inc

 

November 1, 2007

SB649080

 

17,159.20

 

USD

 

The Babcock & Wilcox Company

 

August 22, 2008

TRT5276746

 

73,500.00

 

USD

 

ZHONGSHAN FOODSTUFFS & AQUATIC

 

September 30, 2007

TRT5277020

 

815,090.00

 

USD

 

YEI LI ELECTRICAL WORKS CO

 

June 30, 2008

TRT5278024

 

1,021,958.75

 

USD

 

HUSAN INDUSTRIAL COMPANY LTD

 

June 1, 2008

TRT64495791

 

77,250.00

 

USD

 

Dongguan Goldkey Import and Export

 

July 30, 2007

TRT64499108

 

300,000.00

 

USD

 

ZHONGSHAN FOODSTUFFS & AQUATIC

 

August 30, 2008

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.6A

FOREIGN TRADE FACILITY BANK GUARANTEES

 

Issuing Bank

 

Amount

 

Currency

 

Beneficiary

 

Borrowing Subsidiary

Bank of America N.A.

 

21,881,000.00

 

CNY

 

Shanghai Electric Power Generation Group, Shanghai, China

 

SPX Corporation

Bank of America N.A.

 

19,440,000.00

 

CNY

 

Shandong Electric Power Engineering Consulting Institute

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

22,380,000.00

 

CNY

 

Northwest Electric Power Engineering Contracting Corporation, Shannxi Province,
China

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

14,994,604.00

 

CNY

 

China National Water Resources and Electric Power Materials and Equipment
Shanghai Co., Ltd, Shanghai

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

21,835,000.00

 

CNY

 

Ningxia Datang International (Daba) Power Generation Co., Ltd. Ningxia Province,
China

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

1,500,000.00

 

CNY

 

Henan Province International Trade Tendering Co., Ltd., Henan

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

2,350,000.00

 

CNY

 

Luoyang Xin’an Power Group Co., Ltd., Henan Province, China

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

10,630,000.00

 

CNY

 

Luoyang Xin’an Power Group Co., Henan Province, China

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

300,000.00

 

CNY

 

Jiangsu Suyuan Environmental Engineering Co. Ltd., Nanjing, China

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

250,000.00

 

CNY

 

INSIGMA M&E Engineering Co., Ltd., Zhe Jiang Province

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

254,276.50

 

SGD

 

M+W Zander (S) PTE. Ltd., Singapur

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

1,210.00

 

USD

 

Bayer Polymers (Shanghai) Company, Shanghai, China

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

218,000.00

 

USD

 

China National Water Resources and Electric Power Materials and Equipment
Shanghai Co., Ltd., Shanghai

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

330,000.00

 

USD

 

Norscan - Tech Limited, c/o Trustnet (Cook Island) Limited, Central - Hongkong

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

21,000.00

 

USD

 

E and C Engineering Corporation, Taipei

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

40,300.00

 

USD

 

FORMOSA Heavy Industries Corp., Taipei, Taiwan

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

65,000.00

 

USD

 

Norscan-Tech Limited, Hongkong

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

32,500.00

 

USD

 

Norscan-Tech Limited, Hongkong

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

14,680.80

 

USD

 

Norscan-Tech Limited, Central Hong Kong

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

14,800.00

 

USD

 

Norscan-Tech Limited, Hong Kong

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

7,400.00

 

USD

 

Norscan-Tech Limited, Hongkong

 

SPX Cooling Technologies GmbH

Bank of America N.A.

 

80,000.00

 

USD

 

Wuhan Kaidi Electric Power Environmental Co., Ltd., Wuhan, P.R. China

 

SPX Corporation (China) Co. Ltd.

Bank of America N.A.

 

99,000.00

 

USD

 

CTCI Corporation, Taipei

 

SPX Cooling Technologies GmbH

Bank of China Ltd.

 

2,600,000.00

 

CNY

 

Shanxi International Bidding Co. Ltd., P.R. China

 

SPX Cooling Technologies GmbH

Bank of China Ltd.

 

32,925,200.00

 

CNY

 

Shaanxi Deyuan Fugu Energy Source Co. Ltd., Building A-11, Yudaohuacheng, No. 8
Fengchangyi Road, Xian, CN-710016, P.R. China

 

SPX Cooling Technologies GmbH

Bank of China Ltd.

 

1,332,500.00

 

CNY

 

ShanDong SanRong Environmental Protection Co. Ltd.,JiNan

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

1,332,500.00

 

CNY

 

ShanDong SanRong Environmental Protection Co. Ltd.

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

829,297.00

 

CNY

 

Hunan Jiaqing Environment Protection Equipment Co. Ltd.

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

4,690,000.00

 

CNY

 

Huaneng Power International Inc., Beijing CN-100031

 

SPX Cooling Technologies GmbH

Bank of China Ltd.

 

7,133,000.00

 

CNY

 

Shanxi Luan Roanghai Electric Power generating Co. Ltd.

 

SPX Corporation (China) Co. Ltd.

Bank of China Ltd.

 

500,000.00

 

CNY

 

Shanxi Pingshuo Meiganshi Power Generation Co. Ltd., CN-0360020 Shuozhou,
Shjanxi, P.R. China

 

SPX Corporation (China) Co. Ltd.

Bank of China Ltd.

 

2,500,000.00

 

CNY

 

Shanxi Zhaoguang Electric Power Generation Co., Ltd., Shanxi Province, China

 

SPX Corporation (China) Co. Ltd.

Bank of China Ltd.

 

800,000.00

 

CNY

 

China CNTC International Tendering Corporation, Kun Ming

 

SPX Corporation (China) Co. Ltd.

Bank of China Ltd.

 

760,000.00

 

CNY

 

China National Machinery IMP & EXP., Beijing, China

 

SPX Corporation (China) Co. Ltd.

Bank of China Ltd.

 

27,500.00

 

EUR

 

Dongfang Boiler Group Co. Ltd.

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

17,480.00

 

EUR

 

China National Machinery and Equipment Import and Export Wuxi Co., Ltd.

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

26,000.00

 

EUR

 

Wuhan Dafang Electronic and Machinery Co. Ltd. (WDF)

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

75,000.00

 

EUR

 

Wuhan Dafang Electronic and Machinery Co. Ltd.

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

62,500.00

 

EUR

 

Wuhan Dafang Electronic and Machinery Co. Ltd.

 

Balcke-Dürr GmbH

Bank of China Ltd.

 

33,548.59

 

USD

 

Good Equipment (Hongkong) Ltd., Beijing

 

Bran + Luebbe GmbH

Calyon

 

32,000.00

 

AED

 

Emirates Industrial Gas. Co., Dubai

 

SPX Cooling Technologies GmbH

Calyon

 

104,800.00

 

AED

 

Guardian Zoujaj International Float Glass Co. LLC (Guaradian Rak), Ras al
Khaimah

 

SPX Cooling Technologies GmbH

Calyon

 

155,000.00

 

EUR

 

EDF-Agence Achats Thermique Les Collines de L.Arche

 

Balcke-Dürr GmbH

Calyon

 

32,700.00

 

EUR

 

CENTOCOR BIOLOGICS (IRELAND) LTD., County Cork

 

SPX Cooling Technologies GmbH

Calyon

 

21,800.00

 

EUR

 

Centocor Biologics (Ireland) Ltd, County Cork

 

SPX Cooling Technologies GmbH

Calyon

 

27,500.00

 

EUR

 

Bioenergieverbund Amstetten GmbH, A-9413 St. Gertraud

 

SPX Cooling Technologies GmbH

Calyon

 

28,000.00

 

EUR

 

Urbas Maschinenfabrik Ges.m.b.h., A-9100 Völkermarkt

 

SPX Cooling Technologies GmbH

Calyon

 

7,620.00

 

EUR

 

Von Roll Umwelttechnik AG

 

SPX Cooling Technologies GmbH

Calyon

 

10,450.00

 

EUR

 

R&Z Energie GmbH, St. Gertraud, Österreich

 

SPX Cooling Technologies GmbH

Calyon

 

113,540.00

 

EUR

 

L’Oreal Manufactoring UK Ltd., Mid Glamorgan, UK

 

Bran + Luebbe GmbH

Calyon

 

125,852.50

 

EUR

 

L’Oreal Inc., USA

 

Bran + Luebbe GmbH

Calyon

 

112,940.00

 

EUR

 

L’Oreal Saipo Industriale SPA

 

Bran + Luebbe GmbH

Calyon

 

280,000.00

 

EUR

 

Nuklearna Elektrarna Krsko d.o.o., Slovenien

 

SPX Cooling Technologies GmbH

Calyon

 

2,203,543.95

 

EUR

 

Mitsubishi Heavy Industries Ltd., Yokohama, Japan

 

Balcke-Dürr GmbH

Calyon

 

1,772,375.40

 

EUR

 

Mitsubishi Corporation (UK) Ltd., London

 

Balcke-Dürr GmbH

Calyon

 

97,750.00

 

EUR

 

M+W Zander Israel Ltd.

 

SPX Cooling Technologies GmbH

Calyon

 

11,257.20

 

EUR

 

Samsung Engineering Co. Ltd, Seoul, S. Korea

 

Bran + Luebbe GmbH

 

--------------------------------------------------------------------------------


 

Calyon

 

130,912.96

 

EUR

 

Siemens Aktiengesellschaft, Erlangen

 

SPX Cooling Technologies GmbH

Calyon

 

98,184.72

 

EUR

 

Siemens Aktiengesellschaft, Erlangen

 

SPX Cooling Technologies GmbH

Calyon

 

56,924.60

 

EUR

 

Electrabel NV, B-1630 Linkebeek

 

Balcke-Dürr GmbH

Calyon

 

11,317.50

 

EUR

 

Foster Wheeler Energia Oy, FIN-78201 Varkaus

 

SPX Cooling Technologies GmbH

Calyon

 

27,500.00

 

EUR

 

Dongfang Boiler Group Co. Ltd., Zigong City, Sichuan, China

 

Balcke-Dürr GmbH

Calyon

 

33,075.00

 

EUR

 

L’Oreal Manufacturing UK Ltd., Mid Glamorgan CF 72 8 XW

 

Bran + Luebbe GmbH

Calyon

 

1,931,400.00

 

EUR

 

Hitachi Europe GmbH, Duesseldorf

 

Balcke-Dürr GmbH

Calyon

 

32,895.00

 

EUR

 

L’Oreal Saipo Industriale S.P.A., Settimo Torinese/Torino

 

Bran + Luebbe GmbH

Calyon

 

23,600.00

 

EUR

 

Dongfang Electric Corporation, 610036 Sichuan, China

 

Balcke-Dürr GmbH

Calyon

 

27,500.00

 

EUR

 

Dongfang Boiler Group Co. Ltd., Zigong, Sichuan Province, China

 

Balcke-Dürr GmbH

Calyon

 

27,500.00

 

EUR

 

Dongfang Boiler Group Co. Ltd., Zigong City, Sichuan

 

Balcke-Dürr GmbH

Calyon

 

27,500.00

 

EUR

 

Dongfang Boiler Group Co. Ltd., Zigong City, Sichuan

 

Balcke-Dürr GmbH

Calyon

 

8,930.00

 

EUR

 

GS Engineering & Construction, GS Yeokjeon Bldg., 537 Namdaemun-ro 5 Ga,
Joong-Gu, Seoul, 100-722, South Korea

 

Bran + Luebbe GmbH

Calyon

 

3,630.00

 

EUR

 

GS Engineering & Construction, GS Yeokjeon Bldg., 537, Namdaemun-ro GA,
Joong-Gu, Seoul, 100-722, South Korea

 

Bran + Luebbe GmbH

Calyon

 

50,634.00

 

EUR

 

Siemens Aktiengesellschaft, Erlangen

 

SPX Cooling Technologies GmbH

Calyon

 

36,768.75

 

EUR

 

L’Oreal USA Products Inc., Solon

 

Bran + Luebbe GmbH

Calyon

 

15,851.90

 

EUR

 

Electrabel NV, Brüssel, Belgium

 

Balcke-Dürr GmbH

Calyon

 

186,638.50

 

EUR

 

INA - INDUSTRIJA NAFTE D.D., Zagreb

 

SPX Cooling Technologies GmbH

Calyon

 

9,000.00

 

EUR

 

Zaklady Azotowe, W TarnowieMoscicach Spolka Akcyjna, Tarnow

 

Bran + Luebbe GmbH

Calyon

 

20,300.00

 

EUR

 

Uhde GmbH, Dortmund

 

Bran + Luebbe GmbH

Calyon

 

6,500.00

 

EUR

 

Samsung Engineering co. Ltd., Seoul

 

Bran + Luebbe GmbH

Calyon

 

172,550.00

 

EUR

 

Siemens Aktiengesellschaft, Erlangen

 

Nema Airfin GmbH

Calyon

 

69,020.00

 

EUR

 

Siemens Aktiengesellschaft, Erlangen

 

Nema Airfin GmbH

Calyon

 

86,238.00

 

EUR

 

HITAVEITA SUDURNESJA HF, Island

 

Balcke-Dürr GmbH

Calyon

 

12,420.00

 

EUR

 

Urbas Maschinenfabrik Ges.m.b.H., Völkermarkt, Österreich

 

Nema Airfin GmbH

Calyon

 

43,470.00

 

EUR

 

Bioenergiezentrum GmbH, St. Gertraud, Österreich

 

Nema Airfin GmbH

Calyon

 

22,080.00

 

EUR

 

Biomasse Heizkraftwerk Leiben GmbH, St. Gertraud

 

Nema Airfin GmbH

Calyon

 

1,413,720.00

 

EUR

 

Alstom Power Generation AG, Mannheim

 

SPX Cooling Technologies GmbH

Calyon

 

63,300.00

 

EUR

 

Alstom Power Centrales, Belfort Cedex

 

General Signal UK Ltd.

Calyon

 

5,900.00

 

EUR

 

URBAS Maschinenfabrik Ges. m.b.H., Völkermarkt

 

Nema Airfin GmbH

Calyon

 

46,536.60

 

EUR

 

Grundfos Management A/S, Bjerringbro, Denmark

 

Bran + Luebbe GmbH

Calyon

 

29,250.00

 

EUR

 

NEM bv, AD Leiden, Niederlande

 

General Signal UK Ltd.

Calyon

 

1,108.90

 

EUR

 

Mondial Contractors, Montplaisir, Tunesien

 

General Signal UK Ltd.

Calyon

 

38,500.00

 

EUR

 

Shell Eastern Petroleum (Pte) Ltd., Singapore

 

SPX U.L.M. GmbH

Calyon

 

172,550.00

 

EUR

 

Siemens AG, Erlangen

 

Nema Airfin GmbH

Calyon

 

69,020.00

 

EUR

 

Siemens AG, Erlangen

 

Nema Airfin GmbH

Calyon

 

9,050.45

 

GBP

 

Indian Oil Corporation Limited, Noida, India

 

Bran + Luebbe GmbH

Calyon

 

58,050.00

 

GBP

 

ARAMCO OVERSEAS CO.B.V.

 

SPX U.L.M. GmbH

Calyon

 

19,350.00

 

GBP

 

ARAMCO OVERSEAS CO.B.V.

 

SPX U.L.M. GmbH

Calyon

 

60,000.00

 

GBP

 

HM Customs and Excise, Southend-on-Sea, Essex

 

SPX U.L.M. GmbH

Calyon

 

100,000.00

 

GBP

 

HM Customs and Excise, Essex

 

SPX Cooling Technologies GmbH

Calyon

 

26,574.50

 

GBP

 

Origin energy Resources (KUPE) Ltd., Wellington

 

General Signal UK Ltd.

Calyon

 

88,500.75

 

GBP

 

Consorzio o/seas Bechtel/Technip It Khursaniyah Gas Plant Project, Rom

 

General Signal UK Ltd.

Calyon

 

3,866.10

 

GBP

 

Al Ahed Trading & Contracting Co. Ltd., Doha

 

SPX Process Equipment Limited

Calyon

 

2,105.26

 

GBP

 

Sinclair Stainless Fabrications Ltd., Norwich

 

SPX Process Equipment Limited

Calyon

 

88,500.75

 

GBP

 

Aramco Overseas Co. BV, AE Leiden, The Netherlands

 

General Signal UK Ltd.

Calyon

 

265,502.26

 

GBP

 

Aramco Overseas Co. B.V., Ae Leiden, Niederlande

 

General Signal UK Ltd.

Calyon

 

123,440.70

 

GBP

 

M W Kellogg Ltd., Greenford, Großbritannien

 

General Signal UK Ltd.

Calyon

 

63,931.90

 

GBP

 

Bharat Heavy Electricals Ltd., Chennai, India

 

General Signal UK Ltd.

Calyon

 

7,957.24

 

GBP

 

Bharat Heavy Electricals Ltd., Chennai, India

 

General Signal UK Ltd.

Calyon

 

15,731.00

 

GBP

 

ARAMCO OVERSEAS CO B.V., AE Leiden, Niederlande

 

General Signal UK Ltd.

Calyon

 

31,461.80

 

GBP

 

ARAMCO OVERSEAS CO B.V., Leiden, Niederlande

 

General Signal UK Ltd.

Calyon

 

222,363.90

 

GBP

 

JGC Corporation, Yokohama, Japan

 

General Signal UK Ltd.

Calyon

 

11,720.00

 

GBP

 

SK Engineering & Construction Co., Seoul

 

SPX Process Equipment Pte. Ltd.

Calyon

 

90,000.00

 

GBP

 

Petroconst SA, Constanza

 

General Signal UK Ltd.

Calyon

 

46,700.00

 

SGD

 

Keppel Fels Limited, Singapur

 

SPX Process Equipment Pte. Ltd.

Calyon

 

46,700.00

 

SGD

 

Keppels Fels Limited, Singapore

 

SPX Process Equipment Pte. Ltd.

Calyon

 

119,500.00

 

USD

 

Mitsubishi Heavy Industries, Ltd., Japan

 

SPX Cooling Technologies GmbH

Calyon

 

1,244,667.90

 

USD

 

Eastern Petrochemical Company, Saudi Arabien

 

SPX Cooling Technologies GmbH

Calyon

 

1,244,667.90

 

USD

 

Eastern Petrochemical Company, Saudi Arabien

 

SPX Cooling Technologies GmbH

Calyon

 

81,000.00

 

USD

 

Saudi Basic Industries Corporation, Riyadh

 

SPX U.L.M. GmbH

Calyon

 

204,492.75

 

USD

 

Yanbu National Petrochemical Company (YANSAB), Riyadh 11422, Kingdom of Saudi
Arabia

 

SPX Cooling Technologies GmbH

Calyon

 

408,985.50

 

USD

 

Yanbu National Petrochemical Company (YANSAB), P.O. Box 5101, Riyadh 11422,
Kingdom of Saudi Arabia

 

SPX Cooling Technologies GmbH

Calyon

 

283,500.00

 

USD

 

Yanbu National Petrochemical Company, Saudi Arabia

 

SPX U.L.M. GmbH

Calyon

 

204,492.75

 

USD

 

Yanbu National Petrochemical Company (YANSAB), Riyadh

 

SPX Cooling Technologies GmbH

Calyon

 

31,300.00

 

USD

 

Peremba Construction Sudan BHD, Shan Alam, Malaysia

 

General Signal UK Ltd.

Calyon

 

5,850.00

 

USD

 

Yanbu National Petrochemical Co., Riyadh, Saudi Arabia

 

General Signal UK Ltd.

 

--------------------------------------------------------------------------------


 

Calyon

 

182,638.00

 

USD

 

Yanbu National Petrochemical Company, Saudi Arabien

 

General Signal UK Ltd.

Calyon

 

157,781.14

 

USD

 

Veco Engineering, Abu Dhabi

 

General Signal UK Ltd.

Calyon

 

552,233.98

 

USD

 

Veco Engineering, Abu Dhabi, V.A.E.

 

General Signal UK Ltd.

Calyon

 

16,114.50

 

USD

 

Reliance Industries Ltd., Mumbai, India

 

General Signal UK Ltd.

Calyon

 

11,800.00

 

USD

 

Guoxing Tendering Corporation Ltd., Haidian District

 

SPX Process Equipment Pte. Ltd.

Calyon

 

59,000.00

 

USD

 

Tokyo Engineering Korea Limited, Seoul

 

SPX Process Equipment Pte. Ltd.

Calyon

 

744,442.50

 

USD

 

Saudi Kayan Petrochemical Company, Surrey

 

SPX Cooling Technologies GmbH

Calyon

 

1,488,885.00

 

USD

 

Saudi Kayan Petrochemical Company, Surrey

 

SPX Cooling Technologies GmbH

Citibank N.A.

 

22,039,500.00

 

CNY

 

Shanxi Zhangshan Power Generation Co., Ltd., Beijing, China

 

SPX Corporation (China) Co. Ltd.

Citibank N.A.

 

25,748,000.00

 

CNY

 

Shanxi Zhaoguang Electric Power Co., Ltd., Huozhou City, Shanxi Province, China

 

SPX Corporation (China) Co. Ltd.

Citibank N.A.

 

12,090,000.00

 

CNY

 

Datang Environmental Technologies and Engineering Co., ltd., Beijing

 

SPX Corporation (China) Co. Ltd.

Citibank N.A.

 

13,226,000.00

 

CNY

 

Taiyuan Iron & Steel Co., Ltd, Taoyuan, China

 

SPX Corporation (China) Co. Ltd.

Citibank N.A.

 

24,721,900.00

 

CNY

 

Inner Mongolia CHD Tuyou Power Generation Co., Ltd., Goumen County Tumoteyou Qi
Baotou City

 

SPX Corporation (China) Co. Ltd.

Citibank N.A.

 

13,053,000.00

 

CNY

 

Shanghai Electric Group Co. Ltd., Shanghai

 

SPX Corporation (China) Co. Ltd.

Citibank N.A.

 

25,748,000.00

 

CNY

 

Shanghai Electric Group Co., Ltd., Shanghai

 

SPX Corporation (China) Co. Ltd.

Commerzbank AG

 

16,999,934.00

 

CNY

 

Shanxi Electric Engineering

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

580,000.00

 

EUR

 

RWE Biblis

 

Balcke-Dürr GmbH

Commerzbank AG

 

126,959.57

 

EUR

 

Stadtwerke Duesseldorf AG

 

Balcke-Dürr GmbH

Commerzbank AG

 

31,972.08

 

EUR

 

E.ON Kraftwerke GmbH

 

Balcke-Dürr GmbH

Commerzbank AG

 

24,360.00

 

EUR

 

E.ON Kraftwerke GmbH

 

Balcke-Dürr GmbH

Commerzbank AG

 

14,020.00

 

EUR

 

Stadtwerke Duesseldorf AG

 

Balcke-Dürr GmbH

Commerzbank AG

 

184,661.56

 

EUR

 

RWE Power Aktiengesellschaft

 

Balcke-Dürr GmbH

Commerzbank AG

 

83,300.70

 

EUR

 

EUROPEAN COMMISSION

 

Balcke-Dürr GmbH

Commerzbank AG

 

457,000.00

 

EUR

 

Electrabel S.A. - Production

 

Balcke-Dürr GmbH

Commerzbank AG

 

30,160.00

 

EUR

 

MAB Anlagenbau Austria

 

Balcke-Dürr GmbH

Commerzbank AG

 

15,000.00

 

EUR

 

Dongfang Electric Corporation

 

Balcke-Dürr GmbH

Commerzbank AG

 

49,000.00

 

EUR

 

Korea Cottrell Co. Ltd.

 

Balcke-Dürr GmbH

Commerzbank AG

 

112,754.00

 

EUR

 

S.A. Cofinimmo

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

31,069.41

 

EUR

 

StoraEnso Langerbrugge NV

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

143,000.16

 

EUR

 

GEA Energietechnik GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

4,872.00

 

EUR

 

ALSTOM Power Boiler GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

5,687.10

 

EUR

 

Baugesellschaft Walter

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

8,190.00

 

EUR

 

Uhde GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

11,600.00

 

EUR

 

ALSTOM Power Boiler GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

12,760.00

 

EUR

 

ALSTOM Power Boiler GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

14,288.00

 

EUR

 

Südzucker

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

94,839.43

 

EUR

 

Infra Leuna

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

99,640.56

 

EUR

 

MAN B&W Diesel AG

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

107,943.94

 

EUR

 

VAW Aluminium

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

139,200.00

 

EUR

 

Basell Polyolefine GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

168,200.00

 

EUR

 

Basell Polyolefine GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

171,680.00

 

EUR

 

Braunschweigische

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

179,800.00

 

EUR

 

Alstom Power Turbinen GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

179,800.00

 

EUR

 

Alstom Power Turbinen GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

237,091.16

 

EUR

 

E.ON Kraftwerke GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

307,400.00

 

EUR

 

Kraftwerk Mehrum GmbH

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

10,141.99

 

EUR

 

Thyssen Umformtechnik +

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

22,345.69

 

EUR

 

Amministrazine finanziaria

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

5,400.00

 

EUR

 

Hamon Research-Cottrell Italia

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

16,000.00

 

EUR

 

Polimeri Europa SPA

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

16,000.00

 

EUR

 

POLIMERI Europa SPA

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

109,948.21

 

EUR

 

ARBED Building Concepts S.A.

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

271,100.00

 

EUR

 

Bechtel ENKA Holland VoF

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

379,290.00

 

EUR

 

Caliqua AG Basel

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

379,290.00

 

EUR

 

Caliqua AG Basel

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

734,800.00

 

EUR

 

Duro Felguera S.A. Energia

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

609,915.94

 

EUR

 

E.ON Ruhrgas AG, Essen

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

1,387,650.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Commerzbank AG

 

1,196,250.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Commerzbank AG

 

1,359,810.00

 

EUR

 

RWE POWER AG, ESSEN

 

Balcke-Dürr GmbH

Commerzbank AG

 

56,500.00

 

EUR

 

Abener Energia, S.A., Sevilla

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

9,520.88

 

EUR

 

Bühler AG, CH-9240 Uzwil

 

Balcke-Dürr GmbH

Commerzbank AG

 

20,248.90

 

EUR

 

Voestalpine Stahl GmbH, Linz

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

486,454.00

 

EUR

 

Hitaveita Sudurnesja hf, Iceland

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

20,000.00

 

EUR

 

Hauptzollamt Düsseldorf

 

SPX U.L.M. GmbH

Commerzbank AG

 

352,050.00

 

EUR

 

Standardkessel GmbH, 47138 Duisburg

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

840.00

 

EUR

 

Daewoo Engineering Company, Songnam-City

 

Bran + Luebbe GmbH

Commerzbank AG

 

1,130.40

 

EUR

 

TOYO Engineering Corp., Seoul, South Korea

 

Bran + Luebbe GmbH

Commerzbank AG

 

36,738.75

 

EUR

 

L’Oreal Mexico, San Bernadino

 

Bran + Luebbe GmbH

Commerzbank AG

 

169,277.50

 

EUR

 

IHKW Industrieheizkraftwerk Andernach GmbH, Freiburg

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Commerzbank AG

 

489,447.00

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, 03185 Peitz

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

83,300.00

 

EUR

 

Vattenfall Europe Berlin AG & Co. KG, Berlin

 

Balcke-Dürr GmbH

Commerzbank AG

 

272,588.78

 

EUR

 

RWE Power AG

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

2,319,999.15

 

EUR

 

ALSTOM Power Centrales, Levallois Perret Cedex, Frankreich

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

994,285.35

 

EUR

 

Alstom Power Centrales, Levallois Perret Cedex, Frankreich

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

28,000.00

 

EUR

 

SRS Ecotherm GmbH, Salzbergen

 

Balcke-Dürr GmbH

Commerzbank AG

 

423,193.75

 

EUR

 

IHKW Industrieheizkraftwerk Andernach GmbH, Freiburg

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

260,610.00

 

EUR

 

Papierfabrik Albbruck GmbH, Albbruck

 

Balcke-Dürr GmbH

Commerzbank AG

 

11,652.00

 

EUR

 

Daelim Industrial Co. Ltd., Seoul, Südkorea

 

Bran + Luebbe GmbH

Commerzbank AG

 

11,652.00

 

EUR

 

Daelim Industrial Co. Ltd., Seoul, Korea

 

Bran + Luebbe GmbH

Commerzbank AG

 

11,652.00

 

EUR

 

Daelim Industrial Co. Ltd., Seoul, Korea

 

Bran + Luebbe GmbH

Commerzbank AG

 

7,430.00

 

EUR

 

SK Engineering & Construction, Seoul, Südkorea

 

Bran + Luebbe GmbH

Commerzbank AG

 

7,430.00

 

EUR

 

SK Engineering & Construction, Seoul, Südkorea

 

Bran + Luebbe GmbH

Commerzbank AG

 

1,086.10

 

EUR

 

Egyptian Co. For Fertilizers, Giza, Egypt

 

Bran + Luebbe GmbH

Commerzbank AG

 

103,530.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Commerzbank AG

 

57,800.00

 

EUR

 

Dongfang Boiler Group Co., Ltd., Sichuan, China

 

Balcke-Dürr GmbH

Commerzbank AG

 

57,800.00

 

EUR

 

Dongfang Boiler Group Co., Ltd., Sichuang Province, China

 

Balcke-Dürr GmbH

Commerzbank AG

 

57,800.00

 

EUR

 

Dongfang Boiler Group Co., Ltd. Sichuan Province, China

 

Balcke-Dürr GmbH

Commerzbank AG

 

90,815.00

 

EUR

 

GEP UK Ltd., London, Grossbritannien

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

33,320.00

 

EUR

 

SRS Ecotherm GmbH, Salzbergen

 

Balcke-Dürr GmbH

Commerzbank AG

 

19,658.00

 

EUR

 

Uhde GmbH, Bad Soden

 

Bran + Luebbe GmbH

Commerzbank AG

 

2,382,028.00

 

EUR

 

ThyssenKrupp Steel AG, Duisburg

 

Balcke-Dürr GmbH

Commerzbank AG

 

117,582.92

 

EUR

 

E.ON Ruhrgas AG, Essen

 

Nema Airfin GmbH

Commerzbank AG

 

174,890.18

 

EUR

 

Stadtwerke Düsseldorf AG, Düsseldorf

 

Balcke-Dürr GmbH

Commerzbank AG

 

24,161.40

 

EUR

 

MAN Ferrostaal AG, Essen

 

SPX U.L.M. GmbH

Commerzbank AG

 

73,400.00

 

EUR

 

OMV Gas GmbH, Wien

 

Nema Airfin GmbH

Commerzbank AG

 

71,400.00

 

EUR

 

Bernd Meinken, Haltern am See

 

SPX U.L.M. GmbH

Commerzbank AG

 

68,481.65

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Peitz

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

48,600.00

 

EUR

 

Caliqua AG, Basel

 

Nema Airfin GmbH

Commerzbank AG

 

26,418.00

 

EUR

 

Ruhr Oel GmbH, Gelsenkirchen

 

Bran + Luebbe GmbH

Commerzbank AG

 

230,000.00

 

EUR

 

Von Roll Umwelttechnik AG, Zürich

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

230,000.00

 

EUR

 

Von Roll Umwelttechnik AG, Zürich

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

1,309,000.00

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Cottbus

 

Balcke-Dürr GmbH

Commerzbank AG

 

17,500.00

 

GBP

 

Technimont SPA

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

27,700.00

 

GBP

 

Mitsubishi Corporation

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

71,145.20

 

GBP

 

PCC (UK) Limited

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

9,559.50

 

GBP

 

Smith & Nephew Medical Ltd., Hull, Grossbritannien

 

SPX Process Equipment Limited

Commerzbank AG

 

37,513.00

 

GBP

 

ENPPI, Cairo

 

SPX Process Equipment Limited

Commerzbank AG

 

101,600.00

 

SGD

 

M+W Zander - Samsung JV, Singapore

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

302,500.00

 

USD

 

EDF International S.A.

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

1,570,000.00

 

USD

 

Abener Energia Ingenieria y

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

161,165.00

 

USD

 

Cooling Tower WA Pty. Ltd., WA 6100 Victoria Park

 

SPX Cooling Technologies GmbH

Commerzbank AG

 

780,000.00

 

USD

 

JGC Corporation, Yokohama

 

SPX Process Equipment Pte. Ltd.

Commerzbank AG

 

600,000.00

 

USD

 

JGC Corporation, Yokohama

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

22,600.00

 

AED

 

Jebel Ali Free Zone Authority

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

670,000.00

 

AED

 

Trans Gulf Electro-Mechanical

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

250,000.00

 

CHF

 

BHF-Bank Aktiengesellschaft, Frankfurt am Main

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

6,901,619.50

 

CNY

 

Shanxi Jinneng Group Datong Thermal

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

26,592,000.00

 

CNY

 

Shanxi Datang International

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

7,728,800.00

 

CNY

 

China National Water Resources &

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

56,391,268.50

 

CNY

 

BHF-Bank Aktiengesellschaft, Frankfurt am Main

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

29,566,497.10

 

CNY

 

China National Water Resources & Electric Power Materials & Equipment Co., Ltd,
(CWEME), Bejing, China

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,380.00

 

EUR

 

Linde-KCA-Dresden GmbH,

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

766.94

 

EUR

 

zuständiges Hauptzollamt

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

19,956.00

 

EUR

 

Du Pont Performance Coatings

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

857.24

 

EUR

 

XSTRATA ZINK GMBH,

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

525,503.10

 

EUR

 

Nopa, Nordisk Parfumerievarefabrik

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

18,268.80

 

EUR

 

Lukoil Neftochim Bourgas AD

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

7,974.40

 

EUR

 

El Nasil Co. for Intermediate

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

6,670.00

 

EUR

 

Tecnicas Reunidas, S.A.

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

53,805.83

 

EUR

 

Shanghai BASF Polyurethane

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

2,036.20

 

EUR

 

Huntsman Polyurethanes Shanghai

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

555.00

 

EUR

 

Shanghai Lianheng Isocyanate

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

29,231.77

 

EUR

 

Uhde GmbH, Dortmund

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

20,404.64

 

EUR

 

Uhde GmbH, Dortmund

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

1,144.39

 

EUR

 

XSTRATA ZINK GmbH

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

5,520.00

 

EUR

 

Linde-KCA-Dresden GmbH,

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

81,295.41

 

EUR

 

Polski Konzern Naftowy SA

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

18,444.00

 

EUR

 

Uhde GmbH

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

16,978.46

 

EUR

 

Uhde GmbH, Dortmund

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

16,978.46

 

EUR

 

Uhde GmbH, Dortmund

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

16,978.69

 

EUR

 

Uhde GmbH, Dortmund

 

Bran + Luebbe GmbH

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG

 

9,224.70

 

EUR

 

Du Pont Performance Coatings

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

8,351.10

 

EUR

 

M+W Zander Hungaria KFT,

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

6,652.00

 

EUR

 

Du Pont Performance Coatings

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

3,074.90

 

EUR

 

Du Pont Performance Coatings

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

43,359.67

 

EUR

 

Uhde GmbH

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

26,640.70

 

EUR

 

Kvaerner Process (Netherlands) BV

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

2,360.34

 

EUR

 

Stadt Wegberg

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

57,038.94

 

EUR

 

Linde KCA, Dresden GmbH

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

4,578.87

 

EUR

 

Total Raffinerie Mitteldeutschland

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

1,771.32

 

EUR

 

Xstrata Zink GmbH, Nordenham

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

17,000.00

 

EUR

 

Uhde GmbH

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

3,719.05

 

EUR

 

Sidi Kerir Petrochemicals Co.

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

50,000.00

 

EUR

 

Ferrostaal AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

105,203.60

 

EUR

 

RWE Power AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

14,500.00

 

EUR

 

Babcock Industrierohr-

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

14,500.00

 

EUR

 

Stahlwerke Bremen GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

32,552.50

 

EUR

 

Wingas GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

32,552.50

 

EUR

 

Wingas GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

199,500.00

 

EUR

 

Siemens AG Power Generation

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,040,500.00

 

EUR

 

Mitsubishi Corporation

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

275,000.00

 

EUR

 

Von Roll Umwelttechnik AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

304,957.97

 

EUR

 

E.ON Ruhrgas AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

31,540.00

 

EUR

 

Wingas GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

84,100.00

 

EUR

 

EnBW Kraftwerke AG

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

136,940.90

 

EUR

 

EnBW Kraftwerke AG

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

40,017.91

 

EUR

 

E.ON Kraftwerke GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

25,636.00

 

EUR

 

DOMO Caproleuna GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

25,125.00

 

EUR

 

Foster Wheeler Energie GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

8,636.20

 

EUR

 

Shell Deutschland Oil GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

7,750.00

 

EUR

 

E.ON Kraftwerke GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

94,500.00

 

EUR

 

Holzindustrie Hunsrück

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

36,550.00

 

EUR

 

Bandar Imam Petrochemical Co.

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

437,076.40

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

12,493.20

 

EUR

 

Spilling Energie Systeme GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

165,000.00

 

EUR

 

Xstrata Zink GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

16,240.00

 

EUR

 

Lurgi Lentjes Service GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

22,330.00

 

EUR

 

IAG Industrie-Anlagen Bau

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

18,750.00

 

EUR

 

Siemens AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

24,143.01

 

EUR

 

Shell Deutschland Oil GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

210,000.00

 

EUR

 

Ansaldo Energia S.p.A.

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

7,340.00

 

EUR

 

Kraftanlagen München GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

16,500.00

 

EUR

 

CASCO INDUSTRIES SAS

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

307,500.00

 

EUR

 

Siemens AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

11,800.68

 

EUR

 

Polysius AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

9,400.00

 

EUR

 

VOEST-ALPINE Industrieanlagenbau

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

12,760.00

 

EUR

 

KANZLER VERFAHRENSTECHNIK

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

114,696.40

 

EUR

 

CNIM

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

32,753.13

 

EUR

 

E.ON Kraftwerke GmbH

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,375,548.88

 

EUR

 

PCK Raffinerie GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

130,000.00

 

EUR

 

Electrabel S.A.

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

299,280.00

 

EUR

 

GE Bayer Silicones GmbH & Co. KG, Leverkusen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

980,667.00

 

EUR

 

Orkuveita Rey Javikur Baerjarhalsi, Reykjavik

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

24,000.00

 

EUR

 

Lenzing AG, Östereich

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

32,182.00

 

EUR

 

Akzo Nobel Functional Chemicals B.V., Amersfoort

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

2,547,417.72

 

EUR

 

RWE Rheinbraun AG, Köln

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

27,500.00

 

EUR

 

Hangzhou Boiler Group Co. Ltd., Hangzhou

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

406,000.00

 

EUR

 

Infracor GmbH, Marl

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

1,181,946.20

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

6,928,488.97

 

EUR

 

BHF-Bank AG, Frankfurt/Main

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

113,215.00

 

EUR

 

Kosmepol Sp. Zo.o., Kanie/Poland

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

2,500.00

 

EUR

 

Samsung Engineering Co. Ltd., Seoul, Südkorea

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

1,714.48

 

EUR

 

Xstrata Zink GmbH, Nordenham

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

123,977.50

 

EUR

 

Procosa produtos de Belza Ltda., Brasilien

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

299,932.50

 

EUR

 

VA Tech Hydro GmbH & Co., Wien, Austria

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

60,000.00

 

EUR

 

Tecnicas Reunidas, S.A., Madrid

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

75,000.00

 

EUR

 

ALSTOM Switzerland, Baden, Schweiz

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

22,712.80

 

EUR

 

Mark-E Aktiengesellschaft, Hagen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

110,000.00

 

EUR

 

Biomasse-Heizkraftwerk Ilmenau GmbH (BHI GmbH)

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

27,000.00

 

EUR

 

HOLMEN PAPER MADRID, S.L.

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

12,448.70

 

EUR

 

Elektrabel NV, Brussel

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

9,128.70

 

EUR

 

Elektrabel NV, Brussel

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

30,242.40

 

EUR

 

Voest-Alpine Industrieanlagenbau GmbH & Co, Linz

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

179,127.20

 

EUR

 

SASOL Solvents Germany GmbH

 

Bran + Luebbe GmbH

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG

 

11,500.00

 

EUR

 

Korea Cottrell Co., Ltd., Seoul

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

556,612.50

 

EUR

 

Vattenfall Europe Waste to Energy GmbH, Hamburg

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

8,251.60

 

EUR

 

Putkimaa Oy, Oulu, Finnland

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

103,240.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

258,912.00

 

EUR

 

RWE Power AG, 45128 Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

672,800.00

 

EUR

 

SRS EcoTherm GmbH

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

54,664.50

 

EUR

 

Statoil A/S Kalundborg Refinery

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

38,419.20

 

EUR

 

L’Oreal Produktion Deutschland GmbH & Co. KG, Karlsruhe

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

20,996.00

 

EUR

 

Linde AG, Dr. Carl-von-Linde-Str. 6-14, 82049 Hoellriegelskreuth

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

99,990.00

 

EUR

 

Electrabel NV, Regentlaan 8, 1000 Brussel, Belgium

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

40,300.00

 

EUR

 

Electrabel N.V., Regentlaan 8, 1000 Brussel, Belgien

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

24,109.40

 

EUR

 

Van Kleef Holding Beschop B.V., Waardsedijk 59, 3425 TC Snelrewaard, Netherlands

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

13,800.00

 

EUR

 

HPD Process Engineering, S.A., Avda. Neguri, 9-1, 48992 Getxo (Vizcaya) - Spain

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

6,825.00

 

EUR

 

Sté Industrielle LESAFFRE, 137 Rue Gabriel Péri, BP 3029, F-59700 MARCQ EN
Baroeul, France

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

17,040.00

 

EUR

 

Air Liquide Austria GmbH, Sendnergasse 30, 2320 Schwechat

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

75,750.00

 

EUR

 

CENTRAAL BTW-KANTOOR VOOR

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

16,472.00

 

EUR

 

IAG Industrie-Anlagen-BAU Georgsmarienhütte GmbH, Georgsmarienhütte

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

2,200,984.00

 

EUR

 

ThyssenKrupp Steel AG, Duisburg

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

16,500.00

 

EUR

 

DOMO CAPROLEUNA GmbH, Leuna

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

32,977.50

 

EUR

 

Kosmepol Sp z.o.o., PL 05-805 Kanie

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

1,580.26

 

EUR

 

Linde-KCA-Dresden GmbH, Dresden

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

6,300.00

 

EUR

 

Samsung Heavy Industries Co. Ltd, Gyungnam, Südkorea

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

13,210.00

 

EUR

 

Atlas Copco Compresseurs S.A.S., Cergy Pontoise Cedex

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

13,210.00

 

EUR

 

Atlas Copco Compresseurs S.A.S, Cergy Pontoise Cedex

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

174,183.28

 

EUR

 

E.ON Ruhrgas AG, Essen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

16,472.02

 

EUR

 

Uhde GmbH, Bad Soden

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

8,363.40

 

EUR

 

AE & E Inova, Zweigniederlassung Köln

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

12,545.10

 

EUR

 

AE & E Inova, Zweigniederlassung Köln

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

14,940.68

 

EUR

 

AE & E Inova, Zweigniederlassung Köln

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

9,960.46

 

EUR

 

AE & E Inova, Zweigniederlassung Köln

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

14,950.00

 

EUR

 

C.T. Andasol Uno Ute, C/Cardenal Marcelo Spinola 10, 28016 Madrid

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

55,293.95

 

EUR

 

Megal-GmbH Mittel-Europäische Gasleitungsgesellschaft, Essen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

294,290.00

 

EUR

 

Prokon Nord Energiesystem GmbH, Leer

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

6,391.80

 

EUR

 

S.A. Industria Celulosa Aragonesa (S.A.I.C.A.), Zaragoza

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

7,615.00

 

EUR

 

S.A. Industrias Celulosa Aragonesa (S.A.I.C.A.), Zaragoza

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

3,450.00

 

EUR

 

LG Chemical Ltd., Seosang-City, South Korea

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

4,054.00

 

EUR

 

Hidroambiente, S.A.

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,931,175.00

 

EUR

 

MC Power Project Management, S.L., Madrid, Spanien

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

21,485.52

 

EUR

 

Linde AG, Höllriegelskreuth

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

5,300.00

 

EUR

 

GS E&C Corporation, Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

5,300.00

 

EUR

 

GS E&C Corp., Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

5,300.00

 

EUR

 

GS E&C Corporation, Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

4,000.00

 

EUR

 

Daelim Industrial Co. Ltd., Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

11,000.00

 

EUR

 

GS Engineering and Construction Corp., Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

252,860.00

 

EUR

 

Caliqua AG Brasil, Basel

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

31,320.00

 

EUR

 

Saint-Gobain Isover G+H AG, Ludwigshafen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

6,380.00

 

EUR

 

Jünger + Gräter GmbH, Feuerfestbau, Schwetzingen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

8,671.58

 

EUR

 

Infraleuna Infrastruktur und Service GmbH, Leuna

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

158,120.99

 

EUR

 

E.ON Ruhrgas AG, Essen

 

Nema Airfin GmbH

Deutsche Bank AG

 

225,960.00

 

EUR

 

Von Roll Umwelttechnik AG, Zürich

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

40,000.00

 

EUR

 

Tate & Lyle Spain S.A., Zaragoza

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

6,728.00

 

EUR

 

Saint-Gobain Isover G+H AG

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

6,500.00

 

EUR

 

Ottilie Overkämping, Mönchengladbach

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

14,110.00

 

EUR

 

Papelera Guipuzcoana de Zicunaga, S.A.

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

7,037.00

 

EUR

 

Otto Luft- und Klimatechnik

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

6,530.00

 

EUR

 

Imtech Deutschland GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,363.25

 

EUR

 

Imtech Deutschland GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,376.94

 

EUR

 

Imtech Deuschland GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

6,555.20

 

EUR

 

Imtech Deutchland GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,379.20

 

EUR

 

Dräger Medical ANSY GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

732.04

 

EUR

 

Imtech Deutschland GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

929.25

 

EUR

 

Zimmer & Hälbig GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,066.35

 

EUR

 

W+S Wärme & Sanitär

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,147.68

 

EUR

 

Imtech Deutschland GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,893.00

 

EUR

 

Wunner GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

34,384.76

 

EUR

 

Dräger Medical ANSY GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,588.00

 

EUR

 

Caliqua-Bormann GmbH & Co. KG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

802.28

 

EUR

 

Phoenix AG

 

Atex Filter GmbH & Co. oHG

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG

 

2,378.00

 

EUR

 

Monsum GmbH Frankfurt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,490.31

 

EUR

 

LUWA GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,365.99

 

EUR

 

Monsum GmbH Frankfurt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,878.42

 

EUR

 

LTA Lufttechnische Anlagen GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,143.10

 

EUR

 

Phoenix AG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

999.60

 

EUR

 

Hans Schinabeck

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,110.57

 

EUR

 

Phoenix AG

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,000.00

 

EUR

 

Pleitz GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,671.52

 

EUR

 

Otto Luft- und Klimatechnik

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,613.05

 

EUR

 

Pleitz GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,712.00

 

EUR

 

Monsum GmbH Frankfurt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,303.95

 

EUR

 

Monsum GmbH Frankfurt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,832.69

 

EUR

 

Ga-tec Gebäude- u. Anlagentechnik

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,365.57

 

EUR

 

HKT GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,105.00

 

EUR

 

LTA Lufttechnische Anlagen GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,480.00

 

EUR

 

Firma Klima Schröder

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,636.91

 

EUR

 

HSE-Haustechnik GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

6,285.28

 

EUR

 

LST Luft-, Sanitär- Klimatechnik

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,630.24

 

EUR

 

LUKA

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,247.10

 

EUR

 

Karl Lausser GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

798.76

 

EUR

 

Ga-tec Gebäude- u. Anlagentechnik

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,167.06

 

EUR

 

Karl Lausser GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

8,117.57

 

EUR

 

Dräger Medical ANSY GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,457.34

 

EUR

 

HSK Gebäudetechnik GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,997.08

 

EUR

 

KTK Zentralheizungsbau GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

880.53

 

EUR

 

Berger & Co. Heizungs-, Klima

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,628.40

 

EUR

 

INTEC Versorgungstechnik GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

540.41

 

EUR

 

Suchfort Anlagenbau GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,045.06

 

EUR

 

INTEC Versorgungstechnik GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,559.76

 

EUR

 

Ga-tec Gebäude- u. Anlagentechnik

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,006.77

 

EUR

 

KTK Zentralheizungsbau GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,785.00

 

EUR

 

Ing. Carl Friedmann GmbH & Co.

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,600.00

 

EUR

 

Kliniken Uelzen und Bad Bevensen

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

28,000.00

 

EUR

 

Kab Takuma GmbH, Berlin

 

Nema Airfin GmbH

Deutsche Bank AG

 

1,985.31

 

EUR

 

Zimmer & Hälbig GmbH, Bielefeld

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,930.00

 

EUR

 

Solvay Infra GmbH, Bernburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

14,950.00

 

EUR

 

CT Andasol DOS UTE, Madrid, Spanien

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

49,500.00

 

EUR

 

C.T.ANDASOL DOS UTE, Madrid, Spanien

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

96,675.00

 

EUR

 

CT Andasol Dos Ute, Madrid, Spanien

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,165.00

 

EUR

 

SK Engineering + Construction, Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

1,308.86

 

EUR

 

Suchfort Anlagenbau Gm bH & Co., 37079 Göttingen

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

822.80

 

EUR

 

M+W Zander Gebäudetechnik GmbH, 04356 Leipzig

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,718.65

 

EUR

 

Zimmer + Hälbig GmbH, 33659 Bielefeld

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

508.50

 

EUR

 

Phoenix AG, 60386 Frankfurt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

251,450.00

 

EUR

 

Mitsubishi Heavy Industries Ltd., Yokohama 220-8401, Japan

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

2,257,906.00

 

EUR

 

ThyssenKrupp Steel AG, 47166 Duisburg

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

157,500.00

 

EUR

 

AREVA NP GmbH, Erlangen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

3,309.78

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,449.93

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,526.53

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,493.63

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,060.99

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,992.63

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

7,525.81

 

EUR

 

Axima GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,489.67

 

EUR

 

Axima GmbH, Stuttgart

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

43,434.97

 

EUR

 

Städtische Krankenhäuser Krefeld, Krefeld

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

8,523.34

 

EUR

 

Schenk & Plomer GmbH, Altheim/Essenbach

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,385.52

 

EUR

 

Schenk & Plomer GmbH, Altheim/Essenbach

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

568.59

 

EUR

 

Christoffers GmbH & Co. KG, Delmenhorst

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,423.99

 

EUR

 

Klimabau Gesellschaft f. Lufttechnische Anlagen mbH, Frankfurt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

572.81

 

EUR

 

Stangl GmbH, Halle

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,495.19

 

EUR

 

Stangl GmbH, Halle

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

14,589.24

 

EUR

 

Stangl GmbH, Halle

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,208.30

 

EUR

 

M+W Zander Gebäudetechnik GmbH, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

4,016.85

 

EUR

 

HiServ Gebäudedienstleistungen GmbH, Düsseldorf

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

9,896.54

 

EUR

 

HiServ Gebäudedienstleistungen GmbH, Düsseldorf

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,637.71

 

EUR

 

HiServ Gebäudedienstleistungen GmbH, Hannover

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,040.45

 

EUR

 

M+W Zander Gebäudetechnik GmbH, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,628.42

 

EUR

 

M+W Zander Gebäudetechnik GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,992.43

 

EUR

 

M+W Zander Gebäudetechnik GmbH, Rostock

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

762.34

 

EUR

 

M+W Zander Energie+Anlagen GmbH, Kulmbach

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

10,218.05

 

EUR

 

AE & E Inova GmbH, Köln

 

Nema Airfin GmbH

Deutsche Bank AG

 

13,463.32

 

EUR

 

Vestolit GmbH & Co. KG, Marl

 

Bran + Luebbe GmbH

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG

 

11,060.71

 

EUR

 

Krankenhaus Forchheim der Vereinigten Pfündnerstiftungen, Forchheim

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,663.35

 

EUR

 

L+K Luft-Klima-Anlagenbau GmbH & Co. KG, Münster

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,088.79

 

EUR

 

L+K Luft-Klima-Anlagenbau GmbH & Co. KG, Münster

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

780.36

 

EUR

 

Stulz GmbH, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

2,916.99

 

EUR

 

ABB Gebäudetechnik AG, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,549.44

 

EUR

 

ABB Gebäudetechnik AG, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

599.72

 

EUR

 

ABB Gebäudetechnik AG, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

731.84

 

EUR

 

J. Wolfferts GmbH, Berlin

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

3,758.53

 

EUR

 

J. Wolfferts GmbH, Berlin

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

591.15

 

EUR

 

J. Wolfferts GmbH, Köln-Porz-Eil

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

638.14

 

EUR

 

Max Schuster Wärme-Kälte-Klima GmbH & Co. KG, Neusäß

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,282.29

 

EUR

 

GTB Grundstücksgesellschaft mbH, Bad Neustadt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,638.81

 

EUR

 

GTB Grundstücksgesellschaft mbH, Bad Neustadt

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

357,376.04

 

EUR

 

E.ON Ruhrgas AG, Essen

 

Nema Airfin GmbH

Deutsche Bank AG

 

67,235.00

 

EUR

 

Babcock Borsig Service GmbH, Oberhausen

 

Nema Airfin GmbH

Deutsche Bank AG

 

734,514.65

 

EUR

 

Orkuveita Reykjavikur

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

39,188.50

 

EUR

 

Chemoprojekt, A.S., Prag

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

21,306.47

 

EUR

 

Sasol Solvents Germany GmbH, Moers

 

Nema Airfin GmbH

Deutsche Bank AG

 

31,744.44

 

EUR

 

Solvay Infra GmbH, Bernburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

461,529.60

 

EUR

 

RWE DEA AG

 

Nema Airfin GmbH

Deutsche Bank AG

 

54,621.00

 

EUR

 

Bayer Crop Science GmbH

 

Nema Airfin GmbH

Deutsche Bank AG

 

131,250.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

522,707.50

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

5,877.00

 

EUR

 

Ga-Tec Gebäude- u. Anlagentechnik GmbH, München

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,623.83

 

EUR

 

HiServ Gebäudedienstleistungen GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

7,664.12

 

EUR

 

Hager + Elsaesser GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

240,000.00

 

EUR

 

KAB Takuma GmbH, Berlin

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

7,365.00

 

EUR

 

Hangzhou Steam Turbine Co. Ltd., Hangzhou, China

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

8,032.50

 

EUR

 

Jacobs Projects GmbH, Köln

 

Nema Airfin GmbH

Deutsche Bank AG

 

12,136.70

 

EUR

 

Alstom Switzerland Ltd., Baden

 

General Signal UK Ltd.

Deutsche Bank AG

 

600.00

 

EUR

 

Käuffer & Co. GmbH, Mainz

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

15,082.00

 

EUR

 

ISKRA Avtoelektrika d.d., Sempeter

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

31,421.95

 

EUR

 

BASF Aktiengesellschaft, Ludwigshafen

 

Nema Airfin GmbH

Deutsche Bank AG

 

879,000.00

 

EUR

 

Lakdhanavi Ltd., Colombo

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

153,000.00

 

EUR

 

Iberdrola Ingenieria y construccion, Erandio

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

100,000.00

 

EUR

 

AB Radgjoef EFH, Reykjavik

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

1,469,029.30

 

EUR

 

ORKUVEITA REYKFAVIKUR, Reykjavik, Island

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

4,899.60

 

EUR

 

S.A. SNC-Lavalin Europe N.V., Bruxelles

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

19,813.50

 

EUR

 

Bayer Materialscience AG, Leverkusen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

39,270.00

 

EUR

 

Raffinerie-KW-Betriebs GmbH, Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

26,775.00

 

EUR

 

Gontermann-Peipers GmbH, Siegen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

3,445.20

 

EUR

 

August Storck KG, Halle

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

3,596.00

 

EUR

 

August Storck KG, Halle

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

1,716.80

 

EUR

 

August Storck KG, Halle

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

4,466.00

 

EUR

 

August Storck KG, Halle

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

10,440.00

 

EUR

 

SMS Demag AG, Hilden

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

499,133.60

 

EUR

 

Papierfabrik Palm GmbH & Co. KG, Aalen-Neukochen

 

Nema Airfin GmbH

Deutsche Bank AG

 

54,870.90

 

EUR

 

ThyssenKrupp Steel AG, Duisburg

 

Nema Airfin GmbH

Deutsche Bank AG

 

89,547.50

 

EUR

 

E.ON Kernkraft GmbH, Stadland

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

7,475.00

 

EUR

 

Porr Deutschland GmbH, Berlin

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

6,225.49

 

EUR

 

AXIMA GmbH, Dresden

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,979.49

 

EUR

 

J. Wolfferts GmbH, Berlin

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

25,564.59

 

EUR

 

Noske-Kaeser GmbH, Hamburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

5,744.27

 

EUR

 

Airtec GmbH & Co. KG, Gronau

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

23,312.00

 

EUR

 

ADK Modulraum GmbH, Neresheim

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

28,452.00

 

EUR

 

Helmut Schuetz, Neuss

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

290,000.00

 

EUR

 

SRS Eco Therm GmbH, Salzbergen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

99,000.00

 

EUR

 

Mollier d.o.o. Celje, Celje, Slowenien

 

Nema Airfin GmbH

Deutsche Bank AG

 

85,809.00

 

EUR

 

Dräger Medical Ansy GmbH

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

1,200.00

 

EUR

 

JP Elektroprivreda BIH d.d. Sarajevo, Kakanj

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

11,084.23

 

EUR

 

Zimmer & Hälbig GmbH, Bielefeld

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

189,210.00

 

EUR

 

SRS Ecotherm GmbH, Salzbergen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

22,251.68

 

EUR

 

Hrvatska elektrorivreda d.d., Zagreb

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

12,115.84

 

EUR

 

Hrvatska elektroprivreda d.d, Zagreb

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

12,152.60

 

EUR

 

Heiztechnik Mühlhausen GmbH, Mülheim

 

Atex Filter GmbH & Co. oHG

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG

 

157,100.00

 

EUR

 

Klaus-Peter Bergmann GmbH, Schwelm

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

51,396.20

 

EUR

 

Alstom Switzerland Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

1,309,000.00

 

EUR

 

Vattenfall Europe Generation AG and Co. KG, Cottbus

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

291,444.71

 

EUR

 

Kraftanlagen München GmbH, München

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

17,350.20

 

EUR

 

Shell Deutschland Oil GmbH, Hamburg

 

Nema Airfin GmbH

Deutsche Bank AG

 

18,207.00

 

EUR

 

Siemens AG, Görlitz

 

Nema Airfin GmbH

Deutsche Bank AG

 

110,670.00

 

EUR

 

KME Germany GmbH, Osnabrück

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

61,247.60

 

EUR

 

Tecnica Reunidas, S.A., Madrid

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

10,250.00

 

EUR

 

Linde AG, Höllriegelskreuth

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

290,000.00

 

EUR

 

Fri-Jado Polska sp.Z.o.o., Inwald, Polen

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

13,030.50

 

EUR

 

AE & E Inova GmbH, Köln

 

Nema Airfin GmbH

Deutsche Bank AG

 

6,840.00

 

EUR

 

Bühler AG, Uzwil, Schweiz

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

19,900.00

 

EUR

 

Bühler AG, Uzwil, Schweiz

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

167,254.50

 

EUR

 

Bayerische Motoren Werke AG, München

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

61,007.73

 

EUR

 

Bayerische Motoren Werke AG, München

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

522,000.00

 

EUR

 

GS Engineering and Construction Corp., Seoul, Korea

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

9,974.76

 

EUR

 

Siemens Elin Buildings & Infrastructure GmbH & Co., Wien, Österreich

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

8,025.00

 

EUR

 

Qatar Fertilizer Company (S.Q.A.), Qatar, Saudi Arabien

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

198,000.00

 

EUR

 

Bechtel Overseas Corporation, Chonburi, Thailand

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

10,341.00

 

EUR

 

MCE Anlagenbau Austria GmbH & Co., Wien, Österreich

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

29,899.00

 

EUR

 

DAEWOO E+C Co. Ltd., Seoul

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

29,899.00

 

EUR

 

DAEWOO E&C Co. Ltd., Seoul

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

117,810.00

 

EUR

 

Raffinerie KW Betriebs GmbH, 45117 Essen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

7,578.05

 

EUR

 

Zimmer + Hälbig GmbH, 33659 Bielefeld

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

11,826.00

 

EUR

 

Alstom Switzerland Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

5,776.80

 

EUR

 

Alstom Switzerland Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

16,131.00

 

EUR

 

Alstom Switzerland Ltd., Badebn, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

36,501.30

 

EUR

 

Alstom Switzerland Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

7,074.70

 

EUR

 

Alstom Switzerland Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

37,689.00

 

EUR

 

Alstom Switzerland Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

36,004.15

 

EUR

 

Alstom (Switzerland) Ltd., Baden, Schweiz

 

General Signal UK Ltd.

Deutsche Bank AG

 

77,780.00

 

EUR

 

Alstom Power Centrales, Belfort Cedex, Frankreich

 

General Signal UK Ltd.

Deutsche Bank AG

 

26,500.00

 

EUR

 

Arcelor Laminados Zaragoza S.A., 50015 Zaragoza

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

2,547.21

 

EUR

 

IVG Management GmbH + Co. Officereportfolio IV-KG

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

513,143.26

 

EUR

 

OMV Refining & Marketing GmbH, Wien, Österreich

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

74,639.00

 

EUR

 

Qatar Shell GTL Limited, St. George, Bermuda

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

78,554.87

 

EUR

 

BASF Aktiengesellschaft, Ludwigshafen

 

Nema Airfin GmbH

Deutsche Bank AG

 

248,710.00

 

EUR

 

Uhde GmbH, Dortmund

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

461,529.60

 

EUR

 

RWE Dea AG, Hamburg

 

Nema Airfin GmbH

Deutsche Bank AG

 

134,000.00

 

EUR

 

BASF Nederland B.V., PK De Meern, The Netherlands

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

127,800.00

 

EUR

 

Disko Leasing GmbH, Düsseldorf

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

727.90

 

EUR

 

China Petroleum & Construction (Group) Corporation, Beijing

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

13,250.40

 

EUR

 

GHI Hornos Industriales, S.L., Galdakano

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

5,290.74

 

EUR

 

Solvay Infra GmbH, Bernburg

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

379.50

 

EUR

 

Prosernat, 92042 Paris La Defense

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

117,582.92

 

EUR

 

E.ON Ruhrgas AG, Essen

 

Nema Airfin GmbH

Deutsche Bank AG

 

89,697.00

 

EUR

 

DAEWOO E&C Co., Ltd., Seoul

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

14,949.50

 

EUR

 

DAEWOO E&C Co., Ltd., Seoul

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

268,932.03

 

EUR

 

E.ON Ruhrgas AG, Essen

 

Nema Airfin GmbH

Deutsche Bank AG

 

38,984.40

 

EUR

 

SWM Service GmbH, Ratingen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

8,363.40

 

EUR

 

AE & E Inova GmbH, Köln

 

Nema Airfin GmbH

Deutsche Bank AG

 

867,500.00

 

EUR

 

Siemens AG, Erlangen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

1,548,487.50

 

EUR

 

Siemens AG, Erlangen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

43,200.00

 

EUR

 

TECNICAS REUNIDAS, S.A., Madrid

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

3,100.00

 

EUR

 

Derives Resiniques et Terpeniques, Dax Cedex

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

35,402.50

 

EUR

 

Solnhofer Portland Zementwerke GmbH & Co. KG, Solnhofen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

197,232.98

 

EUR

 

RWE Power AG, Essen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

272,588.78

 

EUR

 

RWE Power AG, Essen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

197,232.98

 

EUR

 

RWE Power AG, Essen

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

7,220.00

 

EUR

 

UNIHA Wassertechnologie GmbH, Linz

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

300,328.80

 

EUR

 

Siemens AG, Erlangen

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

31,250.00

 

EUR

 

Danieli, Dabueka & C Officine, Buttrio

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

83,771.47

 

EUR

 

Petrofac E&C International Ltd., Sharjah

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

83,771.45

 

EUR

 

Petrofac E&C International Ltd., Sharjah

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

3,555.37

 

EUR

 

ADK Modulraum GmbH, Neresheim

 

Atex Filter GmbH & Co. oHG

Deutsche Bank AG

 

45,000.00

 

EUR

 

Mr. G.Y.Hong, BL Process Co. Ltd., Seoul

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

99,750.00

 

GBP

 

BHF-Bank Aktiengesellschaft, Frankfurt am Main

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

280,318.50

 

GBP

 

Scottish Power Generation Ltd., Glasgow

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

26,091.06

 

GBP

 

Eastern Bechtel Co. Ltd.

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

2,905.00

 

GBP

 

Lars Enviro Private Limited, Nagpur

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

50,000.00

 

GBP

 

TPC Partnership-Procurement Administration Centre, Singapore

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

55,637.00

 

GBP

 

Bechtel France S.A.S., Paris, Frankreich

 

SPX Process Equipment Limited

 

--------------------------------------------------------------------------------


 

Deutsche Bank AG

 

45,369.00

 

GBP

 

Bechtel France S.A.S., Paris, Frankreich

 

SPX Process Equipment Limited

Deutsche Bank AG

 

9,510.00

 

GBP

 

FWP Joint Venture, Singapore

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

7,620.00

 

GBP

 

Snamprogetti Limited, Hants, England

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

45,369.00

 

GBP

 

Bechtel France S.A.S., Paris, Frankreich

 

SPX Process Equipment Limited

Deutsche Bank AG

 

55,637.00

 

GBP

 

Bechtel France S.A.S, Paris, Frankreich

 

SPX Process Equipment Limited

Deutsche Bank AG

 

27,722.00

 

GBP

 

Halliburton Brown & Root Ltd., on behalf of Halliburton West Africa Ltd., Surrey

 

SPX Process Equipment Limited

Deutsche Bank AG

 

19,525.00

 

GBP

 

Brown + Root Ltd., c/o Rockwater Ltd., Aberdeen

 

SPX Process Equipment Limited

Deutsche Bank AG

 

85,044.00

 

GBP

 

Kvaerner Oil & Gas a.s., Croydon, Grossbritannien

 

SPX Process Equipment Limited

Deutsche Bank AG

 

87,040.00

 

GBP

 

Kvaerner Oil and Gas Ltd., Croydon

 

SPX Process Equipment Limited

Deutsche Bank AG

 

1,387.00

 

GBP

 

Petronas Ammonia, Kuala Lumpur

 

SPX Process Equipment Limited

Deutsche Bank AG

 

326,952.00

 

GBP

 

Tecnicas Reunidas SA, Madrid, Spanien

 

General Signal UK Ltd.

Deutsche Bank AG

 

108,984.00

 

GBP

 

Tecnicas Reunidas SA, Madrid, Spanien

 

General Signal UK Ltd.

Deutsche Bank AG

 

12,747.45

 

GBP

 

Jubail Chemical Industries Co. Saudi Arabien

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

59,900.00

 

GBP

 

Sicon Oil & Gas Srl, Mailand, Italien

 

General Signal UK Ltd.

Deutsche Bank AG

 

6,375.22

 

GBP

 

Hindustan Petroleum Corporation Ltd., Mumbai, Indien

 

General Signal UK Ltd.

Deutsche Bank AG

 

3,666.98

 

GBP

 

EMDAD LLC, Abu Dhabi, V.A.E.

 

General Signal UK Ltd.

Deutsche Bank AG

 

21,160.00

 

GBP

 

Tecnicas Reunidas S.A., Spanien

 

General Signal UK Ltd.

Deutsche Bank AG

 

3,246.50

 

GBP

 

Guinard Pumps, Annecy Cedex, Frankreich

 

General Signal UK Ltd.

Deutsche Bank AG

 

21,736.50

 

GBP

 

Okano Trading Company Limited, Tokyo, Japan

 

General Signal UK Ltd.

Deutsche Bank AG

 

4,540.00

 

GBP

 

CTCI Corporation, Taiwan, R.O.C.

 

General Signal UK Ltd.

Deutsche Bank AG

 

5,225.60

 

GBP

 

Bechtel France SAS, Paris

 

General Signal UK Ltd.

Deutsche Bank AG

 

5,318.00

 

GBP

 

Bechtel France SAS, Paris

 

General Signal UK Ltd.

Deutsche Bank AG

 

186,034.70

 

GBP

 

Azerbaijan Interntl Operating Co., Azerbaijan

 

SPX Process Equipment Limited

Deutsche Bank AG

 

38,130.00

 

GBP

 

MEOS Establishment, Dubai

 

SPX Process Equipment Limited

Deutsche Bank AG

 

13,060,000.00

 

INR

 

BHF-Bank Aktiengesellschaft, Frankfurt am Main

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

88,000.00

 

INR

 

Indian Oil Corporation Limited, Bihar, Indien

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

12,000,000.00

 

NOK

 

Tollregion Oslo og Akershus (Norwegian Customs and Excise Authority), Oslo

 

Balcke-Dürr GmbH

Deutsche Bank AG

 

52,635.00

 

SGD

 

German Centre for Industry and Trade PT. Ltd., Spore 609916

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

21,900.00

 

USD

 

GS Engineering & Construction Corp.

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

21,900.00

 

USD

 

GS Engineering & Construction Corp.

 

Bran + Luebbe GmbH

Deutsche Bank AG

 

1,177,500.00

 

USD

 

Abener Energia Ingenieria y

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

381,547.00

 

USD

 

China National Water Resources &

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

768,600.00

 

USD

 

Yanbu National Petrochemical Company

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

1,244,667.90

 

USD

 

Eastern Petrochemical Company

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

3,461,063.60

 

USD

 

BHF-Bank Aktiengesellschaft, Frankfurt am Main

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

260,000.00

 

USD

 

JGC Corporation, Nishi-Ku Yokohama

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

200,000.00

 

USD

 

JGC Corporation, Yokohama

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

352,649.80

 

USD

 

Eastern Bechtel Co. Ltd., London

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

280,818.00

 

USD

 

Eastern Bechtel Company Ltd., Houston

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

280,818.00

 

USD

 

Eastern Bechtel Co. Ltd., Houston, USA

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

235,300.00

 

USD

 

Daewoo E & C Co. Ltd., Seoul 100-714

 

SPX Process Equipment Limited

Deutsche Bank AG

 

232,400.00

 

USD

 

Samsung Engineering Co., Ltd., Seoul

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

235,300.00

 

USD

 

Daewoo E&C Co LTD., Seoul

 

SPX Process Equipment Limited

Deutsche Bank AG

 

74,900.00

 

USD

 

Petrofac International Ltd., Sharjah, UAE

 

General Signal UK Ltd.

Deutsche Bank AG

 

161,885.50

 

USD

 

BIS Enerji Elektrik Üretim A.S., Bursa, Türkei

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

475,853.30

 

USD

 

China National Water Resources & Electric Power Materials & Equipment Co., Ltd.,
Bejing, China

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

28,359.00

 

USD

 

Iranian Offshore Engineering + Construction Company (IOEC), Teheran

 

SPX Process Equipment Limited

Deutsche Bank AG

 

1,542,000.00

 

USD

 

Navoi Mining and Metallurgy Combinate, Navoi

 

SPX Process Equipment Limited

Deutsche Bank AG

 

1,210,500.00

 

USD

 

Taiwan Cogeneration Corporation, Taiwan

 

SPX Cooling Technologies GmbH

Deutsche Bank AG

 

36,000.00

 

USD

 

Huyndai Heavy Industries Co. Ltd., Ulsan, Korea

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

36,000.00

 

USD

 

Hyundai Heavy Industries Co. Ltd., Ulsan, Korea

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

9,680.00

 

USD

 

SK Engineering & Construction, Seoul, Korea

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

9,680.00

 

USD

 

SK Engineering & Construction, Seoul, Korea

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

842,454.00

 

USD

 

Eastern Bechtel Company Ltd., Houston, USA

 

SPX U.L.M. GmbH

Deutsche Bank AG

 

22,425.00

 

USD

 

Environmental Engineering Corp., Tokyo

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

14,710.00

 

USD

 

Vedanta Aluminium Ltd., Mumbai

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

119,000.00

 

USD

 

Toyo Engineering Korea Ltd, Seoul

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

119,000.00

 

USD

 

Toyo Engineering Korea Ltd., Seoul

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

29,420.00

 

USD

 

Vedanta Alumina Ltd., Mumbai

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

14,710.00

 

USD

 

Vedanta Alumina Ltd., Mumbai

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

75,001.90

 

USD

 

Hindalco Industries ltd, Kolkata

 

SPX Process Equipment Pte. Ltd.

Deutsche Bank AG

 

239,352.20

 

USD

 

DAEWOO E&C Co. Ltd., Seoul

 

SPX Process Equipment Limited

Dresdner Bank AG

 

250,000.00

 

CHF

 

Eidgenossenschaftl. Steuerverwaltung

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

5,000.00

 

CHF

 

Eidgenossenschaftl. Steuerverwaltung

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

449,820.67

 

CNY

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

453,724.00

 

CNY

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

512,225.00

 

CNY

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

512,225.00

 

CNY

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Dresdner Bank AG

 

449,820.67

 

CNY

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

453,724.00

 

CNY

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

449,820.67

 

CNY

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

512,225.00

 

CNY

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

512,225.00

 

CNY

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

3,644,000.00

 

CNY

 

Bejing Boqui Electric Power Sience

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

340,800.00

 

CNY

 

Tsinghua Tongfang Environment Co. L

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

21,623,576.00

 

CNY

 

China National Water Resources + El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

6,070,000.00

 

CNY

 

Beijing National NC Electric Power

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

8,990,000.00

 

CNY

 

Certer Southern China Electric Powe

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

22,523,576.00

 

CNY

 

China National Water Resources & El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

32,089,725.40

 

CNY

 

Guodian Hebei Longshan Power Co. Lt

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

30,322,740.00

 

CNY

 

China National Water Resources & El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

27,858,700.00

 

CNY

 

China National Water Resources & El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,930,000.00

 

CNY

 

Beijing Bit Weiye Technology Co. Ltd, Beijing

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

803,000.00

 

CNY

 

Shandong San Rong Environmental Protection Engineering Co. Ltd., Jinan

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

803,000.00

 

CNY

 

Shandong San Rong Environmental Protection Engineering Co. Ltd., Jinan

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,024,450.00

 

CNY

 

Zhejiang Tianhong Material Trading Co. Ltd., Zhejiang

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

22,297,338.60

 

CNY

 

China National Resources and Electric Power Materials and Equipment Co., Ltd.,
Beijing, P.R. China

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

2,392,000.00

 

EUR

 

Siemens AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

108,990.00

 

EUR

 

Siemens AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

61,000.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

53,000.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

51,000.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

20,000.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

718,620.00

 

EUR

 

Babcock Hitachi Europe GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

354,960.00

 

EUR

 

Babcock Hitachi Europe GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

248,820.00

 

EUR

 

Babcock Hitachi Europe GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

65,598.00

 

EUR

 

Chr. Hansen GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

3,200.00

 

EUR

 

Puralube GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

11,456.02

 

EUR

 

M. Wallrabenstein GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

199,500.00

 

EUR

 

Siemens AG Power Generation

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

15,764.40

 

EUR

 

Fernwärmeverbund Niederrhein Duisbu

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

5,543.64

 

EUR

 

Polysius AG

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

2,414.77

 

EUR

 

Linde - KAC - Dresden GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

114,077.88

 

EUR

 

Linde - KAC - Dresden GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

11,542.00

 

EUR

 

Linde - KAC - Dresden GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

31,320.00

 

EUR

 

Total Raffinerie Mitteldeutsche Gmb

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

46,137.91

 

EUR

 

Mitsui & Co. Deutschland GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

23,617.36

 

EUR

 

PCK Raffinerie GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

15,000.00

 

EUR

 

Fisia Babcock Environment GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

174,000.00

 

EUR

 

Voith Siemens Hydro Kraftwerkstechn

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,220,320.00

 

EUR

 

Siemens AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,554,400.00

 

EUR

 

Siemens AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

375,000.00

 

EUR

 

Framatome ANP GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,125,000.00

 

EUR

 

Framatome ANP GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

500,000.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

369,075.58

 

EUR

 

Immobiliengesellschaft Carlos GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

8,054.13

 

EUR

 

Shanghai Lianheng Isocyanate Compa

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

27,724.00

 

EUR

 

E.ON Kraftwerke GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

16,965.00

 

EUR

 

SWM Services Energie und Wasser Gmb

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

118,341.27

 

EUR

 

Stadtwerke Düsseldorf

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

60,000.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

32,702.49

 

EUR

 

E.ON Kraftwerke GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

37,700.00

 

EUR

 

Mibrag

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

14,036.00

 

EUR

 

Stadtwerke Düsseldorf

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

110,693.75

 

EUR

 

Stadtwerke Düsseldorf

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

19,952.00

 

EUR

 

Shell Deutschland Oil GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

53,360.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

105,270.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

129,920.00

 

EUR

 

Babcock-Hitachi Europe GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

63,643.15

 

EUR

 

Stadtwerke Düsseldorf

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

27,596.40

 

EUR

 

Mibrag

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,714.48

 

EUR

 

Xstrata Zink GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

17,168.00

 

EUR

 

R+A Industrieanlagen GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

1,734.49

 

EUR

 

Xstrata Zink GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

1,714.19

 

EUR

 

Xstrata Zink GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

6,528.00

 

EUR

 

Uhde GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

15,395.52

 

EUR

 

Krupp-Uhde GmbH

 

Bran + Luebbe GmbH

 

--------------------------------------------------------------------------------


 

Dresdner Bank AG

 

15,395.52

 

EUR

 

Krupp-Uhde GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

11,335.38

 

EUR

 

Lurgi Umwelt GmbH

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

8,990.00

 

EUR

 

Uhde GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

7,308.00

 

EUR

 

Blohm + Voss Industrietechnik GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

296,800.00

 

EUR

 

Uhde GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

62,360.48

 

EUR

 

Vattenfall Europe Generation AG & C

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

48,600.00

 

EUR

 

EKO Stahl GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

14,569.02

 

EUR

 

Reining Heisskühlung GmbH & Co. KG

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

7,337.00

 

EUR

 

Nacap GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

171,809.60

 

EUR

 

Alstom Power Conversion GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

5,000.00

 

EUR

 

LG Engineering & Construction Corp.

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

12,500.00

 

EUR

 

Voith Paper GmbH & Co KG

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,551.50

 

EUR

 

M + W Zander Gebäudetechnik GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

13,384.00

 

EUR

 

Voith Siemens Hydro Kraftwerkstechn

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

6,692.30

 

EUR

 

Voith Siemens Hydro Kraftwerkstechn

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

11,544.25

 

EUR

 

Blohm + Voss Industrietechnik GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

259,947.30

 

EUR

 

Südzucker Bioethanol GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

32,000.00

 

EUR

 

voestalpinestahl - Donawitz GmbH &

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

2,269,000.00

 

EUR

 

EniPower S.P.A.

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,032,500.00

 

EUR

 

Foster Wheeler Italiana SPA

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

50,920.00

 

EUR

 

Servizi SRL

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

837,101.00

 

EUR

 

ENEL Spa

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

272,000.00

 

EUR

 

Siemens S.A. (Division de Energia)

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

23,170.60

 

EUR

 

OMV Aktiengesellschaft

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

68,750.00

 

EUR

 

Vilnius Energija UAB

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

770.00

 

EUR

 

Industrialexport S.A.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

29,000.00

 

EUR

 

Dongfang Electric Corporation

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

17,000.00

 

EUR

 

Dongfang Electric Corporation

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

23,600.00

 

EUR

 

Dongfang Electric Corporation

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

23,600.00

 

EUR

 

Dongfang Electric Corporation

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

22,900.00

 

EUR

 

SK Engineering & Construction Co.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

3,600.00

 

EUR

 

SK Engineering & Construction Co.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

1,350.00

 

EUR

 

SK Engineering & Construction Co.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

11,000.00

 

EUR

 

LG Engineering & Construction Corp.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

31,557.00

 

EUR

 

NCIC National Service Projects Orga

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

27,600.00

 

EUR

 

NCIC National Service Projects Orga

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

3,150.00

 

EUR

 

Shell Netherland Chemie B.V.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

1,032,500.00

 

EUR

 

Foster Wheeler Italiana SPA

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,211,600.00

 

EUR

 

Tarragona Power S.L. (TP)

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

148,750.00

 

EUR

 

Hitaveita Sudurnesia hf

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

11,499.25

 

EUR

 

OMV Refining & Marketing GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

10,000.00

 

EUR

 

Siemens AG

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

24,500.00

 

EUR

 

AGRANA Zucker GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

15,500.00

 

EUR

 

VOEST-ALPINE Industrieanlagenbau Gm

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

18,880.00

 

EUR

 

AXIMA Gebäudetechnik GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

3,400.00

 

EUR

 

PHP Mercus SP. Z.O.O.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

5,245.00

 

EUR

 

AMK Krakow S.A.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

125,000.00

 

EUR

 

Yara AB

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,102.95

 

EUR

 

Suez Oil Processing Co.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

42,000.00

 

EUR

 

Pilkington PLC Invoice Processing D

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

133,923.20

 

EUR

 

Jiangsu Jinyang Engery & Environmen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

3,033.40

 

EUR

 

Siegele + Eppele GmbH + Co. KG

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

2,064,235.90

 

EUR

 

Siemens A/S, Oslo

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,104,000.00

 

EUR

 

Siemens AG, Offenbach

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,172,250.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

11,542.00

 

EUR

 

Linde-KCA-Dresden GmbH, Dresden

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

2,414.78

 

EUR

 

Linde-KCA-Dresden GmbH, Dresden

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

96,048.00

 

EUR

 

Deutsche BP Aktiengesellschaft, Lingen

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

35,496.00

 

EUR

 

Mibrag Industriekraftwerke GmbH and Co. KG, Theissen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

52,200.00

 

EUR

 

BKS Bio-Kraftwerk Schkölen GmbH, Schkölen

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

10,000.00

 

EUR

 

UCD GmbH, Hülsstr. 6, 44625 Herne

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

615,000.00

 

EUR

 

Siemens AG, 91058 Erlangen

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

51,000.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

20,000.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

29,000.00

 

EUR

 

e-Glass AG, Osterweddingen

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

115,370.76

 

EUR

 

Lenzing AG, Österreich

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

38,715.00

 

EUR

 

Lenzing AG, Österreich

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

24,640.80

 

EUR

 

Lenzing AG, Österreich

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

64,032.00

 

EUR

 

Deutsche BP Aktiengesellschaft Erdöl-Raffinerie Emsland, Lingen

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

284,200.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

10,490.66

 

EUR

 

Linde-KCA-Dresden GmbH, 01265 Dresden

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

29,580.00

 

EUR

 

Südzucker AG Mannheim Ochsenfurt, 97199 Ochsenfurt

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

6,090.00

 

EUR

 

Südzucker AG Mannheim/Ochsenfurt, 97199 Ochsenfurt

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Dresdner Bank AG

 

71,920.00

 

EUR

 

Südzucker AG Mannheim/Ochsenfurt, 97199 Ochsenfurt

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

48,546.00

 

EUR

 

Outokumpu Technology GmbH, 61440 Oberursel

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

8,410.00

 

EUR

 

Moherlin GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

494,085.00

 

EUR

 

E.ON Benelux BV, NL-3009 AP Rotterdam

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

5,278.00

 

EUR

 

Moehrlin GmbH, 70499 Stuttgart

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

726.73

 

EUR

 

Mobilconm Austria AG and Co. KG, A-1020 Wien

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

33,755.44

 

EUR

 

Projektgesellschaft Biomasse Kraftwerk Grossraeschen GmbH and Co. Betriebs KG

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

5,109.20

 

EUR

 

Rashriya Chemicals&Fertilizers Ltd.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

202,300.00

 

EUR

 

Fisi Babcock Environment GmbH, 51643 Gummersbach

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

27,878.28

 

EUR

 

Ludwig Pöttinger

 

LDS Test and Measurement GmbH

Dresdner Bank AG

 

11,166.62

 

EUR

 

Schoder Grundstücks GBR

 

LDS Test and Measurement GmbH

Dresdner Bank AG

 

2,879.24

 

EUR

 

Grundstücksverwaltungsgesellschaft Erlensee GBR

 

LDS Test and Measurement GmbH

Dresdner Bank AG

 

30,900.36

 

EUR

 

Deli Buero Center ZRT., Ungarn

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

404,600.00

 

EUR

 

FISIA BABCOCK ENVIRONMENT GmbH, Gummersbach

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

37,468.00

 

EUR

 

Mibrag Industriekraftwerke GmbH + Co. KG, 40002 Düsseldorf

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

46,020.00

 

EUR

 

SIRTE OIL Company, c/o Mediterranean Oil Service GmbH, Düsseldorf

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

17,931.00

 

EUR

 

Wesco Bau- und Grundstücksgesellschaft mbh & Co. KG

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

2,550.00

 

EUR

 

Helmut Oster

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

850,968.00

 

EUR

 

Von Roll Umwelttechnik AG, Zürich

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

124,419.28

 

EUR

 

Siemens AG, Erlangen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

122,679.30

 

EUR

 

European Commission, DG Energy and Transport, B-1049 Brussels

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

44,080.00

 

EUR

 

E.ON Kraftwerke GmbH, 30457 Hannover

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

503,533.03

 

EUR

 

E.ON Ruhrgas AG, 45138 Essen

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,340.00

 

EUR

 

GEA Process Eng. (India) Ltd., 391350 Gujarat

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

95,891.40

 

EUR

 

Deutsche Bank AG, Filiale Bremen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

63,150.00

 

EUR

 

Thermodyn, France

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

28,000.00

 

EUR

 

KAB TAKUMA GmbH, Berlin

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

348,000.00

 

EUR

 

Standardkessel GmbH, Duisburg

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

14,501.16

 

EUR

 

Shell Deutschland Oil GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

75,052.00

 

EUR

 

Shell Deutschland Oil GmbH, Hamburg

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

2,385,000.00

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

30,000.00

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

4,393,447.22

 

EUR

 

Linde AG, Pullach

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

231,884.00

 

EUR

 

Metz Anlagentechnik GmbH, Berlin

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

150,562.50

 

EUR

 

Prokon Nord Energiesysteme GmbH, Leer

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

96,675.00

 

EUR

 

C.T. Andasol Uno Ute, Madrid

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

925,100.00

 

EUR

 

RWE Power AG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

580,000.00

 

EUR

 

Standardkessel GmbH, Duisburg

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

315,000.00

 

EUR

 

NV Huisvuilcentrale N-H, Alkmaar

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

200,679.30

 

EUR

 

Kernkraftwerk Isar Verwaltungs GmbH, Essenbach

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

344,952.00

 

EUR

 

Hitaveita Sudurnesia HF, Reykjanesbaer, Iceland

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

586,800.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

704,160.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

185,000.00

 

EUR

 

Energetus Instalacoes Lda, Lisboa

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

173,000.00

 

EUR

 

Energetus Instalacoes Lda, Lisboa

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

48,750.00

 

EUR

 

RWE Power AG, Werne

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

88,381.80

 

EUR

 

E.ON Benelux Holding B.V., Rotterdam

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

593,920.00

 

EUR

 

Steag Saar Energie AG, Saarbrücken

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

135,513.02

 

EUR

 

European Comission Directorate General for Energy and Transport, Brussels

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

24,128.00

 

EUR

 

Kernkraftwerk Krümmel GmbH, Krümmel

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

51,000.00

 

EUR

 

Kernkraftwerk Stade GmbH & Co. oHG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

8,300.00

 

EUR

 

Kernkraftwerk Stade GmbH & CO. KG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

7,750.00

 

EUR

 

Kernkraftwerk Stade GmbH + Co. oHG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

6,625.00

 

EUR

 

Kernkraftwerk Stade GmbH + Co. oHG

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

556,920.00

 

EUR

 

FISIA BABCOCK ENVIRONMENT GmbH, Gummersbach

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

36,956.20

 

EUR

 

Essent Energie Productie

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

268,350.00

 

EUR

 

Von Roll, Zürich, Schweiz

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

187,350.00

 

EUR

 

Von Roll, Zürich, Schweiz

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

17,250.00

 

EUR

 

Kernkraftwerk Stade GmbH & Co. OHG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

30,000.00

 

EUR

 

Kernkraftwerk Stade GmbH & Co. OHG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

153,750.00

 

EUR

 

E.ON Benelux Holding B.V., Rotterdam, Niederlande

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

49,532.00

 

EUR

 

swb Erzeugung GmbH & Co. KG, Bremen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

64,148.00

 

EUR

 

SWB Erzeugung GmbH & Co. KG, Bremen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

487,900.00

 

EUR

 

Hitachi Power Europe GmbH, 46049 Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

487,900.00

 

EUR

 

Hitachi Power Europe GmbH, 46049 Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

31,286.12

 

EUR

 

E.ON Benelux Holding BV, NL-3009 AP Rotterdam

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

173,986.01

 

EUR

 

Siemens AG, 91058 Erlangen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

36,810.09

 

EUR

 

Siemens AG, 91058 Erlangen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

11,250.00

 

EUR

 

Kernkraftwerk Stade GmbH Co. oHG, 21683 Stade

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Dresdner Bank AG

 

86,929.50

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

175,500.00

 

EUR

 

Scottishpower Generation Limited, Schottland

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

18,750.00

 

EUR

 

Kernkraftwerk Stade GmbH & Co. OHG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

90,856.50

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Cottbus

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

181,713.00

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

7,100.00

 

EUR

 

China National Machinery and Equipment Import and Export Co. Ltd., Wuxi

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

533,120.00

 

EUR

 

RWE Power Aktiengesellschaft, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,423,537.50

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

360,000.00

 

EUR

 

E.ON Benelux Holding B.V., Rotterdam

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

20,170.50

 

EUR

 

ThyssenKrupp Xervon Energy GmbH, Duisburg

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

16,750.00

 

EUR

 

Foster Wheeler Energia GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

76,250.00

 

EUR

 

Foster Wheeler Energia GmbH

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

310,590.00

 

EUR

 

Vattenfall Europe Berlin AG & Co. KG, Berlin

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

64,500.00

 

EUR

 

Lenzing AG, Lenzing

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

266,074.02

 

EUR

 

Austrian Energy and Environment AG and Co. KG

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

367,000.00

 

EUR

 

Siemens AG Power Generation, Erlangen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

367,000.00

 

EUR

 

Siemens AG, Power Generation, Erlangen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

70,500.00

 

EUR

 

De Smet Engineers & Contractors S.A., La Hulpe

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

720,000.00

 

EUR

 

E.ON Benelux Holding B.V., Rotterdam, Niederlande

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

63,189.00

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

73,452.96

 

EUR

 

Electrabel Nederland n.v., Zwolle, Niederlande

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

22,100.00

 

EUR

 

Dongfang Electric Corporation, Sichuan, China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,404,200.00

 

EUR

 

RWE Power Aktiengesellschaft, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

174,930.00

 

EUR

 

OMV Deutschland GmbH

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

24,050.00

 

EUR

 

Dongfang Boiler Group Co., Ltd., Sichuan, China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

103,775.00

 

EUR

 

Thermodyn, Le Creusot, Frankreich

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

71,400.00

 

EUR

 

CNIM-DSB Agence La Courneuve

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

929,985.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

8,740.00

 

EUR

 

China National Machinery and Equipment Import and Export Wuxi Co., Ltd., China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

15,000.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

15,000.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

353,204.20

 

EUR

 

Siemens Aktiengesellschaft, Erlangen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

437,167.07

 

EUR

 

Kraftanlagen München GmbH, München

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

589,350.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

44,030.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

187,545.00

 

EUR

 

E.ON Benelux bv, Rotterdam, Niederlande

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

2,665,600.00

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Cottbus

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,332,800.00

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Cottbus

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

22,500.00

 

EUR

 

Kernkraftwerk Stade GmbH & Co. KG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

54,000.00

 

EUR

 

Kernkraftwerk Stade GmbH & Co. KG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,898,050.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

128,000.00

 

EUR

 

Standardkessel GmbH, 47138 Duisburg

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

128,000.00

 

EUR

 

Standardkessel GmbH, 47138 Duisburg

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

729,838.00

 

EUR

 

Ansaldo Energia SpA, I-16152 Genova

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

398,888.00

 

EUR

 

STEAG Saar Energie AG, Saarbrücken

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

28,900.00

 

EUR

 

Dongfang Boiler Group Co. Ltd., Sichuan Province China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

28,900.00

 

EUR

 

Dongfang Boiler Group Co., Ltd., Sichuan Province, China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

34,962.20

 

EUR

 

swb Erzeugung GmbH & Co. KG, Bremen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

823,200.00

 

EUR

 

Forsmarks Kraftgrupp Aktiebolag, Sweden

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

511,975.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

511,975.00

 

EUR

 

Hitachi Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

202,300.00

 

EUR

 

FISIA BABCOCK ENVIRONMENT GmbH, Gummersbach

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

28,900.00

 

EUR

 

Dongfang Boiler Group Co. Ltd., Sichuan

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

15,750.00

 

EUR

 

Kernkraftwerk Stade GmbH and Co. OHG, Stade

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,394,977.50

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

742,560.00

 

EUR

 

Kernkraftwerk Krümmel GmbH & Co. OHG, Geesthacht

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

53,440.93

 

EUR

 

Wuhan Dafang Electronic and Machinery Co., Ltd.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

31,120.22

 

EUR

 

Wuhan Dafang Electronic and Machinery Co., Ltd., Wuhan

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

742,560.00

 

EUR

 

FISIA BABCOCK ENVIRONMENT GmbH, Gummersbach

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,290.00

 

GBP

 

Mazagon Dock Limited

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

1,700.00

 

GBP

 

Mazagon Dock Limited

 

SPX U.L.M. GmbH

Dresdner Bank AG

 

497,000.00

 

PLN

 

Elektrociplowina Warszawskie S.A.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

4,146,414.00

 

PLN

 

Vattenfall Heat Poland S.A.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

750,000.00

 

PLN

 

Zaklady Azotowe ‘Pulawy’ S.A., Polen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

70,000.00

 

PLN

 

Vattenfall Heat Poland S.A.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

251,832.40

 

PLN

 

Zaklad Elektroenergetyczny H. Cz. Elsen Sp. Z o.o., Czestochowa

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

251,832.40

 

PLN

 

Zaklad Elektroenergetyczny H. Cz. Elsen Sp. Z o.o., Czestochowa

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

110,000.00

 

PLN

 

Elektrocieplownia Bedzin SA, Bedzin, Polen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

35,560.56

 

PLN

 

Elsen Sp.z.o.o., Czestochowa, Polen

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

109,850.00

 

PLN

 

Electrownia Polaniec Spolka, Zawada

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Dresdner Bank AG

 

5,320.00

 

SGD

 

LG International (Singapore) Pte. Ltd.

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

134,393.33

 

USD

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

134,395.00

 

USD

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

137,690.00

 

USD

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

137,690.00

 

USD

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

134,393.33

 

USD

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

134,395.00

 

USD

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

134,393.33

 

USD

 

Guodian Zhenjiang Beilun Power Gene

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

137,690.00

 

USD

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

137,690.00

 

USD

 

Zhejiang Tiandi Environmental Prote

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

320,000.00

 

USD

 

Guoxin Tendering Company Ltd.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

184,000.00

 

USD

 

Shandong Machinery I/E Gruop Corp.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

1,458,459.50

 

USD

 

China National Water Resources + El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,458,459.50

 

USD

 

China National Water Resources & El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

738,398.00

 

USD

 

China National Water Resources & El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

830,000.00

 

USD

 

China National Water Resources & El

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

11,000.00

 

USD

 

Hyundai Petrochemical Co. Ltd.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

33,500.00

 

USD

 

Hyundai Petrochemical Co. Ltd.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

2,000.00

 

USD

 

LG Engineering & Construction Corp.

 

Bran + Luebbe GmbH

Dresdner Bank AG

 

40,000.00

 

USD

 

Shandong Sanrong Environmental Protection Engineering Co., Ltd, China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

45,000.00

 

USD

 

Shandong Sanrong Environmental Protection Engineering Co. Ltd., China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

45,000.00

 

USD

 

Shandong Sanrong Environmental Protection Engineering Co. Ltd., China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

100,800.00

 

USD

 

Guoxin Tendering Corp.Ltd., Beijing, China

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

33,000.00

 

USD

 

ShanDong SanRong Environmental Protection Co., Ltd.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

33,000.00

 

USD

 

ShanDong SanRong Environmental Protection Co., Ltd.

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

275,380.00

 

USD

 

Zhejiang Tianhong Material Trading Co. Ltd., Zhejiang

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

408,985.50

 

USD

 

Yanbu national petrochemical company (yansab), p.o. box 5101, riyadh 11422,
kingdom of saudi arabia

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

1,005,428.00

 

USD

 

China National Water Resources and Electric Power Materials and Equipment Co.,
Ltd., Beijing, China

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

68,670.00

 

USD

 

Tsinghua Tongfang Environment Co. Ltd., Haidan

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

98,130.00

 

USD

 

Tsinghua Tongfang Environment Co., Ltd., Beijing

 

Balcke-Dürr GmbH

Dresdner Bank AG

 

99,000.00

 

USD

 

De Smet Engineer & Contractors s.a., La Hulpe, Belgium

 

SPX Cooling Technologies GmbH

Dresdner Bank AG

 

26,000.00

 

USD

 

GS Engineering & Construction Corp., Seoul

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

26,000.00

 

USD

 

GS Engineering & Construction Corp., Seoul, Korea

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

262,765.30

 

USD

 

Vedanta Alumina Ltd.

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

262,765.30

 

USD

 

Vedanta Alumina Ltd.

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

14,082.45

 

USD

 

China Petrochemical International Company Ltd.

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

6,999.90

 

USD

 

JGC Corporation

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

15,300.00

 

USD

 

Nikki Shoji Co. Ltd.

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

8,680.00

 

USD

 

Beijing SP Longyuan Environmental Protection Engineering Co. Ltd.

 

SPX Process Equipment Pte. Ltd.

Dresdner Bank AG

 

5,100.00

 

USD

 

Korea Cottrell Co. Ltd.

 

SPX Process Equipment Pte. Ltd.

Intesa Sanpaolo SPA

 

112,159.40

 

CHF

 

CERN, CH-1211 Geneve 23

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

13,000.00

 

EUR

 

Rosen Rosignano Energia SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

44,935.00

 

EUR

 

Enel Green Power SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

54,298.00

 

EUR

 

Technip Italy SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

777,000.00

 

EUR

 

VA TECH HYDRO

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

76,810.00

 

EUR

 

Borealis Polyethylene Oy

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

238,185.00

 

EUR

 

Union Banka D.D. Sarajevo

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

21,950.00

 

EUR

 

Outokumpu Technology GmbH

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

6,000.00

 

EUR

 

Enel Green Power SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

8,263.31

 

EUR

 

ENICHEM

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

13,000.00

 

EUR

 

Polimeri Europa SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

15,493.71

 

EUR

 

ENICHEM

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

16,000.00

 

EUR

 

Polimeria Europa SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

30,000.00

 

EUR

 

ENICHEM

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

231,000.00

 

EUR

 

Air Liquide Progetti Italia SRL

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

2,750.00

 

EUR

 

Alfa SRL

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

19,500.00

 

EUR

 

Proda SRL

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

10,000.00

 

EUR

 

Ismaele e Demetrio Magnani

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

6,972.17

 

EUR

 

Soc. Immobiliare Tirrena S.p.A.

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

4,075,000.00

 

EUR

 

Siemens Power Generation Anlagentechnik GmbH, A-1140 Wien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

41,194.30

 

EUR

 

Nobaria Sugar and Refining Company, Giza

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

29,400.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

274,400.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

30,500.00

 

EUR

 

Nuovo Pignone SPA, Firenze (FI), Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

25,330.00

 

EUR

 

Nuovo Pignone SPA, Firenze (FI), Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

39,200.00

 

EUR

 

Nuovo Pignone SPA, Firenze (FI), Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

54,000.00

 

EUR

 

Nuovo Pignone SPA, Firenze

 

Balcke-Dürr GmbH

 

--------------------------------------------------------------------------------


 

Intesa Sanpaolo SPA

 

40,500.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

24,200.00

 

EUR

 

Consorzio Laziale Rifiuti, Roma

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

184,000.00

 

EUR

 

Technip Italy SPA, Rom

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

3,587.50

 

EUR

 

Nuovo Pignone Spa, Firenze

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

25,112.50

 

EUR

 

NUOVO PIGNONE SPA, Firenze, Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

37,000.00

 

EUR

 

Enel Produzione SPA, Milano

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

44,000.00

 

EUR

 

E. Giovi SRL, Roma, Italien

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

265,388.70

 

EUR

 

Nuovo Pignone SPA, Via F. Matteucci 2, 50127 Firenze (FI), Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

178,169.80

 

EUR

 

Nuovo Pignone SPA, Via F. Matteucci 2, 50127 Firenze (FI), Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

89,084.90

 

EUR

 

Nuovo Pignone SPA, Via F. Matteucci 2, 50127 Firenze (FI), Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

267,254.70

 

EUR

 

Nuovo Pignone SPA, Via F. Matteucci 2, 50127 Firenze (FI) Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

18,000.00

 

EUR

 

Nuovo Pignone SpA, 50127 Firenze (FI), Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

49,737.00

 

EUR

 

Nuovo Pignone SpA, 50127 Firenze

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

33,500.00

 

EUR

 

Nuovo Pignone SpA, 50127 Firenze

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

41,660.00

 

EUR

 

Voest-Alpine Industrieanlangenbau GmbH, A-4031 Linz

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

12,000.00

 

EUR

 

Pilkington Italia SPA, San Salvo

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

17,500.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

29,550.00

 

EUR

 

Nuovo Pignone SPA, Firenze (FI), Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

54,538.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

16,923.60

 

EUR

 

SET SPA, Milano

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

28,556.80

 

EUR

 

Dakalia Sugar Co., Cairo, Egypt

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

7,000.00

 

EUR

 

Enel Produzione S.p.A., Rom

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

39,200.00

 

EUR

 

Nuove Pignone SPA, Firenze (FI)

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

731,500.00

 

EUR

 

Cabot Italiana SPA, Ravenna

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

265,388.70

 

EUR

 

Nuovo Pignone SpA, Firenze

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

340,000.00

 

EUR

 

Enel Produzione SpA, Via Carducci

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

192,000.00

 

EUR

 

Nuovo Pignone SPA, Arona, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

42,800.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italy

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

5,800.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

6,800.00

 

EUR

 

Danieli Morgardshammar, S.A., Las Arenas

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

218,221.00

 

EUR

 

Nuovo Pignone SpA, 50127 Firenze (FI)

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

75,834.00

 

EUR

 

Total Petrochemical France, Priest Cedex

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

6,000.00

 

EUR

 

ENEL Produzione SPA

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

96,300.00

 

EUR

 

Nuovo Pignone SPA, Firenze

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

123,064.40

 

EUR

 

Nuovo Pignone S.p.A., Arona

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

22,280.00

 

EUR

 

Snamprogetti S.P.A., Italy

 

SPX U.L.M. GmbH

Intesa Sanpaolo SPA

 

11,140.00

 

EUR

 

Snamprogetti S.P.A., Donato Milanese, Italien

 

SPX U.L.M. GmbH

Intesa Sanpaolo SPA

 

11,000.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

14,298.50

 

EUR

 

Compagnie Thermique du Gol, Parigi, Italien

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

39,500.00

 

EUR

 

SAMIR Refinery Route Cotiere, Mohammedia, Morocco

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

58,470.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

37,600.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

551,250.00

 

EUR

 

Nuovo Pignone SPA, Firenze, Italien

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

87,369.88

 

EUR

 

Snamprogetti S.p.A., Donato Milanese, Italien

 

SPX U.L.M. GmbH

Intesa Sanpaolo SPA

 

23,715.00

 

EUR

 

Snamprogetti SPA, San Donato Milanese

 

SPX Cooling Technologies GmbH

Intesa Sanpaolo SPA

 

55,700.00

 

EUR

 

Snamprogetti S.P.A., Donato Milanese

 

SPX U.L.M. GmbH

Intesa Sanpaolo SPA

 

340,000.00

 

EUR

 

Ansaldo Energia, Genova

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

17,400.00

 

EUR

 

NUOVO PIGNONE SPA, FIRENZE

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

96,300.00

 

EUR

 

NUOVO PIGNONE SPA, Firenze

 

Balcke-Dürr GmbH

Intesa Sanpaolo SPA

 

160,482.00

 

GBP

 

Snamprogetti SPA, Milanese, Italy

 

General Signal UK Ltd.

Intesa Sanpaolo SPA

 

568,000.00

 

GBP

 

Snamprogetti S.P.A., Italien

 

General Signal UK Ltd.

Intesa Sanpaolo SPA

 

26,390.00

 

USD

 

Toledo Electrical & Mechanical Work, Abu Dhabi

 

SPX Cooling Technologies GmbH

JP Morgan Chase Bank N.A.

 

47,500.00

 

AED

 

Sensaire Services LLC, Dubai, VAE

 

SPX Cooling Technologies GmbH

JP Morgan Chase Bank N.A.

 

6,540,000.00

 

EUR

 

ALSTOM (Switzerland) ltd., Baden, Schweiz

 

SPX Cooling Technologies GmbH

JP Morgan Chase Bank N.A.

 

778,865.10

 

USD

 

YANBU National Petrochemical Company (YANSAB)

 

SPX Cooling Technologies GmbH

JP Morgan Chase Bank N.A.

 

51,445.50

 

USD

 

Eastern Petrochemical Co (Sharq), Keynes, England

 

General Signal UK Ltd.

JP Morgan Chase Bank N.A.

 

41,050.60

 

USD

 

Eastern Petrochemical Co. (Sharq), Keynes, England

 

General Signal UK Ltd.

JP Morgan Chase Bank N.A.

 

1,588,800.00

 

USD

 

Doosan Heavy Industries and Construction, Ltd., Kyungnam

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

48,250.00

 

AED

 

GECO Mechanical and Electrical Ltd., Dubai

 

SPX Process Equipment Limited

KBC Bank N.V.

 

242,440.00

 

EUR

 

Uhde GmbH, Dortmund

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

32,779.28

 

EUR

 

B&B Bioenergie GmbH, Pfaffenhofen

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

17,016.62

 

EUR

 

R+A Industrieanlagenbau GmbH, Vechta

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

127,500.00

 

EUR

 

L’Oreal USA Inc., Florence KY 41042, USA

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

9,000.00

 

EUR

 

FISIA BABCOCK ENVIRONMENT GMBH

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

148,480.00

 

EUR

 

Steag Saar Energie AG, Saarbrücken

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

23,548.00

 

EUR

 

Babcock-Hitachi Europe GmbH, Oberhausen

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

69,368.00

 

EUR

 

Deutsche BP Aktiengesellschaft Erdöl-Raffinerie Emsland, Lingen

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

32,944.00

 

EUR

 

E.ON Ruhrgas AG, Essen

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

6,670.00

 

EUR

 

M+W Zander Gebäudetechnik GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

16,500.00

 

EUR

 

MARTIN GmbH, München

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

98,550.00

 

EUR

 

YARA Norge AS, Glomfjord, Norway

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

32,016.00

 

EUR

 

Deutsche BP Aktiengesellschaft, Erdöl-Raffinerie-Emsland, Postfach 2360, 49803
Lingen

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

KBC Bank N.V.

 

20,289.33

 

EUR

 

OMV Deutschland GmbH, Haiminger Str. 1, 84489 Burghausen

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

13,760.60

 

EUR

 

Leobersdorfer Maschinenfabrik AG, A-2544 Leobersdorf

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

435.00

 

EUR

 

Amreya Petroleum Refining Co., Alexandria

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

81,400.00

 

EUR

 

SNC-LAVALIN GULF CONTRACTORS, Abu Dhabi

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

55,640.00

 

EUR

 

WUHAN DAFANG ELECTRONIC AND MACHINERY CO., LTD., Hubei, P.R.China

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

68,474.60

 

EUR

 

SNC-Lavalin Gulf Contractors, Abu Dhabi

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

37,263.00

 

EUR

 

L’Oreal USA Inc., Florence, USA

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

36,206.25

 

EUR

 

Procosa Produtos de Belza Ltda., Sao Paulo, Brasilien

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

3,211.42

 

EUR

 

Chemoprojekt a.s., Prag

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

799,900.00

 

EUR

 

Hitachi Europe GmbH, Düsseldorf

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

62,699.50

 

EUR

 

UHDE GmbH, Bad Soden

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

367,862.50

 

EUR

 

Prokon Nord Energiesysteme GmbH, Leer

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

17,000.00

 

EUR

 

ERCROS INDUSTRIAL, S.A., Barcelona

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

22,000.00

 

EUR

 

Iberdrola Ingenieria y construccion, Riga

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

10,471.00

 

EUR

 

Alstom Switzerland Ltd., Baden

 

General Signal UK Ltd.

KBC Bank N.V.

 

41,055.00

 

EUR

 

Vinnolit GmbH & Co. KG, Ismaning

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

39,032.00

 

EUR

 

Urenco Deutschland GmbH, Gronau

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

522,767.00

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

47,856.57

 

EUR

 

E.ON Kernkraft GmbH, Grafenrheinfeld

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

50,000.00

 

EUR

 

Uhde GmbH, Bad Soden

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

70,805.00

 

EUR

 

Alstom Power Generation AG, Mannheim

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

1,300.00

 

EUR

 

Daelim Industrial Co. Ltd., Seoul, Korea

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

5,960.00

 

EUR

 

Hyundai Enginee. & Constr. Co. Ltd., seoul

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

5,960.00

 

EUR

 

Hyundai Enginee. & Constr. Co. Ltd., Seoul

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

19,000.00

 

EUR

 

YARA Sluiskil B.V., Sluiskil, Niederlande

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

41,055.84

 

EUR

 

Audi AG, Ingolstadt

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

80,325.00

 

EUR

 

E.ON Kraftwerke GbmH, Hannover

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

47,200.00

 

EUR

 

SNC-Lavalin Gulf Contractors L.L.C., Abu Dhabi, V.A.E.

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

46,410.00

 

EUR

 

MAN Ferrostahl AG, Essen

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

381,990.00

 

EUR

 

Hitachi Europe GmbH, Düsseldorf

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

9,400.00

 

EUR

 

Samsung Engineering Co. Ltd., Seoul, Korea

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

9,400.00

 

EUR

 

Samsung Engineering Co. Ltd., Seoul, Korea

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

23,842.13

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

41,132.00

 

EUR

 

KG für Vermögensverwaltung Garching GmbH & Co.

 

SPX U.L.M. GmbH

KBC Bank N.V.

 

225,000.00

 

EUR

 

Prayon S.A., Engis, Belgien

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

54,870.90

 

EUR

 

ThyssenKrupp Steel AG, Duisburg

 

Nema Airfin GmbH

KBC Bank N.V.

 

75,317.90

 

EUR

 

S & W Müller Verwaltungs GbR, Ingolstadt

 

SPX U.L.M. GmbH

KBC Bank N.V.

 

58,131.50

 

EUR

 

Siemens AG, Erlangen

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

38,500.00

 

EUR

 

Shell Eastern Petroleum (Pte) Ltd., Singapore

 

SPX U.L.M. GmbH

KBC Bank N.V.

 

1,375,000.00

 

EUR

 

Lankdhanavi Ltd., Colombo

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

58,500.00

 

EUR

 

Scottish Power Generation Ltd., Glasgow

 

Balcke-Dürr GmbH

KBC Bank N.V.

 

700,000.00

 

EUR

 

Reservierung für Johnson Pumps/Belgien

 

Johnson Pump (Brussels) N.V.

KBC Bank N.V.

 

1,991.20

 

GBP

 

Western Desert Operating Petroleum, Alexandria, Egypt

 

SPX Process Equipment Limited

KBC Bank N.V.

 

6,930.00

 

SGD

 

Praj Industries Limited, Pune, India

 

SPX Process Equipment Pte. Ltd.

KBC Bank N.V.

 

46,700.00

 

SGD

 

Keppel Fels Limited, Singapore

 

SPX Process Equipment Pte. Ltd.

KBC Bank N.V.

 

68,348.00

 

USD

 

SNC-Lavalin Gulf Contractors, Abu Dhabi, V.A.E.

 

SPX Cooling Technologies GmbH

KBC Bank N.V.

 

19,500.00

 

USD

 

GE Engineering & Construction, GS Yeokjeon Bldg., Seoul

 

Bran + Luebbe GmbH

KBC Bank N.V.

 

20,000.00

 

USD

 

Arab Potash Company Ltd., Amman

 

SPX Process Equipment Limited

Zürich Versicherung AG

 

1,126,767.70

 

EUR

 

Linde AG, 82049 Pullach

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

15,428.00

 

EUR

 

Entis-Systemtechnik GmbH, Rennerod

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

6,496.00

 

EUR

 

Blohm + Voss Industrietechnik GmbH, Hamburg

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

30,530.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

13,914.20

 

EUR

 

Shell Deutschland Oil GmbH, Wesseling

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

46,052.00

 

EUR

 

Uhde GmbH, Dortmund

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

950,000.00

 

EUR

 

Kernkraftwerk Lippe-Ems GmbH, Lingen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

652,408.45

 

EUR

 

Kernkraftwerk Grundremmingen GmbH, Grundremmingen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

9,628.00

 

EUR

 

Rotamill Anlagen- und Ventilatorenbau GmbH, Siegen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

34,854.97

 

EUR

 

E.ON Kraftwerke GmbH, Hannover

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

94,670.00

 

EUR

 

BAMAG GmbH and Co. KG

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

148,944.00

 

EUR

 

Gemeinschaftskernkraftwerk Grohnde GmbH

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

258,475.95

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

79,460.00

 

EUR

 

Shell and DEA Oil GmbH, Rheinland Raffinerie Werk Wesseling

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

23,780.00

 

EUR

 

Babcock Borsig Service GmbH, Oberhausen

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

28,000.00

 

EUR

 

UBRAS MASCHINENFABRIK Ges.m.b.H., Völkermarkt

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

19,562.47

 

EUR

 

Reining Heisskühlung GmbH & Co. KG, Mülheim an der Ruhr

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

32,720.12

 

EUR

 

Wingas GmbH, Kassel

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

35,603.30

 

EUR

 

Wingas GmbH, Kassel

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

7,968.39

 

EUR

 

Metz Anlagentechnik GmbH

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

13,384.60

 

EUR

 

Voith Siemens Hydro Kraftwerkstechnik GmbH & Co. KG

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

22,026.08

 

EUR

 

Oschatz GmbH, Essen

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Zürich Versicherung AG

 

13,384.60

 

EUR

 

Voith Siemens Hydro Kraftwerkstechnik GmbH + Co. KG, Heidenheim

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

13,384.60

 

EUR

 

Voith Siemens Hydro Kraftwerkstechnik GmbH & Co. KG, Hildesheim

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

8,600.00

 

EUR

 

FISIA Babcock Environment GmbH, Gummersbach

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

414,260.00

 

EUR

 

Nordostschweizerische Kraftwerke AG, Baden

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

1,734.20

 

EUR

 

Xstrata Zink GmbH, Nordenham

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

26,908.52

 

EUR

 

Kraftanlagen München GmbH, München

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

110,427.50

 

EUR

 

Prokon Nord Energiesysteme GmbH, Leer

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

18,177.20

 

EUR

 

R + A Industrieanlagenbau GmbH, Vechta

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

8,874.00

 

EUR

 

OSCHATZ GmbH, Essen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

7,980.00

 

EUR

 

Röhm GmbH & Co. KG, 64293 Darmstadt

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

6,264.00

 

EUR

 

Deutsches Elektronen-Synchrotron Desy, 22607 Hamburg

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

454,105.20

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Peitz

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

36,540.00

 

EUR

 

Röhm GmbH & Co. KG, Darmstadt

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

2,360.00

 

EUR

 

Samsung Engineering Co. Ltd., Seoul

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

87,452.40

 

EUR

 

ExxonMobil Production Deutschland GmbH, Hannover

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

23,084.00

 

EUR

 

SE Tylose GmbH + Co. KG, Rheingaustr. 190 - 196, 65203 Wiesbaden

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

23,780.00

 

EUR

 

Uhde GmbH, Bad Soden

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

5,742.00

 

EUR

 

Blohm+Voss Industrietechnik GmbH, Hamburg

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

11,774.00

 

EUR

 

ALSTOM Power Boiler GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

17,661.00

 

EUR

 

ALSTOM Power Boiler GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

35,322.00

 

EUR

 

Babcock-Hitachi Europe GmbH, Oberhausen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

52,200.00

 

EUR

 

BKS Bio-Kraftwerk Schkölen GmbH, Schkölen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

18,664.40

 

EUR

 

OMYA GmbH, Werk Burgberg, Giengen/Brenz

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

10,231.00

 

EUR

 

BBP Energy GmbH, Oberhausen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

12,702.00

 

EUR

 

Fernwärmeverbund Niederrhein Duisburg / Dinslaken GmbH & Co. KG, Dinslaken

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

18,560.00

 

EUR

 

Martin GmbH für Umwelt- und Energietechnik, München

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

665,600.00

 

EUR

 

ALSTOM (Switzerland) Ltd., Baden

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

5,626.00

 

EUR

 

MAN TURBO AG, Hermann-Blohm-Str. 5, 20457 Hamburg

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

115,301.44

 

EUR

 

E.ON Kernkraft GmbH, Kernkraftwerk Grafenrheinfeld, Postfach 7, 97506
Grafenrheinfeld

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

8,600.00

 

EUR

 

FISIA Babcock Environment GmbH, Gummersbach

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

12,400.00

 

EUR

 

CIMRIA SKET GmbH, 39120 Magdeburg

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

848,540.00

 

EUR

 

Uhde GmbH, Dortmund

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

1,035,650.00

 

EUR

 

Nordostschweizerische Kraftwerke AG, Parkstr. 23, 5401 Baden, Schweiz

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

69,600.00

 

EUR

 

Steag Aktiengesellschaft, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

24,940.00

 

EUR

 

Stadt Nürnberg

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

121,800.00

 

EUR

 

Henkel KGAA, Düsseldorf

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

25,000.00

 

EUR

 

Steag AG, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

921,850.00

 

EUR

 

Ruhr Oel GmbH, Gelsenkirchen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

437,146.00

 

EUR

 

RWE Power AG, Trier

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

32,219.00

 

EUR

 

Raffinerie-KW-Betriebs GmbH, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

10,208.00

 

EUR

 

Fisia Babcok Environment GmbH, 51643 Gummersbach

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

15,370.00

 

EUR

 

STAHLWERKE BREMEN GmbH, Bremen

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

5,950.00

 

EUR

 

MAN Turbo AG, Hamburg

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

76,768.80

 

EUR

 

Sasol Germany GmbH, 47443 Moers

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

779,520.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

448,000.00

 

EUR

 

RWE Power AG, Essen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

17,661.00

 

EUR

 

Alstom Power Boiler GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

11,774.00

 

EUR

 

Alstom Power Boiler GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

660,620.00

 

EUR

 

Kraftwerk Mehrum GmbH, Hohenhameln

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

16,389.14

 

EUR

 

Bau- und Liegenschaftsbetrieb NRW, Dortmund

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

16,389.14

 

EUR

 

Bau- und Liegenschaftsbetrieb NRW, Dortmund

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

15,000.00

 

EUR

 

Fisia Babcok Environment GmbH, 51643 Gummersbach

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

124,094.49

 

EUR

 

Stadtwerke Düsseldorf AG, Düsseldorf

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

12,818.00

 

EUR

 

M + W Zander Gebäudetechnik GmbH, Bochum

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

66,085.37

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Peitz

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

921,850.00

 

EUR

 

Ruhr Oel GmbH, Gelsenkirchen

 

Nema Airfin GmbH

Zürich Versicherung AG

 

53,940.00

 

EUR

 

Sasol Solvents Germany GmbH, Moers

 

Nema Airfin GmbH

Zürich Versicherung AG

 

25,578.00

 

EUR

 

Wulff Deutschland GmbH, Husum

 

Nema Airfin GmbH

Zürich Versicherung AG

 

3,770.00

 

EUR

 

Hager + Elsaesser GmbH, Ruppmannstr. 22, 70565 Stuttgart

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

1,990.00

 

EUR

 

Hager + Elsaesser GmbH, Stuttgart

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

5,200.00

 

EUR

 

Fisia Babcock Environment GmbH, Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

196,040.00

 

EUR

 

Shell Deutschland Oil GmbH, Hamburg

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

153,318.07

 

EUR

 

Vattenfall Europe Generation AG & Co. KG, Peitz

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

43,344.50

 

EUR

 

Henkel KGAA

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

43,000.00

 

EUR

 

Linde AG, Pullach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

55,000.00

 

EUR

 

voestalpine Stahl GmbH, Linz

 

SPX Cooling Technologies GmbH

 

--------------------------------------------------------------------------------


 

Zürich Versicherung AG

 

154,048.36

 

EUR

 

BayernOil Raffineriegesellschaft mbH, Ingolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

184,787.13

 

EUR

 

BayernOil Raffineriegesellschaft mbH, Ingolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

23,000.00

 

EUR

 

Jacobs Netherland B.V., Leiden

 

Nema Airfin GmbH

Zürich Versicherung AG

 

7,500.00

 

EUR

 

Foster Wheeler Energia Oy, Varkaus

 

Nema Airfin GmbH

Zürich Versicherung AG

 

66,160.83

 

EUR

 

Linde AG, Pullach

 

Bran + Luebbe GmbH

Zürich Versicherung AG

 

38,377.50

 

EUR

 

E.ON Kernkraft GmbH, Stadland

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

654,500.00

 

EUR

 

Vattenfall Europe Generation AG und Co. KG, 03050 Cottbus

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

178,500.00

 

EUR

 

Vattenfall Europe Generation AG und Co. KG, 03050 Cottbus

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

49,875.00

 

EUR

 

Vattenfall Europe Hamburg AG, Hamburg

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

23,681.00

 

EUR

 

Fisia Babcok Environment , Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

42,000.00

 

EUR

 

Fisi Babcock Environment GmbH, 51643 Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

149,477.29

 

EUR

 

Stadtwerke Düsseldorf AG, Düsseldorf

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

23,681.00

 

EUR

 

Fisia Babcock Environment GmbH, Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

23,681.00

 

EUR

 

Fisia Babcock Environment GmbH, Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

13,927.17

 

EUR

 

Choren Fuel Freiberg GmbH + Co. KG

 

Nema Airfin GmbH

Zürich Versicherung AG

 

25,216.10

 

EUR

 

Fisia Babcock Environment GmbH

 

Nema Airfin GmbH

Zürich Versicherung AG

 

2,700,000.00

 

EUR

 

Siemens Power Generation Anlagentechnik GmbH, Wien

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

2,615,000.00

 

EUR

 

Siemens Power Generation Anlagentechnik GmbH, Wien

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

600,000.00

 

EUR

 

Siemens Power Generation Anlagentechnik GmbH, Wien

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

600,000.00

 

EUR

 

Siemens Power Generation Anlagentechnik GmbH, Wien

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

4,075,000.00

 

EUR

 

Siemens Power Generation Anlagentechnik GmbH, Wien, Österreich

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

33,750.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Nema Airfin GmbH

Zürich Versicherung AG

 

360,000.00

 

EUR

 

KAB Takuma GmbH, Berlin

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

353,430.00

 

EUR

 

Alstom Power Generation AG, Mannheim

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

308,096.71

 

EUR

 

BayernOil Raffineriegesellschaft mbH, Ingolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

256,747.26

 

EUR

 

BayernOil Raffineriegesellschaft mbH, Ingolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

8,000.00

 

EUR

 

Fisis Babcock Environment GmbH, Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

43,000.00

 

EUR

 

Linde AG, Pullach

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

20,527.50

 

EUR

 

MAN Turbo AG, Hamburg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

9,812.00

 

EUR

 

Martin GmbH für Umwelt- und Energietechnik, München

 

Nema Airfin GmbH

Zürich Versicherung AG

 

790,041.00

 

EUR

 

Wingas GmbH, Kassel

 

SPX Cooling Technologies GmbH

Zürich Versicherung AG

 

6,711.60

 

EUR

 

MAN Turbo AG, Hamburg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

307,978.55

 

EUR

 

BayernOil Raffineriegesellschaft mbH, Ingolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

369,574.25

 

EUR

 

BayernOil Raffineriegesellschaft mbH, Ingolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

27,965.00

 

EUR

 

Stadt Nürnberg, Nürnberg

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

79,000.00

 

EUR

 

Fisia Babcock Environment GmbH, Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

28,560.00

 

EUR

 

MAN TURBO AG, Hamburg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

26,061.00

 

EUR

 

MAN Turbo AG, Hamburg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

50,432.20

 

EUR

 

Fisia Babcock Environment GmbH, Gummersbach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

15,470.00

 

EUR

 

MAN TURBO AG, Hamburg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

19,397.00

 

EUR

 

MAN TURBO AG, Hamburg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

26,625.00

 

EUR

 

Industrie du bois vielsalm & cie S.A., Vielsalm, Belgien

 

Nema Airfin GmbH

Zürich Versicherung AG

 

159,750.00

 

EUR

 

Industrie du bois Vielsalm & Cie S.A., Vielsalm, Belgien

 

Nema Airfin GmbH

Zürich Versicherung AG

 

1,355,410.00

 

EUR

 

Kraftwerk Mehrum GmbH, 31249 Hohenhameln/Mehrum,

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

80,067.17

 

EUR

 

Energieversorgung Offenbach AG, 63004 Offenbach

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

100,674.00

 

EUR

 

EPC Engineering Consulting GmbH, Rudolstadt

 

Nema Airfin GmbH

Zürich Versicherung AG

 

49,500.00

 

EUR

 

Foster Wheeler Energia OY, Varkaus, Finnland

 

Nema Airfin GmbH

Zürich Versicherung AG

 

23,734.55

 

EUR

 

CHOREN FUEL Freiberg GmbH & Co. KG, Freiberg

 

Nema Airfin GmbH

Zürich Versicherung AG

 

742,560.00

 

EUR

 

Kernkraftwerk Kümmel GmbH, Geesthacht

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

34,439.79

 

EUR

 

Wingas GmbH, Kassel

 

Nema Airfin GmbH

Zürich Versicherung AG

 

21,500.00

 

EUR

 

Linde AG, Pullach

 

Nema Airfin GmbH

Zürich Versicherung AG

 

11,067.00

 

EUR

 

Alstom Power Boiler GmbH, Stuttgart

 

Nema Airfin GmbH

Zürich Versicherung AG

 

199,920.00

 

EUR

 

E.ON Anlagenservice GmbH, Gelsenkirchen

 

Balcke-Dürr GmbH

Zürich Versicherung AG

 

35,105.00

 

EUR

 

Hitachi Power Europe GmbH, Oberhausen

 

Nema Airfin GmbH

Zürich Versicherung AG

 

213,000.00

 

EUR

 

Industrie du bois Vielsalm & Cie S.A., Vielsalm

 

Nema Airfin GmbH

Zürich Versicherung AG

 

315,231.00

 

EUR

 

Ruhr Oel GmbH, Gelsenkirchen

 

Nema Airfin GmbH

Zürich Versicherung AG

 

60,679.40

 

USD

 

JGC Corporation, Yokohama

 

SPX Process Equipment Pte. Ltd.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(g)

 

 

 

Obligations of Foreign Issuing Lenders

 

 

 

Booking:

 

Upon the execution of the instructions to issue a Foreign Credit Instrument, the
relevant Foreign Issuing Lender shall debit the amount of the Foreign Credit
Instrument to the internal Foreign Credit Instrument account of the relevant
Borrower maintained by it. Execution in this context refers to handing over or
sending the Foreign Credit Instrument to the beneficiary, the relevant Borrower
or any third party nominated by such Borrower or instructing the Indirect
Foreign Issuing Lender to issue a Foreign Credit Instrument.

 

 

 

Examination of

 

 

Documents:

 

Demands, statements and other documents which are to be presented under any
Foreign Credit Instrument shall be examined by the relevant Foreign Issuing
Lender with reasonable care to ascertain whether they appear on their face to
conform to the terms of such Foreign Credit Instrument and (a) in the case of
Foreign Credit Instruments subject to UCP 500, do not appear to be inconsistent
with one another, and (b) in the case of Foreign Credit Instruments subject to
UCP 600, the data in each document does not appear to conflict with data in that
document, any other stipulated document or the Foreign Credit Instrument. Such
Foreign Issuing Lender is entitled to treat documents transmitted by
teletransmission (e.g. SWIFT-Messages) as originals.

Notice to the

 

 

Borrower:

 

Each Foreign Issuing Lender will inform the Foreign Trade Facility Agent and the
relevant Borrower promptly of any debiting, reduction and reversal of a Foreign
Credit Instrument issued by it as well as of the receipt of any documents (in
particular payment demands) from a beneficiary or an Indirect Foreign Credit
Instrument and are of relevance to such Borrower. Such Foreign Issuing Lender
will make available the originals of such documents, upon request, to such
Borrower to the extent that such Foreign Issuing Lender does not require them
for the preservation of its rights or is not bound to keep them itself.

 

 

 

Reversal in the

 

 

Internal Foreign Credit

 

 

Instrument Account:

 

Each Foreign Issuing Lender shall reduce the amount of each Foreign Credit
Instrument in its internal Foreign Credit Instrument account of the relevant
Borrower maintained by it in accordance with Section 2.6(k).

 

 

 

Foreign Credit Instruments

 

 

under Paris Rules:

 

In case a Foreign Issuing Lender is instructed, and prepared to execute the
instructions, that either a Foreign Credit Instrument (other than a
Counter-Guarantee) or a Counter-Guarantee together with a corresponding Indirect
Foreign Credit Instrument be expressly subject to the Uniform Rules for Demand
Guarantees of the International Chamber of Commerce in Paris, (Publication
No. 458) then the latter apply with respect to reversals of such Foreign Credit
Instrument. Unless otherwise stipulated in such Foreign Credit Instrument, such
Foreign Issuing Lender may then in case of an ‘extend or pay’ demand effect
payment

 

--------------------------------------------------------------------------------


 

 

 

then calendar days after giving notice thereof to the relevant Borrower, unless
such Borrower has instructed such Foreign Issuing Lender beforehand to extend
such Foreign Credit Instrument and such Foreign Issuing Lender has accepted such
instructions.

 

 

2

--------------------------------------------------------------------------------


 

Schedule 2.6(k)

 

Procedures for Release of Foreign Credit Instruments

 

[Date]

 

Letter of Release

 

Re:  your
                                  No.                                         ,
for                                   

Dated:                                       

in favor of:                                

by order of:                               

hereinafter the “Foreign Credit Instrument”

 

To:  [Foreign Issuing Lender]

 

Ladies and Gentlemen:

 

We hereby confirm that we have not assigned, transferred, encumbered or
otherwise disposed of any of our rights or claims in connection with the
captioned Foreign Credit Instrument or the underlying obligations secured by
such Foreign Credit Instrument, and we are not aware that any third parties have
claimed any rights with respect to such Foreign Credit Instrument or the
underlying obligations.

 

We hereby irrevocably and unconditionally release and discharge you with legally
binding and immediate effect from any and all obligations and liabilities in
connection with the captioned Foreign Credit Instrument.

 

 

 

 

place and date

 

stamp and legally binding

 

 

signatures [of Beneficiary]

 

We hereby confirm that the signatures give on this document correspond to those
deposited with us. The signatories are empowered to represent the company and to
issue the above letter of release.

 

 

 

 

place and date

stamp and legally binding

 

signatures [of Beneficiary’s bank]

 

--------------------------------------------------------------------------------


 

Schedule 2.6(m)

 

Form of Agreement for Joint Signature Foreign Credit Instruments

 

Agreement, dated as of                           , 20    , among [Foreign
Issuing Lender], [Foreign Issuing Lender] and [Foreign Issuing Lender]
(collectively, the “Joint Issuing Lenders”).

 

W I T N E S S E T H :

 

WHEREAS, the Joint Issuing Lenders are party to the Credit Agreement, dated as
of September [    ], 2007 (the “Credit Agreement”), among SPX Corporation, a
Delaware corporation (the “Parent Borrower”),                               
(the “Requesting Borrower”), the other Foreign Subsidiary Borrowers party
thereto (together with the Requesting Borrower and the Parent Borrower, the
“Borrowers”), the Lenders (including the Joint Issuing Lenders) party thereto,
Bank of America, N.A., as Administrative Agent, and the other agents party
thereto;

 

WHEREAS, pursuant to Section 2.6 of the Credit Agreement, the Requesting
Borrower has requested the issuance of a Joint Signature Foreign Credit
Instrument in the form of a [type of Foreign Credit Instrument] to [name of
beneficiary] (the “Beneficiary”) in the amount of                             
(the “Joint Instrument”); and

 

WHEREAS, the Joint Issuing Lenders have appointed [name of relevant Joint
Issuing Lender] to as act their Joint Foreign Trade Facility Agent (the “Joint
Agent”) in accordance with Section 2.6(m)(ii) of the Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             Defined Terms: Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

2.             Cooperation. Each party hereto shall use its commercially
reasonable efforts to provide for an orderly administration of requests to issue
or amend, or otherwise in respect of, the Joint Instrument.

 

3.             Obligations of the Joint Agent. In addition to the requirements
set forth in Section 2.6(m) of the Credit Agreement, the Joint Agent hereby
agrees to:

 

(a)           coordinate the instruction process in respect of the Joint
Instrument by (i) representing the Joint Issuing Lenders in any related
discussions with the Foreign Trade Facility Agent and/or the Requesting Borrower
aimed at achieving final instruction and (ii) cooperating and consulting with
the Joint Issuing Lenders accordingly;

 

(b)           coordinate the issuance and amendment processes in respect of the
Joint Instrument by (i) representing the Joint Issuing Lenders in any related
discussions with the Beneficiary, (ii) cooperating and consulting with the Joint
Issuing Lenders accordingly and, to the extent necessary, with the Requesting
Borrower in order to obtain such Requesting Borrower’s consent, (iii) drafting
and negotiating the terms of the Joint Instrument in accordance with Annex I
hereto and (iv) delivering the Joint Instrument to the Beneficiary;

 

(c)           if the Beneficiary demands payment under the Joint Instrument,
coordinate among the Joint Issuing Lenders by (i) receiving from the
Beneficiary, and promptly delivering to the Joint Issuing Lenders, such payment
demand, (ii) informing the Requesting Borrower of such payment demand and, to

 

--------------------------------------------------------------------------------


 

the extent required by the Joint Instrument, obtaining such Requesting
Borrower’s consent, (iii) cooperating and consulting with the Joint Issuing
Lenders with respect to decisions relating to the Joint Instrument,
(iv) representing the Joint Issuing Lenders in any related correspondence,
discussions, honoring or dishonoring with respect to the Joint Instrument and
(v) collecting the relevant proportional amounts from the Joint Issuing Lenders
in the event any payment demand is honored;

 

(d)           coordinate the reduction, cancellation, expiry and release
processes by (i) representing the Joint Issuing Lenders in any related
discussions with the Beneficiary, (ii) cooperating and consulting with the Joint
Issuing Lenders and the Requesting Borrower accordingly; and

 

(e)           receive, distribute and send any and all correspondence related to
its aforesaid duties.

 

4.             Authorization of Joint Agent by Joint Issuing Lenders. Each Joint
Issuing Lender hereby authorizes the Joint Agent to represent it in connection
with all matters described under Section 3 above vis-à-vis the Beneficiary, the
Requesting Borrower, the Administrative Agent, the Foreign Trade Facility Agent
and the other Joint Issuing Lenders.

 

5.             Responsibility and Liability. (a) Each Joint Issuing Lender is
severally responsible for promptly notifying the Requesting Borrower, pursuant
to Section 2.6(h)(i) of the Credit Agreement, of any request for payment made in
respect of the Joint Instrument. Each Joint Issuing Lender has made its own and
independent assessment with respect to any risk related to the Joint Instrument
and its respective obligations thereunder.

 

(b)           The Joint Agent shall be liable to each Joint Issuing Lender and
vice versa only to the extent of its gross negligence or willful misconduct.

 

(c)           Each Joint Issuing Lender agrees to promptly provide all
information received by it related to the Joint Instrument, including any demand
for payment thereunder, to the Joint Agent for distribution to the other Joint
Issuing Lenders, the Requesting Borrower and the Foreign Trade Facility Agent.

 

6.             Miscellaneous. (a) Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each Joint Issuing Lender and the Joint
Agent.

 

(b)           Sections 9.9 and 9.12 of the Credit Agreement shall be applicable
mutatis mutandis.

 

(c)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender and Joint Agent

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

By

 

 

Name:

 

Title:

 

 

 

[NAME OF FOREIGN ISSUING LENDER], as

 

Joint Issuing Lender

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Annex I

to Schedule 2.6(m)

 

Joint Instrument Requirements

 

Each Joint Instrument shall:

 

1.             provide that any demand for payment shall be made by the
Beneficiary to the Joint Agent, and any payment thereunder shall be made by each
Joint Issuing Lender based on its pro rata share in the Joint Instrument.

 

2.             set forth the respective pro rata share of each Joint Issuing
Lender in the Joint Instrument; and

 

3.             provide that each Joint Issuing Lender shall be severally liable
to the Beneficiary only for its pro rata share in the Joint Instrument.

 

--------------------------------------------------------------------------------

 

 

 

 


 

Daily Reports

Schedule 2.6(r)

 

1.

 

 

 

Utilization

 

Facility

 

Available

Total Foreign Trade Facility incl. “open issues” incl. “blocked amounts”

 

 

 

 

 

 

Categories

 

 

 

 

 

 

 

 

 

 

 

 

 

I – Warranty Guarantees

 

 

 

 

 

 

II – Performance Guarantees

 

 

 

 

 

 

III – Advance Payment Guarantees

 

 

 

 

 

 

IV – Tender Guarantees

 

 

 

 

 

 

V – General Purpose Guarantees

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Credit Instruments of

 

 

 

 

 

 

 

 

 

 

 

 

 

Category I with a remaining lifetime >48 months *

 

 

 

 

 

 

Category II with a remaining lifetime >48 months *

 

 

 

 

 

 

Category III with a remaining lifetime >48 months *

 

 

 

 

 

 

Category IV with a remaining lifetime >48 months *

 

 

 

 

 

 

Category V with a remaining lifetime >48 months *

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* amounts also included in utilization of respective Category

 

Foreign Credit Instruments issued per Borrower

 

Utilization

 

open issues
and blocked

 

 

details:

 

 

 

 

 

 

Borrower 1

 

 

 

 

 

 

Borrower 2

 

 

 

 

 

 

 

Foreign Credit Instruments per Foreign Issuing Lender

 

Utilization

 

fronting limit*

 

Available

details:

 

 

 

 

 

 

Foreign Issuing Lender 1

 

 

 

 

 

 

Foreign Issuing Lender 2

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Foreign Credit Instrument Issuing Commitment

 

--------------------------------------------------------------------------------


 

2.             Inventory **

 

Reference
Number of
Foreign Trade
Facility Agent

 

Foreign
Issuing
Lender

 

Blocked
amount

 

Currency

 

Amount of
Currency

 

Amount in
USD

 

Type of
Foreign
Credit
Instrument

 

Country of
Beneficiary

 

Issuance
Date

 

Fixed
Expiry
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial
Lifetime

 

Beneficiary

 

Borrowers’ Ref.

 

Borrower

 

Ref.-No. of Foreign
Issuing Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

**Captions that are not applicable for a Foreign Credit Instrument will be left
blank.

 

3. activity report, substantially in the format below showing all issuances,
amendments (if applicable) and cancellations

 

Reference 
Number of 
Foreign Trade 
Facility Agent

 

Foreign 
Issuing 
Lender

 

Blocked 
amount

 

Currency

 

Amount of 
Currency

 

Amount in USD

 

Type of 
Foreign Credit 
Instrument

 

Country of 
Beneficiary

 

Issuance 
Date

 

Fixed 
Expiry 
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial 
Lifetime

 

Beneficiary

 

Borrowers’ Ref.

 

Borrower

 

Ref.-No. of Foreign Issuing Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 2.23

 

Foreign Subsidiary Borrowers

 

(a) Under Global Revolving Facility

 

Foreign Subsidiary Borrower

 

Jurisdiction of Organization

SPX Sweden AB

 

Sweden

 

 

(b) Under Foreign Trade Facility

 

Foreign Subsidiary Borrower

 

Jurisdiction of Organization

SPX Process Equipment Pty. Ltd.*

 

Australia

Johnson Pump (Brussels) N.V./S.A.

 

Belgium

SPX Cooling Technologies GmbH

 

Germany

Balcke-Dürr GmbH

 

Germany

NEMA AirFin GmbH

 

Germany

SPX U.L.M. GmbH

 

Germany

Bran + Luebbe GmbH

 

Germany

Atex-Filter GmbH & Co. OHG

 

Germany

LDS Test and Measurement GmbH

 

Germany

SPX Europe GmbH

 

Germany

SPX Cooling Technologies Singapore Pte. Ltd.

 

Singapore

SPX Process Equipment Pte. Ltd.

 

Singapore

DBT Technologies (Proprietary) Limited*

 

South Africa

General Signal UK Limited

 

United Kingdom

SPX Process Equipment Limited

 

United Kingdom

 

--------------------------------------------------------------------------------

*Each of the Foreign Subsidiary Borrowers with an asterisk next to its name has
not yet submitted a Borrowing Subsidiary Agreement to the Administrative Agent. 
It is agreed that each such Subsidiary shall still be considered a Foreign
Subsidiary Borrower under the Loan Documents as of the Effective Date but that
such Foreign Subsidiary Borrower shall not be permitted to request a Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument unless and until
within 45 days after the Effective Date a duly executed Borrowing Subsidiary
Agreement and related documentation has been executed and delivered by such
Foreign Subsidiary Borrower to the Administrative Agent and the Foreign Trade
Facility Agent in accordance with the terms of Section 2.23.

 

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12 - Subsidiaries

 

Subsidiary

 

Parent Borrower’s
Direct and Indirect
Ownership Interest
(%)

 

Jurisdiction of
Organization

 

Subsidiary
Guarantor

997958 Ontario Inc.

 

100

 

Canada

 

No

Administraciones Directas Interactivas Especializadas, S.C.

 

100

 

Mexico

 

No

AIA Commercial, S.A.

 

67

 

Spain

 

No

Airflow Construction Limited

 

100

 

United Kingdom

 

No

AMCA/Monroe Holdings Corp.

 

100

 

Delaware

 

No

Advanced Test Products GmbH (f/k/a AMPROBE Europe GmbH)

 

100

 

Germany

 

No

Anglo-American Direct Tea Trading Company Limited (The)

 

100*

 

United Kingdom

 

No

Atex Filter GmbH & Co. OHG

 

100

 

Germany

 

No

Atex Filter Verwaltungsgesellschaft mbH

 

100

 

Germany

 

No

NESW 11 Limited (f/k/a Attack Engineering Limited)

 

100

 

United Kingdom

 

No

Automotive Diagnostics U.K. Limited

 

100

 

United Kingdom

 

No

Balcke-Dürr Austria GmbH

 

100

 

Germany

 

No

Balcke-Dürr GmbH

 

100

 

Germany

 

No

Balcke-Dürr Holding GmbH

 

100

 

Germany

 

No

Balcke-Duerr Italiana, S.r.l.

 

100

 

Italy

 

No

Balcke-Dürr Management GmbH

 

100

 

Germany

 

No

Balcke-Dürr Rothemühle Polska Sp. Z o.o.

 

100

 

Poland

 

No

 

--------------------------------------------------------------------------------


 

BDT Limited

 

91

 

India

 

No

Best Power Technology Limited

 

99.99

 

Taiwan

 

No

Bicotest Limited

 

100

 

United Kingdom

 

No

Blackwall Warehousing Limited

 

100

 

United Kingdom

 

No

Bran+Luebbe

 

100

 

Norway

 

No

BRAN + LUEBBE Electronics GmbH & Co. KG

 

100

 

Germany

 

No

BRAN + LUEBBE Electronics Verwaltungs-GmbH

 

100

 

Germany

 

No

BRAN + LUEBBE GmbH

 

100

 

Germany

 

No

BRAN + LUEBBE Grundbesitz Gbr

 

100

 

Germany

 

No

Bran+Luebbe KK

 

100

 

Japan

 

No

Bran Luebbe Ltda.

 

99.8

 

Brazil

 

No

Bran+Luebbe Pty. Ltd.

 

99.99

 

Australia

 

No

British Electronic Controls Limited (The)

 

100

 

United Kingdom

 

No

Vokes-Air SAS (f/k/a Climavent SAS)

 

100

 

France

 

No

Consolidated Tea and Lands Company (India) Limited (The)

 

100*

 

United Kingdom

 

No

Consolidated Tea and Lands Company Limited (The)

 

100

 

United Kingdom

 

No

Corroless International Limited

 

100

 

United Kingdom

 

No

Cox Fluidpower Limited

 

100

 

United Kingdom

 

No

Coxmac Holdings Limited

 

100

 

United Kingdom

 

No

Cox’s Machinery Limited

 

100

 

United Kingdom

 

No

DBT Technologies (Pty) Ltd

 

74.9

 

South Africa

 

No

Deca S.r.L.

 

100

 

Italy

 

No

SPX Dehydration & Process Filtration B.V. (f/k/a Deltech B.V.)

 

100

 

Netherlands

 

No

Deltech Engineering Limited

 

100

 

United Kingdom

 

No

Dezurik International Limited

 

100

 

United Kingdom

 

No

Dezurik of Australia Proprietary Limited

 

100*

 

Australia

 

No

 

--------------------------------------------------------------------------------


 

D.F. Bevan (Holdings) plc

 

100

 

United Kingdom

 

No

Dillroad Limited

 

100

 

United Kingdom

 

No

Dollinger Ireland Limited

 

100

 

Ireland

 

No

Dollinger World Limited

 

100

 

Ireland

 

No

Domestic Subsidiary Corporation

 

100

 

Delaware

 

No

Electrolocation Limited

 

100

 

United Kingdom

 

No

Engineering Analysis Associates, Inc.

 

100

 

Michigan

 

Yes

Eurogard BV

 

100

 

Netherlands

 

No

Fairbanks Morse Pump Corporation

 

100

 

Kansas

 

No

FCD (Canada) Inc.

 

100

 

Canada

 

No

Filter Supply and Manufacturing Company Limited

 

100

 

United Kingdom

 

No

Flair Corporation

 

100

 

Delaware

 

Yes

Flair Filtration Private Limited

 

100

 

India

 

No

Fluid Technologies, Inc.

 

100

 

Oklahoma

 

No

G.C. Evans (Holdings) Limited

 

100

 

United Kingdom

 

No

General Signal (China) Co., Ltd.

 

100

 

China

 

No

General Signal Enterprises

 

100

 

Ireland

 

No

General Signal Environmental Risk Management Company

 

100

 

Delaware

 

No

General Signal Europe Limited

 

100

 

United Kingdom

 

No

General Signal Healthcare Management, Inc.

 

100

 

Delaware

 

No

General Signal India Private Limited

 

100

 

India

 

No

General Signal Ireland B.V.

 

100

 

Netherlands

 

No

General Signal (S.E.G.) Asia Limited

 

99.8

 

Hong Kong

 

No

General Signal UK Limited

 

100

 

United Kingdom

 

No

General Signal Verwaltungsgesellschaft mbH i.L.

 

100

 

Germany

 

No

Granyte Surface Coatings (Southern) Limited

 

100

 

United Kingdom

 

No

Guangzhou Marley Balcke Cooling Technologies Co., Ltd.

 

100

 

China

 

No

 

--------------------------------------------------------------------------------


 

SPX (Guangzhou) Cooling Technologies Co., Ltd. (f/k/a Guangzhou Marley Cooling
Tower Co. Ltd.)

 

100

 

China

 

No

H. Sharp & Son Limited

 

100

 

United Kingdom

 

No

Hangzhou Kayex Zheda Electromechanical Co., Ltd.

 

53.3

 

China

 

No

Hankison de México, S. de R.L. de C.V.

 

100

 

Mexico

 

No

Hankison (UK) Limited

 

100

 

United Kingdom

 

No

Heat, Insulation & Ventilation Co., Limited

 

100

 

United Kingdom

 

No

High Ridge Ireland Ltd.

 

100

 

Ireland

 

No

Hole Holdings Limited

 

100

 

United Kingdom

 

No

IBS Filtran Kunstoff-/Metallerzeugnisse GmbH

 

60

 

Germany

 

No

Industri-Filter AS

 

100

 

Denmark

 

No

NESW 14 Limited (f/k/a Interfilta Limited)

 

100

 

United Kingdom

 

No

Jack Hydraulics Limited

 

100

 

United Kingdom

 

No

JATEK, Limited

 

100

 

Japan

 

No

NESW 10 Limited (f/k/a Javelin Water Engineering Limited)

 

100

 

United Kingdom

 

No

Jeffes Engineering Limited

 

100

 

United Kingdom

 

No

Johnson Pompes s.a.r.l.

 

100

 

France

 

No

Johnson Pump AB

 

100

 

Sweden

 

No

Johnson Pumpen AG

 

100

 

Switzerland

 

No

Johnson Pump AS

 

100

 

Norway

 

No

Johnson Pump Brussels N.V./S.A.

 

100

 

Brussels

 

No

Johnson Pumpen GmbH

 

100

 

Germany

 

No

Johnson Pumper A/S

 

100

 

Denmark

 

No

Johnson Pump B.V.

 

100

 

Netherlands

 

No

Johnson Pump España SL

 

100

 

Spain

 

No

Johnson Pump (India) Ltd.

 

100

 

India

 

No

Johnson Pump Industrial AB

 

100

 

Sweden

 

No

 

--------------------------------------------------------------------------------


 

Johnson Pump Industry AB

 

100

 

Sweden

 

No

Johnson Pump Italiana S.r.l.

 

100

 

Italy

 

No

Johnson Pump N.V./S.A.

 

100

 

Belgium

 

No

Johnson Pump Oy

 

100

 

Finland

 

No

Johnson Pump (Australia) Pty. Ltd.

 

100

 

Australia

 

No

Johnson Pump Svenska AB

 

100

 

Sweden

 

No

Johnson Pump Water B.V.

 

100

 

Netherlands

 

No

Johnson Pumps of America, Inc.

 

100

 

Delaware

 

No

Joseph Mason Limited

 

100

 

United Kingdom

 

No

Joseph Shakespeare & Co. Limited

 

100

 

United Kingdom

 

No

J.P. Pumps Limited

 

100

 

United Kingdom

 

No

Jurubatech Technologia Automotiva Ltda.

 

100*

 

Brazil

 

No

Kayex China Holdings, Inc.

 

100

 

Delaware

 

Yes

Kennedy Industrial Textiles Limited

 

100*

 

United Kingdom

 

No

Kennedy Wagstaff Limited

 

100

 

United Kingdom

 

No

Kent-Moore Brasil Indústria e Comércio Ltda.

 

100*

 

Brazil

 

No

Kent-Moore UK Limited

 

100

 

United Kingdom

 

No

Kodiak Partners Corp.

 

100

 

Delaware

 

No

Kodiak Partners II Corp.

 

100

 

Delaware

 

No

LDS Test and Measurement Inc.

 

100

 

Connecticut

 

No

LDS Test and Measurement LLC

 

100

 

Delaware

 

Yes

LDS Limited

 

100

 

United Kingdom

 

No

LDS Test and Measurement GmbH

 

100

 

Germany

 

No

LDS Test and Measurement Limited

 

100

 

United Kingdom

 

No

LDS Test and Measurement Sarl

 

100

 

France

 

No

Leeds & Northrup (France) S.A.R.L.

 

100*

 

France

 

No

Leeds & Northrup GmbH

 

100

 

Germany

 

No

Leeds & Northrup Italy, Srl

 

100

 

Italy

 

No

Leeds & Northrup Mexicana, S.A.

 

100*

 

Mexico

 

No

Leeds & Northrup S.A.

 

100

 

Spain

 

No

 

--------------------------------------------------------------------------------


 

Lightnin (Europe) Limited

 

100

 

United Kingdom

 

No

Lightnin Mixers Limited

 

100

 

United Kingdom

 

No

SPX Process Equipment Pty Ltd. (f/k/a Lightnin Mixers Pty. Ltd.)

 

100

 

Australia

 

No

Löwener OTC Tool GmbH

 

100

 

Germany

 

No

Mactek Pty Limited

 

100

 

Australia

 

No

Marley Canadian Inc.

 

100

 

Canada

 

No

Marley Company LLC (The)

 

100

 

Delaware

 

Yes

Marley Cooling Tower Company (Europe) Limited

 

100

 

United Kingdom

 

No

Marley Cooling Tower Company (France) SNC

 

100

 

France

 

No

Marley Cooling Tower Company (U.K.) Limited

 

100

 

United Kingdom

 

No

Marley Cooling Tower (Holdings) Limited

 

100

 

United Kingdom

 

No

Marley Engineered Products LLC

 

100

 

Delaware

 

Yes

Marley Mexicana S.A. de C.V.

 

100

 

Mexico

 

No

Marley Services S.C.

 

100

 

Mexico

 

No

Marley Water-Line Sdn. Bhd.

 

51

 

Malaysia

 

No

Marley-Wylain Company (The)

 

100

 

Delaware

 

Yes

Mason Coatings plc

 

100

 

United Kingdom

 

No

McLeod Russel Clean Air Limited

 

100

 

United Kingdom

 

No

SPX Vokes Limited (f/k/a McLeod Russel International Limited)

 

100

 

United Kingdom

 

No

McLeod Russel Investments plc

 

100

 

United Kingdom

 

No

McLeod Russel Scandinavia AB

 

100

 

Sweden

 

No

McLeod Russel Service Apres Vente SARL

 

100

 

France

 

No

MCT Services LLC

 

100

 

Delaware

 

Yes

Methworth Limited

 

100

 

United Kingdom

 

No

M.R. Services Limited

 

100*

 

United Kingdom

 

No

MRH Filter Beteiligungsgesellschaft mbH

 

100

 

Germany

 

No

NEMA AirFin GmbH

 

100

 

Germany

 

No

 

--------------------------------------------------------------------------------


 

NESW 1 Limited

 

100

 

United Kingdom

 

No

NESW 2 Limited

 

100

 

United Kingdom

 

No

NESW 3 Limited

 

100

 

United Kingdom

 

No

NESW 4 Limited

 

100

 

United Kingdom

 

No

NESW 5 Limited

 

100

 

United Kingdom

 

No

NESW 7 Limited

 

100

 

United Kingdom

 

No

NESW 8 Limited

 

100

 

United Kingdom

 

No

NESW 9 Limited

 

100

 

United Kingdom

 

No

Pearpoint Holdings Limited

 

100

 

United Kingdom

 

No

Pearpoint, Inc.

 

100

 

California

 

No

Pearpoint Limited

 

100

 

United Kingdom

 

No

Pearpoint Overseas Limited

 

100

 

United Kingdom

 

No

Platjohan AB

 

100

 

Sweden

 

No

Premium Coatings Limited

 

100

 

United Kingdom

 

No

P.S.D., Inc.

 

100

 

Ohio

 

Yes

Radiodetection Australia Pty Limited

 

100

 

Australia

 

No

Radiodetection B.V.

 

100

 

Netherlands

 

No

Radiodetection (Canada) Ltd.

 

100

 

Canada

 

No

Radiodetection (China) Limited

 

100*

 

Hong Kong

 

No

Radiodetection GmbH Ortungstechnik i.L.

 

100

 

Germany

 

No

Radiodetection Holdings Limited

 

100

 

United Kingdom

 

No

Radiodetection JV Sdn Bhd

 

100

 

Malaysia

 

No

Radiodetection Limited [Japan]

 

100

 

Japan

 

No

Radiodetection Limited [UK]

 

100

 

United Kingdom

 

No

Radiodetection Sarl

 

100

 

France

 

No

Radiodetection Sp z.o.o.

 

100

 

Poland

 

No

Radiodetection Srl [Italy]

 

100

 

Italy

 

No

Radiodetection Srl [Romania]

 

100

 

Romania

 

No

Reclean AB

 

100

 

Sweden

 

No

Ritch Engineering PTY Ltd

 

100

 

Australia

 

No

 

--------------------------------------------------------------------------------


 

Scandfilter AB

 

100

 

Sweden

 

No

NESW 13 Limited (f/k/a Seasonmaster Air Conditioning Limited)

 

100

 

United Kingdom

 

No

Seldon & Co (Guildford) Limited

 

100

 

United Kingdom

 

No

Seldon (Refrigeration) Limited

 

100

 

United Kingdom

 

No

Span International Limited

 

100

 

Bahamas

 

No

Spore Holdings Limited

 

100

 

United Kingdom

 

No

Valley Forge (UK) Limited (f/k/a Spore Limited)

 

100

 

United Kingdom

 

No

SPX Air Filtration Limited

 

100

 

United Kingdom

 

No

SPX Dehydration & Process Filtration Canada Inc. (f/k/a SPX Air Treatment Canada
Inc.)

 

100

 

Canada

 

No

SPX Air Treatment Holdings PLC

 

100

 

United Kingdom

 

No

SPX Air Treatment Limited

 

100

 

United Kingdom

 

No

SPX Air Treatment (Shanghai) Co. Ltd.

 

100

 

China

 

No

SPX At Netherlands B.V.

 

100

 

Netherlands

 

No

SPX Australia Pty., Ltd.

 

100

 

Australia

 

No

SPX Canada

 

100

 

Canada

 

No

SPX Canada Holdings I ULC

 

100

 

Canada

 

No

SPX Canada Holdings III ULC

 

100

 

Canada

 

No

SPX Canada Limited Partnership

 

100

 

Canada

 

No

SPX Canada Partner I Co.

 

100

 

Canada

 

No

SPX Canada Partner II Co.

 

100

 

Canada

 

No

SPX Cooling Technologies Australia Pty Limited

 

100

 

Australia

 

No

SPX Cooling Technologies (Beijing) Co. Ltd.

 

100

 

China

 

No

SPX Cooling Technologies Belgium S.A.

 

100

 

Belgium

 

No

SPX Cooling Technologies France SA

 

99.88

 

France

 

No

SPX Cooling Technologies GmbH

 

100

 

Germany

 

No

SPX Cooling Technologies Ibérica, S.L.

 

100

 

Spain

 

No

SPX Cooling Technologies Italia S.p.A.

 

100

 

Italy

 

No

SPX Cooling Technologies Malaysia Sdn Bhd

 

100

 

Malaysia

 

No

 

--------------------------------------------------------------------------------


 

SPX Cooling Technologies, Inc.

 

100

 

Delaware

 

Yes

SPX Cooling Technologies Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Cooling Technologies UK Limited

 

100

 

United Kingdom

 

No

SPX Cooling Technologies (Zhangjiakou) Co. Ltd.

 

100

 

China

 

No

SPX Corporation (China) Co., Ltd.

 

100

 

China

 

No

SPX Corporation (Shanghai) Co., Ltd.

 

100

 

China

 

No

SPX CTS Italia S.r.l.

 

100

 

Italy

 

No

SPX de México, S.A. de C.V.

 

100

 

Mexico

 

No

SPX Europe GmbH

 

100

 

Germany

 

No

SPX Europe Holdings GmbH

 

100

 

Germany

 

No

SPX Filtran (Beijing) Automotive Engineered Products Co.

 

100

 

China

 

No

SPX Filtran (Beijing) Filtration System Company Ltd.

 

100

 

China

 

No

SPX Finance SARL

 

100

 

Luxembourg

 

No

SPX France S.R.L.

 

100*

 

France

 

No

SPX Holding Inc.

 

100

 

Connecticut

 

No

SPX Dehydration & Process Filtration GmbH (f/k/a SPX Hankinson International
GmbH)

 

100

 

Germany

 

No

SPX Iberica S.A.

 

100

 

Spain

 

No

SPX International e.G.

 

99.5

 

Germany

 

No

SPX International Holding GmbH

 

100

 

Germany

 

No

SPX International Management LLC

 

100

 

Delaware

 

No

SPX International (Thailand) Limited

 

100

 

Thailand

 

No

SPX Italia S.r.l.

 

100

 

Italy

 

No

SPX Minnesota Properties, Inc.

 

100

 

Michigan

 

No

SPX Netherlands B.V.

 

100

 

Netherlands

 

No

SPX Process Equipment Limited

 

100

 

United Kingdom

 

No

SPX Process Equipment México, S.A. de C.V.

 

100

 

Mexico

 

No

 

--------------------------------------------------------------------------------


 

SPX Process Equipment Pte. Ltd.

 

100

 

Singapore

 

No

SPX Receivables Company Limited

 

100

 

United Kingdom

 

No

SPX Receivables, LLC

 

100

 

Delaware

 

No

SPX Receivables II, LLC

 

100

 

Delaware

 

No**

SPX Risk Management Co.

 

84.98

 

Delaware

 

No

SPX (Schweiz) A.G.

 

100

 

Switzerland

 

No

SPX (Shanghai) Consulting Co., Ltd.

 

100

 

China

 

No

SPX Singapore Pte. Ltd.

 

100

 

Singapore

 

No

SPX Specialty Engineered Products (Shanghai) Co. Ltd.

 

100

 

China

 

No

SPX Sweden AB

 

100

 

Sweden

 

No

SPX (Tianjin) Cooling Technologies Co. Ltd.

 

100

 

China

 

No

SPX Transportation & Industrial Solutions (Suzhou) Co., Ltd.

 

100

 

China

 

No

SPX U.L.M. GmbH

 

100

 

Germany

 

No

SPX United Kingdom Limited

 

100

 

United Kingdom

 

No

SPX US Finance LLC

 

100

 

Delaware

 

No

SPX Valves & Controls (Shanghai) Co., Ltd.

 

100

 

China

 

No

Sre Electronics Limited

 

100

 

United Kingdom

 

No

TCI International, Inc.

 

100

 

Delaware

 

Yes

Telespec Limited

 

100

 

United Kingdom

 

No

Tigerholm Products AB

 

100

 

Sweden

 

No

Tip Top Industrial Limited

 

100

 

Hong Kong

 

No

Tiros Sdn. Bhd.

 

100

 

Malaysia

 

No

Tomal AB

 

100

 

Sweden

 

No

U.D.I. Finance Limited

 

100

 

Ireland

 

No

U.D.I. Mauritius Limited

 

100

 

Mauritius

 

No

UD-RD Holding Company Limited

 

100

 

United Kingdom

 

No

United Dominion Industries Corporation

 

100

 

Canada

 

No

 

--------------------------------------------------------------------------------


 

Valley Forge Technical Information Services GmbH

 

100

 

Germany

 

No

Valley Forge Technical Information Services, Inc.

 

100

 

Michigan

 

Yes

Vibration Sales & Service Limited

 

100

 

United Kingdom

 

No

VL Churchill Limited

 

100

 

United Kingdom

 

No

Vokes Air AG

 

100

 

Switzerland

 

No

Vokes Air BV

 

100

 

Netherlands

 

No

NESW 12 Limited (f/k/a Vokes Air Filters Limited)

 

100

 

United Kingdom

 

No

Vokes Air GmbH

 

100

 

Austria

 

No

Vokes-Air Limited

 

100

 

United Kingdom

 

No

Vokes-Air Srl

 

100

 

Italy

 

No

Vokes Filtration (Pty) Ltd (South Africa)

 

100

 

South Africa

 

No

Vokes Limited

 

100

 

United Kingdom

 

No

Warren P S Limited

 

100

 

United Kingdom

 

No

Waukesha Electric Systems, Inc.

 

100

 

Wisconsin

 

Yes

WCB Mexico, S.A. de C.V.

 

100

 

Mexico

 

No

Weil-McLain (Shandong) Cast-Iron-Boiler Co., Ltd.

 

100

 

China

 

No

Wheway Corporate Services Limited

 

100

 

United Kingdom

 

No

Wheway Hampshire Limited

 

100

 

United Kingdom

 

No

Wheway plc

 

100

 

United Kingdom

 

No

Wheway Secretarial Services Limited

 

100

 

United Kingdom

 

No

Wilson Filters Limited

 

90.008

 

United Kingdom

 

No

W.P.H Cotton Limited

 

100

 

United Kingdom

 

No

W.P.H Papua New Guinea Plantations Limited

 

100

 

United Kingdom

 

No

W.T.H Investments Limited

 

100

 

United Kingdom

 

No

Wuxi Balcke Durr Technologies Company, Ltd.

 

100

 

China

 

No

XCel Erectors, Inc.

 

100

 

Delaware

 

Yes

Yantai Tip Top Industrial Co. Ltd.

 

100

 

China

 

No

 

--------------------------------------------------------------------------------


 

SPX Technologies (Pty) Ltd. (f/k/a Ziton (Pty) Limited)

 

100

 

South Africa

 

No

 

--------------------------------------------------------------------------------

* A de minimus amount of the outstanding shares of this company are held by a
third party.

** This company is used from time to time for Qualifed Receivables Transactions,
while not a party to such facilities at the Effective Date.

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

UCC Filing Jurisdictions

 

Company Name

 

Jurisdiction of Organization

Engineering Analysis Associates, Inc.

 

Michigan

Flair Corporation

 

Delaware

General Signal Healthcare Management, Inc.

 

Delaware

Kayex China Holdings, Inc.

 

Delaware

Kodiak Partners II Corp.

 

Delaware

LDS Test and Measurement LLC

 

Delaware

Marley Engineered Products LLC

 

Delaware

MCT Services LLC

 

Delaware

P.S.D., Inc.

 

Ohio

SPX Cooling Technologies, Inc. (formerly Marley Cooling Technologies, Inc.)

 

Delaware

SPX Corporation

 

Delaware

TCI International, Inc.

 

Delaware

The Marley Company LLC

 

Delaware

The Marley—Wylain Company

 

Delaware

Valley Forge Technical Information Services, Inc. (formerly A.R. Brasch
Marketing Inc.)

 

Michigan

Waukesha Electric Systems, Inc.

 

Wisconsin

XCel Erectors, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 6.2

 

Existing Indebtedness

 


1.                                       GENERAL:


 


(A)                                  BUSINESS PURCHASING CARD AGREEMENT BETWEEN
SPX CORPORATION AND GE CAPITAL FINANCIAL CORPORATION, ENTERED INTO ON
DECEMBER 22, 2004, COVERING A PRINCIPAL AMOUNT UP TO US$ 50,000,000.


 


(B)                                 A GBP 40,000,000 GUARANTEE MADE BY SPX
CORPORATION IN FAVOR OF NATIONAL WESTMINSTER BANK (ROYAL BANK OF SCOTLAND) IN
RESPECT OF CREDIT BANKING FACILITIES.


 


(C)                                  A CAD 20,000,000 GUARANTEE MADE BY SPX
CORPORATION IN FAVOR OF THE BANK OF NOVA SCOTIA IN RESPECT OF THE INDEBTEDNESS
AND LIABILITIES OF SPX CANADA (GP), A PARTNERSHIP OF SPX CANADA PARTNER I CO.
AND SPX CANADA PARTNER II CO.


 


(D)                                 A SPX CORPORATION PARENT COMPANY GUARANTEE
IN THE AMOUNT OF ZAR 55,000,000 TO STANDARD BANK OF SOUTH AFRICA IN SUPPORT OF
BANK GUARANTEES ISSUED ON BEHALF OF VARIOUS SUBSIDIARIES.


 


(E)                                  A CONTINUING GUARANTY MADE BY SPX
CORPORATION IN FAVOR OF BANK OF AMERICA, N.A. IN RESPECT OF THE INDEBTEDNESS AND
LIABILITIES OF VARIOUS SPX SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED THE
EQUIVALENT OF US$ 25,000,000.


 


(F)                                    SPX COOLING TECHNOLOGIES AUSTRALIA PTY
LIMITED IS A PARTY TO A CERTAIN STANDBY LETTER OF CREDIT AMOUNTING TO
APPROXIMATELY AUD 1,800,000 ISSUED BY JPMORGAN CHASE BANK, GUARANTEED BY SPX
CORPORATION, SECURING BANK GUARANTEES ISSUED BY AUSTRALIA AND NEW ZEALAND BANK.


 


(G)                                 JOHNSON PUMP OREBRO AB IS A PARTY TO A
CREDIT FACILITY WITH NORDEA BANK AB FOR UP TO SEK 70,000,000.


 


(H)                                 JOHNSON PUMP INDIA LIMITED IS A PARTY TO A
CREDIT FACILITY WITH ICICI BANK LIMITED FOR UP TO RS. 71,750,000 FOR (I) CASH
CREDIT UP TO RS. 35,000,000, (II) BANK GUARANTEES UP TO RS. 28,000,000,
(III) CMS UP TO RS. 2,500,000, AND (IV) DERIVATIVES UP TO RS. 1,000,000.


 


(I)                                     JOHNSON PUMP WATER B.V. IS A PARTY TO A
CREDIT FACILITY WITH ABN AMRO BANK N.V. FOR UP TO EUR 4,200,000 FOR
(I) OVERDRAFTS UP TO EUR 2,500,000, AND (II) CONTIGENT LIABILITIES UP TO EUR
1,700,000.


 


(J)                                     AKTIEBOLAGET CUSTOS (SPX SWEDEN AB) IS A
PARTY TO A CREDIT FACILITY WITH OSTGOTA ENSKILDA BANK (DANSKE BANK A/S) FOR UP
TO SEK 115,000,000.

 

--------------------------------------------------------------------------------


 


(K)                                  A SPX CORPORATION PARENT COMPANY GUARANTEE
IN THE AMOUNT OF US$ 8,000,000 TO BANCOMER SA INSTITUTION DE BANCA IN SUPPORT OF
LEASE OBLIGATIONS ISSUED ON BEHALF OF SPX MATERIAL HANDLING DE MEXICO.

 


(L)                                     A SPX CORPORATION PARENT COMPANY
GUARANTEE IN THE AMOUNT OF US$ 15,493,706.97 TO SAN PAOLO IMI SPA IN SUPPORT OF
A CREDIT FACILITY ISSUED ON BEHALF OF UDI ITALY SRL (BALCKE-DUERR ITALIANA SRL).

 


(M)                               A SPX CORPORATION PARENT COMPANY GUARANTEE IN
THE AMOUNT OF EUR 6,088,360 TO FORTIS BANK IN SUPPORT OF A BANK GUARANTEES
ISSUED ON BEHALF OF MARLEY COOLING TOWER.

 


2.                                       VARIOUS LAND, BUILDING AND EQUIPMENT
LEASES


 


$3,975,200 REMAINING AMOUNT WITH FASTIGHETS AB KLÄDESHANDLAREN AND AB SWEDEN.


 


$946,700 REMAINING AMOUNT WITH GENERAL ELECTRIC CAPITAL CORPORATION AND THE
MARLEY WYLAIN COMPANY.


 


$337,100 REMAINING AMOUNTS WITH PEE DEE REGIONAL DEVELOPMENT CORP. AND THE
MARLEY COMPANY LLC.


 


$144,600 REMAINING AMOUNTS WITH WINTHROP RESOURCES CORP. AND MARLEY ENGINEERED
PRODUCTS LLC.


 


$173,800 REMAINING AMOUNT WITH IKB LEASING GMBH AND CARTOOL TECHNISCHE
ENTWICKLUNGEN GMBH.


 

Approximately $500,000 remaining amount for various capital lease obligations
across multiple SPX divisions and subsidiaries.

 


3.                                       VARIOUS SURETY BONDS


 

Reimbursement and related obligations with respect to surety bonds issued by
multiple casualty and insurance companies for SPX Corporation in the amount of
$225,540,576.34.

 


4.                                       MORTGAGE


 


MORTGAGE ON 11TH STREET PROPERTY IN ROCKFORD SECURING PAYMENT OF $1,843,371 AS
OF AUGUST 31, 2007 BY SPX CORPORATION BY JUNE 1, 2008.  THE MORTGAGE IS HELD BY
GUARDIAN LIFE INSURANCE CO.

 

2

--------------------------------------------------------------------------------


 


5.                                       LDS TEST AND MEASUREMENT LIMITED


 


LDS TEST AND MEASUREMENT LIMITED IS A PARTY TO A CREDIT FACILITY WITH BARCLAYS
BANK PLC FOR (I) OVERDRAFTS UP TO $870,000 (BP 500,000) AND (II) BOND,
GUARANTEES, LETTERS OF CREDIT, AND FOREIGN CHEQUE NEGOTIATIONS UP TO $1,100,000
(GBP 627,000).

 

3

--------------------------------------------------------------------------------


 

Schedule 6.3

 

Existing Liens

 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

SPX Corporation

 

Banc of America Leasing & Capital, LLC

 

Original: October 18, 2001 (11438485)

Amendment: July 17, 2002

(21956352)

Amendment: July 17, 2002

(restated collateral description) (21956501)

Continuation: July 13, 2006 (62417483)

Amendment: July 13, 2006

(change of name/address) (62417798)

 

Certain goods generally described as manufacturing equipment, and more
particularly described in a Schedule A to Lease Schedule No. 35431-00001,
between Fleet Capital Corporation and SPX Corporation, in which the Debtor now
or hereafter has rights, and all parts, accessories, accessions and attachments
thereto, and all replacements, substitutions and exchanges (including trade-ins)
for such goods, together with proceeds of all of the foregoing, including
proceeds in the form of goods, accounts, chattel paper, documents, instruments,
general intangibles, investment property, deposit accounts, letter of credit
rights and supporting obligations.

 

 

 

 

 

 

 

SPX Corporation

 

Banc of America Leasing & Capital, LLC

 

Original: January 8, 2002 (20288864)

Continuation: October 10, 2006 (63501509)

Amendment: October 10, 2006 (change of name/address) (63501632)

 

Certain goods generally described as manufacturing equipment and more
particularly described in a Schedule A to Lease Schedule No. 35431-00004,
between Fleet Capital Corporation and SPX Corporation, in which the Debtor now
or hereafter has rights, and all parts, accessories, accessions and attachments
thereto, and all replacements, substitutions and exchanges (including trade-ins)
for such goods; all accounts, chattel paper, and general intangibles which may
now or hereafter exist arising from or related to SPX Corporation’s lease or
rental of such goods to third parties, or otherwise resulting from the
possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; together
with proceeds of all of the foregoing.

 

 

 

 

 

 

 

SPX Corporation

 

Banc of America Leasing & Capital, LLC

 

Original: July 3, 2002 (21881741)

Amendment: October 1, 2002

(collateral change) (22532905)

Continuation: March 28, 2007 (2007 1153682)

Amendment: March 28, 2007

(change of address) (2007 1154524)

 

Certain goods generally described as CNC Vehicle Turning Center, and more
particularly described as 1 Model V60P New Olympia Vertical Turning Center,
complete with all standard features and accessories (Serial # 0E-02-460), in
which the Debtor now or hereafter has rights, and all parts, accessories,
accessions, and attachments thereto, and all replacements, substitutions and
exchanges (including trade-ins) for such goods; all accounts, chattel paper, and
general intangibles which may now or hereafter exist arising from or related to
Debtor’s lease or rental of such goods to third parties, or otherwise resulting
from the possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; together
with the

 

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

proceeds of all of the foregoing, including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general intangibles, investment
property, deposit accounts, letter of credit rights, and supporting obligations.

 

 

 

 

 

 

 

SPX Corporation

 

Raymond Leasing Corporation

 

Original: July 26, 2002 (21997349)

 

1 Raymond 4 Directional S/N 24446 1-Exide Battery S/N RAF 137983 1-Exide Charger
S/N AF66142

 

 

 

 

 

 

 

SPX Corporation

 

Ameritech Credit Corporation

 

Original: August 30, 2002 (22237679)

Continuation: March 28, 2007 (2007 1151405)

 

All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, software, cable
and wiring and other customer premises equipment including all additions,
upgrades and accessions thereto and all other Equipment and other items and
rights, leased, licensed, or otherwise provided to Lessee under Lease
No. 001-0015503-019, between Lessor and Lessee and all supplementary schedules,
exhibits and attachments thereto, including without limitation the following:
Moscow Emerald call accounting software and hardware expansion, Meridian Mail
Upgrade, Option 61 upgrades, Carrier Remote.

 

 

 

 

 

 

 

SPX Corporation

 

Cupertino National Bank c/o Greater Bay Capital

 

Original: October 10, 2002 (22558405)

 

1-TCM Forklift, Model FCG15, S/N A12R01095; 1-TCM Forklift, Model FCG15, S/N
A12R01096; 1-TCM Forklift, Model FCG15 S/N A12R01097; 1-TCM Forklift, Model
FCG15F9, S/N A12R01098; 1-TCM Forklift Model FCG15F9, S/N A12R01099

 

 

 

 

 

 

 

SPX Corporation

 

Cupertino National Bank c/o Greater Bay Capital

 

Original: October 10, 2002 (22558413)

 

1-TCM Forklift, Model FCG25F9, S/N A12W03049; 1-TCM Forklift Model FCG25F9, S/N
A12W03050; 1-TCM Forklift, Model FCG36N7T, S/N A28U00244.

 

 

 

 

 

 

 

SPX Corporation

 

Cupertino National Bank c/o Greater Bay Capital

 

Original: October 31, 2002 (22755803)

 

4-TCM Forklifts FCG25 s/n A12W3005, A12W3040, A12W3042, A12W3043

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

Original: October 30, 2002 (22860868)

 

1 New Toyota 6HBW20 S/N 17938

 

 

 

 

 

 

 

SPX Corporation

 

Ameritech Credit Corporation

 

Original: January 13, 2003 (30091788)

 

All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, software, cable
and wiring and other customer premises equipment including all additions,
upgrades, and accessions thereto and all other Equipment and other items and
rights, leased, licensed, or otherwise provided to Lessee under Schedule
No. 001-0015503-019, between Lessor and Lessee and all supplementary schedules,
exhibits and attachments thereto, including without limitation the following:
Carrier Remote, Meridian Mail Expands, Meridian Mail Upgrade, Option 61 Upgrade,
Meridian 1 Opt. 61 Upgrade, Network Voice Proc., Software, adds, and all related
peripherals.

 

 

 

 

 

 

 

SPX Corporation

 

IBM Credit Corporation

 

December 27, 2002 (30128861)

 

IBM Equipment Type 2105 3584 7040

 

 

 

 

 

 

 

SPX Corporation

 

De Lage Landen Financial Services

 

Original: January 8, 2003 (30229974)

Amendment: April 11, 2003

 

All equipment of any make or manufacture, together with all accessories and
attachments financed by or leased to Lessee by Lessor under Master Lease
Agreement number

 

2

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

(restated collateral description) (30958515)

 

293.

 

 

 

 

 

 

 

SPX Corporation

 

Ameritech Credit Corporation

 

Original: April 14, 2003 (30966815)

 

All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, software, cable
and wiring and other customer premises equipment including all additions,
upgrades and accessions thereto and all other Equipment and other items and
rights, leased, licensed, or otherwise provided to Lessee under Lease
No. 001-2151100-001, between Lessor and Lessee and all supplementary schedules,
exhibits and attachments thereto, including without limitation the following:
Carrier Remote, Meridian Mail Expansion, Meridian Mail Upgrade, Option 61
Upgrade, Software/Hardware Update, Meridian 1, Network Voice Processor, ADDS
Meridian 1 Option 61.

 

 

 

 

 

 

 

SPX Corporation

 

NMHG Financial Services, Inc.

 

April 21, 2003 (31024184)

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements and substitutions thereto and therefore and
all proceeds, including insurance proceeds, thereof.

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

April 9, 2003 (31043606)

 

1/Used Clark HWD30 S/N 1094-9361 1/New Exide Battery Cart E-BT-24-24FM
#030703-1.

 

 

 

 

 

 

 

SPX Corporation

 

Calyon New York Branch, as Agent

 

Original: April 25, 2003 (31078123)

Amendment: January 25, 2005 (collateral change) (50274317)

Amendment: February 28, 2005 (change of address) (31078123)

Amendment: June 16, 2005

(collateral change) (51862144)

 

All right, title and interest of SPX Corporation, to and under all Receivables
originated by it existing as of the close of business on the Business Day
immediately prior to the date hereof [i.e., June 16, 2005] and all Receivables
thereafter arising through and including the Facility Termination Date, together
with the Related Security with respect to such Receivables and all Collections
with respect thereto other than EST Receivables and AutoZone Receivables (as
such terms are defined in the Receivables Purchase Agreement).

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

June 9, 2003 (31805947)

 

1/New Toyota 68PU15 S/N 71061 1/New Exide Battery 12-E125-15 S/N RBD-178060
1/New Exide Charger WG3-12-1050 S/N AK72644

 

 

 

 

 

 

 

SPX Corporation

 

LaSalle National Leasing Corporation

 

July 28, 2003 (31941619)

 

The manufacturing equipment leased pursuant to that Equipment Schedule No. 1
dated as of June 27, 2003, between LaSalle National Leasing Corporation and Fenn
Manufacturing Company, a division of United Dominion Industries, executed
pursuant to that certain Master Lease Agreement dated as of June 26, 2003,
between LaSalle National Leasing Corporation, as lessor, and SPX Corporation, as
lessee, together with all accessions, substitutions and replacements therefor,
and proceeds (including insurance proceeds) thereof.

 

 

 

 

 

 

 

SPX Corporation

 

GE Capital

 

August 22. 2003 (32189465)

 

2 Canon IR2200 copier systems, 1 Canon IR3300 copier system, Canon IR8500 copier
system, Canon IR 5020 copier system, Canon IR3200 copier system, Canon IR3300I
copier system, 2 Canon IR2000 copier systems, 3 Canon IR2010F copier systems, 1
Canon IR1060 copier system, 3 Canon IR2050P fax machines.

 

3

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

October 10, 2003 (32649989)

 

2/New Toyota 7FBEU15 s/n 10770, 107502/New Exide Batteries 18-E85-17 s/n
RBI-194727, RBI 1947262/New Exide Chargers WG3-18-680B s/n BG83377, BG83310.

 

 

 

 

 

 

 

SPX Corporation

 

American Packaging Capital

 

October 16, 2003 (32705062)

 

One Lantech Q-1000 Stretch Wrapper with options

 

 

 

 

 

 

 

SPX Corporation

 

De Lage Landen Financial Services

 

October 16, 2003 (32710377)

 

1 Crown SP3000 1A228898 2 Crown SP3000 1A228899.

 

 

 

 

 

 

 

SPX Corporation

 

Citicapital Technology Finance, Inc.

 

December 1, 2003 (3313669)

 

Altigen telephone Model: AltiTouch 390

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416172)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of September 5, 2003 between K-Lift and Debtor (b) Floor
Scrubber; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416214)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of April 11, 2003 between K-Lift and Debtor (b) Motoman
Robot; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416255)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of May 12, 2003 between The Robot Company and Debtor
(b) Fanuc S-10 Robot; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416289)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of July 3, 2003 between ABB Inc and Debtor (b) ABB
Robots; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporaiton

 

December 30, 2003 (33416339)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of May 16, 2003 between Yamazen USA Inc and Debtor
(b) Machining Center; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416347)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of May 16, 2003 between Mazak Corporation and Debtor
(b) Mazak Cariaxis 630-5M and Demo Integrex 300 IISY; and (c) all proceeds
thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416438)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of May 16, 2003 between Brown & Sharp Aftermarket
Services and Debtor (b) 775 CMM; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

December 30, 2003 (33416453)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of May 16, 2003 between RimRock Corp and Debtor
(b) Motoman Robot; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

CitiCapital Technology Finance

 

Original: January 5, 2004 (40012973)

 

Equipment description: Mexico Altisys, model: Altisys

 

 

 

 

 

 

 

SPX Corporation

 

CitiCapital Technology Finance

 

Original: January 7, 2004 (40034480)

 

Equipment description: Mexico Altisys, model: Altisys

 

 

 

 

 

 

 

SPX Corporation

 

Contech Division, Ervin Leasing Company

 

January 27, 2004 (40439002)

 

Equipment; Toshiba 7550 Copier, Toshiba 3550 Copier Serial: FB712821, PG732495

 

 

 

 

 

 

 

SPX Corporation

 

Greater Bay Bank N.A.

 

February 20, 2004 (40466161)

 

Certain equipment more fully described in Exhibit A to the financing statement,
and all equipment parts, accessories, substitutions, additions, accessions and
replacements thereto and thereof, now or hereafter installed in, affixed to, or
used in conjunction therewith

 

4

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

and the proceeds thereof, together with all installment payments, insurance
proceeds, other proceeds and payments due and to become due arising from or
relating to said equipment.

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

March 2, 2004 (40591935)

 

The Branson IRAM 300 Laser Welding System s/n: 03R27002 equipment leased
pursuant to the certain Equipment schedule No. Filtran-1 Dated as of March 2,
2004, executed pursuant to that certain Master Lease Agreement dated as of
June 27, 2003.

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

April 8, 2004 (40993172)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of June 11, 2003 between Radyne Corporation and Debtor
(b) Radyne Induction Annealing System; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

April 8, 2004 (40993321)

 

(a) All right, title, and interest of debtor in, to and under that certain
Purchase Order dated as of September 3, 2003 between Fanuc Robotics America Inc,
Midwest Technology Inc, and ABB Inc and Debtor (b) Robotic Die Spray System, ABB
Robot and Robotic Deburring,; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

April 8, 2004 (40993826)

 

The Wilson Air Compressor s/n: S160486 equipment leased pursuant to the certain
Interim Rental Agreement dated March 17, 2004 executed pursuant to that certain
Master Lease Agreement dated as of June 27, 2003.

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

April 8, 2004 (40993875)

 

The Siemens telephone system equipment leased pursuant to the certain Equipment
schedule No. Vance-1 Dated as of March 31, 2004, executed pursuant to that
certain Master Lease Agreement dated as of June 27, 2003.

 

 

 

 

 

 

 

SFX Corporation

 

Lasalle National Leasing Corporation

 

April 8, 2004 (40994006)

 

(a) All right, title, and interest of debtor in, to and under various Purchase
Order dated as of October 28, 2003, October 31, 2003, November 3 2007, between
Mazak and Debtor (b) Mazak CNC machines; and (c) all proceeds thereof

 

 

 

 

 

 

 

SFX Corporation

 

Lasalle National Leasing Corporation

 

April 8, 2004 (40994055)

 

Used Mazak CNC Machines

 

 

 

 

 

 

 

SFX Corporation

 

FPC Funding II LLC

 

April 12, 2004 (41016312)

 

100 IBM NV M42 8/2.4 40GB 256MB XP100 IBM 256MB PC2100 DDR DIMM100 CDW
Installing Custome PC Image 11+

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services

 

May 4, 2004 (41239856)

 

All computer equipment and peripherals referenced in that certain promissory
note 30456720-0704 dated April 14 2004 (the Note).

 

 

 

 

 

 

 

SPX Corporation

 

Key Equipment Finance, a division of Key Corporate Capital Inc.

 

June 1, 2004 (41497348)

 

 

[Financing statement was filed solely for notice and precautionary purposes and
its filing shall not be deemed evidence of any intention of the parties to
create a security interest under the UCC or to enter into any transaction other
than a true lease transaction.]

 

 

 

 

 

 

 

SPX Corporation

 

Key Equipment Finance a division of Key Corporate Capital Inc.

 

June 1, 2004 (41497363)

 

 

[Financing statement was filed solely for notice and precautionary purposes and
its filing shall not be deemed evidence of any intention of the parties to
create a security interest under the UCC or to enter into any transaction other
than a true lease transaction.]

 

 

 

 

 

 

 

SPX Corporation

 

IOS Capital

 

June 21, 2004 (41817792)

 

Equipment leased under Product Schedule No/Agreement 3614810

 

5

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

SPX Corporation

 

Greater Bay Bank NA

 

August 26, 2004 (42462028)

 

1-Tennat Scrubber, Model 7400 S/N 7400-7102

 

 

 

 

 

 

 

SPX Corporation/ Edwards Systems Technology

 

General Electric Capital Corporation

 

Original: September 8, 2004 (42515429)

Amendment: April 11, 2007

(delete name) (2007 1361921)

 

All accounts receivable for which Honeywell, Inc is the Account Debtor and which
have been purchased from the debtor pursuant to the Purchase Agreement, dated as
of 1/28/04 between the debtor and the Secured party.

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services, LP

 

September 24, 2004 (42692251)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 709460 dated February 12, 2004.

 

 

 

 

 

 

 

SPX Corporation

 

Ameritech Credit Corporation

 

September 27, 2004 (42704106)

 

Nortel Option 11C, Call Pilot 4 Voice Channels, CP2.0 CPE Base System, 8 Adv CC
Analog & Digital Sets, IPE Server, Digital Line Cards, m3902 &m3904 tel sets,
all with related peripherals, install and shipping.

 

 

 

 

 

 

 

SPX Corporation

 

IOS Capital

 

September 23, 2004 (42747568)

 

Equipment leased under Product Schedule No. 402 3907

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

October 4, 2004 (42770024)

 

Interim financing: (a) All right, title, and interest of debtor in, to and under
various Purchase Order 427595 dated as of December 22, 2003 between Tri-State
Compressed Air and Debtor (b) Kaeser DSD200 Air Compressor; and (c) all proceeds
thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

October 4, 2004 (42770107)

 

(a) All right, title, and interest of debtor in, to and under various Purchase
Order 531422 dated as of December 15, 2003 between ABB Inc and Debtor (b) ABB
Robot IRB 4400L; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

October 4, 2004 (42770149)

 

(a) All right, title, and interest of debtor in, to and under various Purchase
Order 8107337 dated as of October 21, 2003 between Fanuc Robotics America and
Debtor (b) GM Input Housing; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

October 4, 2004 (42770214)

 

(a) All right, title, and interest of debtor in, to and under various Purchase
Order 625045, 623221, 623750, 624319, 623772, 623280 dated as of March 8, 2004, 
October 17, 2003, November 25, 2003, January 16, 2004, December 1, 2003 and
October 21, 2003, respectively, between ABB Inc, QSI Automation, Industrial Tool
Inc, ABB Inc, ABB Inc, and ABB, respectively, and Debtor (b) Various load and
unload equipment; and (c) all proceeds thereof

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

October 4, 2004 (42770651)

 

Brown & Sharp Model 775 CAD s/n:10037018 leased pursuant to that Schedule
No. FENN-1 dated as of August 31, 2004 executed pursuant to that certain Master
Lease Agreement dated as of June 27, 2003.

 

 

 

 

 

 

 

SPX Corporation

 

Greatamerica Leasing Corporation

 

October 29, 2004 (43057017)

 

Various Konica Copiers, Printers, Fax Machines and All Products, Proceeds and
Attachments.

 

 

 

 

 

 

 

SPX Corporation

 

Citibank N.A.

 

November 12, 2004 (43201482)

 

Accounts receivable from the Stanley Works Co. purchased by Citibank N.A. per
the terms of the Supplier Agreement between SPX Corporation and Citibank N.A.

 

 

 

 

 

 

 

SPX Corporation

 

US Bancorp

 

November 30, 2004 (43350883)

 

Konica 7255 Copier FS-110M Finisher

 

 

 

 

 

 

 

SPX Corporation

 

Citicorp Vendor Finance

 

December 1, 2004 (43371251)

 

2 Konica 7145 Digital Copier Systems with Finishers and LCT bases

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

January 21, 2005 (50260688)

 

The Global Vertical Coordinate Measuring Machine s/n:09046413 leased pursuant to
that Schedule No.

 

6

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

FENN-2 dated as of November 22, 2004 executed pursuant to that certain Master
Lease Agreement dated as of June 27.

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

January 21, 2005 (50260720)

 

The manufacturing equipment leased pursuant to that Schedule No. Contech-4 dated
as of December 23, 2004 executed pursuant to that certain Master Lease Agreement
dated as of June 27, 2003.

 

 

 

 

 

 

 

SPX Corporation

 

Lasalle National Leasing Corporation

 

January 21, 2005 (50260803)

 

The Mazak Model Variaxis 630-5M-5 CNC vertical machining center s/n:164502,
158837 leased pursuant to that Schedule No. FENN-3 dated as of December 23, 2004
executed pursuant to that certain Master Lease Agreement dated as of June 27,
2003.

 

 

 

 

 

 

 

SPX Corporation

 

Baytree Leasing Corporation

 

January 26, 2005 (50310004)

 

Tramp Oil Terminator. OTC-2.

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

February 8, 2005 (50436387)

 

1/New Toyota 7FBEU18 s/n 129891/New Exide Battery 18-E85-17 s/n RCK275046.

 

 

 

 

 

 

 

SPX Corporation

 

F-D-C Corporation

 

February 15, 2005 (50512997)

 

Kip Digital Printer. Manufacturer: KIP Model Number: 2053 STF Printer Serial
Number: 6602050775 Scanner Serial Number 7751X01016 Stacker.

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services LP

 

February 22, 2005 (50569542)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 568675 dated January 25, 2005.

 

 

 

 

 

 

 

SPX Corporation

 

De Lage Landen Financial Services, Inc.

 

March 22, 2005 (50900366)

 

Minolt DI7210 31004050; Minolt DI7210 31004046; Minolt DI5510 31008030; Minolt
DI5510 31008053; Minolt DI5510 31007503; Minolt C350 31112217; Minolt DI3510
31736403; Minolt DI3010 31718465; Minolt DI3010 31727091

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services LP

 

April 19, 2005 (51202812)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 577240 dated April 7, 2005.

 

 

 

 

 

 

 

SPX Corporation

 

JP Morgan Chase Bank

 

May 5, 2005 (51391581)

 

All account receivable which arise out of the sale of goods and services by the
debtor (referred to as “Supplier”) to AutoZone, Inc, and all proceeds and other
rights with respect to such accounts receivables.

 

 

 

 

 

 

 

SPX Corporation

 

Greater Bay Bank

 

August 11, 2005 (52499003)

 

4 TMC Forklifts FCG253HLSN# A47M00460SN# A47M00460SN# A47M00512SN# A47M00543SN#
A47M00632

 

 

 

 

 

 

 

SPX Corporation

 

NMHG Financial Services

 

September 1, 2005 (52723873)

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefor; and
all proceeds including insurance proceeds thereof.

 

 

 

 

 

 

 

SPX Corporation/ Marley Engineered Products

 

MC Machinery Systems, Inc.

 

October 4, 2005 (53069482)

 

One (1) Toyokoki Brand Press Brake System Model APB-3613W Serial #1441 with all
standard features and optional accessories attached thereto (PB499).

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services, LP

 

October 26, 2005 (53337343)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 587762 dated July 28, 2005 and
purchase order No. 589606 dated August 18, 2005.

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services, LP

 

December 2, 2005 (53721397)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 501106 dated November 17, 2005.

 

 

 

 

 

 

 

SPX Corporation

 

The Guardian Life Insurance Company of

 

Original: January 24, 2006 (60379420)

 

Ficture filing relating to a 164,700 sq. ft. warehouse property located at 5885
111th Street, Rockford, IL 61109

 

7

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

America

 

 

 

 

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services LP

 

February 2, 2006 (60394080)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 599364 dated November 3, 2005 and
503111 dated December 6, 2005 and 503331 dated December 8, 2005.

 

 

 

 

 

 

 

SPX Corporation

 

Greater Bay Bank N.A.

 

February 21, 2006 (60604389)

 

2-TCM Forklifts, Model FCG25, S/N A47M00773 & A47M008611-TCM Forklift, Model
FCG36, S/N A28X00176

 

 

 

 

 

 

 

SPX Corporation

 

Dell Financial Services LP

 

May 5, 2006 (61533025)

 

All computer equipment and peripherals purchased by Debtor from Dell marketing
LP pursuant to that certain Purchase order No. 518544 dated April 11, 2006 and
519877 dated April 21, 2006 and 711731 dated April 7, 2006.

 

 

 

 

 

 

 

SPX Corporation

 

IOS Capital

 

June 20, 2006 (62098895)

 

Equipment leased pursuant to Product Schedule No. 5757274.

 

 

 

 

 

 

 

SPX Corporation

 

IOS Capital

 

June 20, 2006 (62098903)

 

Equipment leased pursuant to Product Schedule No./Agreement No. 5757274B.

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

Original: June 23, 2006 (62195980)

Amendment: August 14, 2006 (change of address) (62927267)

 

1 – 2003 used Toyota Forklift Truck Model 7FBEU15 S/N 11285 Complete with
Cascade Side Shifter, 42” forks, 171” 3-stage mast and C&D battery model
18C85-17 S/N 1H15502

 

 

 

 

 

 

 

SPX Corporation

 

Toyota Motor Credit Corporation

 

Original: July 10, 2006 (62395101)

Amendment: August 14, 2006 (change of address) (62928034)

 

1 – 2002 used Toyota forklift truck model 5FBE18 s/n 35613 complete with cascade
side shifter, 42” forks, 189” 3-stage mast and C&D Battery model 18v85-17 s/n
3V42231

 

 

 

 

 

 

 

SPX Corporation

 

F-D-C Corporation

 

July 19, 2006 (62489383)

 

Kip Digital printer, related supplies and any replacements or accessories to
that equipment thereof. Manufacturer: KIP Model Number” 3002 STF Printer Serial
Number: 10501221 Scanner Serial Number: Stacker

 

 

 

 

 

 

 

SPX Corporation

 

Greater Bay Bank N.A.

 

August 24, 2006 (62955623)

 

1- Genie Boom Truck Z30/20 s/n Z30N004179

 

 

 

 

 

 

 

SPX Corporation

 

Miller Tool & Die

 

Original: December 18, 2006 (64422648)

 

Tube die with horizontal mandrel for punching holes in stainless steel tubes.

 

 

 

 

 

 

 

SPX Corporation

 

Winthrop Resources Corporation

 

February 1, 2007 (2007 0448208)

 

Equipment contained on or subject to Lease Agreement Number SP121506 or Master
Lease Schedule Number A.

 

 

 

 

 

 

 

SPX Corporation

 

Makino, Inc.

 

April 20, 2007 (2007 1484244)

 

One (1) Makino A51 Horizontal Machining center serial # 1143

 

 

 

 

 

 

 

SPX Corporation

 

Engel Canada Inc.

 

July 13, 2007 (2007 2642105)

 

One Engel Injection Molding Machine serial 154958.

 

 

 

 

 

 

 

P.S.D., Inc.

 

US Bancorp

 

Original: March 8, 2005 (OH00087033789)

 

1 Minolta DI5510 Copier System.

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

Banc of America Leasing & Capital, LLC

 

Original: January 8, 2002 (020000822820)

Continuation: October 10, 2006 (060014907021)

Amendment: October 11, 2006 (change of name/address) (060014953527)

 

2 Superior Crane 75 Ton Crane, 75/15ton, 80’SPAN, s/n 13088-1, 13088-2; 2
Superior Crane 15 Ton Crane, 80’ SPAN, s/n 13089-1, 13089-2; 1 Superior Crane 10
Ton Crane, 80’SPAN, s/n 13090, 1 Drexel Fork lift truck 6000, sc66, s/n
917495-182; 1 Proxair Welder, s/n Kh374184; 1 Dewco Manual Air Power Tool; 1
Kalamazoo Cut off Saw, s/n 801014; 1 Cochrant Compressor Co. Air Dryer., s/n
8106-513597/4-026152; 1 Jones Radial Arm Saw, 20’, s/n 10810614; 1 Packaging

 

8

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

Corp. Hand Strapping Machines; 1 Mettler Scale, Crane Mounted; 2 Rental Service
Corp Mec Man Lifts, s/n 20501183, 20501186; 1 Banner Tool & Engineering Ultra
Sonic Cleaner; 1 Process Equipment Ultra Sonic Cleaner; 1 Rack; 1 Crane Lifting
Beam; 2 Tulbill Pumps; 1 Professional Control Corp. Electric Controls; 1 Air
Float Pallet; 1 Praxair Welders in Storage; 1 Tyco Electronics Crimp Dies; 1
Topper Industrial Fabricated Steel Structures, such as Dollies etc.; 1 Badger
Meter Co. Controls; 1 Invensys Systems Vacuum Transucers; 1 Boggis Johnson PLC
Cabinet; 2 Yale Equipment Co. Lift-A-Lots; 1 Elwell Parker Lift Truck 20,000#
s/n 21570; 1 Faultless Nutting Large Wheeled Cart; 1 Jenson Equipment Co Pipe
Working Machines; 1 Standard Electric Switch Gear; 1 Chicago Power Heat
Exchanger Tube & Shell; 1 Systems Engineering Heating, Vacuum & Condensing unit
for vapor Phase Operation; 1 Valves, Switches, tank & filter for Vapor Phase
System; 1 Pyrex Sight Glass for Vapor Phase system; 1 Professional Control 16
Slot Racks for PLC Control; 1 Grant engineering 3” Kraissel Strainer Glass W/20
Mesh Basket; 2 Steel Tanks, 9’x27’x18”  for Dehydrating Core & Core Assembly; 1
Electric Motor Controller, Including SCR drives & Pressure Transmitter; 1 Paint
Booth, Including Grates, Hose, Reels & H1 pots; 1 ASEA Brown Boveri Breakers for
Capicitor Banks; 1 Allied Electronics & Other Electronic Parts for test Floor,
Including Meters, Camra Balls  breakers Reactor; 1 Gilbert Capicitor Banks; 1
Kayto Engineering Motor Generator Set for Testing; 1 Measurements International
Loss Measurements System; 1 Mid Atlantic & Remtron Lead winches & Frames; 1
Milwaukee High Lift Skyjack Personnell lift; 1 National Instruments Testing
Controls Switches, Meter, Pro Scope, Probes, Disconnects; 1 Phenix Technologies
Passoni Impulse Generator w/Impulse CTs; 1 Safety Fence For Test Floor; 1 Test
Transformer w/ hushing Terminals, & Small Additional Transformer s/n 31333 &
110849; 1 Aurora Pumps, Valves, Controls; 1 Marley Cooling Tower; 1 Engineering
Fabrics Pillow Tanks; 1 Wisconsin Lifting Equipment Spiders Stud & Legs; 1 Dewco
Hydraulic Curlers & Pulse Tools; 1 Coil Conveyors etc.; 1 Grizzly Band Saw; 1
Test Floor Hose Reels; 1 UP-N-Atom Test Floor Rigging Rocks; 1 Nissan Fork Lift
Trucks, 2,000#; 1 Yale Fork Lift Truck s/n A875B148204; 1 Yale Fork Lift Truck
s/n A275B148554; 1 Yale Fork Lift Truck, Walk Behind s/n B189N029364; 1 Tooling
including Crimp Dies & Heads Threaded Rods, Nut Runners, Crimper Handle, Bird
Cages, Etc; 1 Up-N-Atom Scaffolding System; 1 SPX 60 ton Rigging Jacks; 1
Standard Electric Buss Duct Switch; 1 Small Simple Jacks; 1 International Pod
Specialist tank; 1 Lift Caddy & Chains (4 legs) & Slips; 5 Expandable Mandrefts,
s/n AR00013, AR00014, AR00056, AR00057, AR00058; 1

 

9

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

Portable Oil Processor , s/n AR0023; 1 Spacer Punching Line, s/n AR0017; 1
Spacer Spool Detectors Hydraulic Motor  Hydraulic Cylinder, s/nAR01009; 1 TH5104
Infrared Camera; 1 Maintenance Lathe including but not limited to: 6’3 Jaw
Chuck, 8”3 Jaw Chuck, Build in Cootam System foot brake; 4 AR1007 Sub Arc
Welders; 1 KT-850 Kinney Vacuum Pump; 1 Maxi Vision work Center; 1 Cover Welding
Can; 3 Miller Electric SS Mig Welders; 1 Lead Crimping Equipment, s/n AR00025.

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

Meridian Leasing Corporation

 

Original: October 18, 2002 (020018558229)

 

2 9476-940 Copier/Plotter/Scanner; 2 15-5-060312 internal Ethernet card; 1
Ioport-int internal I/O port; 2 cable 25 25’ cable; 1 94790 repro desk/scan
station; 1 94410 scan tray; 1 foldjet folder (S/N 712086120420).

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

Calyon, New York Branch, as Agent

 

Original: May 6, 2003 (030007526525)

Amendment: January 26, 2005 (050001330613)

Amendment: March 1, 2005 (change of name/address) (050003031613)

Amendment: June 17, 2005 (collateral change) (050009108523)

 

All right, title and interest of Waukesha, to and under all receivables
originated by it existing as of the close of business on the business day
immediately prior to June 17, 2005 and all receivables thereafter arising
through and including the facility termination date, together with the related
security with respect to such receivables and all collections with respect
thereto.

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

IOS Capital

 

Original: February 23, 2005 ()050002729626

 

Equipment leased pursuant to Product Schedule No./Agreement 4626381

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

McGrath RentCorp

 

Original: April 7, 2005 (050005075219)

 

HIP/880PL – A New 80 KV DC Hipot asset #990392

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

IOS Capital

 

Original: June 30, 2005 (050009779032)

 

Equipment leased pursuant to Product Schedule No./Agreement 4626381A

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

IOS Capital

 

Original: January 20, 2006 (060001080716)

 

Equipment leased pursuant to Product Schedule No./Agreement 4626381B

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

James Imaging Systems, Inc.

 

Original: April 3, 2006 (060004938125)

 

Various Toshiba copiers, printers, fax machines and all products, proceeds, and
attachments.

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

IOS Capital

 

Original: June 14, 2006 (060009142521)

 

Equipment leased pursuant to Product Schedule No./Agreement No. 4626381C

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

IOS Capital

 

Original: July 21, 2006 (060011165317)

 

Equipment leased pursuant to Product Schedule No./Agreement No. 4626381D

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

General Electric Capital Corp.

 

October 2, 2006 (060014551218)

 

All equipment leased to or financed for the Debtor by Secured Party under that
certain Equipment Lease Agreement No. 4433520-001.

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

Wisconsin Lift Truck Corp

 

October 21, 2006 (060015431317)

 

Two new prime mover model CSX40 counterbalanced walkie stacker s/n:
csx4036271001 and csx4036271002.

 

 

 

 

 

 

 

Waukesha Electric Systems, Inc.

 

IOS Capital

 

April 25, 2007 (070005852828)

 

Equipment leased pursuant to Product Schedule No./Agreement No. 2052922

 

 

 

 

 

 

 

Pearpoint, Inc.

 

Barclays Bank PLC

 

September 23, 2002 (0226760375)

 

All of Debtor’s accounts and accounts receivable, and other rights of Debtor to
payment of money no matter how evidenced, in each case whether presently
existing or hereafter arising, now owned or hereafter acquired, all paper,
instruments and other writings evidencing any such right and all payments
received and goods repossessed or returned in connection therewith.

 

 

 

 

 

 

 

Fairbanks Morse

 

De Lage Landen

 

Original: June 8, 2004

 

1  MAHA N30 786494 2 MAHA N30 786236 including

 

10

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

Pump Corporation

 

Financial Services, Inc.

 

(92653964)

 

all components, additions, upgrades, attachments, accessions, substitutions,
replacement and proceeds of the foregoing.

 

 

 

 

 

 

 

Fairbanks Morse Pump Corporation

 

De Lage Landen Financial Services, Inc.

 

Original: August 20, 2004 (92829713)

 

1 Nissan TNX30 TN01-720503 2 Nissan TNX30 TN01-720450 3 Nissan TNX30 TN01-720430
including all components, additions, upgrades, attachments, accessions,
substitutions, replacement and proceeds of the foregoing.

 

 

 

 

 

 

 

SPX Receivables, LLC

 

Calyon New York Branch

 

Original: April 25, 2003 (31078115)

Amendment: October 7, 2004 (42829291)

Amendment: January 25, 2005 (50274150)

Amendment: February 28, 2005 (50635970)

Amendment: June 16, 2005 (51862136)

 

All right, title and interest of the Debtor in, to and under: (a)  the Purchase
and Contribution Agreement, including, without limitation, (i) all rights of the
Debtor to receive monies due or to become due under or pursuant to the Purchase
and Contribution Agreement, (ii) all security interests and property subject
thereto from time to time purporting to secure payment or monies due or to
become due under or pursuant to the Purchase and Contribution Agreement,
(iii) all rights of the Debtor to receive proceeds of any insurance, indemnity
or warranty with respect to the Purchase and Contribution Agreement, (iv) claims
of the Debtor for damages arising out of or for breach of or default under the
Purchase and Contribution Agreement, and (v) all rights of the Debtor to compel
performance and otherwise exercise all remedies thereunder; (b) all Receivables,
the Related Security with respect thereto and the Collections and all other
assets, including, without limitation, accounts, chattel paper, instruments, and
general intangibles owned by the Debtor and not otherwise purchased or scheduled
to be purchased under the Receivables Purchase Agreement other than any EST
Receivables or AutoZone Receivables; (c) the Lock-Box Accounts and all amounts
on deposit therein and all certificates and instruments, if any, from time to
time evidencing any of the foregoing; and (d) to the extent not included in the
foregoing, all proceeds of any and all of the foregoing.

 

 

 

 

 

 

 

SPX Receivables, LLC

 

GE Capital Commercial Services, Inc.

 

September 29, 2004 (42737072)

 

All Purchased Receivables, all Related Security, and all Collections thereof.

 

 

 

 

 

 

 

SPX Receivables, LLC

 

GE Capital Commercial Services, Inc.

 

September 29, 2004 (42734046)

 

All Purchased Receivables, all Related Security, and all Collections thereof.

 

 

 

 

 

 

 

SPX Receivables, LLC

 

Edwards Systems Technology, Inc.

 

January 25, 2005 (50273970)

 

All right, title, and interest of Debtor, to and under all EST Receivables (as
defined in the Receivables Purchase Agreement) originated by it existing as of
Receivable Cut-off Effective Date (as defined in the Receivables Purchase
Agreement), together with the Related Security with respect to such EST
Receivables and all Collections with respect thereto.

 

 

 

 

 

 

 

SPX Receivables, LLC

 

SPX Corporation

 

June 16, 2005 (51860445)

 

All right, title, and interest of Debtor, to and under all AutoZone Receivables
originated by it existing as of June 16, 2005, together with the Related
Security with respect to such AutoZone Receivables and all Collections with
respect thereto.

 

 

 

 

 

 

 

SPX Receivables II, LLC

 

GE Capital Commercial Services, Inc.

 

December 30, 2003 (33424978)

 

(i) All of the Debtor’s accounts and other rights to payment (the “Purchased
Accounts”) sold and assigned

 

11

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

from time to time by the Debtor to the Secured Party pursuant to the Receivables
Purchase Agreement, dated as of December 30, 2003, among the Debtor, the Secured
Party, and the other signatories thereto, and any Bill of Sale and Assignment
executed and delivered pursuant thereto, (ii) all related instruments, chattel
paper, documents, insurance proceeds, and general intangibles (including payment
intangibles and all rights to payment); (iii) all proceeds thereof, including
all property acquired with such proceeds; (iv) all of Debtor’s rights to any of
Debtor’s goods which are related to Purchased Accounts, including returned or
repossessed goods the sale of which gave rise to a Purchased Account; (v) all of
Debtor’s right, title, security, guaranties, supporting obligations and letter
of credit rights with respect to each Purchased Account, including all right to
reclamation; and (vi) all sums to the credit of Debtor with Secured Party.

 

 

 

 

 

 

 

SPX Receivables II, LLC

 

Edwards Systems Technology, Inc.

 

January 25, 2005 (50273970)

 

All right, title, and interest of Debtor, to and under all EST Receivables (as
defined in the Receivables Purchase Agreement) originated by it existing as of
Receivable Cut-off Effective Date (as defined in the Receivables Purchase
Agreement), together with the Related Security with respect to such EST
Receivables and all Collections with respect thereto.

 

 

 

 

 

 

 

Flair Corporation

 

Greater Bay Bank N.A.

 

November 1, 2004 (43071638)

 

1) SP3020-30 Crown: sn 1A152254, and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment.

 

 

 

 

 

 

 

LDS Test and Measurement LLC

 

GE Capital Commercial Services, Inc.

 

Original: March 26, 2004 (40855041)

Assignment: March 26, 2004 (40855116)

Termination: March 23, 2005 (50911942)

 

(i) All of the Debtor’s accounts and other rights to payment (the “Purchased
Accounts”) sold and assigned from time to time by the Debtor to the Secured
Party pursuant to the Receivables Purchase Agreement, dated as of December 30,
2003, among the Debtor, the Secured Party, and the other signatories thereto,
and any Bill of Sale and Assignment executed and delivered pursuant thereto,
(ii) all related instruments, chattel paper, documents, insurance proceeds, and
general intangibles (including payment intangibles and all rights to payment);
(iii) all proceeds thereof, including all property acquired with such proceeds;
(iv) all of Debtor’s rights to any of Debtor’s goods which are related to the
Purchased Accounts, including returned or repossessed goods the sale of which
gave rise to a Purchased Account; (v) all of Debtor’s right, title, security,
guaranties, supporting obligations, and letter of credit rights with respect to
each Purchased Account, including all right to reclamation; and (vi) all sums
standing to the credit of Debtor with Secured Party.

 

 

 

 

 

 

 

The Marley

 

Winthrop Resources

 

Original: March 12, 2002

 

 

[Filing is only intended to make the true lease a matter of

 

12

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

Company

 

Corporation

 

(20848469)

Continuation: January 31, 2007 (70396167)

 

public record.]

(a) Any and all of the assets and property, including but not limited to any and
all of the hardware, equipment, furniture, fixtures, intangibles, licenses,
and/or software contained on this filing (b) any and all of the assets and
property, including but not limited to any and all of the hardware, equipment,
furniture, fixtures, intangibles, licenses and/or software now or hereafter the
subject of any lease agreement or lease schedule by and between the parties and
(c) all accessories, attachments, additions, substitutions, and/or replacements
of the foregoing listed in (a) and (b) above whether or not contained on this
filing or any lease agreement or lease schedule by and between the parties.

 

 

 

 

 

 

 

The Marley Company

 

Winthrop Resources Corporation

 

April 10, 2003 (31052227)

 

Equipment referenced in Schedule A to Lease Agreement Number MA030889, Lease
Schedule Number 008, consisting of IBM hardware and software.

 

 

 

 

 

 

 

The Marley Company

 

Toyota Motor Credit Corporation

 

October 24, 2003 (32825126)

 

(2) Two new Exide m/n 18-E85D-23

S/n RBF184169, RBF184172

 

 

 

 

 

 

 

The Marley Company

 

Winthrop Resources Corporation

 

November 3, 2003 (32945577)

 

1 9406-820: Upgrade for AS/400 (s/n 2WCFM) includes the following feature:

Addition: f 2435: Model 820 Processor

Removal: f 2395: Model 820 Processor

 

 

 

 

 

 

 

The Marley Company LLC

 

Toyota Motor Credit Corporation

 

January 28, 2004 (40443228)

 

(1) One battery m/n 18E085D27 s/n RBHI92945

(1) One battery m/n 18 85D-17 s/n RBK-200256

 

 

 

 

 

 

 

The Marley Company

 

Winthrop Resources Corporation

 

July 19, 2004 (42050641)

 

Equipment referenced in Schedule A to Lease Agreement Number MA030889, Lease
Schedule Number 010R, consisting of IBM hardware and software.

 

 

 

 

 

 

 

The Marley Company

 

Winthrop Resources Corporation

 

October 13, 2005 (53238277)

 

Equipment referenced in Schedule A to Lease Agreement Number MA030889, Lease
Schedule Number 011, consisting of IBM hardware and software.

 

 

 

 

 

 

 

Marley Engineered Products LLC

 

GE Capital Commercial Services, Inc.

 

Original : December 30, 2003 (33424259)

Assignment : December 30, 2003 (33424374)

 

(i) All of the Debtor’s accounts and other rights to payment (the “Purchased
Accounts”) sold and assigned from time to time by the Debtor to the Secured
Party pursuant to the Receivables Purchase Agreement, dated as of December 30,
2003, among the Debtor, the Secured Party, and the other signatories thereto,
and any Bill of Sale and Assignment executed and delivered pursuant thereto,
(ii) all related instruments, chattel paper, documents, insurance proceeds, and
general intangibles (including payment intangibles and all rights to payment);
(iii) all proceeds thereof, including all property acquired with such proceeds;
(iv) all of Debtor’s rights to any of Debtor’s goods which are related to the
Purchased Accounts, including returned or repossessed goods the sale of which
gave rise to a Purchased Account; (v) all of Debtor’s right, title, security,
guaranties, supporting obligations, and letter of credit rights with respect to
each Purchased Account, including all right to reclamation; and (vi) all sums
standing to the credit of Debtor with Secured Party.

 

 

 

 

 

 

 

Marley Engineered Products LLC

 

MC Machinery Systems, Inc.

 

October 4, 2005 (53069482)

 

SPX Corporation/Marley Engineered Products LLC acknowledges that title to the
Machine, One (1) 

 

13

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

TOYOKOKI Brand Press Brake System Model APB-3613W serial #1441 with all standard
features and optional accessories attached thereto (PB499), and all optional
accessories attached thereto will remain with MC Machinery during the loaner
period.

 

 

 

 

 

 

 

The Marley-Wylain Company

 

Marlin Leasing Corp.

 

March 22, 2005 (50888504)

 

(7) GESTETNER GDSC338 with PS540 Paper Bank. Fax Option 2238, s/n K0341200571.
615, 630, 587, 647, 641, 2039, (9) GESTETNER DSM635SP with RAC-25 Cabinet, Fax
Option, s/n K2855000938, 930, 915, 893, 888, 937, 912, 889, 922, (1) GESTETNER
G6002 with SR850 Finisher, s/n J4235000509, (1) SR990 Finisher

 

 

 

 

 

 

 

The Marley-Wylain Company

 

United Rentals (North America), Inc.

 

April 23, 2007 (71516938)

 

Eq#967698 Sullair Electric Compressor model LS-25S-250H s/n 200704180074

 

 

 

 

 

 

 

SPX Cooling Technologies, Inc.

 

Calyon New York Branch

 

Original: April 25, 2003 (31078149)

Amendment: July 2, 2004 (41853102)

Amendment: January 25, 2005 (50274200)

Amendment: February 28, 2005 (50635988)

Amendment: June 16, 2005 (51862169)

Amendment: November 22, 2005 (53626935)

 

All right, title, and interest of Debtor to and under all Receivables originated
by it existing as of the close of business on the Business day immediately prior
to June 16, 2005, and all Receivables thereafter arising through and including
the Facility Termination Date, together with the Related Security with respect
to such Receivables and all Collections with respect thereto.

 

 

 

 

 

 

 

SPX Cooling Technologies, Inc.

 

Shintech Louisiana, LLC

 

April 17, 2006 (61265834)

 

All of Debtor’s right, title, and interest in and to the materials purchased by
or on behalf of Debtor in connection with the performance of Debtor’s work under
that certain purchase order contract no. PQVCM-115024 covering cooling towers,
dated January 12, 2006, by and between Debtor, as Fabricator, and Secured Party,
including all additions, substitutions and replacements for and proceeds of the
above, including all income and benefits resulting from any of the above, and
all products and proceeds thereof.

 

 

 

 

 

 

 

SPX Cooling Technologies, Inc.

 

Shintech Louisiana, LLC

 

April 17, 2006 (61265818)

 

All of Debtor’s right, title, and interest in and to the materials purchased by
or on behalf of Debtor in connection with the performance of Debtor’s work under
that certain purchase order contract no. PQVCM-115023 covering cooling towers,
dated January 12, 2006, by and between Debtor, as Fabricator, and Secured Party,
including all additions, substitutions and replacements for and proceeds of the
above, including all income and benefits resulting from any of the above, and
all products and proceeds thereof.

 

 

 

 

 

 

 

SPX Cooling Technologies, Inc.

 

Shintech Louisiana, LLC

 

April 17, 2006 (61265826)

 

All of Debtor’s right, title, and interest in and to the materials purchased by
or on behalf of Debtor in connection with the performance of Debtor’s work under
that certain purchase order contract no. PQVCM-115025 covering cooling towers,
dated January 12, 2006, by and between Debtor, as Fabricator, and Secured Party,
including all additions, substitutions and replacements for and proceeds of the
above, including all income and

 

14

--------------------------------------------------------------------------------


 

Debtor

 

Secured Creditor

 

Date Filed and Filing
Number

 

Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

benefits resulting from any of the above, and all products and proceeds thereof.

 

 

 

 

 

 

 

Marley Cooling Technologies, Inc. (former name of SPX Cooling
Technologies, Inc.)

 

Thompson Tractor Co., Inc.

 

April 16, 2003  (30984388)

 

Two (2) New Kubota M4900SD tractor with LA1002 loader arms and forks, s/n
53068 & 52715; Two (2) Used Caterpillar TH83 Telehandler, s/n 3RN4054 &
3RN4075;  One (1) Club Car Pioneer 1200 Utility Carts WH 153, s/n 302532; One
(1) Club Car Pioneer 1200 Utility Carts WH 156, s/n 302536; One (1) Club Car
Pioneer 1200 Utility Carts WH 155, s/n 302533.  Proceeds of the Collateral are
also covered.

 

15

--------------------------------------------------------------------------------


 

Schedule 6.5

 

Existing Investments

 

Person in Which Parent Borrower
has a Direct or Indirect Investment

 

Percent
Ownership

 

Holder of
Investment

Arrendador Korco, S.A. de C.V.

 

49%

 

AMCA/Brookfield International Sales Corporation

Beijing Marley XingYe Cooling Tower Co., Ltd

 

51%

 

Guangzhou Marley Cooling Tower Co.

Dezurik Japan Co. Ltd.

 

48%

 

SPX Corporation

EGS Electrical Group, LLC

 

44.5%

 

SPX Corporation: 40.24%, SPX Holding Inc.: 4.26%

Fairbanks Morse India Limited

 

35%

 

Fairbanks Morse Pump Corporation

Hangzhou Kayex Zheda Electromechanical Co., Ltd.

 

53%

 

Kayex China Holdings, Inc.

L&N Products Pty Limited

 

50%

 

SPX Corporation

Menk USA LLC

 

33%

 

Waukesha Electric Systems, Inc.

Prepared Response, Inc.

 

22%

 

SPX Corporation

Rathi Brothers Pvt. Ltd.

 

1%

 

TBD — (Bran Luebbe U.K.)

Rathi Lightnin Mixers Pvt. Ltd.

 

50%

 

SPX Process Equipment Ltd (U.K.)

SPX Pension Trust Company Limited

 

50%

 

SPX United Kingdom Limited

TAPS, LLC

 

25%

 

SPX Corporation

 

Investments by the Parent Borrower and/or Wholly Owned Subsidiary Guarantors in
Subsidiaries (that are not Wholly Owned Subsidiary Guarantors) in the aggregate
amounts outstanding (and in the case of Investments consisting of Guarantees, in
the maximum amounts) as of the Effective Date; it being acknowledged that a
change in the form of Investment (e.g., debt (or guarantee) to equity, equity to
debt (or guarantee) or equity to equity) or the applicable investee (e.g.,
Subsidiary in existence as of the Effective Date or subsequently formed or
acquired) without increase in amount shall not be deemed an additional
Investment under Section 6.5.

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Existing Restrictions

 


I.                                         RESTRICTIONS INCURRED BY JOHNSON PUMP
(INDIA) LIMITED PURSUANT TO CREDIT CAPITAL FACILITIES DATED MAY 5, 2006 WITH
ICICI BANK.


 


II.                                     RESTRICTIONS INCURRED BY SPX
TECHNOLOGIES (PROPRIETARY) LIMITED PURSUANT TO BANKING FACILITIES DATED
MARCH 31, 2006 WITH THE STANDARD BANK OF SOUTH AFRICA LIMITED.

 

--------------------------------------------------------------------------------


Exhibit A

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

SPX CORPORATION

 

and certain of its Subsidiaries

 

in favor of

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

Dated as of September 21, 2007

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

3

SECTION 2.

GUARANTEE

4

2.1

Guarantee

4

2.2

Right of Contribution

5

2.3

No Subrogation

5

2.4

Amendments, etc. with respect to the Borrower Obligations

5

2.5

Guarantee Absolute and Unconditional

6

2.6

Reinstatement

6

2.7

Payments

6

SECTION 3.

GRANT OF SECURITY INTEREST

7

SECTION 4.

REPRESENTATIONS AND WARRANTIES

7

4.1

Title; No Other Liens

7

4.2

Perfected First Priority Liens

7

4.3

Jurisdiction of Organization

7

4.4

Pledged Stock

7

SECTION 5.

COVENANTS

8

5.1

Delivery of Certificated Securities

8

5.2

Payment of Obligations

8

5.3

Maintenance of Perfected Security Interest; Further Documentation

8

5.4

Changes in Name, etc

9

5.5

Notices

9

5.6

Pledged Stock

9

SECTION 6.

REMEDIAL PROVISIONS

10

6.1

Pledged Stock

10

6.2

Proceeds to be Turned Over To Administrative Agent

11

6.3

Application of Proceeds

11

6.4

Code and Other Remedies

12

6.5

Sales, Etc

13

6.6

Waiver; Deficiency

13

SECTION 7.

THE ADMINISTRATIVE AGENT

13

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

13

7.2

Duty of Administrative Agent

15

7.3

Execution of Financing Statements

15

7.4

Authority of Administrative Agent

15

SECTION 8.

MISCELLANEOUS

15

8.1

Amendments in Writing

15

8.2

Notices

15

8.3

No Waiver by Course of Conduct; Cumulative Remedies

16

8.4

Enforcement Expenses; Indemnification

16

8.5

Successors and Assigns

16

8.6

Set-Off

16

 

 

i

--------------------------------------------------------------------------------


 

8.7

Counterparts

17

8.8

Severability

17

8.9

Section Headings

17

8.10

Integration

17

8.11

GOVERNING LAW

17

8.12

Submission To Jurisdiction; Waivers

17

8.13

Acknowledgements

18

8.14

Additional Guarantors and Grantors

18

8.15

Waiver of Jury Trial

18

8.16

Judgment Currency

18

 

SCHEDULES:

 

1                                          Guarantor Notice Addresses

2                                          Pledged Stock

3                                          Perfection of Liens

4                                          Jurisdiction of Organization;
Organizational Identification Number; Chief Executive Office

 

ANNEXES:

 

1                  Form of Acknowledgement and Consent

2                  Form of Assumption Agreement

 

 

ii

--------------------------------------------------------------------------------

 


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 21, 2007, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of September 21, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SPX CORPORATION (the “Parent Borrower”), the Foreign Subsidiary Borrowers
from time to time parties thereto (together with the Parent Borrower, the
“Borrowers”), the Lenders, the Administrative Agent and DEUTSCHE BANK AG
DEUTSCHLANDGESCHÄFT BRANCH, as the Foreign Trade Facility Agent.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties (as
defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

 


SECTION 1.   DEFINED TERMS


 

1.1          Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

(b)          The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans, Reimbursement Obligations and Foreign Credit
Reimbursement Obligations and

 

1

--------------------------------------------------------------------------------


 

all other obligations and liabilities of the Borrowers (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans, Reimbursement Obligations and Foreign
Credit Reimbursement Obligations and interest accruing at the then applicable
rate provided in the Credit Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any other Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter Incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit, any Foreign Credit
Instrument (including, without limitation, any such instrument listed on Part B
of Schedule 2.6(a) to the Credit Agreement), any Lender Hedge Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the other Secured Parties that are
required to be paid by any Borrower pursuant to the terms of any of the
foregoing agreements).

 

“Certificated Security”: as defined in Section 8-102(a)(4) of the New York UCC.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.2.

 

“Financial Asset”: as defined in Section 8-102(a)(9) of the New York UCC.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the other Secured Parties that are required to
be paid by such Guarantor pursuant to the terms of this Agreement).

 

“Guarantors”: the collective reference to each Grantor and any other Person that
becomes a party hereto as a guarantor in accordance with the Credit Agreement.

 

“Issuers”: the collective reference to each issuer of any Pledged Stock.

 

“Lender Hedge Agreement”: any Hedging Agreement entered into by the Parent
Borrower or any Guarantor and any Lender or Affiliate thereof.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
its Guarantor Obligations, and (ii) in the case of each Guarantor, its Guarantor
Obligations.

 

2

--------------------------------------------------------------------------------


 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or directly held by, any Grantor while this Agreement is in effect; provided
that (i) in no event shall the Capital Stock of a Foreign Subsidiary be
Collateral or be required to be pledged or a security interest granted hereunder
unless such Subsidiary is a Material Subsidiary that is directly owned by the
Parent Borrower or a Domestic Subsidiary, (ii) in no event shall more than 65%
of the total outstanding Foreign Subsidiary Voting Stock of any Foreign
Subsidiary be Collateral or be required to be pledged or a security interest
granted hereunder, (iii) in no event shall the Capital Stock of any non-Wholly
Owned Subsidiary be Collateral or be required to be pledged or a security
interest granted hereunder by any Grantor to the extent, and only to the extent,
the grant by such Grantor of a security interest pursuant to this Agreement in
its right, title and interest in such Capital Stock is prohibited by the
organizational or governing documents of such non-Wholly Owned Subsidiary, (iv)
in no event shall the Capital Stock of any Receivables Entity be Collateral or
be required to be pledged or a security interest granted hereunder by any
Grantor to the extent, and only to the extent, the grant by such Grantor of a
security interest pursuant to this Agreement in its right, title and interest in
such Capital Stock is prohibited by the documentation relating to the
Receivables sale, factoring or securitization to which such Receivables Entity
is a party and (v) in no event shall the Capital Stock of any Foreign Subsidiary
be Collateral or be required to be pledged or a security interest granted
hereunder if such pledge or grant of a security interest would result in a
violation of any laws, regulations or orders of any Governmental Authority be
required to be pledged or a security interest granted hereunder.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Foreign Trade Facility Agent, the Lenders, and, in the case of any Lender Hedge
Agreement or Specified Cash Management Agreement, any counterparty thereto that,
at the time such Lender Hedge Agreement or Specified Cash Management Agreement,
as applicable, was entered into, was a Lender or an Affiliate of a Lender.

 

“Security”: as defined in Section 8-102(a)(15) of the New York UCC.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

1.2          Other Definitional Provisions. (a)   The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

3

--------------------------------------------------------------------------------


 


SECTION 2.   GUARANTEE


 

2.1          Guarantee.

 

(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent and the
Secured Parties and their respective successors and permitted assigns, the
prompt and complete payment and performance by each Borrower when due (whether
at the stated maturity, by acceleration or otherwise) of its Borrower
Obligations (other than in respect of Excluded Taxes); provided, however, that
the Parent Borrower’s guarantee obligations under this Section 2 shall be
limited to the guarantee of the prompt and complete payment and performance by
each Foreign Subsidiary Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of its respective Borrower Obligations (other than in
respect of Excluded Taxes).

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)          Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

 

(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full in cash, no Letter of Credit or Foreign Credit
Instrument shall be outstanding (unless fully cash collateralized or otherwise
supported in a manner consistent with the terms of Section 2.5(j) or
2.6(o)(iii), as applicable, of the Credit Agreement) and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement the Borrowers may be free from any Borrower Obligations.

 

(e)          The obligations of each Guarantor here under are those of a primary
obligor, and not merely as a surety, and are expressly and wholly independent of
(i) the Guarantor Obligations of each other Guarantor and (ii) the Borrower’s
Obligations. No payment made by any of the Guarantors or any other Person or
received or collected by the Administrative Agent or any other Secured Party
from any of the Guarantors or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of the payment of such Guarantor’s Obligation shall be
deemed to modify, release or otherwise affect the liability of any other
Guarantor hereunder, which shall, notwithstanding any such payment by such other
Guarantor, remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash, no Letter of Credit or Foreign Credit Instrument shall be
outstanding and the Commitments are terminated. No partial payment of the
Borrower Obligations made by the Borrower or received or collected by the
Administrative Agent or any other Secured Party from the Borrower by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time shall be deemed to modify, release or otherwise affect
the liability of any Guarantor hereunder, which shall, notwithstanding any such
partial payment by the Borrower, remain liable for the Borrower Obligations up
to the maximum liability of such Guarantor

 

4

--------------------------------------------------------------------------------


 

hereunder until the Borrower Obligations are paid in full in cash, no Letter of
Credit or Foreign Credit Instrument shall be outstanding and the Commitments are
terminated.

 

2.2          Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the other Secured Parties, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
other Secured Parties for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

2.3          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by each Borrower on account of its respective Borrower
Obligations are paid in full in cash, no Letter of Credit or Foreign Credit
Instrument shall be outstanding (unless fully cash collateralized or otherwise
supported in a manner consistent with the terms of Section 2.5(j) or
2.6(o)(iii), as applicable, of the Credit Agreement) and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

2.4          Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Administrative Agent, the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

5

--------------------------------------------------------------------------------


 

2.5          Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between any of
the Borrowers and any of the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any of the Borrowers or any of the Guarantors with respect to the
Borrower Obligations, except for such demands for payment and/or notices as are
expressly specified in the Credit Agreement. Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Administrative Agent or any other
Secured Party, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of any Borrower or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of any Borrower for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6          Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7          Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the office of the Administrative Agent located at Bank of America,
N.A., Mail Code: NC1-001-04-39, One Independence Center, 101 N. Tryon Street,
Charlotte, North Carolina 28255-0001, attention of Sally A. Bixby (Telecopy No.
704-719-8876, E-mail: sally.a.bixby@bankofamerica.com).

 

6

--------------------------------------------------------------------------------


 


SECTION 3.   GRANT OF SECURITY INTEREST


 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all Pledged Stock and to the extent not
otherwise included, all Proceeds of the Pledged Stock now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations.

 


SECTION 4.   REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent, the Foreign Trade Facility Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to the Administrative Agent and each other
Secured Party that:

 

4.1          Title; No Other Liens. Except for the security interest granted to
the Administrative Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others. No effective financing statement
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to this Agreement or as are permitted by the Credit Agreement.

 

4.2          Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof against
all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Liens permitted by the
Credit Agreement which have priority over the Liens on the Collateral by
operation of law.

 

4.3          Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and organizational identification number (if any)
from such jurisdiction are specified on Schedule 4.

 

4.4          Pledged Stock.

 

(a)          The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, if less, 65% of the outstanding Foreign Subsidiary Voting Stock of
each relevant Issuer.

 

7

--------------------------------------------------------------------------------


 

(b)          All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.

 

(c)          Such  Grantor is the record and beneficial owner of, and has good
and marketable title to, the Pledged Stock pledged by it hereunder.

 

(d)          Except as previously disclosed in writing to the Administrative
Agent, none of the Pledged Stock consisting of partnership or limited liability
company interests (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security, (iv)
is held in a securities account or (v) constitutes a Security or a Financial
Asset.

 


SECTION 5.   COVENANTS


 

Each Grantor covenants and agrees with the Administrative Agent on behalf of the
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full in cash, no Letter of Credit or Foreign
Credit Instrument shall be outstanding (unless fully cash collateralized or
otherwise supported in a manner consistent with the terms of Section 2.5(j) or
2.6(o)(iii), as applicable, of the Credit Agreement) and the Commitments shall
have terminated:

 

5.1          Delivery of Certificated Securities. If any amount payable in
excess of $5,000,000 under or in connection with any of the Collateral shall be
or become evidenced by any Certificated Security, such Certificated Security
shall be immediately delivered to the Administrative Agent, duly indorsed in a
manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

5.2          Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon or that could become a Lien upon the Collateral or in respect of income or
profits therefrom, as well as all claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or that could
become a Lien upon the Collateral, except that no such charge need be paid if
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings, reserves in conformity with GAAP with respect thereto
have been provided on the books of such Grantor and such proceedings could not
reasonably be expected to result in a Material Adverse Effect.

 

5.3          Maintenance of Perfected Security Interest; Further Documentation.

 

(a)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.

 

(b)          Such Grantor will furnish to the Administrative Agent and the other
Secured Parties from time to time statements and schedules further identifying
and describing any Collateral owned by such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request, all in
reasonable detail.

 

(c)          At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving

 

8

--------------------------------------------------------------------------------


 

the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) taking any actions necessary to enable the Administrative Agent to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) of the
Pledged Stock.

 

5.4          Changes in Name, etc. Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(a) change its jurisdiction of organization from that referred to in Section 4.3
or (ii) change its name.

 

5.5          Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of the occurrence of any event which could
reasonably be expected to have a material adverse effect on the validity,
enforceability, perfection or priority of the security interests created hereby.

 

5.6          Pledged Stock.

 

(a)          If such Grantor shall become entitled to receive or shall receive
any stock certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and promptly (but not later
than the next Collateral Date) deliver the same to the Administrative Agent in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. If an Event of Default shall have occurred and be
continuing, upon request of the Administrative Agent, any sums paid upon or in
respect of the Pledged Stock upon the liquidation or dissolution of any Issuer
and any distribution of capital made on or in respect of the Pledged Stock or
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, shall be paid over or delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Grantor,
such Grantor shall, until such money or property is paid or delivered to the
Administrative Agent if required by the immediately proceeding sentence, hold
such money or property in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

 

(b)          Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of any Issuer
(except pursuant to a transaction expressly permitted by the Credit Agreement),
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Pledged Stock or Proceeds thereof (except pursuant
to a transaction expressly permitted by the Credit

 

9

--------------------------------------------------------------------------------


Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any Person with respect to, any of the Pledged Stock or
Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement (except pursuant to a transaction expressly permitted
by the Credit Agreement) or (iv) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Pledged Stock or Proceeds thereof (other
than in anticipation of a Disposition of Pledged Stock in a transaction
expressly permitted by the Credit Agreement).

 

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly (but not
later than the next Collateral Date) in writing of the occurrence of any of the
events described in Section 5.6(a) with respect to the Pledged Stock issued by
it and (iii) the terms of Sections 6.1(c) and 6.5 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.1(c) or 6.5 with respect to the Pledged Stock issued by it.

 


SECTION 6.   REMEDIAL PROVISIONS


 

6.1          Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.1(b), each Grantor shall be permitted
to receive and use (free of the Lien under this Agreement) all cash dividends
paid in respect of the Pledged Stock, to the extent not prohibited by the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Pledged Stock; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken in violation of any provision of the Credit Agreement, this Agreement or
any other Loan Document.

 

(b)          If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Pledged Stock shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and (y)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Stock, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Stock with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

10

--------------------------------------------------------------------------------


 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Stock pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) to the extent required
hereby, pay any dividends or other payments with respect to the Pledged Stock
directly to the Administrative Agent.

 

6.2          Proceeds to be Turned Over To Administrative Agent. In addition to
the rights of the Administrative Agent on behalf of the Secured Parties
specified in Section 6.1 with respect to dividends and payments in respect of
Pledged Stock, if an Event of Default shall occur and be continuing, at the
request of the Administrative Agent, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.3.

 

6.3          Application of Proceeds. At such intervals as may be agreed upon by
the Parent Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
and the Foreign Trade Facility Agent under the Loan Documents;

 

Second, to pay incurred and unpaid fees and expenses of the Secured Parties
under the Loan Documents;

 

Third, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Fourth, to (i) the payment of that portion of the Obligations constituting
unpaid principal of the Loans, LC Disbursements, Foreign Credit Disbursements
and any other amounts then due and owing and remaining unpaid in respect of the
Obligations and (ii) cash collateralize all outstanding Letters of Credit and
Foreign Credit Instruments (unless already fully cash collateralized or
otherwise supported in a manner consistent with the terms of Section 2.5(j) or
2.6(o)(iii), as applicable, of the Credit Agreement), pro rata among the Secured
Parties according to the amounts of the Obligations then held by the Secured
Parties; provided that (a) if any LC Disbursement or Foreign Credit Disbursement
shall occur under any Letter of Credit or Foreign Credit Instrument for which
cash collateral has been provided in accordance herewith, then such cash
collateral shall be applied to the extent thereof to reimburse such LC
Disbursement or Foreign Credit Disbursement, as applicable, (b) if any Letter of
Credit or Foreign Credit Instrument for which cash collateral has been provided
in accordance herewith shall expire

 

11

--------------------------------------------------------------------------------


 

without any pending drawing or terminate, then the cash collateral provided for
such Letter of Credit or Foreign Credit Instrument, as applicable, shall be
reallocated in accordance with the provisions of this Section in the order of
priority determined under paragraphs First, Second, Third, Fourth and Fifth, as
applicable, and (iii) if any Letter of Credit or Foreign Credit Instrument for
which cash collateral has been provided in accordance herewith shall be amended
to reduce the Face Amount thereof or if the Face Amount thereof shall otherwise
be reduced in accordance with the terms and conditions of such Letter of Credit
or Foreign Credit Instrument, and in either such event the remaining amount of
cash collateral held for such Letter of Credit or Foreign Credit Instrument
exceeds the amount of cash collateral required to be maintained in respect of
such Letter of Credit or Foreign Credit Instrument in accordance with the Credit
Agreement, then the excess amount of cash collateral held in accordance herewith
for such Letter of Credit or Foreign Credit Instrument, as applicable, shall be
reallocated in accordance with the provisions of this Section in the order of
priority determined under paragraphs First, Second, Third, Fourth and Fifth, as
applicable; and

 

Fifth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full in cash, no Letters of Credit or Foreign Credit Instruments
shall be outstanding (unless fully cash collateralized or otherwise supported in
a manner consistent with the terms of Section 2.5(j) or 2.6(o)(iii), as
applicable, of the Credit Agreement) and the Commitments shall have terminated
shall be paid over to the applicable Grantor or to whomsoever may be lawfully
entitled to receive the same.

 

6.4          Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived to the maximum extent permitted under applicable law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.4, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in the order specified in Section 6.3, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by

 

12

--------------------------------------------------------------------------------


 

applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder in accordance with the terms
hereof and applicable law. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.

 

6.5         Sales, Etc.. (a) Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.5 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.5 will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.5 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

 

6.6          Waiver; Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

 


SECTION 7.   THE ADMINISTRATIVE AGENT


 

7.1          Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a)
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

13

--------------------------------------------------------------------------------


 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due with respect to any Collateral
whenever payable;

 

(ii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral;

 

(iii)          execute, in connection with any sale provided for in Section 6.4
or 6.5, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(iv)          (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any notices
and other documents in connection with any of the Collateral; (4) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (5) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (6) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (7) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)          The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

14

--------------------------------------------------------------------------------


 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof in accordance with the terms hereof. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

7.2          Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

7.3          Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

7.4          Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 


SECTION 8.         MISCELLANEOUS


 

8.1          Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.2(b) of the Credit Agreement.

 

8.2          Notices. All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 9.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

15

--------------------------------------------------------------------------------


 

8.3          No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such Secured Party would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

8.4          Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to
pay or reimburse the Administrative Agent and each other Secured Party for all
its costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to the
Administrative Agent and the Secured Parties to the extent any Borrower would be
required to do so pursuant to Section 9.3 of the Credit Agreement.

 

(b)          Each Guarantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes (other than Excluded Taxes) which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c)          Each Guarantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent any Borrower would be required to do so pursuant to
Section 9.3 of the Credit Agreement.

 

(d)          The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5          Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

 

8.6          Set-Off. If an Event of Default shall have occurred and be
continuing, each Guarantor hereby irrevocably authorizes the Administrative
Agent and after obtaining the prior written consent of the Administrative Agent,
each other Secured Party upon any amount becoming due and payable by any
Borrower under the Credit Agreement (whether at the stated maturity, by
acceleration or otherwise), without notice to such Guarantor or any other
Guarantor, any such notice being expressly waived by each Guarantor, to set-off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in

 

16

--------------------------------------------------------------------------------


 

each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party to or for the credit or the account of such Guarantor, or any part thereof
in such amounts as the Administrative Agent or such Secured Party may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Secured Party hereunder, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Secured Party may elect,
whether or not the Administrative Agent or any other Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each other Secured Party
shall notify such Guarantor promptly of any such set-off and the application
made by the Administrative Agent or such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Secured Party under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

 

8.7          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9          Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10       Integration. This Agreement and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.11       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).

 

8.12       Submission To Jurisdiction; Waivers. Each Guarantor hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York sitting in New York County, the United States District Court for the
Southern District of New York, and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or

 

17

--------------------------------------------------------------------------------


 

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13       Acknowledgements. Each Guarantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

8.14       Additional Guarantors and Grantors. Each Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
Section 5.11 of the Credit Agreement shall become a Guarantor and, to the extent
required by Section 5.11 of the Credit Agreement, a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 2 hereto.

 

8.15       Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


8.16        JUDGMENT CURRENCY.


 

(a)           The Guarantors’ obligations hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the applicable Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Guarantor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other

 

18

--------------------------------------------------------------------------------


 

currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Guarantors covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

[SIGNATURE PAGES FOLLOW]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Agreement to be duly executed as of the date first above written.

 

GRANTORS:

 

SPX CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ENGINEERING ANALYSIS ASSOCIATES, INC.

 

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

KAYEX CHINA HOLDINGS, INC.

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LDS TEST AND MEASUREMENT LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MARLEY ENGINEERED PRODUCTS LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MCT SERVICES LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

P.S.D., INC.,

 

 

a Ohio corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

SPX COOLING TECHNOLOGIES, INC.

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TCI INTERNATIONAL, INC.

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE MARLEY-WYLAIN COMPANY

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VALLEY FORGE TECHNICAL INFORMATION SERVICES, INC.

 

 

a Michigan corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.

 

 

a Wisconsin corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

XCEL ERECTORS, INC.

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1 to

 

Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT***

 

1.             The undersigned hereby acknowledges receipt of a copy of the
Guarantee and Collateral Agreement dated as of September 21, 2007 (the
“Agreement”), made by the Guarantors and Grantors parties thereto for the
benefit of Bank of America, N.A., as Administrative Agent, on behalf of the
Secured Parties. Capitalized terms are used herein as defined in the Agreement.

 

2.             The undersigned is an Issuer of Pledged Stock. The undersigned is
not a Guarantor and is not a Grantor.

 

3.             The undersigned agrees for the benefit of the Administrative
Agent and the Secured Parties as follows:

 

(a)           The undersigned consents to the terms of Sections 5.6, 6.1, 6.5,
8.2 and 8.11 of the Agreement, insofar as such terms apply to the Pledged Stock
issued by the undersigned, and will comply with such terms insofar as such terms
are applicable to the Pledged Stock issued by the undersigned.

 

(b)           The undersigned will notify the Administrative Agent promptly (but
not later than the next Collateral Date) in writing of the occurrence of any of
the events described in Section 5.6(a) of the Agreement with respect to the
Pledged Stock issued by the undersigned.

 

(c)           The terms of Sections 6.1(c) and 6.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.1(c) or 6.5 of the Agreement with respect to the Pledged
Stock issued by the undersigned.

 

4.             Any obligations of the undersigned under this Acknowledgement and
Consent are limited to the extent prohibited by applicable Requirements of Law.

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

***          This consent is necessary only with respect to any Issuer which is
not also a Guarantor or Grantor. This consent may be modified or eliminated with
respect to any Issuer that is not controlled by a Guarantor or Grantor.

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------


 

Annex 2 to

 

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                                , made
by                                  , a                        [corporation]
(the “Additional Grantor”),

 

in favor of Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, SPX CORPORATION (the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time parties thereto (together with the Parent Borrower,
the “Borrowers”), the Lenders, the Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as foreign trade facility agent (in such capacity,
the “Foreign Trade Facility Agent”) have entered into a Credit Agreement, dated
as of September 21, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of September 21, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties (as defined in the Guarantee and Collateral Agreement);

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 2-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

 

--------------------------------------------------------------------------------


 

2.             Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW).

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

Annex 2-A to

 

Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]

CLOSING CERTIFICATE

 

I, the undersigned, do hereby certify that I am the duly elected and qualified
[President/Executive Vice President/Chief Financial Officer] of [Name of Loan
Party], a [corporation] organized and existing under the laws of [the State
of]                                  (the “Company”) and do hereby certify on
behalf of the Company that:

 

1.             This Certificate is furnished pursuant to the Credit Agreement,
dated as of September 20, 2007, among SPX Corporation, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers party thereto, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent and
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent
(such Credit Agreement, as in effect on the date of this Certificate, being
herein called the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

 

2.             The following named individuals are elected or appointed officers
of the Company, each holds the office of the Company set forth opposite his name
and each such officer is duly authorized to execute and deliver on behalf of the
Company each of the Loan Documents to which it is a party and any certificate or
other document to be delivered by the Company pursuant to the Loan Documents to
which it is a party. The signature written opposite the name and title of each
such officer is his/her genuine signature.

 

Name(1)

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.             Attached hereto as Exhibit A is a true, complete and certified
copy of the Certificate of [Incorporation] [Formation] of the Company as in
effect on the date hereof and as filed in the Office of the Secretary of State
of [the State of]                        , together with all amendments thereto
adopted through the date hereof.

 

4.             Attached hereto as Exhibit B is a true and correct copy of the
[By-Laws] [limited liability company agreement], together with all amendments
thereto, of the Company which [were] [was] duly adopted and [are] [is] in full
force and effect on the date hereof.

 

5.             Attached hereto as Exhibit C is a true and correct copy of
resolutions approving the execution, delivery and performance of the Credit
Agreement and the other Loan Documents relating thereto, which were duly
adopted on                     ,         [by unanimous written consent of the

 

--------------------------------------------------------------------------------

(1)                                Include name, office and signature of each
officer who will sign any Loan Document, including the officer who will sign the
certification at the end of this Certificate or related documentation.

 

--------------------------------------------------------------------------------


 

[Board of Directors] [Managers] of the Company] [by a meeting of the [Board of
Directors] [Managers] of the Company at which a quorum was present and acting
throughout], and said resolutions have not been rescinded, amended or modified.
Except as attached hereto as Exhibit C, no resolutions have been adopted by the
[Board of Directors] [Managers] of the Company which deal with the execution,
delivery or performance of any of the Loan Documents to which the Company is
party.

 

6.             On the date hereof, all of the conditions set forth in
Sections 4.2(a) and (b) of the Credit Agreement have been satisfied.

 

7.             On the date hereof, the representations and warranties [of each
Loan Party] [of the Company](1) set forth in the Credit Agreement and in the
other Loan Documents are true and correct with the same effect as though such
representations and warranties had been made on the date hereof.

 

8.             On the date hereof, no Default or Event of Default has occurred
and is continuing or would result from any Borrowing to occur on the date hereof
or the application of the proceeds thereof, or the issuance of any Letter of
Credit or Foreign Credit Instrument to occur on the date hereof, as applicable.

 

9.             There is no proceeding for the dissolution or liquidation of the
Company or threatening its existence.

 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of September,
2007.

 

 

 

[NAME OF LOAN PARTY]

 

 

By:

 

 

 

Name:

 

Title:

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify that:

 

10.           [Name of Person making above certifications] is the duly elected
and qualified [President/Executive Vice President/Chief Financial Officer] of
the Company and the signature above is his genuine signature.

 

11.           The certifications made by [name of Person making above
certifications] in Items 2, 3, 4, 5, 6, 7, 8 and 9 above are true and correct.

 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of September,
2007.

 

 

[NAME OF LOAN PARTY]

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)                                The Parent Borrower brings down the
representations and warranties for each Loan Party, and each other Loan Party
brings down the representations and warranties made by it.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Parent Borrower: 

 

SPX Corporation

 

 

--------------------------------------------------------------------------------


 

4.                                       Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                       Credit Agreement:       Credit
Agreement, dated as of September 20, 2007 by and among SPX Corporation, a
Delaware corporation (as the “Parent Borrower”), the Foreign Subsidiary
Borrowers from time to time party thereto (the “Foreign Subsidiary Borrowers”
and together with the Parent Borrower, the “Borrowers”) the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and Deutsche
Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent

 

6.                                       Assigned Interest:

 

Assignor[s](1)

 

Assignee[s](2)

 

Facility
Assigned(3)

 

Aggregate
Amount of 
Commitment/Loans 
for all Lenders(4)

 

Amount of
Commitmen
t/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(5)

 

 

 

 

 

_______________

 

$

_____________

 

$

_____________

 

_______________

%

 

 

 

 

_______________

 

$

_____________

 

$

_____________

 

_______________

%

 

 

 

 

_______________

 

$

_____________

 

$

_____________

 

_______________

%

 

[7.            Trade Date:                             ](6)

 

Effective Date:                         , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

(1)           List each Assignor, as appropriate.

(2)           List each Assignee, as appropriate.

(3)           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment”, “Term Loan Commitment”, etc.).

(4)           Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

(5)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

(6)           To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

 

Title:

 

[Consented to and](1) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to:](2)

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

(2)           To be added only if the consent of the Parent Borrower and/or
other parties (e.g. Swingline Lender, Issuing Lender, etc.) is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor. [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Parent Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Parent Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                              Assignee. [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.4(b)(iv) and (v) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.4(b)(ii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                       Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                       General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF]
CERTIFICATE RE NON-BANK STATUS

 

Reference is made to that certain Credit Agreement dated as of September 20,
2007 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among SPX Corporation, a Delaware
corporation (the “Parent Borrower”), the Foreign Subsidiary Borrowers party
thereto, the financial institutions listed therein as Lenders, Bank of America,
N.A., as Administrative Agent, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent and the other agents party thereto. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. [Name of Non-U.S. Person] (the “Lender”) is
providing this certificate pursuant to subsection 2.19(e)(B) of the Credit
Agreement. The Lender hereby represents and warrants that:

 

(i)                                   The Lender is the sole record and
beneficial owner of the Note(s) in respect of which it is providing this
certificate and it shall remain the sole beneficial owner of the Notes at all
times during which it is the record holder of such Note.

 

(ii)                                The Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). In this regard, the Lender represents and warrants that:

 

(a)                                  the Lender is not subject to regulatory or
other legal requirements as a bank in any jurisdiction; and

 

(b)                                 the Lender has not been treated as a bank
for purposes of any tax, securities law or other filing or submission made to
any governmental authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements.

 

(iii)                               The Lender meets all of the requirements
under Code Section 871(h) or 881(c) to be eligible for a complete exemption from
withholding of Taxes on interest payments made to it under the Credit Agreement
(i.e., no Borrower will be required to withhold any amounts under U.S. tax law
with respect to such interest payments), including without limitation that it is
not a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) or the
Code) of the Parent Borrower and is not a controlled foreign corporation related
to the Parent Borrower (within the meaning of Section 864(d)(4) of the Code).

 

(iv)                              The Lender shall promptly notify the Parent
Borrower and the Administrative Agent if any of the representations and
warranties made herein are no longer true and correct.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
    day of                                       ,      .

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF]
BORROWING SUBSIDIARY AGREEMENT(1)

 

BORROWING SUBSIDIARY AGREEMENT, dated as of
                                                  20      (this “Agreement”),
among [NAME OF FOREIGN SUBSIDIARY BORROWER], a
                                                      (the “Subsidiary”), SPX
CORPORATION, a Delaware corporation (the “Parent Borrower”), [DEUTSCHE BANK AG
DEUTSCHLANDGESCHÄFT BRANCH, as foreign trade facility agent (in such capacity,
the “Foreign Trade Facility Agent”),] and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of September 20, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, the Foreign Subsidiary Borrowers
(as defined in the Credit Agreement) from time to time parties thereto, the
Lenders, the Administrative Agent and the Foreign Trade Facility Agent.

 

The parties hereto hereby agree as follows:

 

1.                                     Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

2.                                     Pursuant to Section 2.23[(a)][(b)] of the
Credit Agreement, the Parent Borrower hereby designates the Subsidiary as a
Foreign Subsidiary Borrower in respect of the [Global Revolving
Facility][Foreign Trade Facility] under the Credit Agreement.

 

3.                                     The Parent Borrower and the Subsidiary,
jointly and severally, represent and warrant that the representations and
warranties contained in the Credit Agreement are true and correct on and as of
the date hereof to the extent such representations and warranties relate to the
Subsidiary and this Agreement.

 

4.                                     The Parent Borrower agrees that the
guarantee of the Parent Borrower contained in the Guarantee and Collateral
Agreement will apply to the obligations of the Subsidiary as a Foreign
Subsidiary Borrower.

 

5.                                     For the avoidance of doubt, each party
hereto acknowledges and agrees that (a) the Subsidiary shall not be liable for
the Obligations of any other Loan Party and (b) the Obligations of the
Subsidiary in respect of extensions of credit under the Credit Agreement shall
not be secured by any assets of such Subsidiary.

 

6.                                     Upon execution of this Agreement by the
Parent Borrower, the Subsidiary[, the Foreign Trade Facility Agent], the
Administrative Agent and the Global Revolving Lenders, (a) the Subsidiary shall
be a party to the Credit Agreement and shall be a Foreign Subsidiary Borrower
and a Borrower, in each case under the [Global Revolving Facility] [Foreign
Trade Facility], for all purposes thereof, and (b) the Subsidiary hereby agrees
to be bound by all provisions of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1) The following agreement may be subject to adjustments that are customary for
similar agreements entered into in the Foreign Subsidiary Borrower’s
jurisdiction of organization or formation, provided that such adjustments are,
in the reasonable opinion of counsel to such Borrower, required for the validity
or enforceability of such agreement and are reasonably satisfactory to the
Administrative Agent

 

--------------------------------------------------------------------------------


 

7.                                     In the event of any inconsistency between
the terms and conditions of the Credit Agreement and the terms and conditions of
this Agreement, any form of [Letter of Credit] [Foreign Credit Instrument]
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, the applicable [Foreign] Issuing Lender relating to any [Letter
of Credit] [Foreign Credit Instrument], the terms and conditions of the Credit
Agreement shall control.

 

8.                                     This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

9.                                     This Agreement may be executed in any
number of counterparts (including by facsimile transmission), each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

 

 

[SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SPX CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[DEUTSCHE BANK AG
DEUTSCHLANDGESCHÄFT BRANCH],

 

 

as Foreign Trade Facility Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

BANKOF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Address for notices to Subsidiary:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]
BORROWING SUBSIDIARY TERMINATION

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent

 

 

 

]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of September 20, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, Bank of America, N.A., as
Administrative Agent and Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings set forth in the Credit Agreement.

 

[The Parent Borrower hereby terminates the status and rights of
                                     (the “Terminated Subsidiary Borrower”) as a
Foreign Subsidiary Borrower under the Global Revolving Facility. [The Parent
Borrower represents and warrants that no Letters of Credit issued for the
account of the Terminated Subsidiary Borrower are outstanding as of the date
hereof (other than Letters of Credit that have been cash collateralized in a
manner consistent with the terms of Section 2.5(j) of the Credit Agreement),
that no Loans made to the Terminated Subsidiary Borrower are outstanding as of
the date hereof and that all Obligations payable by the Terminated Subsidiary
Borrower in respect of interest and/or fees under the Global Revolving Facility
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable by the Terminated Subsidiary Borrower under the Global
Revolving Facility) and all LC Disbursements pursuant to the Credit Agreement
have been paid in full on or prior to the date hereof.] [The Parent Borrower
acknowledges that the Terminated Subsidiary Borrower shall continue to be a
Foreign Subsidiary Borrower under the Global Revolving Facility until such time
as all Letters of Credit issued for the account of the Terminated Subsidiary
Borrower shall have expired or terminated (or been cash collateralized in a
manner consistent with the terms of Section 2.5(j) of the Credit Agreement), all
Loans made to the Terminated Subsidiary Borrower shall have been prepaid and all
amounts payable by the Terminated Subsidiary Borrower in respect of interest
and/or fees under the Global Revolving Facility (and, to the extent notified by
the Administrative Agent or any Lender, any other amounts payable by the
Terminated Subsidiary Borrower under the Global Revolving Facility) and all LC
Disbursements pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Subsidiary Borrower shall not have the right to
make further borrowings as a Foreign Subsidiary Borrower under the Global
Revolving Facility or request further Letters of Credit.]]

 

[The Parent Borrower hereby terminates the status and rights of
                                    (the “Terminated Subsidiary Borrower”) as a
Foreign Subsidiary Borrower under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

[The Parent Borrower represents and warrants that no Foreign Credit Instruments
issued for the account of the Terminated Subsidiary Borrower are outstanding as
of the date hereof (other than Foreign Credit Instruments that have been cash
collateralized or otherwise supported in a manner consistent with the terms of
Section 2.6(o)(iv) of the Credit Agreement) and that all Obligations payable by
the Terminated Subsidiary Borrower in respect of Foreign Credit Disbursements
and/or fees under the Foreign Trade Facility (and, to the extent notified by the
Foreign Trade Facility Agent, the Administrative Agent or any Lender, any other
amounts payable by the Terminated Subsidiary Borrower under the Foreign Trade
Facility) pursuant to the Credit Agreement have been paid in full on or prior to
the date hereof.] [The Parent Borrower acknowledges that the Terminated
Subsidiary Borrower shall continue to be a Foreign Subsidiary Borrower under the
Foreign Trade Facility until such time as all Foreign Credit Instruments issued
for the account of the Terminated Subsidiary Borrower shall have expired or
terminated (or been cash collateralized or otherwise supported in a manner
consistent with the terms of Section 2.6(o)(iv) of the Credit Agreement) and all
Obligations payable by the Terminated Subsidiary Borrower in respect of Foreign
Credit Disbursements and/or fees under the Foreign Trade Facility (and, to the
extent notified by Foreign Trade Facility Agent, the Administrative Agent or any
Lender, any other amounts payable by the Terminated Subsidiary Borrower under
the Foreign Trade Facility) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Subsidiary Borrower shall not have
the right to request further Foreign Credit Instruments or other extensions of
credit as a Foreign Subsidiary Borrower under the Foreign Trade Facility.]]

 

This Borrowing Subsidiary Termination shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. This
Borrowing Subsidiary Termination may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Borrowing Subsidiary Termination by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

 

Very truly yours,

 

 

SPX CORPORATION

 

 

By:

 

 

 

 

Title:

 

Acknowledged and Agreed:

 

[TERMINATED SUBSIDIARY BORROWER]

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF]
INCREMENTAL FACILITY ACTIVATION NOTICE

 

To:                              BANK OF AMERICA, N.A.,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement, dated as of September 20, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the Lenders from time to time parties thereto, Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and Deutsche
Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. Terms
defined in the Credit Agreement shall have their defined meanings when used
herein.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and the Parent Borrower and each of the Lenders party hereto
hereby notify you that:

 

1.                                       Each Lender party hereto agrees to
[increase the amount of its [Domestic Revolving][Global Revolving][Foreign
Credit] Commitment by $                          , such that its aggregate
[Domestic Revolving][Global Revolving][Foreign Credit] Commitment is
$                           ] [make an Incremental Term Loan in the amount set
forth opposite such Lender’s name below under the caption “Incremental Term Loan
Amount.”]

 

2.                                       The closing date for [such increase]
[the Incremental Term Loan Facility] is                                    ,
20      .

 

3.                                       [The Incremental Term Loan Maturity
Date is                 , 20     .]

 

4.                                       [The proposed original issue discount,
if any, for the Incremental Term Loan Facility is      %.]

 

[Each of the Lenders party hereto and the Parent Borrower hereby agrees that (a)
the amortization schedule relating to this Incremental Term Loan is set forth in
Annex A attached hereto and (b) the Applicable Rate for this Incremental Term
Loan shall be               .]

 

The undersigned [Chief Financial Officer][Vice President – Finance] of the
Parent Borrower certifies as follows:

 

1.                                         I am the duly elected, qualified and
acting [Chief Financial Officer][Vice President — Finance] of the Parent
Borrower.

 

2.                                         I have reviewed and am familiar with
the contents of this Incremental Facility Activation Notice.

 

3.                                         I have reviewed the terms of the
Credit Agreement and the Loan Documents and have made or caused to be made under
my supervision, a review in reasonable detail of the transactions and condition
of the Parent Borrower during the accounting period ended
                                  , 20      [insert most recent period for which
financial statements

 

--------------------------------------------------------------------------------


 

have been delivered]. Such review did not disclose the existence during or at
the end of the accounting period covered by the Parent Borrower’s most recent
financial statements delivered pursuant to Section 5.1(a) or (b) of the Credit
Agreement, and I have no knowledge of the existence, as of the date of this
Incremental Facility Activation Notice, of any Default or Event of Default, both
on the date hereof and after giving pro forma effect to any Loans made pursuant
to this Incremental Facility Activation Notice and the application of the
proceeds therefrom.

 

4.                                         Attached hereto as Attachment 1 are
the computations showing that after giving pro forma effect to the making of any
such [increase][Incremental Term Loans], the Parent Borrower shall be in
compliance with the financial covenants contained in Section 6.1 of the Credit
Agreement as of the last day of the most recent period of four consecutive
fiscal quarters of the Parent Borrower for which financial statements have been
delivered pursuant to Section 5.1 (calculated as if such [increase in
Commitments and any Loans thereunder had been made] [Incremental Term Loans had
been incurred] on the first day of such period).

 

IN WITNESS WHEREOF, the undersigned have executed this Incremental Facility
Activation Notice this                       day of                         ,
20      .

 

 

 

 

 

 

 

Name:

 

 

Title: [Chief Financial Officer] [Vice President-Finance]

 

 

 

 

 

SPX CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Amount of Commitment Increase]

 

[NAME OF LENDER]

[Incremental Term Loan Amount]

 

 

$

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

CONSENTED TO:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

as Foreign Trade Facility Agent

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Annex A to
Increased Facility Activation Notice

 

AMORTIZATION SCHEDULE]

 

--------------------------------------------------------------------------------


 

Attachment 1 to
Increased Facility Activation Notice

 

[Set forth Compliance Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]
NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated
                     , 200  , to the Credit Agreement, dated as of September 20,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SPX Corporation, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers from time to time
parties thereto, the Lenders from time to time parties thereto, Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
Deutsche Bank AG Deutschlandgeschäft Branch, as foreign trade facility agent (in
such capacity, the “Foreign Trade Facility Agent”).

 

WITNESSETH:

 

WHEREAS, the Credit Agreement provides in Section 2.1(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent [and the
Foreign Trade Facility Agent](1) (which consent shall not be unreasonably
withheld) by executing and delivering to the Parent Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this New Lender Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.            The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Parent Borrower and the Administrative Agent, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with [a                                   Commitment of
$                              ] [Incremental Term Loans of $                  ]

 

2.            The undersigned (a) represents and warrants that it is legally
authorized to enter into this New Lender Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 3.4 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it has made
and will, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without

 

--------------------------------------------------------------------------------

(1) The consent of the Foreign Trade Facility Agent is required to add any new
Lender under the Foreign Trade Facility.

 

--------------------------------------------------------------------------------


 

limitation, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.19(e) of the Credit
Agreement.

 

3.            The address of the undersigned for notices for the purposes of the
Credit Agreement is as follows:

 

4.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF LENDER]

 

 

 

By

 

 

 

Name:

 

Title:

 

 

Accepted this              day of

 

                                  , 20    .

 

 

 

 

 

SPX CORPORATION

 

 

 

By

 

 

 

Name:

 

Title:

 

 

 

 

 

Accepted this                day of

 

                                     20    .

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

Name:

 

Title:

 

 

 

[DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT BRANCH,

 

as Foreign Trade Facility Agent

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]
UTILIZATION REQUEST

 

From:      [Name of Borrower]

 

To:          Deutsche Bank AG Deutschlandgeschäft Branch

Trade Advisory

Königsallee 45-47

40212 Düsseldorf, Germany

Attn: Roland Stephan or Irmgard Kleinsteinberg

 

[Date]

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement, dated as of September 20, 2007 (as amended,
supplemented or otherwise modified to the date hereof, the “Credit Agreement”),
among SPX Corporation, the Foreign Subsidiary Borrowers party thereto, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent and
Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign Trade Facility Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

We hereby give you notice that, pursuant to the Credit Agreement and upon the
terms and subject to the conditions contained therein, we request the
[issuance][amendment] of a Foreign Credit Instrument as specified below [and in
substantially the form attached]:

 

 

(i)

Our reference:

 

[

 

]

 

 

 

 

 

 

 

 

(ii)

Type of Foreign Credit Instrument:(1)

 

[

 

]

 

 

 

 

 

 

 

 

(iii)

Beneficiary:*

 

[

 

]

 

 

 

 

 

 

 

 

(iv)

Obligor:

 

[

 

]

 

 

 

 

 

 

 

 

(v)

Face Amount: *

 

[

 

]

 

 

 

 

 

 

 

 

(vi)

Currency: *

 

[

 

]

 

 

 

 

 

 

 

 

(vii)

Expiry date: *

 

[

 

]

 

 

 

 

 

 

 

 

(viii)

Commercial Lifetime:*/**

 

[

 

]

 

 

 

 

 

 

 

 

(ix)

Reference to underlying transaction:

 

[

 

]

 

 

 

 

 

 

 

 

(x)

Foreign Credit Instrument deed to be delivered to:

 

[

 

]

 

--------------------------------------------------------------------------------

(1) Not in case of an amendment.

**In case of any Foreign Credit Instrument that comprises more than one type of
Foreign Credit Instrument the commercial lifetime for the different types to be
included.

 

--------------------------------------------------------------------------------


 

 

(xi)

Foreign Issuing Lender:

 

[

 

]

 

 

 

 

 

 

 

 

[In the case of an amendment:]

 

 

 

 

 

 

 

 

 

 

 

 

(xii)

Foreign Issuing Lender:

 

[

 

]

 

 

 

 

 

 

 

 

(xiii)

Reference No. of Foreign Issuing Lender:

 

[

 

]

 

 

 

 

 

 

 

 

(xiv)

Reference No. of Foreign Trade Facility Agent:

 

[

 

]

 

 

 

 

 

 

 

 

(xv)

Amendment details:

 

[

 

]

 

We confirm that, on and as of the date hereof, before and after giving effect to
the issuance, amendment, renewal or extension, as applicable, of the Foreign
Credit Instrument requested hereby, (a) the representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects and (b) no Default or Event of Default has occurred and is
continuing.

 

 

[SPX CORPORATION][NAME OF FOREIGN
SUBSIDIARY BORROWER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
DOMESTIC REVOLVING NOTE

 

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promise to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Domestic Revolving Loan from
time to time made by the Lender to the Parent Borrower under that certain Credit
Agreement dated as of September 20, 2007 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among Parent Borrower, the
Foreign Subsidiary Borrowers party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Domestic Revolving Loan from the date of such Domestic Revolving Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Domestic Revolving Note is one of the Domestic Revolving Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Domestic Revolving Note shall become, or may be declared to be, immediately due
and payable all as provided in the Credit Agreement. Domestic Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Domestic Revolving Note and endorse thereon the date,
amount and maturity of its Domestic Revolving Loans and payments with respect
thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Domestic Revolving Note.

 

--------------------------------------------------------------------------------


 

THIS DOMESTIC REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF]
GLOBAL REVOLVING NOTE

 

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                                        or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Global Revolving Loan from time to time made by the
Lender to the Borrowers under that certain Credit Agreement dated as of
September 20, 2007 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among SPX Corporation, a Delaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers party thereto (together
with the Parent Borrower, the “Borrowers”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Global Revolving Loan from the date of such Global Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Global Revolving Note is one of the Global Revolving Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Global Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Global Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Global Revolving Note and endorse thereon the date, amount and maturity
of its Global Revolving Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Global Revolving Note.

 

--------------------------------------------------------------------------------


 

THIS GLOBAL REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

[Foreign Subsidiary Borrower(s)]

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF]
SWINGLINE NOTE

 

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promises to
pay to                          or registered assigns (the “Swingline Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Swingline Loan from time to time made by
the Swingline Lender to the Parent Borrower under that certain Credit Agreement
dated as of September 20, 2007 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among the Parent Borrower, the
Foreign Subsidiary Borrowers party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
each Swingline Loan from the date of such Swingline Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swingline Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Swingline Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swingline Lender may also attach schedules
to this Swingline Note and endorse thereon the date, amount and maturity of its
Swingline Loans and payments with respect thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.

 

--------------------------------------------------------------------------------


 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

[FORM OF]
TERM NOTE

 

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Parent Borrower”), hereby promise to
pay to                               or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term Loan made by the Lender to the Parent Borrower
under that certain Credit Agreement dated as of September 20, 2007 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among the Parent Borrower, the Foreign Subsidiary Borrowers party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and Deutsche Bank AG Deutschlandgeschäft Branch, as Foreign
Trade Facility Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

The Parent Borrower promises to pay interest on the unpaid principal amount of
the Term Loan from the date of the Term Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of the Term Loan and payments with respect
thereto.

 

The Parent Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Term Note.

 

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

Financial Statement Date:                       , 20    

 

To:          Bank of America, N.A., as Administrative Agent

 

Re:                               Credit Agreement dated as of September 20,
2007 (as amended, modified, supplemented or extended from time to time, the
“Credit Agreement”) among SPX Corporation, a Delaware corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers party thereto (together with the
Parent Borrower, the “Borrowers”), the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent and Deutsche Bank AG
Deutschlandgeschäft Branch, as Foreign Trade Facility Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned Financial Officer hereby certifies as of the date hereof that
[he/she] is the                             of the Parent Borrower, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the Parent
Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.            Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.1(a) of the Credit Agreement for the fiscal
year of the Parent Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant required by such
section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.            Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 5.1(b) of the Credit Agreement for the fiscal
quarter of the Parent Borrower ended as of the above date. Such financial
statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.]

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a detailed review
of the transactions and condition (financial or otherwise) of the Parent
Borrower during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Parent Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent Borrower performed
and observed all its Obligations under the Loan Documents, and

 

[select one:]

 

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned during such fiscal period, the Parent
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of the Loan Parties contained
in the Credit Agreement or any other Loan Document, are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 3.4 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.1 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.             The financial covenant analyses and calculation of Consolidated
Leverage Ratio and Consolidated Interest Coverage Ratio set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                  , 20     .

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

[FORM OF]
FOREIGN ISSUING LENDER JOINDER AGREEMENT

 

THIS FOREIGN ISSUING LENDER JOINDER AGREEMENT (this “Agreement”) dated as of
                       , 20     is among SPX CORPORATION, a Delaware corporation
(the “Parent Borrower”), the Foreign Subsidiary Borrowers identified on the
signature pages hereto (the “Foreign Subsidiary Borrowers”), the Subsidiary
Guarantors identified on the signature pages hereto (the “Subsidiary
Guarantors”), [                             ] (the “New Foreign Issuing
Lender”), BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) party to the Credit Agreement (as hereafter defined) and DEUTSCHE
BANK AG DEUTSCHLANDGESCHÄFT BRANCH, as the Foreign Trade Facility Agent (in such
capacity, the “Foreign Trade Facility Agent”).

 

WITNESSETH

 

WHEREAS the Parent Borrower, the Foreign Subsidiary Borrowers, the Lenders, the
Foreign Trade Facility Agent and the Administrative Agent are parties to that
certain Credit Agreement, dated as of September 20, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.6(t) of the Credit Agreement, the Parent Borrower
has the right to designate additional Foreign Issuing Lenders to provide
additional Foreign Credit Instrument Issuing Commitments hereunder (an
“Additional Foreign Credit Instrument Issuing Commitment”) and/or designate
existing Foreign Issuing Lenders to provide an increase to its existing Foreign
Credit Instrument Issuing Commitment (an “Increased Foreign Credit Instrument
Issuing Commitment”); and

 

WHEREAS, the New Foreign Issuing Lender has agreed to provide a
[$                  ] Foreign Credit Instrument Issuing Commitment under the
Credit Agreement which is an [Additional Foreign Credit Instrument Issuing
Commitment]  [Increased Foreign Credit Instrument Issuing Commitment] on the
terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Defined Terms. Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

2.             Commitment. The New Foreign Issuing Lender hereby agrees that
from and after the date hereof the New Foreign Issuing Lender shall have a
Foreign Credit Instrument Issuing Commitment of [$                    ] under
the Credit Agreement. [The Parent Borrower, the Foreign Subsidiary Borrowers and
the New Foreign Issuing Lender hereby acknowledge, agree and confirm that the
New Foreign Issuing Lender shall from and after the date hereof be deemed to be
a party to the Credit Agreement and a “Foreign Issuing Lender” for all purposes
of the Credit Agreement and the other Loan Documents, and shall have all of the
rights and obligations of a Foreign Issuing Lender under the Credit Agreement
and the other Loan Documents as if the New Foreign Issuing Lender had executed
the Credit Agreement] [If such New Foreign Issuing Lender is already a party to
the Credit Agreement, the Parent Borrower, the Foreign Subsidiary Borrowers and
the New Foreign Issuing Lender hereby acknowledge, agree and

 

--------------------------------------------------------------------------------


 

confirm that the New Foreign Issuing Lender shall continue to have all of the
rights and obligations of a Foreign Issuing Lender under the Credit Agreement
and the other Loan Documents].

 

3.             Conditions Precedent. This Agreement shall be effective as of the
date hereof upon satisfaction of each of the following conditions precedent:

 

(a)           receipt by the Administrative Agent of this Agreement executed by
the Parent Borrower, the Foreign Subsidiary Borrowers, the Subsidiary
Guarantors, the New Foreign Issuing Lender, the Foreign Trade Facility Agent and
the Administrative Agent; and

 

(b)           receipt by the Administrative Agent of a certificate dated as of
the date of the [Additional Foreign Credit Instrument Issuing Commitment] 
[Increased Foreign Credit Instrument Issuing Commitment] from a Responsible
Officer of the Parent Borrower, certifying that, before and after giving effect
to the [Additional Foreign Credit Instrument Issuing Commitment]  [Increased
Foreign Credit Instrument Issuing Commitment], (A) the representations and
warranties contained in Article III of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date of the [Additional Foreign Credit Instrument Issuing Commitment] 
[Increased Foreign Credit Instrument Issuing Commitment], except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (B) no Default or Event of Default shall have occurred and be
continuing.

 

4.             Notices. The applicable address, facsimile number and electronic
mail address of the New Foreign Issuing Lender for purposes of Section 9.1 of
the Credit Agreement are as set forth in the administrative questionnaire
delivered by the New Foreign Issuing Lender to the Administrative Agent, the
Foreign Trade Facility Agent and the Parent Borrower on or before the date
hereof or to such other address, facsimile number and electronic mail address as
shall be designated by the New Foreign Issuing Lender in a notice to the
Administrative Agent, the Foreign Trade Facility Agent and the Parent Borrower.

 

5.             Reaffirmation of Guarantee. Each Subsidiary Guarantor (a)
acknowledges and consents to all of the terms and conditions of this Agreement
and (b) agrees that this Agreement and all documents executed in connection
herewith do not operate to reduce or discharge such Subsidiary Guarantor’s
obligations under the Loan Documents.

 

6.             Schedule 1.1A. The parties hereto agree that Schedule 1.1A to the
Credit Agreement is hereby deemed to be amended to reflect the [Additional
Foreign Credit Instrument Issuing Commitment]  [Increased Foreign Credit
Instrument Issuing Commitment] of the New Foreign Issuing Lender.

 

7.             Acknowledgment by Agents. Each of the Administrative Agent and
the Foreign Trade Facility Agent hereby acknowledge and agree that the New
Foreign Issuing Lender is reasonably acceptable to the Administrative Agent and
the Foreign Trade Facility Agent.

 

8.             Governing Law. This Agreement shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with the laws
of the State of New York (including Sections 5-1401 and 5-1402 of the New York
General Obligations Law).

 

9.             Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower, the Foreign Subsidiary Borrowers, the
Subsidiary Guarantors, the New Foreign Issuing Lender, the Foreign Trade
Facility Agent and the Administrative Agent have caused this Agreement to be
executed by their officers thereunto duly authorized as of the date hereof.

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[FOREIGN SUBSIDIARY BORROWER(S)]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[SUBSIDIARY GUARANTOR(S)]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

[NEW FOREIGN ISSUING LENDER]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT
BRANCH, as Foreign Trade Facility Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 